Exhibit 10.1

 

 

POST-PETITION CREDIT AGREEMENT

by and among

FRED’S, INC.

AND ITS SUBSIDIARIES,

JOINTLY AND SEVERALLY,

as the “Borrowers”

and

THE FINANCIAL INSTITUTIONS PARTY HERETO FROM TIME TO TIME,

as the “Lenders”

and

REGIONS BANK

as the “Administrative Agent”

REGIONS BANK and BANK OF AMERICA, N.A.,

as the “Co-Collateral Agents”

and

REGIONS CAPITAL MARKETS, a division of Regions Bank,

as Sole Book Runner and Sole Lead Arranger

September 11, 2019

 

 



--------------------------------------------------------------------------------

Table of Contents

 

SECTION 1 DEFINITIONS; RULES OF CONSTRUCTION

     1  

1.1

  Definitions      1  

1.2

  Accounting Terms      49  

1.3

  Uniform Commercial Code      49  

1.4

  Rules of Construction      50  

SECTION 2 THE CREDIT FACILITIES

     51  

2.1

  Revolving Commitment      51  

2.2

  [Reserved]      53  

2.3

  Swing Line Loans; Settlement      54  

2.4

  Letter of Credit Facility      56  

2.5

  Bank Product Obligations      61  

2.6

  Section 364(c)(1) and 503(b) Priority      61  

SECTION 3 INTEREST, FEES, AND CHARGES

     61  

3.1

  Interest      61  

3.2

  Fees      62  

SECTION 4 LOAN ADMINISTRATION

     64  

4.1

  Manner of Borrowing and Funding Revolving Loans      64  

4.2

  Defaulting Lender      65  

4.3

  Borrower Representative      67  

4.4

  One Obligation      67  

4.5

  Effect of Termination      68  

4.6

  Cash Collateral      68  

SECTION 5 PAYMENTS

     69  

5.1

  General Payment Provisions      69  

5.2

  Repayment of Revolving Loans      69  

5.3

  [Reserved]      70  

5.4

  Payment of Other Obligations      70  

5.5

  Post-Default Allocation of Payments      70  

5.6

  Sharing of Payments      72  

5.7

  Nature and Extent of Each Borrower’s Liability      73  

SECTION 6 CONDITIONS PRECEDENT

     76  

6.1

  Conditions Precedent to Initial Loans      76  

6.2

  Conditions Precedent to All Extensions of Credit      79  

SECTION 7 REPRESENTATIONS AND WARRANTIES

     80  

7.1

  Organization and Qualification      80  

7.2

  Power and Authority      80  

7.3

  Enforceability      80  

7.4

  Capital Structure      81  

7.5

  Title to Properties; Priority of Liens      81  

7.6

  Licenses and Permits      81  

7.7

  Real Estate; Pharmacies      81  

7.8

  Casualties; Taking of Properties; etc.      82  

7.9

  Deposit Accounts; Securities Accounts; Commodity Accounts      82  

 

i



--------------------------------------------------------------------------------

7.10

  Intellectual Property      82  

7.11

  Financial Statements; DIP Budget      83  

7.12

  Credit Card Receivables and Pharmacy Receivables      84  

7.13

  Taxes      85  

7.14

  Insurance      85  

7.15

  Reserved      85  

7.16

  Litigation      85  

7.17

  Material Contracts and Restrictive Agreements      86  

7.18

  Surety Obligations      86  

7.19

  Governmental Approvals      86  

7.20

  Brokers      86  

7.21

  Compliance with Laws      86  

7.22

  ERISA      86  

7.23

  Environmental Matters      87  

7.24

  Regulated Entity      88  

7.25

  Labor Relations and Related Matters      90  

7.26

  [Reserved]      90  

7.27

  Use of Proceeds      90  

7.28

  Accuracy and Completeness of Information      90  

7.29

  No Defaults      91  

7.30

  Senior Debt      91  

7.31

  Chapter 11 Cases      91  

7.32

  DIP Financing Orders      91  

SECTION 8 AFFIRMATIVE COVENANTS AND CONTINUING AGREEMENTS

     91  

8.1

  Use of Proceeds      91  

8.2

  Maintenance of Existence and Rights; Conduct of Business      92  

8.3

  Insurance      93  

8.4

  Inspections; Appraisals      94  

8.5

  Adequate Books and Records      94  

8.6

  Borrowing Base Reporting; Financial and Other Information      94  

8.7

  Compliance with Laws      99  

8.8

  ERISA      99  

8.9

  Environmental      100  

8.10

  Margin Stock      101  

8.11

  Taxes; Claims      101  

8.12

  Cash Management; Deposit Accounts      101  

8.13

  Covenants Regarding Collateral and Property      102  

8.14

  [Reserved]      102  

8.15

  Further Assurances      102  

8.16

  DIP Milestones, Rx Sale Milestones and Real Estate Sale Milestones      103  

8.17

  Compliance with Bankruptcy Code, Rules and Orders      103  

8.18

  Bankruptcy Case Notices      103  

8.19

  Retention of Consultants      103  

8.20

  Compliance with Terms of Leaseholds      104  

SECTION 9 NEGATIVE COVENANTS

     105  

9.1

  Debt      105  

9.2

  Liens      105  

9.3

  Restricted Payments      106  

9.4

  Investments      106  

 

ii



--------------------------------------------------------------------------------

9.5

  Disposition of Assets      106  

9.6

  Restrictions on Payment of Certain Debt      106  

9.7

  Fundamental Changes      107  

9.8

  Restrictive Agreements; Certain Restrictions; Inconsistent Agreements      108
 

9.9

  Affiliate Transactions      108  

9.10

  Plans      108  

9.11

  Sales and Leasebacks      109  

9.12

  Certain Agreements      109  

9.13

  Disqualified Equity Interests      109  

9.14

  Finance Insurance Premiums      109  

9.15

  Modifications to DIP Financing Orders      109  

9.16

  Filing of Motions and Applications      109  

9.17

  Certain Bankruptcy Covenants      109  

9.18

  DIP Budget      109  

SECTION 10 FINANCIAL COVENANTS

     110  

10.1

  Financial Covenants      110  

SECTION 11 EVENTS OF DEFAULT; REMEDIES UPON DEFAULT

     110  

11.1

  Events of Default      110  

11.2

  Remedies upon Default      115  

11.3

  License      116  

11.4

  Receiver      116  

11.5

  Deposits; Insurance      116  

11.6

  Remedies Cumulative      117  

SECTION 12 ADMINISTRATIVE AGENT

     117  

12.1

  Appointment, Authority, and Duties of Administrative Agent and Co-Collateral
Agents; Professionals      117  

12.2

  Guarantors and Collateral; Intercreditor Agreements; and Field Examination
Reports      119  

12.3

  Reliance By Administrative Agent and Co-Collateral Agents      120  

12.4

  Action Upon Default      121  

12.5

  Indemnification of Administrative Agent Indemnitees      121  

12.6

  Limitation on Responsibilities of Administrative Agent      121  

12.7

  Resignation; Successor Administrative Agent      122  

12.8

  Separate Collateral Agent      122  

12.9

  Due Diligence and Non-Reliance      123  

12.10

  Remittance of Payments      123  

12.11

  Administrative Agent in its Individual Capacity; Each Co-Collateral Agent in
its Individual Capacity      124  

12.12

  Administrative Agent Titles      124  

12.13

  Bank Product Providers      124  

12.14

  No Third Party Beneficiaries      125  

12.15

  Certifications From Lenders and Participants; PATRIOT Act; No Reliance     
125  

12.16

  Credit Bidding      126  

SECTION 13 ASSIGNMENTS AND PARTICIPATIONS

     127  

13.1

  Successors and Assigns      127  

SECTION 14 YIELD PROTECTION

     130  

14.1

  LIBOR Index Rate Unavailability      130  

14.2

  Increased Costs      132  

14.3

  Taxes      133  

14.4

  Mitigation Obligations; Designation of a Different Lending Office      137  

 

iii



--------------------------------------------------------------------------------

SECTION 15 MISCELLANEOUS

     137  

15.1

  Notices      137  

15.2

  Amendments      139  

15.3

  Indemnity; Expenses      142  

15.4

  Reimbursement Obligations      142  

15.5

  Performance of Credit Parties’ Obligations      143  

15.6

  Setoff      143  

15.7

  Independence of Covenants; Severability      144  

15.8

  Cumulative Effect; Conflict of Terms      144  

15.9

  Counterparts      144  

15.10

  Fax or Other Transmission      144  

15.11

  Entire Agreement      145  

15.12

  Relationship with Lenders      145  

15.13

  No Advisory or Fiduciary Responsibility      145  

15.14

  Confidentiality; Credit Inquiries      145  

15.15

  Governing Law      146  

15.16

  Submission to Jurisdiction      147  

15.17

  Waivers; Limitation on Damages; Limitation on Liability      147  

15.18

  Limitation on Liability; Presumptions      148  

15.19

  PATRIOT Act Notice      149  

15.20

  Powers      149  

15.21

  No Tax Advice      149  

15.22

  Judgment Currency      149  

15.23

  Survival of Representations and Warranties, etc.      150  

15.24

  Revival and Reinstatement of Obligations      150  

15.25

  Acknowledgement of and Consent to Bail-In of EEA Financial Institutions     
150  

15.26

  Certain ERISA Matters      151  

15.27

  Time of Essence      151  

15.28

  Section Headings      152  

15.29

  Qualified Financial Contracts      152  

 

iv



--------------------------------------------------------------------------------

APPENDICES, EXHIBITS AND SCHEDULES

 

APPENDICES

  

Appendix A

   Lenders, Commitments and Commitment Percentages

Appendix B

   Notice Information

 

EXHIBITS

  

Exhibit A-1

   Form of Revolving Note

Exhibit A-2

   Form of Swing Line Note

Exhibit B

   Form of Assignment Agreement

Exhibit C

   Form of Notice of Borrowing

Exhibit D

   [Reserved]

Exhibit E

   Form of Borrowing Base Certificate

Exhibit F

   Form of Compliance Certificate

Exhibit G

   Form of DIP Budget Variance Report

Exhibit H

   Form of Secured Party Designation Notice

SCHEDULES

  

Schedule 1.1

   Existing Letters of Credit

Schedule 1.2

   Permitted Variances

Schedule 7.4

   Capital Structure

Schedule 7.7

   Real Estate; Pharmacies

Schedule 7.9

   Deposit Accounts, Securities Accounts and Commodity Accounts

Schedule 7.10

   Intellectual Property

Schedule 7.14

   Insurance

Schedule 7.16

   Commercial Tort Claims

Schedule 7.17

   Material Contracts and Restrictive Agreements

Schedule 7.20

   Brokers

Schedule 7.22

   ERISA Plans

Schedule 7.23

   Environmental Matters

Schedule 7.25

   Labor Relations and Related Matters

Schedule 8.16

   Required DIP Milestones, Rx Sale Milestones and Real Estate Sale Milestones

 

v



--------------------------------------------------------------------------------

POST-PETITION CREDIT AGREEMENT

THIS POST-PETITION CREDIT AGREEMENT (this “Agreement”) dated as of September 11,
2019, is made by and among (A) FRED’S, INC., a Tennessee corporation (“Parent”),
(B) the Subsidiaries of Parent identified on the signature pages hereto as
Borrowers (each of such Subsidiaries, together with Parent, jointly and
severally, “Borrowers” and, each, a “Borrower”); (C) the financial institutions
from time to time party hereto (each, a “Lender” and, collectively, the
“Lenders”); (D) REGIONS BANK, an Alabama bank (as further defined below,
“Regions Bank”), in its capacities as a Lender, a Co-Collateral Agent (as
defined below), the Swing Line Lender (as defined below) and a LC Issuer (as
defined below); (E) BANK OF AMERICA, N.A., in its capacity as a Lender, a
Co-Collateral Agent and a LC Issuer; and (F) REGIONS BANK, in its capacities as
administrative agent and collateral agent for Lenders, LC Issuers and other
Secured Parties (defined below) (Regions Bank, acting in such latter capacities,
and as further defined below, “Administrative Agent,” “Collateral Agent” or
“Agent”).

W I T N E S S E T H:

WHEREAS, Borrowers are parties with Regions Bank, as collateral agent and
administrative agent (Regions Bank, in such capacities, the “Pre-Petition
Agent”), Regions Bank and Bank of America, N.A., as LC Issuers (as defined
therein), and certain financial institutions as lenders (collectively, the
“Pre-Petition Lenders”) to a certain Credit Agreement dated April 9, 2015, as
amended and supplemented from time to time and as in effect on the Closing Date
(as so amended and supplemented and together with all schedules and addenda
thereto, the “Pre-Petition Credit Agreement”), pursuant to which Pre-Petition
Lenders have made loans and other extensions of credit to certain Borrowers,
which loans and credit extensions are secured by certain assets of Borrowers;

WHEREAS, each Borrower is a debtor-in-possession (each a “Debtor” and,
collectively, Debtors”) under Chapter 11 of the Bankruptcy Code in a case (each
a “Chapter 11 Case” and, collectively, the “Chapter 11 Cases”) pending in the
United States Bankruptcy Court for the District of Delaware (together with any
other court having jurisdiction over the Chapter 11 Cases or any proceedings
therein from time to time, the “Bankruptcy Court”), jointly administered as Case
No. 19-11984-CSS;

WHEREAS, in connection with the filing of the Chapter 11 Cases, Borrowers have
requested that Administrative Agent and the Lenders establish a revolving credit
facility in favor of Borrowers, and that LC Issuers establish a letter of credit
sub-facility for the account of Borrowers, all for the purposes set forth
herein; and

WHEREAS, Administrative Agent, the Co-Collateral Agents, the Lenders, and LC
Issuers are willing to provide such revolving credit facility and letter of
credit sub-facility to Borrowers subject to the terms and conditions set forth
herein;

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby mutually acknowledged, each
Credit Party, Administrative Agent, each Co-Collateral Agent, each Lender, and
each LC Issuer, each intending to be legally bound, hereby covenant and agree as
follows:

SECTION 1

DEFINITIONS; RULES OF CONSTRUCTION

1.1 Definitions. Capitalized terms that are not otherwise defined herein or, as
applicable, any other Loan Documents, shall have the meanings set forth in this
Section 1.1 or, in the case of Financial Covenants, in Section 10.1, as
applicable. As used in this Agreement (including in the introductory paragraph,
the recitals, and the Annexes, Exhibits and Schedules hereto) and, as
applicable, any other Loan Documents, the following terms shall have the
following meanings:

“363 Sale” means a sale of property by a Credit Party pursuant to Section 363 of
the Bankruptcy Code.



--------------------------------------------------------------------------------

“Acceptable Plan” means a Chapter 11 Plan that (i) provides for (a) allowance of
all Claims in favor of Administrative Agent, Co-Collateral Agents, LC Issuers,
Lenders, Pre-Petition Agent and Pre-Petition Lenders as fully secured Claims;
(b) Payment in Full of all Obligations and Pre-Petition Lender Debt on the
effective date of such Chapter 11 Plan; (c) an effective date no later than
forty-five (45) days after the date of entry of the Confirmation Order with
respect to such Chapter 11 Plan; and (d) a full and complete release of any and
all claims that each Credit Party or its Estate might have or assert against
Administrative Agent, Co-Collateral Agents, any LC Issuer, any Lender,
Pre-Petition Agent or any Pre-Petition Lender (in each case whether arising
before or after the Petition Date), including all claims that arise under any
provision in Chapter 5 of the Bankruptcy Code; and (ii) is otherwise acceptable
to Administrative Agent and the Required Lenders in their discretion.

“Accounts Receivable Report” has the meaning given such term in Section 8.6.

“Accounts Payable Report” has the meaning given such term in Section 8.6.

“ACH” has the meaning given such term in the definition of “Bank Products.”

“Acquisition” means any acquisition (whether by purchase, exchange, issuance of
stock, or other equity or Debt securities, merger, Division, reorganization,
amalgamation, or any other method and whether by a single transaction or a
series of related or unrelated transactions) by any Credit Party or Subsidiary
of (a) any Voting Equity Interests issued by any other Person, but only if such
acquisition results in such Credit Party or Subsidiary’s owning fifty percent
(50%) or more of such Voting Equity Interests or otherwise obtaining Control of
such Person; (b) all or substantially all of the assets of any other Person; or
(c) assets which constitute all or any substantial part of any division, line of
business or other operating unit of the business of any other Person.

“Adequate Protection Payment” means the right of the holder of a secured claim
to receive from any Credit Party periodic payment as adequate protection under
Section 361 or Section 363 of the Bankruptcy Code pursuant to an order of the
Bankruptcy Court.

“Administrative Agent,” “Collateral Agent” or “Agent” means Regions Bank, in its
capacity as administrative agent, collateral agent or agent for Lenders, LC
Issuers and each other Secured Party, together with its successors and assigns.

“Administrative Agent Indemnitees” means Administrative Agent, its Related
Parties and all Administrative Agent Professionals.

“Administrative Agent Professionals” means attorneys, accountants, appraisers,
auditors, business valuation experts, environmental engineers or consultants,
turnaround consultants, and other professionals and experts retained by
Administrative Agent at any time or from time to time in accordance with the
Loan Documents.

 

2



--------------------------------------------------------------------------------

“Administrative Questionnaire” means an administrative questionnaire provided by
each Lender to Administrative Agent in connection herewith in a form supplied or
approved by Administrative Agent for such purpose.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Credit Party or any of its Subsidiaries) at law
or in equity, or before or by any Governmental Authority, domestic or foreign,
whether pending or, to the knowledge of any Credit Party or any of its
Subsidiaries, threatened in writing, in each case, against any Credit Party or
any of its Subsidiaries or any material Property of any Credit Party or any of
its Subsidiaries (including an Insolvency Proceeding or appellate proceeding).

“Affected Lender” has the meaning set forth in Section 14.1(b).

“Affected Loan” has the meaning set forth in Section 14.1(b).

“Affiliate” means, with respect to a specified Person, any other Person that,
directly or indirectly, is in Control of, is Controlled by, or is under common
Control with the Person specified, or that is a director, officer, manager or
partner of such Person. Without limitation of the foregoing, for purposes of
this definition, “Control,” when used with respect to any Person, includes the
direct or indirect beneficial ownership of ten percent (10%) or more of the
outstanding Voting Equity Interests issued by such Person in addition to the
power to control, or have a controlling influence over, the management or
policies of such Person or any of its Property, whether by ownership, the voting
of such Equity Interests, by contract or otherwise.

“Agent Party” and “Agent Parties” have the respective meanings given such terms
in Section 15.1(d)(i).

“Aggregate Revolving Obligations” means, at any time of determination, the sum
(without duplication) of (a) the outstanding principal amount of all Revolving
Loans (including Swing Line Loans, Over Advance Loans and Protective Advances)
and (b) the outstanding amount of all LC Obligations.

“Agreement” has the meaning set forth in the preamble hereto.

“Agreement Currency” has the meaning given such term in Section 15.22.

“Allocable Amount” has the meaning given such term in Section 5.7(c)(ii).

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act, 15 U.S.C. §§
78dd-1, et seq., the UK Bribery Act of 2010 and all other laws, rules, and
regulations of any jurisdiction applicable to any Credit Party or any of its
Affiliates from time to time concerning or relating to bribery or corruption.

“Anti-Terrorism Laws” means any laws relating to the prevention of terrorism or
money laundering, including the PATRIOT Act and all OFAC rules and regulations,
including Executive Order 13224.

“Applicable Law” means all laws, rules and regulations applicable to the Person,
conduct, transaction, agreement, or matter in question, including all applicable
statutory law, common law, and equitable principles, and all provisions of
constitutions, treaties, statutes, rules, regulations, orders, and decrees of
Governmental Authorities. Without limitation of the foregoing, “Applicable Law”
includes all Anti-Corruption Laws, Anti-Terrorism Laws, the Beneficial Ownership
Regulation, the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, the
Code, the Commodity Exchange Act, all Debtor Relief Laws, the Bail-In
Legislation, ERISA, Health Care Laws, the Exchange Act, FATCA, the FDPA, the
FLSA, OSHA, the UCC, and the WARN Act.

 

3



--------------------------------------------------------------------------------

“Applicable Margin” means three and one quarter percent (3.25%) per annum.

“Applicable Reserve Requirement” means, at any time, the maximum rate, expressed
as a decimal, at which reserves (including any basic marginal, special,
supplemental, emergency or other reserves) are required to be maintained by
member banks that are Lenders with respect thereto against “Eurocurrency
liabilities” (as such term is defined in Regulation D of the Board of Governors,
as in effect from time to time) under regulations issued from time to time by
the Board of Governors or other applicable banking regulator. Without limiting
the effect of the foregoing, the Applicable Reserve Requirement shall reflect
any other reserves required to be maintained by such member banks with respect
to any category of liabilities which includes deposits by reference to which the
LIBOR Index Rate or any other interest rate of a Loan is to be determined,
without benefit of credit for pro ration, exception or offsets that may be
available from time to time to the applicable Lender. The LIBOR Index Rate
component of the Base Rate shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

“Approved Fund” means any Entity that (a) is (or will be) engaged in making,
purchasing, holding, or otherwise investing in commercial loans and similar
extensions of credit in its ordinary course of activities and (b) is
administered or managed by (i) a Lender, (ii) an Affiliate of a Lender, or
(iii) an Entity or an Affiliate of an Entity that administers or manages a
Lender.

“Arranger” means RCM, acting in its capacity as sole book runner and sole lead
arranger.

“Article 9 Control” means, with respect to any asset, right, or Property with
respect to which a security interest therein is perfected by a secured party’s
having “control” thereof (whether pursuant to the terms of an agreement or
through the existence of certain facts and circumstances), that Administrative
Agent or a Lender, as the case may be, has “control” of such asset, right, or
Property in accordance with the terms of Article 9 of the UCC. Without
limitation of the foregoing, so long as Regions Bank is Administrative Agent,
Administrative Agent shall be deemed to be have “control” of any Collection
Account, Securities Account, Commodity Account, Deposit Account into which
proceeds of Loans are funded or other Deposit Account maintained with Regions
Bank or any Affiliate of Regions Bank, including any maintained by or through
Regions Bank or any agents or correspondents acting on behalf of Regions Bank
without the necessity of having an Article 9 Control Agreement executed in
connection therewith; provided, that, without limiting the generality of the
foregoing, each Credit Party owning any Deposit Accounts, Commodity Accounts or
Securities Accounts shall promptly, upon request from Administrative Agent or
any Co-Collateral Agent (but in any event not later than thirty (30) days after
receipt of such request, unless otherwise approved by Administrative Agent and
the Co-Collateral Agents), execute and deliver to Administrative Agent an
Article 9 Control Agreement in its favor, in its capacities as secured party and
depository institution, regarding such Deposit Accounts, Commodity Accounts and
Securities Accounts.

“Article 9 Control Agreement” means an agreement among Administrative Agent or a
Lender, as the case may be, any one or more of Credit Parties and another Person
pursuant to which Article 9 Control is established in favor of Administrative
Agent or such Lender with respect to any asset, right or Property of a Credit
Party, or Credit Parties, including any Deposit Account, Commodity Account or
Securities Account, or any funds or securities, respectively, on deposit
therein, situated at or with such Person(s).

 

4



--------------------------------------------------------------------------------

“Asset Disposition” means, with respect to any Person, a sale, issuance,
assignment, Division, lease, license, Consignment, transfer, abandonment, or
other disposition of such Person’s Property, including a disposition of Property
in connection with a sale-leaseback transaction, synthetic lease, securitization
or similar arrangement.

“Assignment Agreement” means an assignment agreement entered into by a Lender
and an Eligible Assignee (with the consent of each other party hereto whose
consent is required by Section 13.1(b)) and accepted by Administrative Agent, in
substantially the form of Exhibit B or any other form (including electronic
documentation generated by MarkitClear or other electronic Platform) requested
or approved by Administrative Agent in its discretion from time to time.

“Avoidance Claim” means any claim that could be asserted by or on behalf of any
Credit Party or its Estate against a Person under Sections 502(b), 544, 545,
546, 547, 548, 549, 550 or 553 of the Bankruptcy Code.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Product Agreement” means any agreement between one or more Obligors and a
Bank Product Provider evidencing the making available of any Bank Product by
such Bank Product Provider to such Obligor. The foregoing includes, without
limitation, Swap Agreements.

“Bank Product Obligations” means, without duplication, (i) all Debts,
liabilities and other obligations of any Obligor to any Bank Product Provider
arising under, pursuant to or in connection with Bank Products, and (ii) all
amounts that the Administrative Agent or any Lender is obligated to pay to a
Bank Product Provider as a result of the Administrative Agent or such Lender
purchasing participations from, or executing guarantees or indemnities or
reimbursement obligations to, a Bank Product Provider with respect to any Bank
Products provided by such Bank Product Provider to a Credit Party or any of its
Subsidiaries.

“Bank Product Provider” means (a) any of Regions Bank and its Affiliates,
(b) Bank of America, N.A. and its Affiliates, and (c) any other Person that
(i) at the time it enters into a Bank Product Agreement, is a Lender or an
Affiliate of a Lender, or (ii) in the case of a Bank Product Agreement in effect
on or prior to the Closing Date, is, as of the Closing Date or becomes, within
thirty (30) days thereafter, a Lender or an Affiliate of a Lender. For purposes
hereof, the term “Lender” shall be deemed to include Administrative Agent.

“Bank Product Reserve” means an amount determined from time to time by
Administrative Agent in its discretion as a Reserve for Bank Product
Obligations.

“Bank Products” means all bank, banking, financial, and other similar or related
products, services, and facilities offered or provided by any Bank Product
Provider to any Obligor, including (a) merchant card services, credit or stored
value cards and corporate purchasing cards; (b) cash management, treasury, and
related products and services, including depository and checking services,
Deposit Accounts (whether operating, money market, investment, collections,
payroll, trust, disbursement, or other Deposit Accounts), Securities Accounts,
automated clearinghouse (“ACH”) transfers of funds and any other ACH

 

5



--------------------------------------------------------------------------------

services, remote deposit capture, lockboxes, account reconciliation and
information reporting, controlled disbursements, wire and other electronic funds
transfers, e-payable, overdraft protection, stop payment services and fraud
protection services (all of the products and services described in this clause
(b), collectively, “Treasury Services”); and (c) bankers’ acceptances, drafts,
documentary services, foreign currency exchange services; (d) Swap Obligations
and other Obligations arising under Swap Agreements; (e) supply chain finance
arrangements; and (f) other similar banking products or services, other than
Letters of Credit.

“Bankruptcy Code” means Title 11 of the United States Code.

“Bankruptcy Court” has the meaning given such term in the Recitals of this
Agreement.

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

“Base Rate” means, for any day, the rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day; (b) the Federal Funds Rate in effect
on such day plus one-half of one percent (1/2%) per annum; and (c) the LIBOR
Index Rate in effect on such day plus one percent (1%) per annum. Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
LIBOR Index Rate shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Rate or the LIBOR Index Rate, respectively,
automatically and without notice to any Person. Notwithstanding anything
contained herein to the contrary, if the Base Rate, as so determined, is ever
less than zero (0), then, the Base Rate shall be deemed to be zero (0).

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership of any Credit Party as required by the Beneficial Ownership
Regulation, and otherwise to be in form and substance satisfactory to
Administrative Agent.

“Beneficial Ownership Regulation” means 31 CFR Section 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.

“Board of Governors” means the Board of Governors of the Federal Reserve System.

“Borrower” and “Borrowers” have the respective meanings set forth in the
preamble hereto.

“Borrower Representative” has the meaning given such term in Section 4.3.

“Borrowing” means a group of Loans that are made on the same day.

“Borrowing Base” means, on any date of determination, an amount, calculated in
Dollars, equal to:

(a) ninety percent (90%) of the total amount of Eligible Credit Card
Receivables; plus

(b) eighty-five percent (85%) of the total amount of Eligible Pharmacy
Receivables; plus

 

6



--------------------------------------------------------------------------------

(c) ninety percent (90%) of the NOLV Percentage of Eligible Inventory (provided
that no more than Fifteen Million Three Hundred Fifty Thousand and No/100
Dollars ($15,350,000.00) of the amount in this clause (c) may be attributable to
Pharmacy Inventory); plus

(d) Pharmacy Scripts Availability; minus

(e) Reserves.

“Borrowing Base Borrowers” means, collectively, Parent, Fred’s Stores of
Tennessee, Inc., a Delaware corporation, National Pharmaceutical Network, Inc.,
a Florida corporation, and Reeves-Sain Drug Store, Inc., a Tennessee
corporation.

“Borrowing Base Certificate” means a borrowing base certificate substantially in
the form of Exhibit E or such other form as may be requested by or acceptable to
Administrative Agent from time to time in its discretion.

“Business Day” means (a) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the Jurisdiction State or the States of
Alabama or Tennessee or is a day on which banking institutions located in such
state are authorized or required by law or other governmental action to close,
and (b) in the case of determinations of the Index Rate and the LIBOR Index
Rate, the term “Business Day” means any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

“Capital Lease” means any lease which, in accordance with GAAP, is required to
be capitalized for financial reporting purposes.

“Cardinal” means, collectively, Cardinal Health 110, LLC, a Delaware limited
liability company, Cardinal Health 112, LLC, a Delaware limited liability
company, and any other subsidiaries and affiliates of Cardinal Health, Inc. that
become parties to the Cardinal Supply Agreement.

“Cardinal Intercreditor Agreement” means that certain Intercreditor Agreement,
dated as of April 5, 2018, between Administrative Agent and Cardinal, and
acknowledged by Credit Parties.

“Cardinal Obligations” means, collectively, (i) trade payables owing to Cardinal
under the Cardinal Supply Agreement from time to time in the Ordinary Course of
Business that are not more than 26.5 DSO payment terms (Weekly statement (M-F),
due 31 days from the Friday of the applicable week) and are paid not more than
31 days from the Friday of the week such trade payables were properly invoiced
in the normal course of business, and (ii) any other trade payables owing to
Cardinal under the Cardinal Supply Agreement from time to time that are being
disputed in good faith and by appropriate measures or that are otherwise
acceptable to Administrative Agent in its discretion.

“Cardinal Supply Agreement” means that certain Amended and Restated Prime Vendor
Agreement dated as of June 18, 2018, among Cardinal and Borrowers, as amended,
restated, supplemented, or otherwise modified from time to time in accordance
with the Cardinal Intercreditor Agreement.

“Carve-Out” has the meaning given it in the Interim Financing Order (or, when
applicable, the Final Financing Order).

 

7



--------------------------------------------------------------------------------

“Carve-Out Reserve” means, on any date, an amount determined by Administrative
Agent and Co-Collateral Agents to be the “Reserve” (as defined in, and
calculated in accordance with, the DIP Financing Orders). On the Closing Date,
the Carve-Out Reserve will be One Million Seven Hundred Thousand and No/100
Dollars ($1,700,000.00), as such amount will be adjusted by the Administrative
Agent and the Co-Collateral Agents from time to time in accordance with the DIP
Financing Orders.

“Carve-Out Trigger Event” has the meaning given such term in the Interim
Financing Order (or, when applicable, the Final Financing Order).

“Cash Collateral” has the meaning given such term in the definition of “Cash
Collateralize.”

“Cash Collateralize” means, to pledge and deposit with or deliver to
Administrative Agent, an LC Issuer or Swing Line Lender, as applicable, as
collateral for the LC Obligations or Swing Line Loans, as applicable, or
obligations of Lenders to fund participations in respect thereof, cash or
Deposit Account balances or, if Administrative Agent, an LC Issuer or Swing Line
Lender, as applicable, may agree, each in its discretion, other credit support,
in each case pursuant to documentation in form and substance, and in an amount
(but not less than one hundred five percent (105%) of the obligated amount), in
each case, satisfactory to Administrative Agent, such LC Issuer and/or Swing
Line Lender, as applicable, in its or their discretion. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such Cash Collateral and other credit support including any cash and any
interest or other income earned thereon.

“Cash Equivalents” means, as of any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally Guaranteed
as to interest and principal by the United States government, or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (b) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A-1 from S&P or at least P-1 from Moody’s; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (d) certificates of deposit or bankers’ acceptances maturing within one
(1) year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than One Hundred Million and No/100 Dollars ($100,000,000.00); and
(e) shares of any money market mutual fund that (i) has substantially all of its
assets invested continuously in the types of investments referred to in clauses
(a) and (b) above, (ii) has net assets of not less than Five Hundred Million and
No/100 Dollars ($500,000,000.00), and (iii) has the highest rating obtainable
from either S&P or Moody’s.

“Cash Management Order” means a First Day Order presented to the Bankruptcy
Court on or about the Petition Date that authorizes the continuation of the
Credit Parties’ Pre-Petition cash management relationship with Administrative
Agent, Bank of America, N.A. and any other banks identified in such order
(collectively, the “Cash Management Banks”), which order shall include, among
other things, provisions authorizing each Cash Management Bank to set off
against amounts held in Deposit Accounts maintained by any Credit Party with
such Cash Management Bank all fees and expenses for cash management services
provided to such Credit Party by such Cash Management Bank, Bank Product
Obligations, analysis charges, and other fees, expenses and indebtedness arising
or incurred in connection therewith, in each case, whether the foregoing are
incurred or arise before or after the Petition Date, and which order shall be in
form and substance satisfactory to each such Cash Management Bank in its
discretion.

 

8



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (ii) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued and (iii) all requests, rules, guidelines or directives issued by a
Governmental Authority in connection with a Lender’s submission or re-submission
of a capital plan under 12 C.F.R. Section 225.8 or a Governmental Authority’s
assessment thereof, shall, in each case of clauses (i), (ii) or (iii) above, be
deemed to be a “Change in Law,” regardless of the date enacted, adopted or
issued.

“Change of Control” means the occurrence of one or more of the following events:
(i) any sale, lease, exchange or other transfer (in a single transaction or a
series of related transactions) of all or substantially all of the assets of
Parent to any Person or “group” (within the meaning of the Exchange Act as in
effect), (ii) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Exchange Act
as in effect) of forty percent (40%) or more of the outstanding shares of the
Voting Equity Interests of Parent, or (iii) occupation of a majority of the
seats of the board of directors (other than vacant seats) by Persons who were
neither (a) nominated by the current board of directors or (b) appointed by
directors so nominated.

“Chapter 11 Cases” has the meaning given such term in the Recitals of this
Agreement.

“Chapter 11 Plan” means a plan of reorganization or liquidation filed in any of
the Chapter 11 Cases under Section 1121 of the Bankruptcy Code.

“CIP Regulations” has the meaning given such term in Section 12.15.

“Claims” means all liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs, disbursements, and expenses of any kind
(including fees, costs, and expenses of attorneys and paralegals, experts,
agents, consultants, and advisors, and Extraordinary Expenses) at any time
(including before or after the Closing Date, after Payment in Full of the
Obligations, or resignation or replacement of Administrative Agent) incurred by
or asserted against or imposed on any Indemnitee as a result of, or arising from
or in connection with, (a) any Loans, Letters of Credit, Loan Documents, or the
use thereof or transactions relating thereto; (b) any action taken or omitted to
be taken by any Indemnitee in connection with any Loan Documents; (c) the
existence or perfection of any Liens, or realization upon any Collateral;
(d) exercise of any rights or remedies under any Loan Documents or Applicable
Law; or (e) failure by any Credit Party to perform or observe any terms of any
Loan Document, in each case including all costs and expenses relating to any
Adverse Proceeding, whether or not the applicable Indemnitee is a party thereto.

“Closing Date” means the date first inscribed hereinabove, unless pursuant to
Section 6.1 the date on which the initial Loan is made or initial Letter of
Credit is issued occurs after such date, in which case the term “Closing Date”
shall mean such later date unless otherwise elected by Administrative Agent.

“Co-Collateral Agent Rights Agreement” shall mean that certain letter agreement
by and among Administrative Agent, Co-Collateral Agents and Credit Parties dated
on or about the Closing Date.

 

9



--------------------------------------------------------------------------------

“Co-Collateral Agents” shall mean those Persons party to the Co-Collateral Agent
Rights Agreement from time to time as “Co-Collateral Agents,” which, as of the
Closing Date, consist solely of Regions Bank and Bank of America, N.A.

“Co-Collateral Agent Professionals” means attorneys, accountants, appraisers,
auditors, business valuation experts, environmental engineers or consultants,
turnaround consultants, and other professionals and experts retained by a
Co-Collateral Agent at any time or from time to time in accordance with the Loan
Documents.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means all Property described in any Security Documents or DIP
Financing Order as security for any Obligations, and all other Property which
now or hereafter secures (or is intended to secure) any Obligations.

“Collateral Disclosure Certificate” shall have the meaning set forth in the
Security Agreement.

“Collection Account” means a Deposit Account established or maintained by a
Credit Party at Regions Bank, Bank of America, N.A. or another bank acceptable
to Administrative Agent and Co-Collateral Agents, which Deposit Account shall be
utilized solely for purposes of receiving or collecting payments made by such
Credit Party’s Account Debtors and other Proceeds of Collateral and over which
Administrative Agent shall have exclusive Article 9 Control to withdraw or
otherwise direct the disposition of funds on deposit therein.

“Commitment” means, for any Lender, the amount of such Lender’s Revolving
Commitment. “Commitments” means the aggregate amount of all Revolving
Commitments.

“Commitment Termination Date” means the earliest to occur of the following:
(a) the Stated Revolving Commitment Termination Date; (b) the date on which
Borrowers terminate the Revolving Commitments pursuant to Section 2.1(c); (c)
the date on which the Revolving Commitments are terminated pursuant to
Section 11.2; (d) thirty-five (35) days after the entry of the Interim Financing
Order if the Final Financing Order has not been entered on or before such date
(unless such date has been amended or extended in writing by Administrative
Agent and Co-Collateral Agents in their discretion); (e) the effective date of
any confirmed Acceptable Plan or the date of entry of a Confirmation Order with
respect to any other Chapter 11 Plan; (f) the date of filing by any Credit Party
of a Chapter 11 Plan that is not an Acceptable Plan; (g) the date of entry of a
Confirmation Order with respect to a Chapter 11 Plan filed by a Person other
than a Credit Party if such Chapter 11 Plan is not an Acceptable Plan; (h) the
date of closing of any sale of all or any substantial part of the assets of
Credit Parties taken as a whole; (i) the date on which Administrative Agent is
granted relief from the automatic stay (after giving effect to any notice
required for Administrative Agent to enforce its Liens as described in any DIP
Financing Order); (j) the date on which Payment in Full of the Obligations and
Pre-Petition Lender Debt has occurred; and (k) the date on which any of the
Chapter 11 Cases is dismissed or converted to Chapter 7.

“Committee” means a creditors’ or equity security holders’ committee appointed
in the Chapter 11 Cases by the U.S. Trustee.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Communications” has the meaning given such term in Section 15.1(d).

 

10



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate in the form of Exhibit F or such
other form as may be requested or approved by Administrative Agent from time to
time.

“Confirmation Order” means an order entered by the Bankruptcy Court in any of
the Chapter 11 Cases confirming a Chapter 11 Plan.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consultants” means the Investment Banker and Berkeley Research Group.

“Control” (and any correlative terms, including “common control,” “controlling”
and “controlled by”) means the power to control, or have a controlling influence
over, the management or policies of a Person or any Property, whether by
ownership, the voting of Equity Interests, by contract or otherwise.

“Credit Card Agreements” shall have the meaning set forth in the Security
Agreement.

“Credit Card Issuer” shall have the meaning set forth in the Security Agreement.

“Credit Card Processor” shall have the meaning set forth in the Security
Agreement.

“Credit Card Receivables” shall have the meaning set forth in the Security
Agreement.

“Credit Party” means each Borrower.

“Debt” means, with respect to any Person and without duplication as to such
Person, any indebtedness, obligation or liability, whether or not contingent,
(a) which (i) arises in respect of borrowed money, (ii) is evidenced by bonds,
notes, debentures, or similar instruments, or (iii) accrues interest or is a
type upon which interest or finance charges are customarily paid (excluding
trade payables owing in the Ordinary Course of Business), (b) representing the
balance deferred and unpaid of the purchase price of any Property or services
(other than an account payable to a trade creditor incurred in the Ordinary
Course of Business of such Person and payable in accordance with customary trade
practices), (c) representing obligations of a lessee under leases which have
been, or should be, in accordance with GAAP, recorded as Capital Leases,
(d) representing any contractual obligation, contingent or otherwise, of such
Person to pay or be liable for the payment of any Debt described in this
definition of another Person, including any such Debt, directly or indirectly
Guaranteed, or any agreement to purchase, repurchase, or otherwise acquire such
debt, or any security therefor, or to provide funds for the payment or discharge
thereof, or to maintain solvency, assets, level of income, or other financial
condition, (e) representing obligations with respect to redeemable stock and
redemption or repurchase obligations under any Equity Interests or other equity
securities issued by such Person, except to the extent such obligations can be
satisfied with Equity Interests of such Person, (f) representing reimbursement
obligations and other liabilities of such Person with respect to surety bonds
(whether bid, performance, or otherwise), letters of credit, bankers’
acceptances, drafts or similar documents or instruments issued for such Person’s
account, (g) representing any indebtedness, obligation or liability, whether or
not contingent, of such Person in respect of any indebtedness, obligation or
liability, whether or not contingent, of another Person, including any such
indebtedness, obligation or liability of another Person secured by any Lien on
any Property of such Person, whether or not such indebtedness, obligation or
liability is assumed by or is a personal liability of such Person,
(h) representing any net obligations, liabilities, and debt of such Person
(marked-to-market) arising under Swap Agreements, (i) representing any
indebtedness, obligation or liability of any partnership or joint venture in
which such Person is a general partner or a joint venture member to the extent
such Person is liable therefor as a result of such Person’s ownership interest
in such

 

11



--------------------------------------------------------------------------------

Entity, except to the extent that the terms of such arrangement expressly
provide that such Person is not liable therefor or such Person has no liability
therefor under Applicable Law, (j) representing the principal and interest
portions of all rental obligations of such Person under any synthetic lease or
similar off-balance sheet financing where such transaction is considered to be
borrowed money for tax purposes but is classified as an operating lease in
accordance with GAAP, (k) representing indebtedness, liabilities or obligations
of such Person under conditional sale or other title retention agreements
relating to Property purchased by such Person, (k) representing obligations of
such Person under any “take or pay” or similar arrangements, and
(m) representing Earn-Outs.

“Debtor” and “Debtors” have the meaning given such terms in the Recitals of this
Agreement.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
laws providing debtor relief or otherwise affecting the enforcement of
creditors’ rights generally, of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means an event or condition that, with the lapse of time or giving of
notice, or both, would constitute an Event of Default.

“Default Rate” means (a) with respect to Loans, the Base Rate plus the
Applicable Margin plus an additional two percent (2%) per annum, and (b) with
respect to any other Obligations, the interest rate otherwise specified in
regard thereto after default (or, if no interest rate is specified, the Base
Rate plus the Applicable Margin) plus an additional two percent (2%) per annum.
The Default Rate applicable to Letter of Credit Fees is specified in
Section 3.2(c).

“Defaulting Lender” means, subject to Section 4.2(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
after the date such Loans were required to be funded hereunder unless such
Lender notifies Administrative Agent and Borrower Representative in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default or Event of Default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to
Administrative Agent, any LC Issuer, Swing Line Lender or any other Lender any
other amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within two (2) Business
Days after the date when due, (b) has notified Borrower Representative,
Administrative Agent, any LC Issuer or Swing Line Lender in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by Administrative Agent or Borrower Representative, to
confirm in writing to Administrative Agent and Borrower Representative that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by Administrative Agent and
Borrower Representative), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of any Insolvency Proceeding, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a

 

12



--------------------------------------------------------------------------------

Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by Administrative Agent that a Lender is a Defaulting
Lender under any one or more of clauses (a) through (d) above shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 4.2(b)) upon delivery of written
notice of such determination to Borrower Representative, each LC Issuer, each
Swing Line Lender and each Lender.

“Dilution” means, as of any date of determination, an amount, expressed as a
percentage, equal to (a) the Dollar amount of non-cash reduction to Borrowers’
Accounts or Payment Intangibles, including bad debt write-downs, discounts,
advertising allowances, rebates, credits, or other dilutive items during the
most recently ended period of twelve (12) Fiscal Months, divided by
(b) Borrowers’ billings with respect to Accounts or Payment Intangibles during
such period.

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Credit Card Receivables and Eligible
Pharmacy Receivables by one (1) percentage point for each percentage point by
which Dilution is in excess of five percent (5%), or such lesser (or greater)
amount as Administrative Agent, in its discretion shall determine from time to
time.

“DIP Budget” means, as applicable, (a) an initial 13-week cash forecast and
budget commencing with the week during which the Petition Date occurs, of
Borrowers’ and their Subsidiaries’ consolidated (i) projected cash receipts,
(ii) projected disbursements (including ordinary course operating expenses,
bankruptcy-related expenses (including an amount of Professional Expenses and
expenses for each Professional Person), expenses incurred in connection with any
Asset Disposition and any other fees and expenses related to the Loan Documents
and the DIP Facility) for such 13-week period, on a weekly basis (which such
forecasts of cash receipts and cash operating disbursements shall be in form and
substance satisfactory to Administrative Agent and Co-Collateral Agents), (iii)
operating cash flow for such 13-week period, (iv) projected net cash flow,
(v) projected Inventory receipts and levels, (vi) projected Borrowing Base and
Excess Availability and (vii) a statement of the actual amounts of each line
item for the preceding week together with a variance analysis from the first
previously delivered cash forecast and budget covering such period, together
with an explanation of any material variances or material prospective changes to
such cash forecast and budget on a line item by line item basis, (b) back-up
schedules and supporting information consistent with past practice (and, in any
event, breaking out each such category described in clause (a) by Stores being
closed or proposed to be closed), and (c) an updated cash forecast and budget
for each successive 13-week period thereafter (as, and to the extent, required
to be delivered pursuant to Section 8.6(h)), which shall, in each case, include
each of the items described in clause (a), together with supporting schedules
and information as shall be requested by Administrative Agent or any
Co-Collateral Agent, and which budget shall have been prepared (or approved) by
the Consultant. The cash forecast and budget (including the initial cash
forecast and budget and any updated cash forecast and budget) shall be in form
and substance acceptable to Administrative Agent and Co-Collateral Agents and
certified by the chief financial officer of each Borrower. The DIP Budget in
effect on the Closing Date is attached to the Interim Financing Order.

“DIP Budget Variance Report” means a variance report, in the form of Exhibit G
to this Agreement (or such other form approved by the Administrative Agent and
Co-Collateral Agents) and otherwise acceptable to Administrative Agent and
Co-Collateral Agents from time to time, delivered on a weekly basis on Thursday
of each week, commencing on September 26, 2019 (for the period ended on
September 21, 2019), setting forth the variance for the applicable period
specified in Schedule 1.2 ending on the last day of the immediately preceding
calendar week against the DIP Budget for each line item in the DIP Budget for
such period.

 

13



--------------------------------------------------------------------------------

“DIP Facility” means the credit facility established pursuant to the Commitments
and this Agreement.

“DIP Financing Orders” means, collectively, the Interim Financing Order and the
Final Financing Order.

“DIP Milestones” means each of the “DIP Milestones” under (and as defined in)
Schedule 8.16.

“Disqualified Equity Interests” means, with respect to any Person, any Equity
Interest that by its terms (or by the terms of any other Equity Interest into
which it is convertible or exchangeable) or otherwise (a) matures or is subject
to mandatory redemption or repurchase (other than solely for Equity Interests
that are not Disqualified Equity Interests) pursuant to a sinking fund
obligation or otherwise (except as a result of a Change of Control or asset sale
so long as any rights of the holder thereof upon the occurrence of a Change of
Control or asset sale event shall be subject to the prior Payment in Full of the
Obligations and termination of the Commitments); (b) is convertible into or
exchangeable or exercisable for Debt or any Disqualified Equity Interest at the
option of the holder thereof; (c) may be required to be redeemed or repurchased
at the option of the holder thereof (other than solely for Equity Interests that
are not Disqualified Equity Interests), in whole or in part, in each case on or
before the date that is one hundred twenty (120) days after the Stated Revolving
Commitment Termination Date; or (d) provides for scheduled payments of dividends
to be made in cash.

“Division,” in reference to any Person which is an Entity, means the division of
such Person into two (2) or more separate such Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including as contemplated under Section 18-217 of the Delaware Limited Liability
Act for limited liability companies formed under Delaware law, or any analogous
action taken pursuant to any other Applicable Law with respect to any
corporation, limited liability company, partnership or other Entity. The word
“Divide,” when capitalized, shall have a correlative meaning.

“Dollars” or “$” means lawful money of the United States.

“Earn-Outs” means unsecured liabilities of a Credit Party arising under an
agreement to make any deferred payment as a part of the aggregate consideration
payable for an Acquisition, including performance bonuses or consulting payments
in any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the target of such Acquisition.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any Entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

14



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee of a Lender under Section 13.1, subject to any consents and
representations, if any, as may be required therein.

“Eligible Credit Card Receivables” means, at the time of any determination
thereof, each Credit Card Receivable of a Borrowing Base Borrower that at all
times satisfies the criteria set forth below, has been earned by performance and
represents the bona fide amounts due to a Borrowing Base Borrower from a Credit
Card Processor and/or Credit Card Issuer, and in each case originated in the
Ordinary Course of Business of such Borrowing Base Borrower. Without limiting
the foregoing, in order to be an Eligible Credit Card Receivable, an Account or
Payment Intangible shall indicate no Person other than a Borrowing Base Borrower
as payee or remittance party. In determining the amount to be so included, the
face amount of an Account or Payment Intangible shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual fees, discounts, claims or credits pending, promotional
program allowances, price adjustments, finance charges or other allowances
(including any amount that a Borrower may be obligated to rebate to a customer,
Credit Card Processor, or Credit Card Issuer pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account or Payment Intangible but not yet
applied by Borrowing Base Borrowers to reduce the amount of such Credit Card
Receivable. Except as otherwise determined by Administrative Agent in its
Permitted Discretion, Eligible Credit Card Receivables shall not including any
Credit Card Receivable:

(a) that is unpaid more than five (5) Business Days after the date of
determination of eligibility thereof;

(b) where such Credit Card Receivable or the underlying Credit Card Agreement
contravenes any laws, rules or regulations applicable thereto, including rules
and regulations relating to truth-in-lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy
or any party to the underlying Credit Card Agreement is in violation of any such
laws, rules or regulations;

(c) that is not a valid, legally enforceable obligation of the applicable Credit
Card Issuer or Credit Card Processor with respect thereto;

(d) that is disputed, is with recourse due to the creditworthiness of the
cardholder, or with respect to which a claim, chargeback, offset, deduction,
counterclaim, or other defense has been asserted (to the extent of such claim,
chargeback, offset, deduction or counterclaim, dispute or other defense);

(e) that is not subject to a perfected first priority Lien in favor of
Administrative Agent, or with respect to which a Borrowing Base Borrower does
not have good, valid and marketable title thereto, free and clear of any Lien,
other than Liens granted to Administrative Agent pursuant to the Security
Agreement;

(f) that does not conform in all material respects to all representations,
warranties and other provisions in this Agreement and the other Loan Documents
relating to Credit Card Receivables;

(g) that does not constitute an Account or a Payment Intangible;

(h) as to which the Credit Card Issuer or Credit Card Processor has asserted the
right to require a Credit Party to repurchase such Credit Card Receivable from
such Credit Card Issuer or Credit Processor;

 

15



--------------------------------------------------------------------------------

(i) which is due from a Credit Card Issuer or Credit Card Processor that is the
subject of an Insolvency Proceeding;

(j) that is evidenced by Chattel Paper or an Instrument unless such Chattel
Paper or Instrument, as applicable, is in the possession of Administrative Agent
and, to the extent necessary or appropriate, endorsed to Administrative Agent;

(k) that is a Pharmacy Receivable;

(l) that arises from a private label credit card of a Credit Party or any other
proprietary credit card of a Credit Party where such Credit Party has liability
for the failure of the card holder to make payment thereunder as a result of the
financial condition of such card holder;

(m) that is payable in any currency other than Dollars;

(n) that does not direct payment thereof to be sent to a Collection Account; or

(o) that Administrative Agent, in its Permitted Discretion, deems not to be an
Eligible Credit Card Receivable.

“Eligible Inventory” means, as to Inventory owned only by Borrowing Base
Borrowers, the value of such Inventory determined on the basis of the lower of
(x) cost (as determined in accordance with GAAP) or, in the case of front-store,
non-pharmacy inventory located in retail store locations, retail (as determined
by Borrowing Base Borrowers and acceptable to Administrative Agent) or
(y) market, calculated on a first-in, first-out basis, and excluding any portion
of cost attributable to intercompany profit among Parent and its Affiliates, but
excluding therefrom, without duplication, any Inventory:

(a) that constitutes raw materials or work-in-process or which does not
constitute finished goods;

(b) that is not subject to a valid, duly perfected, first priority Lien in favor
of Administrative Agent, or with respect to which a Borrowing Base Borrower does
not have good, valid and marketable title thereto, free and clear of any Lien,
other than Liens granted to Administrative Agent pursuant to the Security
Agreement and Liens of Cardinal, so long as such Liens are subject to the
Cardinal Intercreditor Agreement;

(c) as to which any of the covenants, representations, and warranties in this
Agreement or the other Loan Documents respecting Inventory shall in any material
respect be untrue, misleading, or in default; provided, however, that this
clause (c) shall not (i) be deemed a waiver by the Required Lenders of any
Default or Event of Default which occurs under this Agreement or any other Loan
Document as a result of any such representation, warranty, or covenant being
untrue, misleading, or in default or (ii) limit the ability of Administrative
Agent to institute Reserves in connection therewith to the extent provided in
this Agreement and the other Loan Documents;

(d) that is on Consignment (i.e., where such Borrowing Base Borrower is the
Consignee) from any seller, vendor, or supplier or subject to any agreement
whereby the seller, vendor, or supplier has retained any title to such Inventory
or the right to repurchase such Inventory;

(e) that is on Consignment (i.e., where such Borrowing Base Borrower is the
Consignor) to any other Person;

 

16



--------------------------------------------------------------------------------

(f) that (in each case, as determined by Administrative Agent) (i) is not new;
(ii) is not in good and saleable condition; (iii) is damaged, defective,
unserviceable, or otherwise unmerchantable; (iv) constitutes returned or
repossessed Goods; (v) constitutes obsolete or slow moving Goods; (vi) as
applicable, fails to meet standards of any Governmental Authority or Applicable
Law regarding manufacture, storage, use, or sale of such Inventory, including
FLSA; or (vii) has been acquired from a Sanctioned Person or Sanctioned Country;

(g) that is subject to any negotiable Document;

(h) that is subject to any License with any Third Party Claimant which
materially limits or restricts or is likely to limit or restrict any Borrower or
Administrative Agent’s right to sell or otherwise dispose of such Inventory
(unless such Third Party Claimant has entered into a Third Party Claimant
Agreement) or that constitutes or is alleged to constitute infringing Goods or
which has been manufactured or sold in a manner which violates the Intellectual
Property rights of any Person;

(i) that (x) is not located at a Permitted Location in the continental United
States or (y) is in transit within the Continental United States between
Permitted Locations;

(j) with respect to warehouse locations, that is located at a Permitted Location
not owned and Controlled by a Borrowing Base Borrower, unless (i) Administrative
Agent has received from the Person owning or in Control of such Permitted
Location a Third Party Claimant Agreement or (ii) if Administrative Agent agrees
to do so in lieu of a Third Party Claimant Agreement, Administrative Agent has
instituted a Rent and Charges Reserve in an amount determined by Administrative
Agent in its Permitted Discretion;

(k) that consists of any packaging or shipping materials, supplies, spare parts,
catalysts, catalogs, labels, samples, display items or floor models, tooling, or
promotional materials;

(l) that consists of Pharmacy Inventory with respect to any pharmacy that (i) is
not being marketed for sale or (ii) is being marketed for sale and for which
there are no identified buyers as determined by Co-Collateral Agents in their
Permitted Discretion (it being understood that Co-Collateral Agents’
determination may include consideration of whether there is an active letter of
intent for the sale of such property or other activities being taken by
Borrowers to cause such sale); or

(m) that Administrative Agent, in its Permitted Discretion, deems not to be
Eligible Inventory.

“Eligible Pharmacy Receivables” means, at the time of any determination thereof,
each Pharmacy Receivable of a Borrowing Base Borrower that at all times
satisfies the criteria set forth below and which has been earned by performance,
and in each case originated in the Ordinary Course of Business of such Borrowing
Base Borrower. In determining the amount to be so included, the face amount of a
Pharmacy Receivable shall be reduced by, without duplication, to the extent not
reflected in such face amount, (1) any and all returns, accrued rebates,
discounts (which may, at Administrative Agent’s option, be calculated on
shortest terms), credits, allowances or sales or excise taxes of any nature at
any time issued, owing, claimed by Account Debtors, granted, outstanding or
payable in connection with such Pharmacy Receivable at such time, and (2) the
aggregate amount of all customer deposits, unapplied cash, and bonding
subrogation rights to the extent not Cash Collateralized. Except as otherwise
determined by Administrative Agent in its Permitted Discretion, Eligible
Pharmacy Receivables shall be non-recourse and adjudicated and shall not include
any Pharmacy Receivable:

(a) that is unpaid within the earlier of sixty (60) days following its original
due date or ninety (90) days following its original invoice date;

 

17



--------------------------------------------------------------------------------

(b) that is the obligation of an Account Debtor (or its Affiliates) if fifty
percent (50%) or more of the dollar amount of all Pharmacy Receivables owing by
that Account Debtor (or its Affiliates) are ineligible under the criteria listed
in clause (a) above;

(c) where such Pharmacy Receivable or the underlying contract contravenes any
laws, rules or regulations applicable thereto, including rules and regulations
relating to truth-in-lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy or any party to
the underlying contract is in violation of any such laws, rules or regulations;

(d) that is not a valid, legally enforceable obligation of the applicable
Account Debtor with respect thereto;

(e) that is disputed, or with respect to which a claim, chargeback, offset,
deduction, counterclaim, or other defense has been asserted (to the extent of
such claim, chargeback, offset, deduction, counterclaim or other defense);

(f) that is not subject to a perfected first priority Lien in favor of
Administrative Agent, or with respect to which a Borrowing Base Borrower does
not have good, valid and marketable title thereto, free and clear of any Lien,
other than Liens granted to Administrative Agent pursuant to the Security
Agreement;

(g) that does not conform in all material respects to all representations,
warranties and other provisions in this Agreement and the other Loan Documents
relating to Pharmacy Receivables;

(h) that does not constitute an Account or a Payment Intangible;

(i) that is due from an Account Debtor which is the subject of an Insolvency
Proceeding;

(j) where the Account Debtor obligated upon such Pharmacy Receivable suspends
business, makes a general assignment for the benefit of creditors or fails to
pay its debts generally as they come due;

(k) that is evidenced by Chattel Paper or an Instrument of any kind unless such
Chattel Paper or Instrument, as applicable, is in the possession of
Administrative Agent and, to the extent necessary or appropriate, endorsed to
Administrative Agent;

(l) that is a Credit Card Receivable;

(m) that does not direct payment thereof to be sent to a Collection Account;

(n) that is payable in any currency other than Dollars;

(o) for which the Account Debtor is (i) any Governmental Authority or Fiscal
Intermediary (including, without limitation, with respect to Medicare, Medicaid
and food assistance programs) or (ii) any Credit Card Issuer or Credit Card
Processor;

(p) for which the Account Debtor is not a Third Party Payor;

 

18



--------------------------------------------------------------------------------

(q) that does not arise from the sale of medication, medical equipment or other
medical items by such Borrowing Base Borrower in the Ordinary Course of
Business;

(r) (i) with respect to Express Scripts Holding Company and its Affiliates whose
total obligations owing to Borrowing Base Borrowers exceed twenty percent (20%)
of all Eligible Pharmacy Receivables, to the extent of the obligations owing by
such Account Debtor in excess of such percentage, or (ii) with respect to any
other Account Debtor whose total obligations owing to Borrowing Base Borrowers
exceed fifteen percent (15%) of all Eligible Pharmacy Receivables, to the extent
of the obligations owing by such Account Debtor in excess of such percentage;

(s) (i) upon which such Borrowing Base Borrower’s right to receive payment is
not absolute or is contingent upon the fulfillment of any condition whatsoever,
or (ii) as to which Pharmacy Receivable the Account Debtor is located in a state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit such Borrowing Base Borrower to use the courts of such state
or to otherwise seek judicial enforcement of payment of such Pharmacy
Receivable, in each case unless such Borrowing Base Borrower has qualified to do
business in such state or has filed a Notice of Business Activities Report (or
equivalent report, as applicable) for the most recent year for which such
qualification or report is required (in each case to the extent that
Administrative Agent has determined to render such Pharmacy Receivable
ineligible), or (iii) if the Pharmacy Receivable represents a progress billing
or is subject to the equitable lien of a surety bond issuer;

(t) to the extent any Borrowing Base Borrower or any Subsidiary thereof is
(i) liable for goods sold or services rendered by the applicable Account Debtor
to any Borrowing Base Borrower or any Subsidiary thereof, or (ii) liable for
accrued and actual discounts, claims, unpaid fees, credit or credits pending,
promotional program allowances, price adjustment, finance charges or other
allowances (including any amount that any Borrowing Base Borrower or any
Subsidiary thereof, as applicable, may be obligated to rebate to a customer
pursuant to the terms of any agreement or understanding (whether written or
oral), but in each such case only to the extent of the potential offset
resulting therefrom;

(u) that is the obligation of an Account Debtor located in a foreign country
unless payment thereof is supported by an irrevocable letter of credit
satisfactory to Administrative Agent in its Permitted Discretion as to form,
substance and issuer or domestic confirming bank or is covered by credit
insurance in form, substance and amount, and by an insurer, reasonably
satisfactory to Administrative Agent;

(v) with respect to which an invoice has not been sent to the applicable Account
Debtor or such invoice does not include a true and correct statement of the bona
fide payment obligation incurred in the amount of the Pharmacy Receivable for
medication, medical equipment or other medical items sold to and accepted by the
applicable Account Debtor;

(w) in a transaction wherein goods are placed on consignment or are sold
pursuant to a guaranteed sale, a sale or return, a sale on approval, a bill and
hold, or any other terms by reason of which the payment by an Account Debtor may
be conditional;

(x) as to which Pharmacy Receivable any check, draft or other items of payment
has previously been received which has been returned unpaid or otherwise
dishonored;

(y) to the extent such Pharmacy Receivable consists of finance charges as
compared to obligations to such Borrowing Base Borrower for goods sold;

 

19



--------------------------------------------------------------------------------

(z) that has terms which have been modified, impaired, waived, altered, extended
or renegotiated since its origination in any way in any material respect; or

(aa) that Administrative Agent, in its Permitted Discretion, deems not to be an
Eligible Pharmacy Receivable.

“Eligible Pharmacy Scripts” means, at the time of any determination thereof,
each Pharmacy Script of a Borrowing Base Borrower that at all times satisfies
the criteria set forth below and which arises and is maintained in the Ordinary
Course of Business of such Borrowing Base Borrower and which is of a type
included in an appraisal of Pharmacy Scripts received by Administrative Agent in
accordance with the requirements of Administrative Agent (including Pharmacy
Scripts acquired by such Borrowing Base Borrower after the date of such
appraisal). Except as otherwise determined by Administrative Agent in its
Permitted Discretion, Eligible Pharmacy Scripts shall not include any Pharmacy
Script:

(a) at premises other than those owned, leased or licensed and in each case
controlled by a Borrowing Base Borrower;

(b) that is not subject to a first priority Lien in favor of Administrative
Agent, or with respect to which a Borrowing Base Borrower does not have good,
valid and marketable title thereto, free and clear of any Lien other than Liens
granted to Administrative Agent pursuant to the Security Agreement;

(c) that is not in a form that may be sold or otherwise transferred or is
subject to regulatory restrictions on the transfer thereof that are not
acceptable to Administrative Agent in its Permitted Discretion;

(d) that relate to any pharmacy that (i) is not being marketed for sale or
(ii) is being marketed for sale and for which there are no identified buyers as
determined by Co-Collateral Agents in their Permitted Discretion (it being
understood that Co-Collateral Agents’ determination may include consideration of
whether there is an active letter of intent for the sale of such property or
other activities being taken by Borrowers to cause such sale); or

(e) that Administrative Agent, in its Permitted Discretion, deems not to be an
Eligible Pharmacy Script.

“Enforcement Action” means any action to collect any Obligations or enforce any
Loan Document or to realize upon any Collateral (whether by judicial action,
self-help, notification of Account Debtors, exercise of setoff or recoupment, or
otherwise).

“Entity” means any Person that is not a natural Person.

“EnTrust Earnout Debt” shall mean the Debt of FSOT, guaranteed by Parent,
evidenced by the EnTrust Earnout Notes.

“EnTrust Earnout Notes” shall mean, collectively, the Non-Negotiable
Subordinated Adjustable Promissory Notes, each dated April 10, 2015 and each in
the original face amount of Six Million Five Hundred Thousand and No/100 Dollars
($6,500,000.00), issued by FSOT to each of Richard H. Sain and Bradley
Wooldridge, each an individual resident of the State of Tennessee.

 

20



--------------------------------------------------------------------------------

“Environmental Laws” means any law, regulation, or rule now or in the future
enacted or amended relating to protection, regulations, management or human
health, safety, the environment or natural resources or relating to manufacture,
possession, presence, use, sale, labeling, registration, generation,
transportation, treatment, storage, emission, management, disposal, discharge,
release, threatened discharge or release, abatement, removal, remediation,
processing, or handling of or exposure to a Hazardous Material, including the
Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Clean Water Act, 33 U.S.C.
Section 1251 et seq. and the Water Quality Act of 1987; the Federal Insecticide,
Fungicide, and Rodenticide Act, 7 U.S.C. Section 136 et seq.; the Marine
Protection, Research and Sanctuaries Act, 33 U.S.C. Section 1401 et seq.; the
National Environmental Policy Act, 42 U.S.C. Section 4321 et seq.; the Noise
Control Act, 42 U.S.C. Section 4901 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. Section 651 et seq.; the Resource Conservation and Recovery Act,
42 U.S.C. Section 6901 et seq., as amended by the Hazardous and Solid Waste
Amendments of 1984; the Safe Drinking Water Act, 42 U.S.C. Section 300f et seq.;
the Comprehensive Environmental Response, Compensation and Liability Act, 42
U.S.C. Section 9601 et seq., as amended by the Superfund Amendments and
Reauthorization Act, (“CERCLA”), the Emergency Planning and Community Right to
Know Act, the Hazardous Materials Transportation Act, 49 U.S.C. Section 5101 et
seq., and Radon Gas and Indoor Air Quality Research Act; the Toxic Substances
Control Act, 15 U.S.C. Section 2601 et seq.; the Atomic Energy Act, 42 U.S.C.
Section 2011 et seq., and the Nuclear Waste Policy Act of 1982, 42 U.S.C.
Section 10101 et seq.

“Environmental Notice” means a notice (whether written or oral) from any
Governmental Authority or other Person (including any Credit Party) of any
possible non-compliance with, investigation of a possible violation of, Adverse
Proceeding relating to, or potential fine or liability under any Environmental
Law or with respect to any Environmental Release or Hazardous Materials,
including any complaint, summons, citation, order, claim, demand, or request for
investigation or remediation.

“Environmental Release” means any release, spill, emission, leaking, pumping,
pouring, injection, escaping, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of any Hazardous Material into the indoor or outdoor
environment (including the abandonment or disposal of any barrels, containers or
other closed receptacles containing any Hazardous Material), including the
movement of any Hazardous Material through the air, soil, surface water or
groundwater.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (b) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (c) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (a) above or any trade or business
described in clause (b) above is a member.

 

21



--------------------------------------------------------------------------------

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which notice to the PBGC has been waived by regulation);
(b) the failure to meet the minimum funding standard of Section 412 of the Code
with respect to any Pension Plan (whether or not waived in accordance with
Section 412(c) of the Code), the failure to make by its due date any minimum
required contribution or any required installment under Section 430(j) of the
Code with respect to any Pension Plan or the failure to make by its due date any
required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a
notice of intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (d) the withdrawal from any Pension Plan with two
(2) or more contributing sponsors or the termination of any such Pension Plan,
in either case resulting in material liability of any Credit Party or its ERISA
Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the institution by the
PBGC of proceedings to terminate any Pension Plan, or the occurrence of any
event or condition reasonably likely to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(f) the imposition of liability pursuant to Section 4062(a) or 4069 of ERISA or
by reason of the application of Section 4212(c) of ERISA, each case reasonably
likely to result in material liability of any Credit Party or its ERISA
Affiliates; (g) the withdrawal of any Credit Party, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if such withdrawal is reasonably likely to result in material liability of
any Credit Party or its ERISA Affiliates, or the receipt by any Credit Party,
any of its Subsidiaries or any of their respective ERISA Affiliates of notice
from any Multiemployer Plan that it is in insolvency pursuant to Section 4245 of
ERISA, or that it is in “critical” or “endangered” status within the meaning of
Section 305 of ERISA, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA, if such insolvency or termination is reasonably
likely to result in material liability of any Credit Party or its ERISA
Affiliates; (h) the imposition of fines, penalties, taxes or related charges
under Chapter 43 of the Code or under Section 409, Section 502(c), (i) or (l),
or Section 4071 of ERISA in respect of any Pension Plan if such fines,
penalties, taxes or related charges are reasonably likely to result in material
liability of any Credit Party or its ERISA Affiliates; (i) the assertion of a
material claim (other than routine claims for benefits and funding obligations
in the ordinary course) against any Pension Plan other than a Multiemployer Plan
or the assets thereof, or against any Person in connection with any Pension Plan
other than a Multiemployer Plan such Person sponsors or maintains reasonably
likely to result in material liability of any Credit Party or its ERISA
Affiliates; (j) receipt from the IRS of a final written determination of the
failure of any Pension Plan intended to be qualified under Section 401(a) of the
Code to qualify under Section 401(a) of the Code, or the failure of any trust
forming part of any such Pension Plan to qualify for exemption from taxation
under Section 501(a) of the Code; or (k) the imposition of a lien on the assets
of any Credit Party or its ERISA Affiliates pursuant to Section 430(k) of the
Code or pursuant to Section 303(k) or 4068 of ERISA.

“Estate” means the estate created in a Borrower’s (or, if applicable, any other
Credit Party’s) Chapter 11 Case pursuant to Section 541(a) of the Bankruptcy
Code.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning given such term in Section 11.1.

“Excess Availability” means, at any time of determination, the amount, if any,
by which (a) the Loan Limit exceeds (b) the Aggregate Revolving Obligations.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

22



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of any Guarantee of such
Credit Party of, or the grant under a Loan Document by such Credit Party of a
Lien to secure, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act (or the application or official
interpretation thereof) by virtue of such Credit Party’s failure for any reason
to constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to Section 5.7 and any and all
guaranties of such Credit Party’s Swap Obligations by other Credit Parties) at
the time the Guarantee of such Credit Party, or grant by such Credit Party of a
Lien, becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one Swap
Agreement, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to Swap Agreements for which such Guarantee or
Lien becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Principal Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrowers under Section 14) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 14.3, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 14.3(g), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

“Existing Letters of Credit” means the Letters of Credit originally issued under
the Pre-Petition Credit Agreement and described on Schedule 1.1.

“Extraordinary Expenses” means all costs, expenses, or advances that
Administrative Agent or any Co-Collateral Agent may incur during a Default or
Event of Default or during the pendency of an Insolvency Proceeding of a Credit
Party, including those relating to (a) any audit, inspection, field examination,
repossession, storage, repair, appraisal, insurance, manufacture, preparation,
or advertising for sale, sale, collection, or other preservation of or
realization upon any Collateral; (b) any action, arbitration or other proceeding
(whether instituted by or against Administrative Agent, any Co-Collateral Agent,
any Lender, any Credit Party, any representative of creditors of a Credit Party
or any other Person) in any way relating to any Collateral (including the
validity, perfection, priority, or avoidability of Administrative Agent’s or any
Secured Party’s Liens with respect to any Collateral), Loan Documents, Letters
of Credit, or Obligations, including any lender liability or other Claims;
(c) the exercise, protection or enforcement of any rights or remedies of
Administrative Agent in, or the monitoring of, any Insolvency Proceeding;
(d) settlement or satisfaction of any taxes, charges, or Liens with respect to
any Collateral; (e) any Enforcement Action; (f) negotiation and documentation of
any amendment, restatement, supplement, modification, waiver, workout,
restructuring, or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances. Such costs, expenses, and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, legal fees (including all costs of internal
counsel or, in lieu thereof, a documentation fee comparable in amount thereto),
appraisal fees, brokers’ fees and commissions, auctioneers’ fees and
commissions, accountants’ fees, turnaround and financial consultants and
experts’ fees, environmental study fees and remedial response costs, wages and
salaries paid to employees of any Credit Party or independent contractors in
liquidating any Collateral, and travel expenses incurred in relation thereto.

 

23



--------------------------------------------------------------------------------

“Extraordinary Receipts” means any cash proceeds received by a Credit Party or
any of its Subsidiaries not in the Ordinary Course of Business (other than from
the incurrence of Debt, the disposition of Collateral or any insured casualty
Loss), including, without limitation, (a) foreign, United States, state or local
tax refunds, (b) pension plan reversions, (c) judgments, proceeds of settlements
or other consideration of any kind in connection with any cause of action,
(d) condemnation awards (and payments in lieu thereof), (e) indemnity payments
and (f) any adjustment received in connection with any purchase price in respect
of an Acquisition.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal and regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FDPA” means the Flood Disaster Protection Act of 1973, as amended, including
all requirements imposed relative thereto by the National Flood Insurance
Program.

“Federal Funds Rate” means for any day, the rate per annum (expressed, as a
decimal, rounded upwards, if necessary, to the next higher one one-hundredth of
one percent (1/100 of 1%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to Regions
Bank or any other Lender selected by Administrative Agent on such day on such
transactions as determined by Administrative Agent.

“Fee Letter” means each fee letter agreement (or series thereof) at any time
existing made between or among Regions Bank or Bank of America, N.A., on one
hand, and Borrowers (or Borrower Representative), and/or Parent, on the other
hand, concerning any fees or charges payable to Regions Bank and/or Bank of
America, N.A. in respect of the transactions contemplated under this Agreement.

“Final Financing Order” means with respect to the Chapter 11 Cases, an order
entered by the Bankruptcy Court that is not subject to any stay on appeal or
otherwise, in substantially the form of the Interim Financing Order and
otherwise in form and substance satisfactory to Administrative Agent and
Co-Collateral Agents in their respective discretion, authorizing and approving
on a final basis, among other things, the transactions described in the Interim
Financing Order, and providing that, (a) in the event of a dismissal, conversion
or substantive consolidation of any of the Chapter 11 Cases, (i) this Agreement
and the other Loan Documents shall remain valid and enforceable against all
Obligors, (ii) the rights and remedies of any of Administrative Agent, any
Co-Collateral Agent, any LC Issuer, any Lender or any other Secured Party under
the Loan Documents, the DIP Financing Orders and Applicable Law shall not be
adversely affected, and (iii) the Liens granted to any of the Secured Parties
under the Loan Documents and the DIP Financing Orders shall remain valid and
perfected and shall enjoy the same priority as such Liens enjoyed prior to such
dismissal, conversion or substantive consolidation of such Chapter 11 Cases,
(b) any right of surcharge existing under Section 506(c) of the Bankruptcy Code
and any right of any Borrower under the “equities of the case” exception under
Section 552(b) of the Bankruptcy Code are waived by Credit Parties, (c) the
Liens granted thereunder shall include Liens on the proceeds of Avoidance
Claims, and (d) Lenders may make Revolving Loans for the purpose of, and in
amounts sufficient to, pay or cash collateralize all or any part of (and to
cause Payment in Full of) the Pre-Petition Lender Debt.

 

24



--------------------------------------------------------------------------------

“Financial Covenants” means, collectively, all those financial covenants set
forth in Section 10, together with such other covenants appearing in this
Agreement or in any other Loan Document as Administrative Agent may designate as
“Financial Covenants” from time to time.

“Financing Statement” has the meaning given such term in the UCC and includes,
in addition thereto, as applicable, any other similar filing or public record or
notice relating to the perfection of Liens.

“First Day Orders” means all orders entered or to be entered by the Bankruptcy
Court (including the Cash Management Order and the Wage Order) granting the
relief requested in the motions filed with the Bankruptcy Court on or about the
Petition Date, which orders shall each be in form and substance satisfactory to
Administrative Agent and Co-Collateral Agents.

“Fiscal Intermediary” shall have the meaning given such term in the Security
Agreement.

“Fiscal Year,” “Fiscal Quarter,” and “Fiscal Month” mean each of Credit Parties’
fiscal years, fiscal quarters, and fiscal months, as applicable.

“FLSA” means the Fair Labor Standards Act of 1938.

“Foreclosed Borrower” has the meaning assigned to such term in Section 5.7(h).

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the laws of the United States or any State or district
thereof.

“Foreign Plan” means any employee benefit plan or arrangement (a) maintained or
contributed to by any Credit Party or Subsidiary that is not subject to the laws
of the United States; or (b) mandated by a government other than the United
States for employees of any Credit Party or Subsidiary.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each LC Issuer, such Defaulting Lender’s Pro Rata Share of
outstanding LC Obligations with respect to Letters of Credit issued by such LC
Issuer other than LC Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to
Swing Line Lender, such Defaulting Lender’s Pro Rata Share of outstanding Swing
Line Loans made by Swing Line Lender other than Swing Line Loans as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

“FSOT” shall mean Fred’s Stores of Tennessee, Inc., a Delaware corporation, a
Borrower.

“Funded Debt” means, with respect to any Person and without duplication,
(a) Debt arising from the lending of money by another Person to such Person
(regardless of whether the same is with or without recourse to the credit of
such Person); (b) Debt evidenced by notes, drafts, bonds, debentures, credit
documents, or similar instruments; (c) Debt which accrues interest or is of a
type upon which interest or finance charges are customarily paid (excluding
trade payables owing in the Ordinary Course of Business, including the Cardinal
Obligations); (d) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of Guarantee; (e) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances; (f) the Swap Termination Value of all Swap Agreements; (g) all
mandatory obligations of such Person to purchase, redeem, retire, defease, or
otherwise make any payment in respect of any Equity Interest of such Person;
(h) Debt which was issued

 

25



--------------------------------------------------------------------------------

or assumed as full or partial payment for Property or services; (i) the
principal and interest portions of all rental obligations of such Person under
either (i) any Capital Lease, or (ii) any synthetic lease, tax retention
operating lease, off-balance sheet loan, or similar off-balance sheet financing
where such transaction is considered borrowed money Debt for tax purposes but is
classified as an operating lease in accordance with GAAP; (j) Earn-Outs, to the
extent earned; and (k) guaranties by such Person of any Debt of the foregoing
types described in clauses (a) through (i) above owing by another Person.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, generally accepted accounting principles in effect in the United
States from time to time.

“Governing Body” means (a) in the case of a corporation, its board of directors
or shareholders, as applicable, (b) in the case of a limited liability company,
its managers or members, as applicable, (c) in the case of a limited
partnership, its general partner(s), and (d) in any other case, the Person(s)
that Control(s) such Person.

“Governmental Approvals” means all authorizations, consents, approvals,
licenses, and exemptions of, registrations and filings with, and required
reports to, all Governmental Authorities.

“Governmental Authority” means any federal, state, municipal, foreign, or other
governmental department, agency, commission, board, bureau, court, tribunal,
instrumentality, political subdivision, or other Entity or officer exercising
executive, legislative, judicial, regulatory, taxing or administrative powers or
functions for or pertaining to any government or court, in each case whether
associated with the United States, a state, district or territory thereof, or a
foreign Entity or government.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Debt or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
including any obligation of such Person, direct or indirect, (i) to purchase or
pay (or advance or supply funds for the purchase or payment of) such Debt or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Debt or other obligation
of the payment or performance of such Debt or other obligation, (iii) to
maintain working capital, equity capital or any other financial statement
condition or liquidity or level of income or cash flow of the primary obligor so
as to enable the primary obligor to pay such Debt or other obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Debt or other obligation of the payment or performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Debt or other
obligation of any other Person, whether or not such Debt or other obligation is
assumed by such Person (or any right, contingent or otherwise, of any holder of
such Debt to obtain any such Lien). The amount of any Guarantee shall be deemed
to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the Guaranteeing Person in Good
Faith. The term “Guarantee” when used as a verb shall have a corresponding
meaning.

“Guarantor Payment” has the meaning given such term in Section 5.7(c)(ii).

“Guarantors” means each Borrower, as to each other Borrower, pursuant to the
operation and effect of Section 5.7(a).

 

26



--------------------------------------------------------------------------------

“Guaranty” means the guaranty set forth in Section 5.7(a) executed by a
Guarantor in favor of Administrative Agent, for the benefit of the Secured
Parties, in respect of the payment or performance of any Obligations.

“Hazardous Materials” means those substances, chemicals, wastes and/or other
materials which are listed, defined or otherwise identified as “hazardous” or
“toxic” under any Environmental Law or otherwise governed or regulated under any
Environmental Law, or which are otherwise hazardous or toxic to human health or
the environment, including any “hazardous waste,” as defined under 40 C.F.R.
Parts 260-270, and any gasoline or petroleum (including crude oil or any
fraction thereof), asbestos or polychlorinated biphenyls.

“Health Care Laws” shall have the meaning given such term in the Security
Agreement.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Law relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Law, which may hereafter be in effect and
which allow a higher maximum non-usurious interest rate than Applicable Law now
allow.

“Historical Financial Statements” means (a) the audited financial statements of
the Tested Companies for the Fiscal Year ended February 2, 2019; and (b) the
interim unaudited financial statements of the Tested Companies for the Fiscal
Month ended June 1, 2019, and the Fiscal Year to date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in the preceding clause (a), Other Taxes.

“Indemnitee Obligations” means all payment obligations (whether for any loss,
damage, cost or expense, or otherwise) owing to Indemnitees in such capacity to
the extent arising under this Agreement or any other Loan Document.

“Indemnitees” means, individually and collectively, any and all Administrative
Agent Indemnitees, Lender Indemnitees, LC Issuer Indemnitees, Regions Bank
Indemnitees and the Co-Collateral Agents; and, for each of them, without
limitation, all Related Parties.

“Index Rate” means, for any Index Rate Determination Date, (a) the rate per
annum (rounded upward to the next whole multiple of one sixteenth of one percent
(1/16 of 1%)) equal to LIBOR as published on the applicable Reuters screen page
(or such other commercially available source providing such quotations as may be
designated by Administrative Agent from time to time) for deposits with a term
equivalent to one (1) month in Dollars, determined as of approximately 11:00
a.m. (London, England time) two (2) Business Days prior to such Index Rate
Determination Date, or (b) in the event the rate referenced in the preceding
clause (a) does not appear on such page or service or if such page or service
shall cease to be available, the rate per annum (rounded upward to the next
whole multiple of one sixteenth of one percent (1/16 of 1%)) equal to the rate
determined by Administrative Agent to be the offered rate on such other page or
other service which displays an average settlement rate for deposits with a term
equivalent to one (1) month in Dollars, determined as of approximately 11:00
a.m. (London, England time) two (2) Business Days prior to such Index Rate
Determination Date. Notwithstanding anything contained herein to the contrary,
the Index Rate shall not be less than zero.

“Index Rate Determination Date” means the date of determination of the Base
Rate.

 

27



--------------------------------------------------------------------------------

“Insolvency Proceeding” means any case or proceeding commenced by or against a
Person under any state, federal, or foreign law for, or any agreement of such
Person to, (a) the entry of an order for relief under the Bankruptcy Code, or
any other insolvency, Debt adjustment or other Debtor Relief Law; (b) the
appointment of a receiver, trustee, liquidator, administrator, conservator, or
other custodian for such Person or any part of its Property; or (c) an
assignment or trust mortgage for the benefit of creditors.

“Intellectual Property” means all intellectual and similar Property of a Person
including (a) inventions (whether or not patentable), designs, patents, patent
applications, copyrights, trademarks, service marks, trade names, trade secrets,
confidential or proprietary information, customer lists, know-how, software, and
databases, blueprints, drawings, data, customer lists, uniform resource locators
(URLs) and domain names, specifications, documentations, reports, catalogs,
literature, and any other forms of technology or proprietary information of any
kind; (b) all embodiments or fixations thereof and all related documentation,
applications, registrations, and franchises; (c) all licenses or other rights to
use any of the foregoing; and (d) all books and records relating to the
foregoing.

“Intercompany Debt” means Debt owing at any time or from time to time by any
Borrower to any other Borrower or any other Credit Party.

“Intercreditor Agreement” means; (i) the Cardinal Intercreditor Agreement and
(ii) any other intercreditor agreement made among Administrative Agent and one
or more holders of any Debt owing by Borrowers or any other Credit Party, and
acknowledged by the Borrowers and the other Credit Parties, or the Borrower
Representative on their collective behalf, to be in form and substance
satisfactory to Administrative Agent, setting forth the agreements of such
parties in respect of their respective Liens and Debt claims on Borrowers and
the other Credit Parties.

“Interest Payment Date” means (a) the first Business Day of each calendar month,
commencing on the first such date to occur after the Closing Date and (b) the
Commitment Termination Date.

“Interim Financing Order” means an interim order (or orders) of the Bankruptcy
Court entered in the Chapter 11 Cases that:

(a) authorizes and approves, among other things, on an interim basis, this
Agreement, the other Loan Documents, the DIP Facility, the extensions of credit
to Borrowers in accordance with the terms thereof, and the transactions
contemplated thereby, granting Liens on the Collateral, with the applicable
priority contemplated therein, and the Superpriority Claims in favor of
Administrative Agent for the ratable benefit of the Secured Parties;

(b) limits Borrowings to amounts set forth in the DIP Budget (subject to
Permitted Variances) and this Agreement;

(c) approves the payment by Borrowers of all the fees provided for in this
Agreement, in the other Loan Documents and under the DIP Facility;

(d) finds that Lenders are extending credit to Borrowers in good faith within
the meaning of Section 364(e) of the Bankruptcy Code;

(e) lifts the automatic stay to permit each Credit Party to perform its
respective obligations, and Administrative Agent to exercise its remedies with
respect to the Collateral and the DIP Facility;

 

28



--------------------------------------------------------------------------------

(f) permits the use of Revolving Loans under the DIP Facility solely to pay
expenditures pursuant to the DIP Budget (subject to Permitted Variances), this
Agreement and otherwise on terms satisfactory to Administrative Agent;

(g) contains findings, subject to typical reservation of rights for non-debtor
interested parties, that the Pre-Petition Lender Debt is due and owing and not
subject to any defense, counterclaim, or setoff, that the Liens securing the
Pre-Petition Lender Debt are valid, duly-perfected and not avoidable, and that
any challenge must be brought by any party in interest having or obtaining
requisite standing on or before the following deadlines, as applicable or be
forever barred (i) within seventy-five (75) days after the Petition Date, in the
case of any such party other than a Committee, (ii) within sixty (60) days after
the date on which notice of the appointment of such Committee is filed with the
Bankruptcy Court, in the case of any Committee, (iii) on or before any such
later date agreed to in writing by Administrative Agent and Co-Collateral
Agents, or (iv) on or before any such later date ordered by the Bankruptcy Court
for cause shown after notice and an opportunity to be heard; and

(h) has such other findings, orders, and relief typical for financings of the
type contemplated in this Agreement and is otherwise in form and substance
satisfactory to Administrative Agent and Co-Collateral Agents in their
discretion.

“Interim Period” means the period commencing on the date that the Interim
Financing Order is entered by the Bankruptcy Court and ending on the sooner to
occur of (a) the date that the Final Financing Order is entered by the
Bankruptcy Court or (b) the date that is thirty-five (35) days after the date
that the Interim Financing Order is entered by the Bankruptcy Court.

“Inventory” has the meaning given such term in the UCC and, in any event,
includes (a) all Goods intended for sale, lease, display, or demonstration and
(b) all work in process and all raw materials and other materials and supplies
of any kind that are or could be used in connection with the manufacture,
printing, packing, shipping, advertising, sale, lease, or furnishing of such
Goods, or Goods otherwise used or consumed in a Borrower’s business (but
excluding Equipment), all regardless whether any of the foregoing at any time
constitutes Eligible Inventory.

“Inventory Report” has the meaning given such term in Section 8.6.

“Inventory Reserve” means, without duplication of any other reserve or any item
that is otherwise excluded through eligibility criteria, an amount determined
from time to time by Administrative Agent in its Permitted Discretion as a
Reserve for changes in the merchantability of any Eligible Inventory in the
Ordinary Course of Business or such other factors that may negatively impact the
value of Eligible Inventory, including changes in salability, obsolescence,
seasonality, theft, shrinkage, imbalance, changes in composition or mix,
markdowns, vendor chargebacks, damage, or, if such Inventory consists of Goods,
the price of which is ascertainable from, published by, or quoted by one or more
recognized exchanges, any decrease in any such exchange’s price therefor, or, if
such Inventory is Pharmacy Inventory, such Inventory is located at a pharmacy
that is closed.

“Investment” means, with respect to any Person, any loan, advance, or extension
of credit by such Person to, or any Guarantee with respect to the Equity
Interests, Funded Debt, or other obligations of, or any contributions to the
capital of, any other Person, or any ownership, purchase, or other acquisition
by such Person of any Equity Interests of any other Person, other than any
Acquisition. In determining the aggregate amount of Investments outstanding at
any particular time, (a) the amount of any Investment represented by a Guarantee
shall be the higher of (i) the stated or determinable amount of the Debt or
other obligation Guaranteed and (ii) the maximum amount for which the guarantor
may be liable pursuant to the terms of the instrument embodying such Guarantee
(and, if such amounts are not determinable, the

 

29



--------------------------------------------------------------------------------

maximum reasonably anticipated liability in respect thereof, as determined by
the Person providing such Guarantee in Good Faith); (b) there shall be deducted
in respect of each such Investment any amount received as a return of principal
or capital (including by repurchase, redemption, retirement, repayment,
liquidating, or other dividend or distribution); (c) there shall not be deducted
in respect of any Investment any amounts received as earnings on such
Investment, whether as dividends, interest, or otherwise; (d) there shall not be
deducted from or added to the aggregate amount of Investments any decrease or
increases, as the case may be, in the market value thereof; and (e) the amount
of any Investment shall be the original cost of such Investment plus the cost of
all additions thereto, without any adjustments for increases or decreases in
value, forgiveness or conversion to equity of Debt, or write-ups, write-downs,
or write-offs with respect to such Investment.

“Investment Banker” has the meaning set forth in Schedule 8.16.

“Investment Property” has the meaning given such term in the UCC and, in any
event, includes the following (regardless of whether classified as “investment
property” under the UCC): (a) all of each Credit Party’s right, title and
interest in and to all of the Equity Interests now owned or hereafter acquired
by such Credit Party, regardless of class or designation, in any Person,
including in each of the other Credit Parties, and all substitutions therefor
and replacements thereof, all Proceeds thereof and all rights relating thereto,
also including any certificates representing the Equity Interests, the right to
receive any certificates representing any of the Equity Interests, all warrants,
options, share appreciation rights and other rights, contractual or otherwise,
in respect thereof and the right to receive all dividends, distributions of
income, profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing; (b) all of each Credit Party’s rights, powers and remedies
under any limited liability company in which such Credit Party is a member; and
(c) all of each Credit Party’s rights, powers and remedies under any partnership
agreement in which such Credit Party is a general (or limited) partner.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit issued by an LC Issuer, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc., or such later version thereof as may
be in effect at the time of issuance of such Letter of Credit, if and to the
extent such later version has been approved for use by such LC Issuer.

“Judgment Currency” has the meaning given such term in Section 15.22.

“Jurisdiction State” means the State of Georgia.

“LC Application” means an application by Borrower Representative to an LC Issuer
for issuance of a Letter of Credit, in form and substance satisfactory to such
LC Issuer and Administrative Agent.

“LC Conditions” means each of the following conditions precedent with respect to
the issuance of a Letter of Credit, unless and except to the extent otherwise
approved by an LC Issuer and, as applicable, Administrative Agent: (a) each of
the conditions precedent to the issuance of such Letter of Credit set forth in
Section 6 shall have been satisfied; (b) such LC Issuer shall have received an
LC Request, an LC Application, and such other instruments, documents, or
agreements as such LC Issuer customarily requires for the issuance of letters of
credit of similar purpose and amount, in each case, at least eight (8) Business
Days before the requested date of issuance of such Letter of Credit (or such
shorter period as such LC Issuer may permit in writing in its discretion); (c)
after giving effect to the issuance of such

 

30



--------------------------------------------------------------------------------

Letter of Credit, the LC Obligations shall not exceed the LC Sublimit, no Over
Advance shall exist and the Aggregate Revolving Obligations shall not exceed the
Revolving Commitments (less the Pre-Petition Revolving Obligations Reserve; the
Non-Ordinary Course Proceeds Reserve and the Carve-Out Reserve); (d) the
expiration date of such Letter of Credit shall be (i) in the case of a standby
Letter of Credit, no more than three hundred sixty-five (365) days from
issuance; (ii) in the case of a documentary Letter of Credit, no more than one
hundred twenty (120) days from issuance; and (iii) for all Letters of Credit, at
least thirty (30) days before the Stated Revolving Commitment Termination Date;
(e) the date on which such Letter of Credit is to be issued shall be at least
thirty (30) days before the Stated Revolving Commitment Termination Date;
(f) such Letter of Credit and payments thereunder shall be denominated in
Dollars; (g) the purpose, form and substance of such Letter of Credit shall be
acceptable to each of Administrative Agent and such LC Issuer in their
respective discretion; and (h) in the event that any Lender is at such time a
Defaulting Lender, such LC Issuer shall have entered into arrangements
satisfactory to such LC Issuer (in its discretion) with Borrowers or such
Defaulting Lender to eliminate such LC Issuer’s Fronting Exposure with respect
to such Lender (after giving effect to Section 4.2(a)(iv) and any Cash
Collateral provided by the Defaulting Lender), including by Cash Collateralizing
such Defaulting Lender’s Pro Rata Share of the outstanding amount of LC
Obligations in a form, manner and substance satisfactory to Administrative Agent
in its discretion.

“LC Documents” means all documents, instruments, certificates and agreements
(including LC Requests and LC Applications) delivered by any Borrower, Borrower
Representative or any other Person to a LC Issuer or Administrative Agent in
connection with the issuance, amendment, extension or renewal of, or payment
under, any Letter of Credit.

“LC Issuer” means, as the context may require, any of Regions Bank or an
Affiliate of Regions Bank or Bank of America, N.A. or an Affiliate of Bank of
America, N.A., in each case in its capacity as the issuer of a Letter of Credit,
together with their respective successors and permitted assigns acting in such
capacity.

“LC Issuer Indemnitees” means each LC Issuer and its Related Parties.

“LC Obligations” means, at any time, the sum of (a) the maximum amount available
to be drawn under Letters of Credit then outstanding, assuming compliance with
all requirements for drawings referenced therein, plus (b) the aggregate amount
of all drawings under Letters of Credit that have occurred but have not been
reimbursed by Borrowers or otherwise in accordance herewith and with the LC
Documents. For all purposes of this Agreement, (i) amounts available to be drawn
under Letters of Credit will be calculated as provided in Section 2.4(a)(v), and
(ii) if a Letter of Credit has expired by its terms but any amount may still be
drawn thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter
of Credit shall be deemed to be “outstanding” in the amount so remaining
available to be drawn.

“LC Request” means each request for issuance of a Letter of Credit provided by
Borrower Representative to Administrative Agent and an LC Issuer, in form and
substance satisfactory to Administrative Agent and an LC Issuer.

“LC Sublimit” means, as of any date of determination, the lesser of (a) Eight
Million Seven Hundred Seventy-Nine Thousand Six Hundred Seventy-Two and No/100
Dollars ($8,779,672.00) and (b) the aggregate unused amount of the Revolving
Commitments then in effect.

“Lender Group Consultant” has the meaning set forth in Section 8.19.

“Lender Indemnitees” means the Lenders and each of their respective Related
Parties.

 

31



--------------------------------------------------------------------------------

“Lenders” has the meaning given such term in the preamble to this Agreement and,
in any event, further includes (a) Swing Line Lender in its capacity as a
provider of Swing Line Loans, (b) Administrative Agent in its capacity as a
maker of Protective Advances, and (c) and any other Person who hereafter becomes
a “Lender” pursuant to an Assignment Agreement. The initial Lenders are
identified on the signature pages hereto and are set forth on Appendix A hereto.

“Lending Office” means, with respect to any Lender or the Administrative Agent,
the office designated by such Lender or the Administrative Agent as its “Lending
Office” as set forth on Appendix B hereto at the time it becomes party to this
Agreement or thereafter by notice to Administrative Agent and Borrower
Representative.

“Letter of Credit” means any standby or documentary letter of credit issued by a
LC Issuer for the account of a Borrower, including, to the extent authorized by
any DIP Financing Order, the Existing Letters of Credit.

“Letter of Credit Fee” has the meaning set forth in Section 3.2(c).

“LIBOR” means the London Interbank Offered Rate.

“LIBOR Index Rate” means, for any Index Rate Determination Date, the rate per
annum obtained by dividing (a) the Index Rate by (b) an amount equal to (i) one,
minus (ii) the Applicable Reserve Requirement.

“License” means any license or agreement under which a Credit Party is
authorized to use Intellectual Property in connection with (a) any marketing,
distribution, or disposition of Collateral, (b) the provision of any service or
(c) any other use of Property or conduct of its business.

“LIBOR Replacement Rate” has the meaning set forth in Section 14.1(h).

“LIBOR Scheduled Unavailability Date” has the meaning set forth in
Section 14.1(h).

“Lien” means any lien (whether statutory, by contract, under common law or
otherwise), mortgage, deed of trust, deed to secure debt, pledge, hypothecation,
security interest, trust arrangement, security deed, financing lease, collateral
assignment, encumbrance, Consignment, conditional sale or title retention
agreement, or any other interest in Property designed to secure the repayment or
performance of any obligation, whether arising by agreement or under any statute
or law or otherwise. Without limitation of the foregoing, in the case of Real
Estate, or interests therein, the term “Lien” also extends to and includes
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases, and other title exceptions and encumbrances affecting such
Real Estate.

“Loan” means a Revolving Loan.

“Loan Documents” means this Agreement, the Fee Letters, each Note, the Security
Agreement, each Financing Statement, each other Security Document, each
Guaranty, LC Document, Third Party Claimant Agreement, Collateral Disclosure
Certificate, Co-Collateral Agent Rights Agreement, any Subordination Agreement
in respect of any Subordinated Debt, any Intercreditor Agreement, Borrowing Base
Certificate, Compliance Certificate, Assignment Agreement, financial statement,
Projection, report, and any and all other documents, instruments, agreements,
certificates, and Schedules executed or delivered pursuant to or in connection
herewith or with any other Loan Document, or the transactions contemplated
herein or therein, whether now existing or hereafter arising (but, in any event,
specifically excluding any Bank Product Agreement unless, by its express terms
(or equivalent language), it is deemed to be a “Loan Document” hereunder),
together with all exhibits, schedules, annexes, addenda, and other attachments
thereto, in each case, as the same may be amended, restated, supplemented, or
otherwise modified from time to time.

 

32



--------------------------------------------------------------------------------

“Loan Limit” means, as at any date of determination, the lesser of (a) the
Borrowing Base (based on the then most recent Borrowing Base Certificate
delivered to Administrative Agent by Borrowers (adjusted for any declines or
increases in Reserves established by Administrative Agent (in its Permitted
Discretion or as directed by any Co-Collateral Agent in its Permitted Discretion
pursuant to the Co-Collateral Agent Rights Agreement))), and (b) the Revolving
Commitments in effect on such date less the sum of the Pre-Petition Revolving
Obligations Reserve, the Non-Ordinary Course Proceeds Reserve and the Carve-Out
Reserve.

“Loan Year” means each twelve-month period commencing on the Closing Date and
ending on each anniversary of the Closing Date.

“Local Rules” means the rules of procedure adopted by the Bankruptcy Court.

“Loss” means, with respect to any Property, (a) the loss, theft, damage, or
destruction thereof or other casualty with respect thereto or (b) the
condemnation or taking by eminent domain thereof by any Governmental Authority.

“Margin Stock” has the meaning given such term in Regulation U of the Board of
Governors.

“Material Adverse Effect” means the effect of any event, circumstance or
condition that, taken alone or in conjunction with other events, circumstances
or conditions, (a) has or could reasonably be expected to have a material
adverse effect on (i) the business, operations, Properties, prospects, or
financial condition of Credit Parties taken as a whole (other than as a result
of the commencement of the Chapter 11 Cases), (ii) the value of any Collateral,
(iii) the legality, binding effect or enforceability of any Loan Documents,
(iv) the validity or priority of Administrative Agent’s Liens on any Collateral;
or (b) otherwise impairs the ability of any Credit Party to pay or perform any
obligations under the Loan Documents, including repayment of any Obligations; or
(c) otherwise impairs the ability of Administrative Agent, any Lender or any
Secured Party to enforce or collect any Obligations or to collect or otherwise
realize upon any Collateral or any other right, remedy or Claim arising
hereunder, under any other Loan Document or under Applicable Law.

“Material Contract” means any agreement or arrangement to which a Credit Party
is party (other than the Loan Documents) (a) for which the breach, termination,
non-performance or failure to renew could reasonably be expected to have a
Material Adverse Effect on Parent and its Subsidiaries taken as a whole; or
(b) which relates to any Material Indebtedness.

“Material Indebtedness” shall mean (i) any Debt (other than the Loans) of Parent
or any of its Subsidiaries individually or in an aggregate committed or
outstanding principal amount exceeding One Million and No/100 Dollars
($1,000,000.00), (ii) any Subordinated Debt of any amount, and (iii) any
Cardinal Obligations of any amount.

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.

 

33



--------------------------------------------------------------------------------

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.

“DIP Milestones” means each of the “DIP Milestones” under (and as defined in)
Schedule 8.16.

“Minimum Availability Reserve” means a reserve in the amount of Three Million
Five Hundred Thousand and No/100 Dollars ($3,500,000.00).

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” shall have the meaning set forth in the Security Agreement.

“Mortgage Documents” shall have the meaning set forth in the Security Agreement.

“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of its ERISA Affiliates or with
respect to which any Credit Party or any of its ERISA Affiliates previously
sponsored, maintained or contributed to or was required to contributed to, and
still has liability.

“Net Proceeds (Asset Dispositions)” means, in connection with any Permitted
Asset Disposition (other than the sale of Inventory in the Ordinary Course of
Business), the difference between (a) the aggregate amount of cash or Cash
Equivalents received by a Credit Party or Subsidiary in connection with such
Permitted Asset Disposition, and (b) the sum of (i) all reasonable and customary
closing costs incurred in connection with such Permitted Asset Disposition and
approved by the Bankruptcy Court (other than the fees and expenses of
Professional Persons retained by a Borrower or Committee to close, review or
oversee such Permitted Asset Disposition); and (ii) amounts applied to repayment
of Debt, if any, secured by a Permitted Lien senior to Administrative Agent’s
Liens on assets sold.

“Net Proceeds (Loss)” means, in connection with the receipt by a Credit Party or
Subsidiary, or by Administrative Agent as “lender’s loss payee” by endorsement
as provided in Section 8.3, of any cash proceeds (including proceeds of
insurance paid with respect to or awards or compensation arising from any Loss)
the difference between (a) the aggregate amount of cash or Cash Equivalents
received by such Credit Party or Subsidiary or Administrative Agent in
connection with such Loss and (b) the sum of (i) all reasonable and customary
costs and expenses incurred in connection with collection thereof that are
approved by the Bankruptcy Court, and (ii) any amounts applied to repayment of
Debt, if any, secured by a Permitted Lien senior to Administrative Agent’s Liens
with respect to the Property suffering such Loss.

“NOLV” means, as to any Property, the expected dollar amount to be realized at
an orderly, negotiated sale of such Property, net of all operating expenses,
commissions and other liquidation expenses, as determined by Administrative
Agent from time to time based on the most recent Qualified Appraisal of such
Property.

“NOLV Percentage” means, at any time of determination, with respect to any
Eligible Inventory and expressed as a percentage, the amount of the value of
such Eligible Inventory expected to be realized at an orderly, negotiated sale
of such Eligible Inventory, net of all operating expenses, commissions and other
liquidation expenses, divided by the value of such Eligible Inventory set forth
in Credit Parties’ inventory perpetual listing prepared at a SKU level, as
determined by Administrative Agent from time to time based on the most recent
Qualified Appraisal stating the NOLV of such Eligible Inventory and, with
respect to the value of such Eligible Inventory, determined on the basis of the
lower of cost or retail (as

 

34



--------------------------------------------------------------------------------

applicable) and market, recognizing that different categories of Inventory may
have different NOLV Percentages, including, without limitation, as a result of
the impact of a category or categories being valued at the lower of cost or
market, while another category or categories may be valued at the lower of
retail or market.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Ordinary Course Proceeds” means proceeds derived from the sale, collection
or other disposition of Collateral, other than (i) proceeds consisting of
collections of Accounts or Payment Intangibles arising in the Ordinary Course of
Business of a Borrower and (ii) proceeds from the sale of Inventory in the
Ordinary Course of Business of a Borrower.

“Non-Ordinary Course Proceeds Reserve” means, on any date, a reserve equal to
the sum of (i) the amount by which the portion of Non-Ordinary Course Proceeds
attributable to Credit Card Receivables, Pharmacy Receivables, Pharmacy Scripts
and Inventory that are included in any 363 Sale (as such allocation is agreed to
in writing with Borrower Representative by Administrative Agent and the
Co-Collateral Agents) exceeds the Borrowing Base Value (as defined below) of
those Credit Card Receivables that are Eligible Credit Card Receivables,
Pharmacy Receivables that are Eligible Pharmacy Receivables, Pharmacy Scripts
that are Eligible Pharmacy Scripts and Inventory that is Eligible Inventory,
plus (ii) amounts paid under any insurance policy in respect of any Collateral,
plus (iii) any tax refunds, plus (iv) all other Non-Ordinary Course Proceeds
received by any Credit Party, Administrative Agent or any Lender after the
Petition Date, in each case whether or not applied to the Obligations or
Pre-Petition Lender Debt. As used herein, the term “Borrowing Base Value” means,
with respect to any Credit Card Receivables, Pharmacy Receivables, Pharmacy
Scripts and Inventory that are included in a 363 Sale, the sum of the amount by
which such Credit Card Receivables that are Eligible Credit Card Receivables,
Pharmacy Receivables that are Eligible Pharmacy Receivables, Pharmacy Scripts
that are Eligible Pharmacy Scripts and such Inventory that is Eligible Inventory
contributed to the Borrowing Base as of the date of the closing of such 363
Sale.

“Notes” means each Revolving Note, the Swing Line Note and any other promissory
note executed by Borrowers, or any of them, to evidence any Obligations, as
amended, restated, supplemented, or otherwise modified from time to time.

“Notice of Borrowing” means a notice substantially in the form of Exhibit C or
such other form requested by or acceptable to Administrative Agent in its
discretion from time to time.

“Obligations” means all Debts, obligations and other liabilities of every kind
and nature of each Obligor (and all Obligors, jointly and severally) at any time
or from time to time owed or owing to Administrative Agent (including any former
Administrative Agent in its capacity as such), any LC Issuer, any Lender
(including any former Lender in its capacity as such), any Co-Collateral Agent,
and any Bank Product Provider under this Agreement, any Note or any other Loan
Document or Bank Product Agreement (including Swap Obligations, subject to the
proviso set forth below), together with all renewals, extensions, modifications
or re-financings (other than re-financing by any third party) of any of the
foregoing, whether arising from an extension of credit, issuance of a Letter of
Credit, acceptance, Loan, Guaranty, indemnification, or otherwise, and whether
direct or indirect (including any acquired by assumption), absolute or
contingent, due or to become due, primary or secondary, joint or several, and
specifically including, but without limitation, (a) all principal of and
premium, if any, on the Loans; (b) all LC Obligations and other obligations of
the Credit Parties with respect to Letters of Credit; (c) all interest,
expenses, fees, Claims and other sums payable by the Credit Parties, or any of
them, under this Agreement or the other Loan Documents; (d) all Indemnitee
Obligations; (e) all Bank Product Obligations; (f) all obligations of Obligors
to make reimbursements hereunder, including in regard to Extraordinary Expenses,
and (g) all obligations of the Obligors under or in respect of any Claims;
provided, however, that the term “Obligations” shall expressly exclude any
Excluded Swap Obligations.

 

35



--------------------------------------------------------------------------------

“Obligor” means a Person that is or becomes liable for payment of any
Obligations or that has granted or grants a Lien in favor of Administrative
Agent on any of its Properties to secure the payment or performance of any
Obligations.

“OFAC” means The Office of Foreign Assets Control of the United States
Department of the Treasury or any successor thereto.

“Ordinary Course of Business” means the ordinary course of business of any
Credit Party or Subsidiary, consistent with past practices and undertaken in
Good Faith.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Loan Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.

“OSHA” means the Occupational Safety and Health Act of 1970.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 14.4).

“Over Advance” means, at any time of determination, the amount, if any, by which
the Aggregate Revolving Obligations at such time exceed the Borrowing Base at
such time.

“Over Advance Loan” means a Revolving Loan made when an Over Advance exists or
is caused by the funding of such Revolving Loan.

“Paid in Full,” “Pay in Full,” “Payment in Full” (and words of similar import)
means: (i) with respect to the Obligations or, as applicable, the Pre-Petition
Lender Debt (in each case, or any portion thereof), the full and indefeasible
payment thereof, including any interest, fees, and other charges thereon
(including any thereof accruing during an Insolvency Proceeding, whether or not
allowed in such proceeding), in immediately available collected funds (other
than those contingent obligations that are Cash Collateralized pursuant to
clause (ii) of this definition); plus (ii) if (a) such Obligations are LC

 

36



--------------------------------------------------------------------------------

Obligations or (b) such Obligations or, as applicable, the Pre-Petition Lender
Debt otherwise are inchoate or contingent in nature, the Cash Collateralization
(as defined herein or, as applicable, as defined in the Pre-Petition Credit
Agreement) thereof (or delivery of a standby letter of credit acceptable to
Administrative Agent and Co-Collateral Agents in their discretion, in an amount
at least equal to the otherwise required Cash Collateral (as defined herein or,
as applicable, as defined in the Pre-Petition Credit Agreement)); plus (iii) in
connection with the payment of all, or substantially all, Obligations (excepting
therefrom any Obligations described in and governed by clause (ii) above), the
termination of all Commitments relative to such Obligations, plus (iv) the
release of all Claims of all Credit Parties against Administrative Agent,
Co-Collateral Agents, LC Issuers and the Lenders or, in the case of Pre-Petition
Lender Debt, Pre-Petition Agent, Pre-Petition Lenders and the other Secured
Parties under and as defined in the Pre-Petition Credit Agreement arising on or
before the full payment date in respect of such Obligations or, as applicable,
the Pre-Petition Lender Debt plus (v) the expiration of the Challenge Deadline
under (and as such term is defined in) the DIP Financing Orders without any
challenge having been timely asserted.

“Parent” has the meaning set forth in the preamble hereto.

“parent” means, in relation to any Subsidiary, a Person that owns or Controls at
least fifty percent (50%) of issued and outstanding capital stock or other
Equity Interests of such Subsidiary, either directly or indirectly.

“Participant” has the meaning given such term in Section 13.1(d).

“Participant Register” has the meaning given such term in Section 13.1(d).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001).

“Payment Item” means each check, draft, or other item of payment payable to a
Credit Party, including those constituting Proceeds of any Collateral.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any employee pension benefit plan (as such term is defined
in Section 3(2) of ERISA), other than a Multiemployer Plan, that is subject to
Title IV of ERISA and is sponsored or maintained by any Credit Party or ERISA
Affiliate or to which the Credit Party or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five (5) plan years.

“Permits” has the meaning given such term in Section 7.23(a).

“Permitted Asset Disposition” means, as long as (i) no Default or Event of
Default exists or would result therefrom and (ii) all Net Proceeds (Asset
Dispositions) are remitted to Administrative Agent to the extent required
hereby, an Asset Disposition that constitutes or is:

(a) a sale of Inventory in the Ordinary Course of Business (excluding Rx Sales
(as defined on Schedule 8.16));

(b) a disposition in the Ordinary Course of Business of Equipment or Inventory
that is obsolete, un-merchantable, or otherwise unsalable;

 

37



--------------------------------------------------------------------------------

(c) a sale or other disposition of Intellectual Property that is no longer used
in the conduct of the Credit Parties and Subsidiaries’ business, provided that
Administrative Agent and Co-Collateral Agents consent in writing to such
transaction and such transaction is authorized by the Bankruptcy Court;

(d) a write-off, discount, sale, or other disposition of defaulted or past due
Accounts and similar obligations in the Ordinary Course of Business and (for
avoidance of any doubt) not part of any financing of Accounts or Payment
Intangibles; provided that Administrative Agent and Co-Collateral Agents consent
in writing to such transaction and such transaction is authorized by the
Bankruptcy Court;

(e) rejections of leases of Property in connection with retail store closures
(i) pursuant to the lease rejection motion in form and substance satisfactory to
Administrative Agent and Co-Collateral Agents filed on the Petition Date (solely
as such motion relates to retail stores that were closed prior to the Petition
Date) or (ii) that are consented to by Administrative Agent, the Co-Collateral
Agents and Required Lenders in writing and approved by the Bankruptcy Court;

(f) the voluntary termination of any Swap Agreement to which an Obligor is
party; and

(g) a 363 Sale of any other Property of a Credit Party, provided that such sale
is authorized by the Bankruptcy Court and is consented to in writing by
Administrative Agent, the Co-Collateral Agents and Required Lenders;

provided, that in no event shall any Inventory be returned to any supplier,
vendor or other Person for any reason (other than because such Inventory is
defective and unmerchantable and Borrowers’ receive a credit against the account
payable for such Inventory or receive new Inventory in exchange for such
return), unless Administrative Agent and Co-Collateral Agents consent in writing
to such return and such return is authorized by the Bankruptcy Court.

“Permitted Discretion” means a determination made in Good Faith and in the
exercise of reasonable business judgment (from the perspective of a secured,
asset-based lender extending credit of similar amounts and types to similar
businesses operating as debtors-in-possession, considered without regard to any
course of dealing).

“Permitted Lien” has the meaning given such term in Section 9.2.

“Permitted Location” shall have the meaning set forth in the Security Agreement.

“Permitted Third Party Bank” shall mean (a) any Lender or Affiliate of a Lender
or any Person that was a Lender or an Affiliate of a Lender at the time an
Article 9 Control Agreement was entered into with such Person and (b) any other
bank or other financial institution acceptable to Administrative Agent and
Co-Collateral Agents, in their discretion, in the case of each of clauses
(a) and (b) above, with whom any Credit Party maintains a Deposit Account
subject to the Article 9 Control of Administrative Agent and with whom an
Article 9 Control Agreement has been executed.

“Permitted Variances” means, on the last day of any calendar week, a variance
from the DIP Budget not exceeding (or, as applicable, not less than) the
applicable amount for each applicable line item as reflected in Schedule 1.2 (it
being understood that no variance shall apply to any payments required to be
made to the Lenders or Pre-Petition Lenders pursuant to this Agreement or the
DIP Financing Orders). All variances shall be tested weekly on the last calendar
day of each week for the period specified on Schedule 1.2 then ending, beginning
with the week following the week in which the Closing Date occurs.

 

38



--------------------------------------------------------------------------------

“Person” means any natural person or Entity.

“Petition Date” means the precise date and time on which Credit Parties
commenced the Chapter 11 Cases.

“Pharmacy Inventory” means Inventory consisting of prescription pharmaceutical
products or products that may be dispensed only on order of a licensed
pharmacist or similar professional.

“Pharmacy Receivables” has the meaning given such term in the Security
Agreement.

“Pharmacy Script” has the meaning given such term in the Security Agreement.

“Pharmacy Scripts Availability” means, at any time, twenty percent (20%) of
(i) the product of the average per-Pharmacy Script NOLV of Pharmacy Scripts
based on the most recent Qualified Appraisal thereof, multiplied by (ii) the
number of Eligible Pharmacy Scripts for the period of twelve (12) calendar
months most recently ended.

“Plan” means, as applicable to any one or more Obligors or ERISA Affiliates, a
Benefit Plan, a Pension Plan, a Multiemployer Plan or a Foreign Plan.

“Platform” has the meaning given such term in Section 15.1(d).

“Post-Petition” means any date and time on or after the Petition Date.

“Pre-Petition” means any date and time prior to the Petition Date.

“Pre-Petition Agent” shall have the meaning given to it in the Recitals to this
Agreement.

“Pre-Petition Collateral” means the “Collateral” as such term is defined by the
Pre-Petition Credit Agreement, to the extent such Property was in existence on
the Petition Date.

“Pre-Petition Credit Agreement” has the meaning given to it in the Recitals to
this Agreement.

“Pre-Petition Debt” means Debt that is incurred Pre-Petition.

“Pre-Petition Lender Debt” means all of the “Obligations” under (and as defined
in) the Pre-Petition Credit Agreement, whether existing or accruing before, on
or after the Petition Date.

“Pre-Petition Lenders” has the meaning given to it in the Recitals to this
Agreement.

“Pre-Petition Loan Documents” means the Loan Documents under (and as defined in)
the Pre-Petition Credit Agreement.

“Pre-Petition Permitted Liens” means Liens arising prior to the Petition Date
that are permitted under Section 7.2 of the Pre-Petition Credit Agreement and
are legal, valid, enforceable, and not avoidable.

“Pre-Petition Revolving Obligations” means all of the “Obligations” in respect
of Revolving Loans under (and as defined in) the Pre-Petition Credit Agreement.

“Pre-Petition Revolving Obligations Reserve” means on any date, the aggregate of
all Pre-Petition Revolving Obligations outstanding on such date.

 

39



--------------------------------------------------------------------------------

“Prime Rate” means the per annum rate which Administrative Agent, acting in its
individual capacity as a bank, publicly announces from time to time to be its
prime lending rate, as in effect from time to time. Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate charged to its customers.

“Principal Office” means, for Administrative Agent, the Swing Line Lender and
any LC Issuer, such Person’s “Principal Office” as set forth on Appendix B, or
such other office as it may from time to time designate in writing to Borrower
Representative and each Lender.

“Pro Rata” means, with respect to any Lender, a percentage (carried out to the
ninth decimal place) determined (a) while Revolving Commitments are outstanding,
by dividing the amount of such Lender’s Revolving Commitment by the aggregate
Revolving Commitments and (b) at any other time, by dividing the aggregate
outstanding principal amount of such Lender’s Loans and LC Obligations by the
aggregate outstanding principal amount of all Loans and LC Obligations;
provided, that, if all of the Revolving Loans have been Paid in Full and all
Revolver Commitments have been terminated, but Letters of Credit remain
outstanding, “Pro Rata” under this clause shall be determined as if the Revolver
Commitments had not been terminated and based upon the Revolver Commitments as
they existed immediately prior to their termination; and, provided, further,
that, if all Loans have been Paid in Full and all Commitments have been
terminated, and all LC Obligations have been terminated, Paid in Full or Cash
Collateralized, the term “Pro Rata” as used under this clause shall be
determined as if the Revolver Commitments had not been terminated and based upon
the Revolver Commitments as they existed immediately prior to their termination
or in such other manner as Administrative Agent shall determine, its discretion,
then to be fair and equitable.

“Pro Rata Share” means, with respect to any amount and in reference to any
Lender, the portion of such amount allocable to such Lender on a Pro Rata basis.
The initial Pro Rata Shares of the Lenders, based on their respective Revolving
Commitments is set forth on Appendix A.

“Professional Expenses” means the fees and reimbursable expenses of a
Professional Person.

“Professional Person” means a Person who is an attorney, financial advisor,
accountant, appraiser, auctioneer or other professional person and who is
retained, with Bankruptcy Court approval, by (a) a Borrower pursuant to
Section 327 or Section 363 of the Bankruptcy Code or (b) a Committee pursuant to
Section 1103(a) of the Bankruptcy Code.

“Projections” means, for any fiscal period, projections of the Tested Companies’
consolidated balance sheets, results of operations, cash flow, Financial
Covenant compliance and Excess Availability for such period, all of which shall
be in form and substance satisfactory to Administrative Agent.

“Properly Contested” means, with respect to any Post-Petition Debt, liability or
other obligation of any Person, (a) such Debt, liability or other obligation is
subject to a bona fide dispute regarding amount or such Person’s liability to
pay; (b) such Debt, liability or other obligation is being properly contested in
Good Faith by appropriate proceedings timely instituted and diligently pursued;
(c) appropriate reserves in regard thereto have been established in accordance
with GAAP; (d) non-payment of such Debt, liability or other obligation could not
reasonably be expected to have a Material Adverse Effect, nor result in
forfeiture or sale of any assets of such Person; (e) no Lien is imposed on
assets of such Person, unless bonded and stayed to the satisfaction of
Administrative Agent and, in any event, junior to Administrative Agent’s Liens
on any or all of such assets; and (f) if such Debt, liability or other
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review.

 

40



--------------------------------------------------------------------------------

“Property,” for any Person, means any right, title or interest of such Person in
any type or kind of property or asset, whether Real Estate or personal Property,
or tangible or intangible Property. “Properties” refers, collectively, thereto.

“Proprietary Rights” has the meaning given such term in Section 7.10.

“Protective Advances” has the meaning given such term in Section 2.1(e).

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning given such term in Section 15.1(d)(iii).

“Qualified Appraisal” means, with respect to any Property, an appraisal of such
Property conducted in a manner and with such scope and using such methods as are
acceptable to Administrative Agent in its Permitted Discretion, by an appraiser
selected by, or acceptable to, Administrative Agent in its Permitted Discretion,
the results of which are acceptable to Administrative Agent in all respects in
its Permitted Discretion.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that, at the time its Guarantee (or grant of Lien, as applicable) becomes
or would become effective with respect to such Swap Obligation, has total assets
exceeding Ten Million Dollars ($10,000,000) or such other Credit Party as
constitutes an “eligible contract participant” under the Commodity Exchange Act
and which may cause another Person to qualify as an “eligible contract
participant” with respect to such Swap Obligation at such time by entering into
a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“RCM” means Regions Capital Markets, a division of Regions Bank.

“Real Estate” means all right, title, and interest (whether as owner, lessor, or
lessee) of a Person in any Property which constitutes real estate (including
Fixtures), or any interest therein (including a leasehold estate) and all
improvements thereon or thereto.

“Real Estate Sale Milestones” means each of the “Real Estate Sale Milestones”
under (and as defined in) Schedule 8.16.

“Recipient” means (a) Administrative Agent, (b) any Lender and (c) any LC
Issuer, as applicable.

“Refunded Swing Line Loans” has the meaning given such term in
Section 2.3(b)(iii).

“Regions Bank” means Regions Bank, an Alabama bank, and its successors and
assigns.

“Regions Bank Indemnitees” means Regions Bank and its Related Parties.

“Register” has the meaning given such term in Section 13.1(c).

“Reimbursement Date” has the meaning given such term in Section 2.4(b).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, attorneys, accountants, consultants, advisors and
representatives of such Person and of such Person’s Affiliates.

 

41



--------------------------------------------------------------------------------

“Rent and Charges Reserve” means, without duplication, (a) with respect to any
leased retail store location, if the Inventory of a Credit Party located at such
leased retail store location is subject to the Lien of a Third Party Claimant
that arises by operation of law and that is pari passu with or superior to the
Lien of Administrative Agent, a reserve equal to two (2) months’ rent at such
leased retail store location, and (b) with respect to any other location of a
Credit Party, without duplication, an amount determined from time to time by
Administrative Agent in its Permitted Discretion as a reserve for (i) rent,
fees, Royalties, charges, and other amounts owing by a Borrower to any Third
Party Claimant, unless such Person has executed and delivered a Third Party
Claimant Agreement, and (ii) the amount of all accrued but unpaid or past due
Post-Petition rent, fees, Royalties, charges, or other amounts owing by a
Borrower to Third Party Claimants.

“Report” has the meaning given such term in Section 12.2(c).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Lenders” means, subject to Section 4.2, at least two (2) Lenders that
are not Affiliates (unless there is only one (1) Lender, in which case, such
Lender) having (a) Revolving Commitments collectively (or individually) in
excess of fifty percent (50%) of the aggregate Revolving Commitments or (b) if
the Revolving Commitments have terminated, Aggregate Revolving Obligations
collectively (or individually) in excess of fifty percent (50%) of all
outstanding Aggregate Revolving Obligations; provided, however, that the
Commitments and Aggregate Revolving Obligations held by a Defaulting Lender
shall be disregarded for purposes of determining Required Lenders.

“Reserves” means the sum of (without duplication) (a) the Minimum Availability
Reserve; (b) the Inventory Reserve; (c) the Rent and Charges Reserve; (d) the
Bank Product Reserve; (e) reserves for Royalties; (f) the aggregate amount of
liabilities secured by Liens upon any Collateral which are senior to
Administrative Agent’s Liens (but the imposition of any such reserve shall not
waive a Default or an Event of Default arising therefrom); (g) the Dilution
Reserve; (h) reserves for price adjustments and damages, to the extent such
reserve relates to Accounts, General Intangibles or Inventory included in
Eligible Credit Card Receivables, Eligible Pharmacy Receivables, Eligible
Pharmacy Scripts or Eligible Inventory, as applicable, including returns,
discounts, claims (including warranty claims), credits, and allowances of any
nature which are not paid pursuant to the reduction of accounts; (i) reserves
for special order goods and deferred shipment sales, to the extent such reserve
relates to Accounts, General Intangibles or Inventory included in Eligible
Credit Card Receivables, Eligible Pharmacy Receivables, Eligible Pharmacy
Scripts or Eligible Inventory, as applicable; (j) reserves for accrued but
unpaid ad valorem, excise, and Property tax liability and for sale, use, or
similar taxes; (k) reserves for accrued but unpaid interest on the Obligations;
(l) reserves for any portion of the Obligations which Administrative Agent or
any Lender pays in accordance with authority granted in this Agreement or any of
the other Loan Documents (except to the extent such payment is made with the
proceeds of a deemed Revolving Loan); (m) reserves for all customer deposits or
other prepayments held by a Borrower; (n) reserves to reflect events,
conditions, contingencies, or risks which, as determined by Administrative
Agent, adversely effect, or would have a reasonable likelihood of adversely
affecting either (i) the Collateral, its value, or the amount that might be
received by Administrative Agent from the sale or other disposition or
realization upon such Collateral; (ii) the obligations or liabilities of any
Credit Party; or (iii) the Liens and other rights of Administrative Agent or any
Secured Party in the Collateral (including the enforceability, perfection, and
priority thereof); (o) reserves to reflect Administrative Agent’s belief that
any collateral report or financial information furnished by or on behalf of a
Credit Party to Administrative Agent is or may have been incomplete, inaccurate,
or misleading in any material respect; (p) reserves in respect of any state of
facts which Administrative Agent determines constitutes a Default or an Event of
Default; (q) reserves to reflect testing variances identified as part of
Administrative Agent’s periodic field

 

42



--------------------------------------------------------------------------------

examinations or to adjust the value of any Inventory or Pharmacy Scripts based
on the results of, or failure to obtain, a Qualified Appraisal; (r) the
Pre-Petition Revolving Obligations Reserve; (s) the Non-Ordinary Course Proceeds
Reserve; (t) the Carve-Out Reserve, and (u) such other reserves that
Administrative Agent may establish from time to time for such purposes as
Administrative Agent shall deem necessary in its Permitted Discretion. Except to
the extent otherwise qualified (either in this definition or any related
definition used in this definition) or otherwise expressly provided in this
Agreement, Administrative Agent may implement Reserves and establish the amounts
thereof (from time to time) in its Permitted Discretion. Administrative Agent
may establish Reserves as a percentage of any applicable amount or as an amount
of money.

“Responsible Officer” means, with respect to any Credit Party or Subsidiary, the
chairman of the board, president, chief executive officer, chief financial
officer, treasurer, chief operating officer, general counsel or other officer,
partner, member or representative having the same or similar responsibilities
(regardless of title) of such Person.

“Restricted Payment” means each of the following, individually, or, if more than
one or all, then, collectively: (a) any payment of (or declaration to pay) a
dividend or other distribution (whether in cash, securities, or other Property),
whether direct or indirect, on account of any Equity Interests issued by any
Credit Party or any of its Subsidiaries, as the case may be, whether now or
hereafter outstanding (including any such payment, or declaration of payment,
made in connection with any merger or consolidation or otherwise as part of any
Acquisition); (b) any return of capital, redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests issued by any Credit Party or any of its Subsidiaries,
whether now or hereafter outstanding (including any such payment, or declaration
of payment, made in connection with any merger or consolidation or otherwise as
part of any Acquisition), except for any redemption, retirement, sinking fund or
similar payment made solely in such other shares or units of the same class of
Equity Interests or any class of Equity Interests which are junior to that class
of Equity Interests; or (c) any cash payment made to redeem, purchase,
repurchase, or retire, or obtain the surrender of, any outstanding warrants,
options, or other rights to acquire any Equity Interests issued by any Credit
Party or any of its Subsidiaries, whether now or hereafter outstanding.

“Restrictive Agreement” means an agreement (other than this Agreement or the
other Loan Documents) that conditions or restricts the right of any Credit Party
or Subsidiary to (a) incur or repay or Guarantee any Funded Debt; (b) relocate,
sell, lease, transfer, dispose of, or grant Liens on, any assets or Property
(including by way of a so-called “negative pledge” or similar agreement;
(c) declare or make Restricted Payments; (d) modify, extend, or renew this
Agreement, any other Loan Document or any other agreement evidencing or securing
Funded Debt or any Material Contract; or (e) repay any Intercompany Debt or
intercompany payables.

“Revolving Commitment” means, at any time of determination and with respect to
each Lender, such Lender’s obligation to make Revolving Loans, participate in
Swing Line Loans, and participate in LC Obligations. “Revolving Commitments”
means, at any time of determination, the aggregate amount of such commitments of
all Lenders. The amount of each Lender’s Revolving Commitment, if any, is set
forth on Appendix A or in the applicable Assignment Agreement or any other
agreement pursuant to which such Lender becomes a party hereto, subject to any
reduction pursuant to the terms and conditions hereof. The aggregate amount of
the Revolving Commitments as of the Closing Date is Thirty-Five Million and
No/100 Dollars ($35,000,000.00).

“Revolving Commitment Period” has the meaning set forth in Section 2.1.

 

43



--------------------------------------------------------------------------------

“Revolving Credit Exposure,” on any date, means, for each Lender, the aggregate
amount (without duplication) of such Lender’s outstanding Revolving Loans and
its participation in (a) Swing Line Loans (or in the case of Swing Line Lender,
its Swing Line Loans (net of any participations therein by other Lenders) and
(b) outstanding LC Obligations on such date.

“Revolving Lender” means a Lender that has issued a Revolving Commitment or, at
any time after the Revolving Commitments have been terminated or have expired,
that holds any Revolving Loan or LC Obligation.

“Revolving Loan” means a loan made pursuant to Section 2.1, and any Swing Line
Loan, Over Advance Loan or Protective Advance.

“Revolving Note” means a promissory note executed by Borrowers in favor of a
Lender in the form of Exhibit A-1, or such other form as may be requested or
approved by Administrative Agent from time to time, which promissory note shall
be in the amount of such Lender’s Revolving Commitment and shall evidence the
Revolving Loans made by such Lender.

“Royalties” means all royalties, fees, expense reimbursement and other amounts
payable by a Credit Party under a License.

“Rx Sale Milestones” means each of the “Rx Sale Milestones” under (and as
defined in) Schedule 8.16.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and its successors.

“Sale” means an “Rx Sale” or a “Real Estate Sale,” each as defined in Schedule
8.16.

“Sale Agreement” means an asset purchase agreement by and among Borrowers and a
third party purchaser, that is in form and substance satisfactory to
Administrative Agent and Co-Collateral Agents in their respective discretion
and, among other terms and conditions, that evidences a Sale, as such purchase
agreement may be amended, supplemented or otherwise modified at any time with
the prior written consent of Administrative Agent and Co-Collateral Agents.

“Sale Approval Order” means an order of the Bankruptcy Court that grants any
Sale Motion and approves any Sale pursuant to Sections 363(f) and 363(m) of the
Bankruptcy Code and a Sale Agreement, that is in form and substance satisfactory
to Administrative Agent and Co-Collateral Agents in their respective discretion,
and that (a) includes provisions that require payment in immediately available
collected funds of the proceeds of the purchase price of the Sale to
Administrative Agent and Pre-Petition Agent at closing for application to the
Obligations and the Pre-Petition Lender Debt, (b) provides that all of
Administrative Agent’s and Pre-Petition Agent’s Liens shall attach to all
proceeds, letter of credit rights and other consideration at any time payable to
or received by any Borrower in connection therewith, and (c) does not amend or
otherwise modify the terms of such Sale Agreement in a manner unacceptable to
Administrative Agent in its discretion.

“Sale Motion” means the “Rx Sale Procedures Motion” or the “Real Estate Sale
Procedures Motion,” each as defined in Schedule 8.16.

“Sale Procedures Order” means an order of the Bankruptcy Court that approves the
auction process and bid procedures for a proposed Sale, is in form and substance
satisfactory to Administrative Agent and Co-Collateral Agents in their
respective discretion, provides for qualification of competing bidders, bid
increments, expense reimbursement and break-up fees, if any, of the Stalking
Horse Bidder, if any, and otherwise satisfies the requirements set forth on
Schedule 8.16.

 

44



--------------------------------------------------------------------------------

“Sanctioned Country” means (a) a country, territory or a government of a country
or territory, (b) an agency of the government of a country or territory, or
(c) an organization directly or indirectly owned or Controlled by a country,
territory or its government, that is subject to Sanctions.

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals” or any other Sanctions related list of designated Persons
maintained by OFAC, the U.S. Department of State, the United Nations Security
Council, the European Union or any European Union member state, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or Controlled by any such Person or Persons described in the foregoing clauses
(a) or (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, (b) the United
Nations Security Council, (c) the European Union, (d) any European Union member
state, (e) Her Majesty’s Treasury of the United Kingdom or (f) any other
relevant sanctions authority.

“Secured Party” means Administrative Agent, each Co-Collateral Agent, each LC
Issuer, each Lender, each Bank Product Provider, each Indemnitee and any other
Person at any time entitled to receive the benefit of a Lien on any Collateral
under the Loan Documents; and “Secured Parties” means all of such Persons.

“Secured Party Designation Notice” means a notice in the form of Exhibit H or
such other form as may be requested or approved by Administrative Agent from
time to time, to the extent required to be given by Section 12.13, from a Bank
Product Provider to Administrative Agent to the effect that such Bank Product
Provider holds Bank Product Obligations entitled to be secured by the
Collateral, (a) describing and setting forth therein its Good Faith
determination of the estimated maximum amount thereof to be created or incurred
(which such Bank Product Provider may increase or decrease in respect of such
Bank Product by subsequent Secured Party Designation Notice), and (b) agreeing
to be bound by Section 12.13.

“Security Agreement” means the Post-Petition Security Agreement, dated as of the
Closing Date, made between Credit Parties and Administrative Agent.

“Security Documents” means the Security Agreement, together with any Financing
Statements, Mortgages and other Mortgage Documents, all other security
agreements and notices of security interests in Intellectual Property filed or
to be filed with any applicable filing office or registry, Article 9 Control
Agreements, any pledge agreement and all other documents, instruments, and
agreements now or hereafter executed or delivered by a Credit Party to any
Secured Party for purposes of securing (or intending to secure), or perfecting
(or intending to perfect) Liens securing, any Obligations.

“Setoff Parties” has the meaning given such term in Section 15.6.

“Social Security Act” means the Social Security Act of 1965.

“Solvent” means, as to any Person, that such Person (a) owns Property whose fair
salable value is greater than the amount required to pay all of its Debts
(including contingent, subordinated, un-matured, and unliquidated liabilities);
(b) owns Property whose present fair salable value is greater than the probable
total liabilities (including contingent, subordinated, un-matured, and
unliquidated liabilities) of

 

45



--------------------------------------------------------------------------------

such Person as they become absolute and matured; (c) is able to pay all of its
Debts as they mature; (d) has capital that is not unreasonably small for its
business and is sufficient to carry on its business and transactions and all
business and transactions in which it is about to engage; (e) is not “insolvent”
within the meaning of Section 101(32) of the Bankruptcy Code; and (f) has not
incurred (by way of assumption or otherwise) any obligations or liabilities
(contingent or otherwise) under any Loan Documents, or made any conveyance in
connection therewith, with actual intent to hinder, delay or defraud either
present or future creditors of such Person or any of its Affiliates. For
purposes of this definition, “fair salable value” means the amount that could be
obtained for assets within a reasonable time, either through collection or
through sale under ordinary selling conditions by a capable and diligent seller
to an interested buyer who is willing (but under no compulsion) to purchase.

“Specified Credit Party” means any Credit Party that is, at the time on which
the Guarantee (or grant of Lien, as applicable) becomes effective with respect
to a Swap Obligation, a corporation, partnership, proprietorship, organization,
trust or other Entity that would not be an “eligible contract participant” under
the Commodity Exchange Act at such time but for the effect of Section 5.7(f).

“Stalking Horse Bidder” means a Person who is the proposed purchaser under a
Sale Agreement that is the subject of, and annexed to, a Sale Motion, which
seeks Bankruptcy Court approval of the proposed Sale subject to higher and
better bids in accordance with a Sale Procedures Order (with any bids deemed
higher and better to be determined by Borrowers’ in consultation with
Administrative Agent and Co-Collateral Agents, and, in the event of
disagreement, as determined by the Bankruptcy Court).

“Stated Revolving Commitment Termination Date” means March 11, 2020.

“Store” means any retail store (including any pharmacy) operated, or to be
operated, by any Credit Party.

“Subordinated Debt” means Debt (including Intercompany Debt) incurred by a
Credit Party that is expressly subordinate and junior in right of payment to
Payment in Full of all Obligations on terms (including maturity, interest, fees,
repayment, covenants, and subordination) satisfactory to Administrative Agent
and subject to an acceptable Subordination Agreement, including the EnTrust
Earnout Debt.

“Subordination Agreement” means an agreement (including, as applicable, this
Agreement) among Administrative Agent, a Credit Party and the holder of any
third party Debt owing to such Person by a Credit Party pursuant to which such
Debt is made Subordinated Debt and any Liens on Collateral securing the payment
thereof otherwise permitted to exist pursuant to Section 9.2 are made
subordinate to the Lien of Administrative Agent thereon, in each case, on terms
and conditions satisfactory to Administrative Agent in its discretion (it being
understood that the subordination terms set forth in the EnTrust Earnout Notes
are satisfactory to Administrative Agent).

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business Entity
of which more than fifty percent (50%) of the Voting Equity Interest is at the
time owned or Controlled, directly or indirectly, by that Person, or the
accounts of which would be consolidated with those of such Person in its
consolidated financial statements in accordance with GAAP, if such statements
were prepared as of such date, or one or more of the other Subsidiaries of that
Person or a combination thereof; provided, in determining the percentage of
ownership interests of any Person Controlled by another Person, no ownership
interest in the nature of a “qualifying share” of the former Person shall be
deemed to be outstanding. Any unqualified reference to a Subsidiary in this
Agreement or in any other Loan Document means a Subsidiary of the applicable
Credit Party or a Credit Party if not otherwise stated or implied by context.

 

46



--------------------------------------------------------------------------------

“Superpriority Claim” means a claim in any of the Chapter 11 Cases under
Section 364(c)(i) of the Bankruptcy Code, which claim has priority and right to
payment over all administrative expenses and other unsecured claims of any kind
or nature against an Obligor of any kind or nature, whether now existing or
hereafter arising, including all administrative expenses of the kind specified
in or arising or ordered under Sections 105, 326, 328, 330, 331, 503(b), 506(c),
507(a), 507(b), 546(c), 726, 1113 and 1114 of the Bankruptcy Code.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, currency swap transactions,
cross-currency rate swap transactions, currency options, cap transactions, floor
transactions, collar transactions, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
or warrants to enter into any of the foregoing), whether or not any such
transaction is governed by, or otherwise subject to, any master agreement or any
netting agreement, and (b) any and all transactions or arrangements of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement (or similar documentation)
published from time to time by the International Swaps and Derivatives
Association, Inc., any “International Foreign Exchange Master Agreement”, or any
other master agreement (any such agreement or documentation, together with any
related schedules, a “Master Agreement”), including any such obligations or
liabilities under any such Master Agreement.

“Swap Obligation” means with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a) above, the amount(s) determined
as the mark-to-market value(s) for such Swap Agreements, as determined based
upon one or more mid-market or other readily available quotations provided by
any recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).

“Swing Line Lender” means Regions Bank, together with its successors and
assigns.

“Swing Line Loan” means any Borrowing funded with Swing Line Lender’s own funds
pursuant to Section 2.3.

“Swing Line Note” means a promissory note executed by Borrowers in favor of
Swing Line Lender in the form of Exhibit A-2, or such other form as may be
requested or approved by Administrative Agent from time to time, which note
shall be in the maximum amount of Swing Line Loans which Swing Line Lender has
agreed to make to Borrowers pursuant to Section 2.3(a) and shall evidence Swing
Line Loans made by Swing Line Lender.

“Swing Line Rate” means the Base Rate plus the Applicable Margin.

“Swing Line Sublimit” means, at any time of determination, the lesser of
(a) Five Million and No/100 Dollars ($5,000,000) and (b) the aggregate unused
amount of Revolving Commitments then in effect.

 

47



--------------------------------------------------------------------------------

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees, or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tested Companies” means Parent and its Subsidiaries, including all Credit
Parties, on a consolidated basis in accordance with GAAP.

“Third Party Claimant” shall have the meaning set forth in the Security
Agreement.

“Third Party Claimant Agreement” shall have the meaning set forth in the
Security Agreement.

“Third Party Payor” shall have the meaning given such term in the Security
Agreement.

“Transferee” means any actual or potential Eligible Assignee, Participant or
other Person acquiring an interest in any Obligations.

“Treasury Services” has the meaning given such term in the definition of “Bank
Products.”

“UCC” means the Uniform Commercial Code as in effect in the Jurisdiction State
or, when the laws of any other jurisdiction govern the perfection or enforcement
of any Lien, the Uniform Commercial Code of such other jurisdiction (except that
any terms used herein which are defined in the Uniform Commercial Code as in
effect in the Jurisdiction State as of the Closing Date shall continue to have
the same meanings notwithstanding any replacement or amendment of such statute
that changes any such meanings except as Administrative Agent may otherwise
determine).

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
Pension Plan year.

“United States” or “U.S.” means the United States of America.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 14.3(g)(ii)(B)(iii).

“U.S. Trustee” means the United States Trustee for the District of Delaware.

“Voidable Transfer” has the meaning given such term in Section 15.24.

“Voting Equity Interest” means, with respect to any Person, those classes of
Equity Interests issued by such Person (however designated), the holders of
which are at the time entitled, as such holders, to vote for the election of a
majority of the directors, managers (or persons performing similar functions) of
such Person, whether or not the right so to vote exists by reason of the
happening of a contingency.

“Wage Order” means an order of the Bankruptcy Court entered (or to be entered)
in the Chapter 11 Cases, which, among other matters, authorizes and directs the
Credit Parties to pay certain Pre-Petition wages, benefits and other amounts
owing to employees.

“WARN Act” means The Worker Adjustment and Retraining Notification Act of 1988,
29 U.S.C. §§ 2101 et. seq, together with any implementing regulations and any
analogous state or local law or regulation.

“Withholding Agent” means any Credit Party or Administrative Agent.

 

48



--------------------------------------------------------------------------------

“Workers United Action” means Workers United, Southern Regional Joint Board,
Pltf. vs. Fred’s Inc., Dft., United States District Court-Western District of
Tennessee, TN Case #2:19CV02566JFTDKV.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Accounting Terms. Under the Loan Documents (except as otherwise specified
herein), all accounting terms shall be interpreted, all accounting
determinations shall be made, and all financial statements shall be prepared, in
accordance with GAAP applied on a basis consistent with the most recent audited
financial statements of the Tested Companies delivered to Administrative Agent
before the Closing Date and using the same inventory valuation method as used in
such financial statements, except for any change required or permitted by GAAP
if the Tested Companies’ certified public accountants concur in such change;
provided, however, that, despite the adoption of any such change, Borrower
Representative shall (a) in addition to delivery of financial statements
pursuant to Section 8.6(b) or (c), and on each date such financial statements
are required to be delivered, furnish the adjustments and reconciliations
necessary to enable Borrowers and Administrative Agent to determine compliance
with each of the Financial Covenants, all of which shall be determined in
accordance with GAAP but without giving effect to such change, and (b) the
Borrowing Base shall continue to be calculated without giving effect to such
change (if the effect of such change would be to increase the amount of Excess
Availability); provided, further, that Borrower Representative shall not be
required to deliver such adjustments and reconciliations and may apply such
change in the calculation of the Borrowing Base and its related terms if (a) the
change is disclosed to Administrative Agent and (b) Section 10, the definition
of “Borrowing Base” and any terms used therein or bearing on the amount of
Excess Availability derived therefrom, as applicable, and any other Section of
this Agreement or any other Loan Document which is affected thereby is amended
in a manner satisfactory to Administrative Agent and Required Lenders to take
into account the effects of the change). Notwithstanding the foregoing or any
other provision contained herein or in any other Loan Document to the contrary,
(i) all financial statements delivered hereunder shall be prepared, and all
Financial Covenants shall be calculated, without giving effect to any election
under Statement of Financial Accounting Standards 159 (or any similar accounting
principle) permitting a Person to value its financial liabilities at the fair
value thereof, and (ii) any obligations related to a lease (whether now or
hereafter existing) that would be accounted for by such Person as an operating
lease in accordance with GAAP as of the Closing Date (whether or not such lease
exists as of the Closing Date or is thereafter entered into) shall be accounted
for as an operating lease and not a capital lease for all purposes under this
Agreement and the other Loan Documents. The term “unqualified opinion,” as used
herein or in any Loan Document, in reference to any opinion given by accountants
in a financial statement or report, means an opinion which (i) is unqualified,
and (ii) does not include any explanation, supplemental comment or other comment
calling into question the ability of the applicable Person to continue as a
going concern or concerning the scope of the audit or report.

1.3 Uniform Commercial Code. Any term used in this Agreement or in any other
Loan Document (including any Financing Statement filed in connection herewith)
which is defined in the UCC and not otherwise defined in this Agreement or in
any other Loan Document shall have the meaning given such term in the UCC,
including, without limitation, the following (portions of which terms may be
further defined, or supplemented, elsewhere in this Agreement): “Accessions,”
“Account,” “Account Debtor,” “As-extracted Collateral,” “Chattel Paper,”
“Commercial Tort Claim,” “Commodity Account,” “Consignee,” “Consignment,”
“Consignor,” “Deposit Account,” “Document,” “Electronic Chattel Paper,”
“Equipment,” “Farm Products,” “Financing Statement,” “Fixture Filing,”
“Fixtures,” “General Intangibles,” “Good Faith,” “Goods,” “Instrument,” “Letter
of Credit Right,” “Payment Intangible,” “Proceeds,” “Securities Account” and
“Supporting Obligation”; provided, however, that, if and to the extent that the
UCC is used to define any term herein and such term is defined differently in
different Articles of the UCC, the definition of such term contained in Article
9 of the UCC shall govern.

 

49



--------------------------------------------------------------------------------

1.4 Rules of Construction. The terms “herein,” “hereof,” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph or subdivision. Any pronoun used shall be deemed
to cover all genders. In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each means “to but excluding.” The section titles,
table of contents, and list of exhibits appear as a matter of convenience only
and shall not affect the interpretation of this Agreement or any Loan Document.
All Schedules, Exhibits, Annexes, Appendices and attachments referred to herein
are hereby incorporated herein by this reference. All references in any Loan
Document to: (i) any statutes, rules or regulations (including any Bankruptcy
Rules and any Local Rules) shall include any amendments or other modifications
of same made from time to time, and any successor statutes, rules and
regulations even if words to such effect are included in some instances and not
in others; (ii) any agreement, instrument or other documents (including any of
the Loan Documents) shall include any and all amendments, restatements,
supplements, modifications, extensions, or renewals thereof or thereto, even if
words to such effect are included in some instances and not in others (but this
clause shall not be construed as any consent to any such amendments,
restatements, supplements, modifications, extensions, and renewals); (iii) any
order of the Bankruptcy Court shall include such order, as extended, amended,
supplemented or modified in a manner satisfactory to the Administrative Agent
and Co-Collateral Agents in their discretion from time to time; (iv) any Person
(including an Obligor, Administrative Agent, a Co-Collateral Agent or a Lender)
shall mean and include the successors and assigns of such Person (but this
clause shall not be construed as any consent to any transaction or circumstance
giving rise to any successor or assign); (v) “including” and “include” shall
mean “including, without limitation,” regardless of whether “without limitation”
is included in some instances and not in others (and, for purposes of each Loan
Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit a general statement, which is followed by or referable to an
enumeration of specific matters to matters similar to the matters specifically
mentioned); (vi) subject to the last sentence hereof, dates and times shall mean
the date and time at Administrative Agent’s notice address determined under
Section 15.1, unless otherwise specifically stated therein (including in the
last sentence of this Section). In determining whether any action taken, or to
be taken, under this Agreement or any other Loan Document is “commercially
reasonable,” Article 9 of the UCC, to the extent applicable thereto, shall
govern and control; unless otherwise expressly provided herein or therein.
Unless otherwise expressly provided herein or in any other Loan Document with
respect to Permitted Discretion, the “discretion” of, as applicable,
Administrative Agent, any Co-Collateral Agent, any LC Issuer or any Lender shall
mean the sole and absolute discretion of, as applicable, Administrative Agent,
such Co-Collateral Agent, such LC Issuer or such Lender. All calculations of
value of any Property, fundings of Loans, issuances of Letters of Credit and
payments of Obligations shall be in Dollars and all determinations (including
calculations of the Borrowing Base and Financial Covenants) made from time to
time under the Loan Documents shall be made in light of the circumstances
existing at such time. Borrowing Base calculations shall be consistent with
historical methods of valuation and calculation (unless otherwise approved by
Administrative Agent and Co-Collateral Agents), and otherwise satisfactory to
Administrative Agent and Co-Collateral Agents (and not necessarily calculated in
accordance with GAAP). No provision of any Loan Documents shall be construed or
interpreted to the disadvantage of any party hereto by reason of such party’s
having, or being deemed to have, drafted, structured, or dictated such
provision. Whenever the phrase “to the knowledge of” (or words of similar
import) are used in any Loan Document in reference to any Borrower, Borrower
Representative or another Credit Party, it means actual knowledge of a
Responsible Officer of such Borrower, Borrower Representative or Credit Party,
or knowledge that such Responsible Officer would have obtained if he or she had
engaged in Good Faith and diligent performance of his or her duties, including
reasonably specific inquiries of employees or agents and a Good Faith attempt to
ascertain the matter to which such phrase relates. Any Loan Document signed by a

 

50



--------------------------------------------------------------------------------

Responsible Officer acting in such capacity on behalf of a Borrower, Borrower
Representative or another Credit Party shall be conclusively presumed to have
been authorized by all necessary action on the part of such Borrower, Borrower
Representative or other Credit Party, and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such party. A Default or an
Event of Default shall be deemed “to continue,” be “continuing,” “exist,” or be
“in existence” at all times during the period commencing on the date that such
Default or Event of Default occurs to the date on which such Default or Event of
Default is waived in writing in accordance with this Agreement or, in the case
of a Default, is cured within any period of cure expressly provided in this
Agreement. All references herein and in any other Loan Document (i) to the word
“will” shall be to have the same meaning as the word “shall” (and vice versa),
(ii) to any Person shall include such Person’s successors and permitted assigns,
(iii) to the words “asset” and “Property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and Properties, including cash, securities, accounts and contract rights,
(iv) to the words “financial statements” shall include all notes and schedules
thereto, and (v) to the words “the continental United States of America” shall
include each of the States of the United States of America, other than Hawaii
and Alaska, unless otherwise approved by Administrative Agent, but expressly
shall not include Puerto Rico or any other United States territory. All
documents, instruments, certificates and agreements that are now or hereafter
executed and delivered by any Credit Party in connection herewith or pursuant
hereto shall constitute “Loan Documents” unless and except to the extent
otherwise expressly provided herein or therein. All references herein and in any
other Loan Document to date and time of day shall mean and refer to the date and
time of day in Atlanta, Georgia.

SECTION 2

THE CREDIT FACILITIES

2.1 Revolving Commitment.

(a) Revolving Loans. Subject to the terms and conditions of this Agreement, each
Lender agrees, severally (and not jointly) on a Pro Rata basis, up to the amount
of its Revolving Commitment, to make Revolving Loans to Borrowers from time to
time on any Business Day from and after the Closing Date to but excluding the
Commitment Termination Date (the “Revolving Commitment Period”); provided,
however, that, subject to the entry and terms of the Interim Financing Order and
to the satisfaction of each of the conditions set forth in this Agreement,
initial Borrowings and other extensions of credit may be obtained by Borrowers
on a revolving basis as of the Closing Date and during the Interim Period in an
aggregate principal amount at any time outstanding that does not exceed any
limitation contained in the Interim Financing Order, and upon entry of the Final
Financing Order, and subject to the satisfaction of each of the conditions set
forth in this Agreement, the Borrowings and other extensions of credit may be
obtained by Borrowers on a revolving basis in an aggregate amount not in excess
of the Loan Limit. Subject to the terms and conditions of this Agreement,
Revolving Loans may be obtained, repaid and re-borrowed; provided, however, that
no Lender shall have any obligation to honor any request for a Revolving Loan if
doing so would cause (i) such Lender’s Pro Rata Share of the Aggregate Revolving
Obligations to exceed such Lender’s Revolving Commitment (less such Lender’s
Pro-Rata Share of the Pre-Petition Revolving Obligations Reserve, the
Non-Ordinary Course Proceeds Reserve and the Carve-Out Reserve) or (ii) the
Aggregate Revolving Obligations to exceed the Loan Limit.

(b) Revolving Notes. Borrowers shall execute and deliver to (i) each Lender on
the Closing Date, and (ii) each Person who is a permitted assignee of such
Lender pursuant to Section 13.1, upon its becoming such assignee; in each case,
to the extent requested by such Person, a Revolving Note to evidence such
Person’s portion of the Revolving Loans.

 

51



--------------------------------------------------------------------------------

(c) Termination of Revolving Commitments. The Revolving Commitments shall
terminate on the Commitment Termination Date. Borrowers may terminate the
Revolving Commitments by giving not less than ten (10) days’ prior written
notice to Administrative Agent. Borrowers may not reduce the Revolving
Commitments except in connection with the termination of the Revolving
Commitments. If the Revolving Commitments are ever terminated by Borrowers,
Borrowers must Pay in Full upon such termination becoming effective the
Revolving Loans, all other Obligations and the Pre-Petition Lender Debt then
outstanding. Except to the extent otherwise agreed in writing by Administrative
Agent and the Required Lenders, any request from Borrowers for the termination
of the Revolving Commitments shall be irrevocable, once made and received.

(d) Over Line; Over Advances.

(i) Any amount by which at any time the Aggregate Revolving Obligations exceed
the Revolving Commitments (less the amount of the Pre-Petition Revolving
Obligations Reserve, the Non-Ordinary Course Proceeds Reserve and the Carve-Out
Reserve) shall (A) be immediately due and payable ON DEMAND and, once paid to
Administrative Agent, shall be applied, first, to the payment of any Swing Line
Loans; second, to the payment of all other Revolving Loans; and third, to Cash
Collateralize any LC Obligations then outstanding; (B) constitute Obligations
secured by the Collateral; and (C) be entitled to all benefits of the Loan
Documents. In no event shall Administrative Agent or any Lender be required to
honor any request for a Revolving Loan when the Aggregate Revolving Obligations
exceed the Revolving Commitments (less the amount of the Pre-Petition Revolving
Obligations Reserve, the Non-Ordinary Course Proceeds Reserve and the Carve-Out
Reserve) or if, after giving effect to the making of such Revolving Loan, the
Aggregate Revolving Obligations would exceed the Revolving Commitments (less the
amount of the Pre-Petition Revolving Obligations Reserve, the Non-Ordinary
Course Proceeds Reserve and the Carve-Out Reserve).

(ii) Subject to clause (iii) below, any Over Advance shall (A) be immediately
due and payable ON DEMAND and, once paid to Administrative Agent, shall be
applied, first, to the payment of any Swing Line Loans; second, to the payment
of all other Revolving Loans; and, third, to Cash Collateralize any LC
Obligations then outstanding; (B) constitute Obligations secured by the
Collateral; and (C) be entitled to all benefits of the Loan Documents.

(iii) Unless otherwise directed in writing by the Required Lenders,
Administrative Agent may require Lenders to honor requests by Borrowers for Over
Advance Loans (in which event, and notwithstanding anything to the contrary set
forth in this Agreement, Lenders shall continue to make Revolving Loans up to
their Pro Rata Share of the Revolving Commitments (less such Lender’s Pro-Rata
Share of the Pre-Petition Revolving Obligations Reserve, the Non-Ordinary Course
Proceeds Reserve and the Carve-Out Reserve)) and to forbear from requiring
Borrowers to cure an Over Advance immediately, if (A) the Over Advance does not
continue for a period of more than thirty (30) consecutive days, following which
no new Over Advance exists for at least thirty (30) consecutive days before
another Over Advance exists, (B) the amount of the Aggregate Revolving
Obligations outstanding at any time does not exceed the aggregate of the
Revolving Commitments at such time, (C) the Revolving Credit Exposure of any
individual Lender at any time does not exceed such individual Lender’s Revolving
Commitment (less such Lender’s Pro-Rata Share of the Pre-Petition Revolving
Obligations Reserve, the Non-Ordinary Course Proceeds Reserve and the Carve-Out
Reserve), and (D) the Over Advance, when aggregated with all other Over Advances
then outstanding, does not exceed the greater of (x) five percent (5%) of the
Borrowing Base and (y) Three Million and No/100 Dollars ($3,000,000.00).

 

52



--------------------------------------------------------------------------------

(iv) Neither the funding of any Over Advance Loan nor the continued existence of
an Over Advance shall constitute any waiver by Administrative Agent or any
Lender of any Event of Default which may exist at the time any Over Advance Loan
is made or which is caused thereby. Each Lender’s obligations under this
Section 2.1(d) are absolute, unconditional, and irrevocable and are not subject
to any claim, counterclaim, right of setoff, charge back, discount, defense,
qualification, or exception, and each Lender shall perform such obligations, as
applicable, regardless of whether the Commitments have terminated, an Over
Advance exists or any condition precedent to the making of Loans has not been
satisfied.

(v) All Over Advance Loans shall be Revolving Loans.

(vi) The provisions of this Section 2.1(d) are solely for the benefit of
Administrative Agent and Lenders, and in no event shall any Borrower or any
other Credit Party be deemed to be a third party beneficiary of this
Section 2.1(d) or be authorized or permitted to, or have any standing to, rely
on or enforce any of the provisions of this Section 2.1(d).

(e) Protective Advances. From time to time, Administrative Agent may, in its
discretion, make one or more Revolving Loans to preserve, protect, or defend any
Collateral or to increase or improve the likelihood of collecting or obtaining
repayment of any Obligations, in each case, if Administrative Agent determines
in its discretion that doing so is necessary or desirable (a “Protective
Advance”). Administrative Agent may make a Protective Advance without regard to
Excess Availability or the satisfaction of any condition precedent to the making
of Loans, unless (A) the Required Lenders have, by written notice to
Administrative Agent, revoked Administrative Agent’s authority to do so or
(B) Administrative Agent has actual knowledge that, after giving effect thereto,
the aggregate outstanding principal amount of all Loans made as Protective
Advances plus all Loans that are Over Advance Loans (i) would exceed the greater
of (x) ten percent (10%) of the Borrowing Base and (y) Three Million and No/100
Dollars ($3,000,000.00) or (ii) would cause either the amount of the Aggregate
Revolving Obligations outstanding to exceed the aggregate amount of the
Revolving Commitments (less the amount of the Pre-Petition Revolving Obligations
Reserve, the Non-Ordinary Course Proceeds Reserve and the Carve-Out Reserve) at
such time or any individual Lender’s Revolving Credit Exposure to exceed such
individual Lender’s Revolving Commitment (less such Lender’s Pro-Rata Share of
the Pre-Petition Revolving Obligations Reserve, the Non-Ordinary Course Proceeds
Reserve and the Carve-Out Reserve) at such time. If the terms of the foregoing
clauses (A) and (B) above are not applicable, Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive. Each Lender shall participate on a Pro Rata basis in each Protective
Advance so long as by doing so such Lender’s Revolving Credit Exposure would not
exceed such Lender’s Revolving Commitment (less such Lender’s Pro-Rata Share of
the Pre-Petition Revolving Obligations Reserve, the Non-Ordinary Course Proceeds
Reserve and the Carve-Out Reserve) at such time. The provisions of this
Section 2.1(e) are solely for the benefit of Administrative Agent, the
Co-Collateral Agents, and Lenders, and in no event shall any Borrower or any
other Credit Party be deemed to be a third party beneficiary of this
Section 2.1(e) or be authorized or permitted to, or have any standing to, rely
on or enforce any of the provisions of this Section 2.1(e). All Protective
Advances shall be Revolving Loans.

2.2 [Reserved].

 

53



--------------------------------------------------------------------------------

2.3 Swing Line Loans; Settlement.

(a) Swing Line Loans. During the Revolving Commitment Period, subject to the
terms and conditions hereof, the Swing Line Lender may, in its discretion, make
Swing Line Loans to Borrowers in an aggregate amount outstanding at any time up
to but not exceeding the Swing Line Sublimit; provided, that after giving effect
to the making of any Swing Line Loan and any participation that may result
therefrom pursuant to the operation and effect of subsection (b), clause (iv) of
this Section 2.3, in no event shall (i) the Aggregate Revolving Obligations
exceed the aggregate Revolving Commitments (less the amount of the Pre-Petition
Revolving Obligations Reserve, the Non-Ordinary Course Proceeds Reserve and the
Carve-Out Reserve) and (ii) the Revolving Credit Exposure of any Lender exceed
such Lender’s Revolving Commitment (less such Lender’s Pro-Rata Share of the
Pre-Petition Revolving Obligations Reserve, the Non-Ordinary Course Proceeds
Reserve and the Carve-Out Reserve). Amounts borrowed pursuant to this
Section 2.3 may be repaid and re-borrowed during the Revolving Commitment
Period. The Swing Line Lender’s Revolving Commitment shall expire on the
Commitment Termination Date and all Swing Line Loans and all other amounts owed
hereunder with respect to the Swing Line Loans then outstanding and the
Revolving Commitments shall have been Paid in Full no later than such date. Each
Swing Line Loan shall constitute a Revolving Loan for all purposes, except that
payments thereon shall be made solely to Swing Line Lender for its own account.
The obligation of Borrowers to repay Swing Line Loans shall be evidenced by the
records of Swing Line Lender, provided that, promptly upon Swing Line Lender’s
request (but, in any event, within five (5) Business Days after receipt of such
request), Borrowers shall execute and deliver to Swing Line Lender a Swing Line
Note to evidence the Debts arising under the Swing Line Loans.

(b) Borrowing Mechanics for Swing Line Loans.

(i) Whenever Borrowers desire that the Swing Line Lender make a Swing Line Loan,
Borrower Representative shall deliver to Administrative Agent a Notice of
Borrowing no later than 2:00 p.m. on the proposed Borrowing date.

(ii) The Swing Line Lender, if it elects to do so, as provided in
Section 2.3(a), and subject to the limitations set forth in clause (v) below,
shall make the amount of the requested Swing Line Loan (or so much thereof as it
elects to make, or is permitted to make, pursuant hereto) available to
Administrative Agent not later than 3:00 p.m. on the applicable funding date by
wire transfer of same day funds in Dollars, at Administrative Agent’s Principal
Office. Except as provided herein, upon satisfaction or waiver of the conditions
precedent specified herein relative thereto, Administrative Agent shall make the
proceeds of such Swing Line Loans available to Borrowers on the applicable
funding date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Swing Line Loans received by Administrative Agent from the
Swing Line Lender to be credited to the account of Borrowers at Administrative
Agent’s Principal Office, or to such other account as may be designated in
writing to Administrative Agent by Borrower Representative.

(iii) With respect to any Swing Line Loans which have not been voluntarily
prepaid by Borrowers pursuant to Section 5.2, the Swing Line Lender may at any
time in its discretion, but in any event not less frequently than weekly, on
such weekly settlement date as Swing Line Lender may elect from time to time,
deliver to Administrative Agent (with a copy to Borrower Representative), no
later than 11:00 a.m. on the day of the proposed funding date, a notice (which
shall be deemed to be a Notice of Borrowing given by Borrower Representative)
requesting that each Lender holding a Revolving Commitment make a Revolving Loan
to Borrowers on such date in an amount equal to its Pro Rata Share of the amount
of such Swing Line Loans outstanding on the date that such notice is given which
Swing Line Lender requests Lenders to prepay (the “Refunded

 

54



--------------------------------------------------------------------------------

Swing Line Loans”). Anything contained in this Agreement to the contrary
notwithstanding, (1) the proceeds of such Revolving Loans made by the Lenders
other than the Swing Line Lender shall be immediately delivered by
Administrative Agent to the Swing Line Lender (and not to Borrowers) and when
received shall be applied by the Swing Line Lender to repay a corresponding
portion of the Refunded Swing Line Loans and (2) on the day such Revolving Loans
are made, the Swing Line Lender’s Pro Rata Share of the Refunded Swing Line
Loans shall be deemed to be paid with the proceeds of a Revolving Loan made by
the Swing Line Lender to Borrowers, and such portion of the Swing Line Loans
deemed to be so paid shall no longer be outstanding as Swing Line Loans but
shall instead constitute part of Swing Line Lender’s outstanding Revolving Loans
to Borrowers. Borrowers hereby authorize Administrative Agent and Swing Line
Lender to charge Borrowers’ Deposit Accounts and Securities Accounts with
Administrative Agent and Swing Line Lender (up to the amount available in each
such Deposit Account and Securities Account) in order to immediately pay Swing
Line Lender the amount of the Refunded Swing Line Loans to the extent the
proceeds of such Revolving Loans made by the Lenders, including the Revolving
Loans deemed to be made by the Swing Line Lender, are insufficient to repay in
full the Refunded Swing Line Loans. If any portion of any such amount paid (or
deemed to be paid) to the Swing Line Lender should be recovered by or on behalf
of Borrowers from the Swing Line Lender in bankruptcy, by assignment for the
benefit of creditors or otherwise, the loss of the amount so recovered shall be
shared among all Lenders based on their respective pro Rata Shares thereof in
the manner contemplated by Section 5.6.

(iv) If for any reason Revolving Loans are not made pursuant to
Section 2.3(b)(iii) in an amount sufficient to repay any amounts owed to the
Swing Line Lender in respect of any outstanding Swing Line Loans on or before
the third Business Day after demand for payment thereof by the Swing Line
Lender, then, each Lender then holding a Revolving Commitment shall be deemed
to, and hereby agrees to, have purchased a participation in such outstanding
Swing Line Loans in an amount equal to its Pro Rata Share of the applicable
unpaid amount of the Swing Line Loans then outstanding together with accrued
interest thereon; provided that any such participation purchased by such Lender
shall be limited to an amount that would not cause the Revolving Credit Exposure
of such Lender (after giving effect to such participation) to exceed such
Lender’s Revolving Commitment (less such Lender’s Pro-Rata Share of the
Pre-Petition Revolving Obligations Reserve, the Non-Ordinary Course Proceeds
Reserve and the Carve-Out Reserve). On the Business Day that notice is provided
by the Swing Line Lender (or by the 11:00 a.m. on the following Business Day if
such notice is provided after 2:00 p.m.), each Lender holding a Revolving
Commitment shall deliver to the Swing Line Lender an amount equal to its
respective participation in the applicable unpaid amount in same day funds at
the Principal Office of the Swing Line Lender. In order to evidence such
participation each Lender holding a Revolving Commitment agrees to enter into a
participation agreement at the request of the Swing Line Lender in form and
substance satisfactory to the Swing Line Lender. In the event any Lender holding
a Revolving Commitment fails to make available to the Swing Line Lender the
amount of such Lender’s participation as provided in this clause (iv), the Swing
Line Lender shall be entitled to recover such amount ON DEMAND from such Lender
together with interest thereon for three (3) Business Days at the Federal Funds
Rate and thereafter at the interest rate then applicable to Revolving Loans
until such defaulted sum is Paid in Full.

 

55



--------------------------------------------------------------------------------

(v) Notwithstanding anything contained herein to the contrary, (1) each Lender’s
obligation to make Revolving Loans for the purpose of repaying any Refunded
Swing Line Loans pursuant to clause (iii) above and each Lender’s obligation to
purchase a participation in any unpaid Swing Line Loans pursuant to clause
(iv) above shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set off, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, any Credit
Party or any other Person for any reason whatsoever; (B) the occurrence or
continuation of a Default or Event of Default; (C) any adverse change in the
business, operations, Properties, assets, condition (financial or otherwise) or
prospects of any Credit Party; (D) any breach of this Agreement or any other
Loan Document by any party thereto; or (E) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing; provided that
such obligations of each Lender are subject to the condition that the Swing Line
Lender had not received prior notice from Borrower Representative or the
Required Lenders that any of the conditions under Section 6.2 to the making of
the applicable Refunded Swing Line Loans or other unpaid Swing Line Loans were
not satisfied at the time such Refunded Swing Line Loans or other unpaid Swing
Line Loans were made; and (2) without limitation of the Swing Line Lender’s
discretion in regard thereto, as described in Section 2.3(a), the Swing Line
Lender shall not be obligated to make any Swing Line Loans (A) if it has elected
not to do so after the occurrence and during the continuation of a Default or
Event of Default, (B) it does not in Good Faith believe that all conditions
under Section 6.2 to the making of such Swing Line Loan have been satisfied or
waived by the Required Lenders or (C) at a time when a Defaulting Lender exists,
unless the Swing Line Lender has entered into arrangements satisfactory to it
and Borrower Representative to eliminate the Swing Line Lender’s risk with
respect to the Defaulting Lender’s participation in such Swing Line Loan,
including by Cash Collateralizing such Defaulting Lender’s Pro Rata Share of the
outstanding Swing Line Loans in a manner satisfactory to the Swing Line Lender
and Administrative Agent.

2.4 Letter of Credit Facility.

(a) Issuance of Letters of Credit. Each LC Issuer agrees to issue Letters of
Credit from time to time for Borrowers’ account on the terms set forth in this
Agreement, including the following:

(i) No LC Issuer shall have any obligation to issue any Letter of Credit unless
each of the LC Conditions has been satisfied (as determined by LC Issuer and
Administrative Agent); provided that, notwithstanding anything to the contrary
set forth in this Agreement or in any other Loan Document, no LC Issuer shall
have any obligation to issue, amend, extend or renew any Letter of Credit,
including any Existing Letter of Credit, unless such LC Issuer elects to do so
in its discretion.

(ii) If any LC Issuer receives written notice from Administrative Agent or a
Lender at least five (5) Business Days before issuance of a Letter of Credit
that any LC Condition has not been satisfied, such LC Issuer shall have no
obligation to issue the requested Letter of Credit (or any other Letter of
Credit) until such notice is withdrawn in writing by Administrative Agent or
such Lender or until the Required Lenders have waived the applicable LC
Condition in accordance with this Agreement. Before receipt of any such notice,
no LC Issuer shall be deemed to have knowledge of any failure to satisfy any LC
Condition.

 

56



--------------------------------------------------------------------------------

(iii) Borrowers may request and employ Letters of Credit only (A) to support
obligations of any Borrower or Subsidiary incurred in the Ordinary Course of
Business or (B) for such other purposes, if and to the extent not in
contravention of any terms hereof or of any Loan Document, as Administrative
Agent and a LC Issuer may approve from time to time in writing; provided,
however, that such LC Issuer shall have no obligation hereunder to issue, and
shall not issue, any Letter of Credit (i) the proceeds from which would be made
available to fund any operations in, finance any investments or activities in,
or make any payments to, a Sanctioned Person or Sanctioned Country, or in any
manner that would result in a violation of any Sanctions by any party to this
Agreement or such Letter of Credit, (ii) if any order, judgment or decree of any
Governmental Authority shall by its terms purport to restrain or enjoin such LC
Issuer from issuing letters of credit generally or any such Letter of Credit
particularly, or any Applicable Law relating to such LC Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such LC Issuer shall prohibit, or request that
such LC Issuer refrain from the issuance of letters of credit generally or any
such Letter of Credit particularly or shall impose on such LC Issuer with
respect to any such Letter of Credit any restriction, reserve or capital
requirement (for which such LC Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date or shall impose on such LC Issuer any
unreimbursed loss, cost or expense that was not applicable on the Closing Date
which such LC Issuer deems material to it, including, in each case, but without
limitation, from any Change in Law, or (iii) if the issuance of any such Letter
of Credit would violate one or more policies of such LC Issuer applicable to
letters of credit generally or any such Letter of Credit particularly. The
renewal or extension of any Letter of Credit shall be treated as the issuance of
a new Letter of Credit, except that the applicable Borrower or Borrowers need
not deliver a new LC Application unless requested to do so by such LC Issuer.
Notwithstanding that a Letter of Credit issued or outstanding hereunder is in
support of any obligations of, or is for the account of, a Subsidiary of a
Borrower, Borrowers shall be obligated to reimburse LC Issuers hereunder for any
and all drawings under such Letter of Credit. Borrowers hereby acknowledge that
the issuance of Letters of Credit for the account of any Subsidiaries of
Borrowers shall inure to the benefit of Borrowers, and that Borrowers’ business
will derive substantial benefits from the businesses of such Subsidiaries.

(iv) In connection with its administration of and enforcement of rights or
remedies under any Letters of Credit or LC Documents, a LC Issuer shall be
entitled to act, and shall be fully protected in acting, upon any certification,
documentation, or communication in whatever form believed by such LC Issuer, in
Good Faith, to be genuine and correct and to have been signed, sent, or made by
a proper Person. Each LC Issuer may consult with and employ legal counsel,
accountants, and other experts including Administrative Agent Professionals (at
Borrowers’ expense) to advise it concerning its obligations, rights, and
remedies with respect to the issuance and administration of Letters of Credit
and LC Documents and shall be entitled to act (or refuse to act) upon, and shall
be fully protected in any action taken (or refused to be taken) in Good Faith
reliance upon, any advice given by such Persons. Each LC Issuer may employ
agents and attorneys-in-fact in connection with any matter relating to Letters
of Credit or LC Documents and shall not be liable for the negligence or
misconduct of agents and attorneys-in-fact selected by it.

(v) Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the stated amount of such Letter of Credit in effect
at such time (after giving effect to any permanent reduction in the stated
amount of such Letter of Credit pursuant to the terms of such Letter of Credit);
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any LC Document related

 

57



--------------------------------------------------------------------------------

thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

(vi) Unless otherwise expressly set forth in any LC Document or otherwise
expressly agreed in writing by the a LC Issuer and Borrowers when a Letter of
Credit is issued, (i) the rules of the ISP shall apply to each Letter of Credit
issued by such LC Issuer and (ii) the rules of the Uniform Customs and Practice
for Documentary Credits, as most recently published by the International Chamber
of Commerce at the time of issuance shall apply to each commercial Letter of
Credit issued by such LC Issuer.

(vii) In the event of any conflict between the terms of this Agreement and the
terms of any LC Document, the terms of this Agreement shall control, unless
otherwise agreed by Administrative Agent and LC Issuers.

(viii) Without limitation of the foregoing provisions, in the event that any
Lender is at such time a Defaulting Lender, no LC Issuer shall have any
obligation to issue any Letter of Credit unless such LC Issuer has entered into
arrangements satisfactory to such LC Issuer (in its discretion) with Borrowers
or such Defaulting Lender to eliminate such LC Issuer’s Fronting Exposure with
respect to such Defaulting Lender (after giving effect to any Cash Collateral
provided by the Defaulting Lender), including by Cash Collateralizing such
Defaulting Lender’s Pro Rata Share of the outstanding amount of the LC
Obligations in a manner satisfactory to such LC Issuer and Administrative Agent.

(b) Reimbursement; Participations.

(i) On the date that any LC Issuer honors any draw under a Letter of Credit
(each such date, a “Reimbursement Date”), Borrowers shall reimburse such LC
Issuer on such date the amount paid by such LC Issuer on account of such draw,
together with interest from the Reimbursement Date until paid by Borrowers (at
the interest rate prescribed therefor in clause (v) below). The obligation of
Borrowers to reimburse a LC Issuer for any draw made under a Letter of Credit
issued by such LC Issuer is absolute, unconditional, and irrevocable, and
Borrowers shall make such reimbursement without regard to any lack of validity
or enforceability of such Letter of Credit or the existence of any claim,
counterclaim, right of setoff, charge back, discount, defense, qualification,
exception or other right Borrowers may have at any time against the beneficiary
of such Letter of Credit. On each Reimbursement Date, to facilitate their
foregoing reimbursement obligations, Borrowers shall be deemed to have requested
a Borrowing of Revolving Loans in an amount necessary to pay the amounts due to
such LC Issuer on such date (regardless of whether Borrower Representative
submits a Notice of Borrowing therefor), and each Lender shall fund its Pro Rata
Share of such Borrowing, without claim, counterclaim, right of setoff, charge
back, discount, defense, qualification, or exception, and regardless of whether
the Commitments have terminated, an Over Advance exists or any condition
precedent to the making of Loans has not been satisfied.

(ii) Upon the issuance of a Letter of Credit by an LC Issuer, each Lender shall
be deemed to have irrevocably and unconditionally purchased from such LC Issuer,
without recourse or warranty, an undivided interest and participation in all LC
Obligations relating to such Letter of Credit in an amount equal to such
Lender’s Pro

 

58



--------------------------------------------------------------------------------

Rata Share thereof. If such LC Issuer honors any draw under a Letter of Credit
and Borrowers do not reimburse the amount thereof on the Reimbursement Date,
Administrative Agent (at such LC Issuer’s request) shall promptly notify
Lenders, and each Lender shall promptly (within one Business Day)
unconditionally pay to Administrative Agent, for the benefit of such LC Issuer,
such Lender’s Pro Rata Share of such draw at the Principal Office of
Administrative Agent. Upon the failure of any Lender to make such payment when
due pursuant hereto, such LC Issuer shall be entitled to recover such amount ON
DEMAND from such Lender together with interest thereon, computed on the basis of
a year of three hundred sixty (360) days for the actual number of days elapsed
in the period during which it accrues, for three (3) Business Days at the
Federal Funds Rate and thereafter at the interest rate then applicable to
Revolving Loans until such defaulted sum is Paid in Full. Upon request by a
Lender that has made or is making any such payment, such LC Issuer shall furnish
such Lender with copies of any Letters of Credit and LC Documents in its
possession at such time.

(iii) The obligations of each Lender to make payments to Administrative Agent
for the account of a LC Issuer in connection with such LC Issuer’s honoring any
draw under a Letter of Credit are absolute, unconditional, and irrevocable and
are not subject to any claim, counterclaim, right of setoff, defense, discount,
charge back, qualification, or exception, and such Lender shall perform such
obligations, as applicable, (A) irrespective of any lack of validity or
unenforceability of any Loan Documents; (B) regardless of whether the
Commitments have been terminated, an Over Advance exists, any condition
precedent to the making of any Loan has not been satisfied; (C) regardless of
whether any draft, certificate, or other document presented under a Letter of
Credit is determined to be forged, fraudulent, invalid, or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; and
(D) regardless of the existence of any setoff or defense that any Credit Party
may have with respect to any Obligations. No LC Issuer assumes any
responsibility for any failure or delay in performance or any breach by any
Borrower or other Person of any obligations under any LC Documents. No LC Issuer
makes any representation, warranty, or Guarantee, express or implied, with
respect to the Collateral, LC Documents, or any Credit Party. No LC Issuer is
responsible for (A) any recitals, statements, information, representations, or
warranties contained in, or for the execution, validity, genuineness,
effectiveness, or enforceability of, any LC Documents; (B) the validity,
genuineness, enforceability, collectibility, value, or sufficiency of any
Collateral or the perfection of any Lien therein; or (C) the assets,
liabilities, financial condition, results of operations, business,
creditworthiness, or legal status of any Credit Party.

(iv) No LC Issuer Indemnitee shall be liable to Administrative Agent, any
Lender, or any other Person for any action taken or omitted to be taken in
connection with any LC Documents except as a result of its actual gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction by final and non-appealable judgment binding on such LC Issuer
Indemnitee. No LC Issuer shall have any liability to any Lender if such LC
Issuer refrains from taking any action, or refuses to take any action, under any
Letter of Credit or LC Documents until it receives written instructions from the
Required Lenders.

(v) Borrowers agree to pay to a LC Issuer, with respect to drawings honored
under any Letter of Credit issued by such LC Issuer, interest on the amount paid
by such LC Issuer in respect of each such honored drawing from the date such
drawing is honored to, but excluding, the date such amount is reimbursed by or
on behalf of Borrowers in accordance herewith at a rate which is the lesser of
(i) two percent (2%) per annum in excess of the rate of interest otherwise
payable hereunder with respect to Revolving Loans and (ii) the Highest Lawful
Rate.

 

59



--------------------------------------------------------------------------------

(vi) Interest payable pursuant to clause (v) above shall be computed on the
basis of a year of three hundred sixty (360) days for the actual number of days
elapsed in the period during which it accrues, and shall be payable ON DEMAND
or, if no demand is made, on the date on which the related drawing under a
Letter of Credit is made by a LC Issuer. Promptly upon receipt by a LC Issuer of
any payment of interest pursuant hereto, such LC Issuer shall distribute to each
Lender, from the interest received by such LC Issuer in respect of the period
from the date such drawing is honored to but excluding the date on which such LC
Issuer is reimbursed for the amount of such drawing (including any such
reimbursement out of the proceeds of any Revolving Loans), the amount that such
Lender would have been entitled to receive in respect of the Letter of Credit
fee that would have been payable in respect of such Letter of Credit for such
period if no drawing had been honored under such Letter of Credit. In the event
a LC Issuer shall have been reimbursed by the Lenders for all or any portion of
such honored drawing, such LC Issuer shall distribute to each Lender which has
paid all amounts payable by it with respect to such honored drawing such
Lender’s Pro Rata Share of any interest received by such LC Issuer in respect of
that portion of such honored drawing so reimbursed by the Lenders for the period
from the date on which such LC Issuer was so reimbursed by the Lenders to but
excluding the date on which such portion of such honored drawing is reimbursed
by Borrowers.

(c) Cash Collateral. If any LC Obligations, whether or not then due or payable,
shall for any reason be outstanding (i) at any time that an Event of Default
exists; (ii) after the Commitment Termination Date; or (iii) within twenty
(20) Business Days before the Stated Revolving Commitment Termination Date
(unless Administrative Agent, in its discretion, agrees to any shorter period);
or (iv) in any Co-Collateral Agent’s discretion, at any other time, then,
Borrowers shall, at any LC Issuer’s or Administrative Agent’s request, Cash
Collateralize the stated amount of all outstanding Letters of Credit and pay to
LC Issuer the amount of all other LC Obligations which are then outstanding. If
Borrowers fail to provide Cash Collateral as required herein, Lenders may (and,
upon written request of Administrative Agent, shall) advance, as Revolving
Loans, the amount of the Cash Collateral required (regardless of whether the
Commitments have terminated, an Over Advance exists, or any condition precedent
to the making of any Loan has not been satisfied). Without limitation of the
foregoing, at any time that there shall exist a Defaulting Lender, within one
(1) Business Day following the written request of Administrative Agent or any LC
Issuer (with a copy to Administrative Agent) Borrowers shall Cash Collateralize
such LC Issuer’s Fronting Exposure with respect to such Defaulting Lender in an
amount sufficient to cover the applicable Fronting Exposure after first giving
effect to any Cash Collateral provided by the Defaulting Lender.

(d) Existing Letters of Credit. Upon entry of the Interim Financing Order, each
Letter of Credit issued and outstanding under the Pre-Petition Credit Agreement
and listed on Schedule 1.1 shall be deemed to have been issued hereunder and
shall cease to be regarded as part of the Pre-Petition Revolving Obligations and
Pre-Petition Lender Debt, shall constitute a Letter of Credit for all purposes
hereof, and accordingly shall be entitled to all of the benefits and security of
this Agreement and the other Loan Documents and shall be governed by the terms
hereof. All fees heretofore paid in respect of each such Existing Letter of
Credit shall be deemed to have been paid on account of Pre-Petition Revolving
Obligations, and any unpaid fees in respect of such Existing Letters of Credit
accrued as of the Closing Date and accruing subsequent thereto shall be deemed
to be part of the Obligations. Each reference in this Agreement to “Letters of
Credit” shall include the Existing Letters of Credit.

 

60



--------------------------------------------------------------------------------

2.5 Bank Product Obligations. All Debt and other obligations of any Credit Party
or any of its Subsidiaries to any Pre-Petition Lender (or Affiliate thereof)
arising from Bank Products, whether such Debt or other obligations arose before
or after the Petition Date, shall be deemed to constitute Bank Product
Obligations hereunder and shall cease to be regarded as part of the Pre-Petition
Lender Debt.

2.6 Section 364(c)(1) and 503(b) Priority. All Revolving Loans, Letters of
Credit and other credit accommodations made or issued hereunder to, and all Bank
Product Obligations (regardless of when incurred) owing by, any Credit Party,
shall constitute and be deemed a cost and expense of administration in the
Chapter 11 Cases and shall be entitled to administrative status under
Section 503(b) of the Bankruptcy Code and priority under Section 364(c)(1) of
the Bankruptcy Code ahead of all other costs and expenses of administration
incurred in any of the Chapter 11 Cases or in any superseding Chapter 7 case, as
and to the extent set forth in each DIP Financing Order.

SECTION 3

INTEREST, FEES, AND CHARGES

3.1 Interest.

(a) Interest Rates. The Obligations shall bear interest (i) with respect to
Revolving Loans, at the Base Rate plus the Applicable Margin, (ii) with respect
to Swing Line Loans, at the Swing Line Rate (unless and until converted to a
Revolving Loan pursuant to the terms of Section 2.3), and (iii) with respect to
any other Obligations which are then due and payable (including, to the extent
permitted by law, interest not paid when due), at the Base Rate plus the
Applicable Margin, unless and except to the extent that another interest rate is
prescribed therefor in the Loan Documents evidencing such Obligations; provided,
however, that the Obligations shall bear interest at the Default Rate (whether
before or after any judgment) if so elected by Administrative Agent or the
Required Lenders, from and after the occurrence of, and during the continuation
of, any Event of Default. Each Borrower acknowledges that the cost and expense
to Administrative Agent and Lenders due to an Event of Default are difficult to
ascertain and that the Default Rate is a fair and reasonable estimate to
compensate Administrative Agent and Lenders because of such Event of Default and
does not constitute a penalty.

(b) Accrual of Interest. In computing interest on any Loan, the date of the
making of such Loan shall be included, and the date of payment of such Loan
shall be excluded; provided, if a Loan is repaid on the same day on which it is
made, one (1) day’s interest shall be paid on that Loan.

(c) Payment Dates. Interest accrued on the Loans shall be due and payable (i) in
arrears, on each Interest Payment Date, (ii) on any date of prepayment, with
respect to the principal amount of Loans being prepaid, and (iii) at maturity.
Notwithstanding the foregoing, interest accrued at the Default Rate shall be due
and payable ON DEMAND. Interest accrued on any other Obligations shall be due
and payable as provided in the Loan Documents or, if no payment due date is
provided therein, then, ON DEMAND.

(d) Interest Rate Determination and Disclosure. As soon as practicable after
10:00 a.m. on each Index Rate Determination Date, Administrative Agent shall
determine (which determination shall, if made in Good Faith and absent manifest
error, be final, conclusive and binding upon all parties) and shall promptly
give notice thereof in writing to Borrower Representative and each Lender, in
each case, to the extent that each requests same. The Base Rate on the date
hereof is five and one-quarter percent (5.25%) per annum and, therefore, the
rate of interest in effect on the date hereof, expressed in simple interest
terms, is eight and one-half percent (8.5%) per annum, for Revolving Loans.

 

61



--------------------------------------------------------------------------------

3.2 Fees.

(a) Upfront Fees. On the Closing Date, Borrowers shall pay to Administrative
Agent, for the account of the Lenders, the Upfront Fees as set forth in (and as
defined in) the Fee Letters, all of which shall be due and payable in the
amounts and at the times set forth therein.

(b) Commitment Fee. On the first day of each calendar month following the
Closing Date and continuing on a monthly basis thereafter until and including
the Commitment Termination Date, Borrowers shall pay to Administrative Agent, in
arrears and for the account of the Lenders, a commitment fee in an amount equal
to one half of one percent (0.50%) per annum times the average amount by which
the Revolving Commitments exceeded the Aggregate Revolving Obligations (other
than Swing Line Loans) on each day during the immediately preceding calendar
Month; provided that (1) no commitment fee shall accrue on the Revolving
Commitment of a Defaulting Lender so long as such Lender shall be a Defaulting
Lender and (2) any commitment fee accrued with respect to the Revolving
Commitment of a Defaulting Lender during the period prior to the time that such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by Borrowers so long as such Lender shall be a Defaulting Lender. For purposes
hereof, Swing Line Loans shall not be counted toward or considered as usage of
the aggregate Revolving Commitments.

(c) Letter of Credit Fees. On the first day of each calendar month following the
date that any Letter of Credit is issued (or renewed or extended), and
continuing on a monthly basis thereafter until its expiration date and
thereafter ON DEMAND, so long as any Letter of Credit shall remain issued and
outstanding or any LC Obligations exist thereunder, Borrowers shall pay, (i) to
Administrative Agent, in arrears and for the account of the Lenders, in
accordance with their respective Pro Rata Shares thereof, a Letter of Credit fee
(the “Letter of Credit Fee”), in an amount equal to (A) a rate per annum equal
to the Base Rate plus three and one quarter percent (3.25%) per annum plus, at
all times when the Default Rate with respect to such Loans is in effect, two
percent (2%) per annum, times (B) the daily maximum amount available to be drawn
under such Letter of Credit (whether or not such maximum amount is then in
effect under such Letter of Credit if such maximum amount increases or decreases
periodically pursuant to the terms of such Letter of Credit), provided that no
Letter of Credit Fee shall accrue in favor of a Defaulting Lender so long as
such Lender shall be a Defaulting Lender and (2) except as otherwise provided in
Section 4.2(a)(iii), any Letter of Credit Fee accrued in favor of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by Borrowers so long as such
Lender shall be a Defaulting Lender, and (ii) directly to each LC Issuer for its
own account a fronting fee at the rate per annum specified in the applicable Fee
Letter or, as applicable, in any LC Document (but if no such rate is so
specified, then, at the rate of twenty-five hundredths of one percent (0.25%)
per annum) on the daily maximum amount available to be drawn under such Letter
of Credit (whether or not such maximum amount is then in effect under such
Letter of Credit if such maximum amount increases or decreases periodically
pursuant to the terms of such Letter of Credit), provided that such LC Issuer
may elect instead that such fronting fee be payable to it upon issuance of any
such Letter of Credit. In addition, Borrowers shall pay directly to a LC Issuer
for its own account the customary issuance, presentation, amendment and other
processing fees, and other standard costs and charges, of such LC Issuer
relating to letters of credit as from time to time in effect. Except as
otherwise may be provided in any LC Document such customary fees and standard
costs and charges shall be due and payable ON DEMAND. All of the foregoing fees
and charges shall be fully earned upon issuance of the Letter of Credit, or any
amendment thereto, as applicable, and none of such fees or charges shall be
refundable, in whole or in part, regardless of any cancellation, termination, or
drawing upon the Letter of Credit.

(d) Administrative Agent Fees. Borrowers shall pay to Administrative Agent, for
its own account, the fees payable to Administrative Agent which are described in
the Fee Letter with respect to which Administrative Agent is a party, all of
which shall be due and payable in the amounts and at the times set forth
therein.

 

62



--------------------------------------------------------------------------------

(e) Other Fees. Borrowers shall pay to each applicable Person the fees payable
to such Person which are described in the Fee Letters, all of which shall be due
and payable in the amounts and at the times set forth therein.

(f) Calculation and Distribution of Interest Fees, Charges, and Other Amounts.
Unless otherwise specifically provided herein or in any other Loan Document,
interest, fees, charges and other amounts which are calculated on a per annum
basis shall be calculated based on a year of three hundred sixty (360) days for
the actual number of days elapsed in the period during which it accrues. Each
determination by Administrative Agent of any interest, fees, charges or interest
rate hereunder or under any other Loan Document shall be final, conclusive, and
binding for all purposes if made in Good Faith and absent manifest error. All
fees payable under this Section 3.2 are compensation for services and, to the
extent of Applicable Law, are not, and shall not be deemed to be, interest or
any other charge for the use, forbearance, or detention of money. A certificate
as to amounts payable by Borrowers under Section 14 and 15.4, timely submitted
to Borrower Representative by Administrative Agent or the affected Lender, as
applicable, shall be final, conclusive, and binding for all purposes, absent
manifest error, and Borrowers shall pay such amounts to the applicable Person
within ten (10) days following receipt of such certificate. All fees shall be
fully earned when due and shall not be subject to rebate, refund, or proration,
in whole or in part. All fees paid to Administrative Agent for the account of
the Lenders, LC Issuers, or any other Person shall be paid by Administrative
Agent to such Persons promptly upon its receipt thereof and, with respect to
fees payable for the account of the Lenders, in accordance with each such
Lender’s Pro Rata Share thereof.

(g) Maximum Interest. Notwithstanding any other provision herein, the aggregate
interest rate charged or agreed to be paid with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under Applicable Law shall not exceed the Highest Lawful
Rate. If the rate of interest (determined without regard to the preceding
sentence) under this Agreement at any time exceeds the Highest Lawful Rate, the
aggregate outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are Paid in Full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrowers shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and each of the Credit Parties to conform strictly to any applicable
usury laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender’s option be applied to the aggregate outstanding amount of
the Loans made hereunder or be refunded to each of the applicable Credit
Parties. In determining whether the interest contracted for, charged, or
received by Administrative Agent or a Lender exceeds the Highest Lawful Rate,
such Person may, to the extent permitted by Applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest, throughout the contemplated term of the Obligations
hereunder.

 

63



--------------------------------------------------------------------------------

SECTION 4

LOAN ADMINISTRATION

4.1 Manner of Borrowing and Funding Revolving Loans.

(a) Notice of Borrowing. Borrowers may request new Revolving Loans (including
Swing Line Loans), by delivering to Administrative Agent at its Lending Office a
Notice of Borrowing (which notice may be transmitted by electronic mail subject
to the limitations set forth in Section 15.1(b)). Such Notice of Borrowing must
be received by Administrative Agent at or before 11:00 a.m. on the Business Day
on which Borrowers desire such Revolving Loan to be made. Any Notice of
Borrowing received by Administrative Agent after 11:00 a.m. on a Business Day
shall be deemed to have been received on the immediately following Business Day.
Each Notice of Borrowing shall specify (i) the amount of the Borrowing; (ii) the
requested funding date (which must be a Business Day); and (iii) whether the
Borrowing is requested to be made as a Swing Line Loan.

(b) Deemed Requests for Funding. Each Notice of Borrowing for a Revolving Loan
received by Administrative Agent shall be irrevocable.

(i) The becoming due of any Obligations shall be deemed to be a request for a
Loan on the due date therefor in the amount of such Obligations, and, upon the
making of such Loan, Administrative Agent shall apply the proceeds thereof in
direct payment of such Obligations. In addition, Administrative Agent may, at
its option, debit any of Borrowers’ or Subsidiaries’ Deposit Accounts maintained
at Administrative Agent (or any of its Affiliates) by the amount of any
Obligations which are then due and apply the proceeds thereof to the payment of
such Obligations.

(ii) If Borrowers have established a controlled disbursement Deposit Account
with Administrative Agent (or any of its Affiliates), then, the presentation for
payment of any check or other item of payment drawn on such Deposit Account at a
time when there are insufficient funds on deposit therein to pay the same shall
be deemed to be a request for a Loan on the date of such presentation in the
amount of the checks and such other Payment Items presented for payment. The
proceeds of such Loan may be disbursed directly to the controlled disbursement
Deposit Account or other appropriate Deposit Account.

(c) Fundings by Lenders. Except for Borrowings which Swing Line Lender elects to
make as Swing Line Loans, Administrative Agent shall endeavor to notify Lenders
of each Notice of Borrowing (or deemed request for a Borrowing) by 12:00 noon on
the requested funding date for Loans. Each Lender shall fund to Administrative
Agent such Lender’s Pro Rata Share of each requested Borrowing at the Principal
Office of Administrative Agent to the account specified by Administrative Agent
in immediately available funds no later than 2:00 p.m. on the requested funding
date, unless Administrative Agent’s notice is received after the times provided
above, in which case each Lender shall fund its Pro Rata Share by 11:00 a.m. on
the next Business Day. Subject to its receipt of such amounts from Lenders,
Administrative Agent shall disburse the proceeds of the Revolving Loans in the
lawful manner directed by Borrower Representative. Unless Administrative Agent
shall have received (in sufficient time to act) written notice from a Lender
that it does not intend to fund its Pro Rata Share of a Borrowing,
Administrative Agent may assume that such Lender has deposited or will deposit
in accordance herewith its Pro Rata Share with Administrative Agent, and
Administrative Agent may disburse a corresponding amount to Borrowers. If all or
a portion of a Lender’s Pro Rata Share of any Borrowing is not in fact received
by Administrative Agent, then Borrowers agree to repay to Administrative Agent
ON DEMAND the amount of any deficiency, together with interest thereon from the
date disbursed until repaid, at the rate applicable to such Borrowing.

 

64



--------------------------------------------------------------------------------

4.2 Defaulting Lender.

(a) Limitation on Actions. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as such Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 15.2(a).

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts (other than fees which any Defaulting Lender is not entitled to
receive pursuant to Section 4.2(a)(iii)) received by Administrative Agent for
the account of such Defaulting Lender (whether voluntary or mandatory, as a
scheduled payment or by prepayment, at maturity, pursuant to Section 11.2 or
otherwise, and including any amounts made available to Administrative Agent by
that Defaulting Lender pursuant to Section 15.6), shall be applied at such time
or times as may be determined by Administrative Agent as follows: first, to the
payment of any amounts owing by that Defaulting Lender to Administrative Agent
hereunder; second, to the payment on a pro rata basis of any amounts owing by
that Defaulting Lender to LC Issuers or the Swing Line Lender hereunder; third,
to Cash Collateralize each LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 4.6; fourth, as Borrower
Representative may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which that Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by
Administrative Agent; fifth, if so determined by Administrative Agent and
Borrower Representative to be held in a non-interest bearing Deposit Account and
released in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize each LC Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 4.6; sixth, to the payment of any amounts
owing to the Lenders, LC Issuers or Swing Line Lender as a result of any final,
non-appealable judgment of a court of competent jurisdiction obtained by any
Lender, any LC Issuer or the Swing Line Lender against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to Borrowers, or any of them, as a result of any
final, non-appealable judgment of a court of competent jurisdiction obtained by
such Borrower or Borrowers against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed in a final, non-appealable
judgment by a court of competent jurisdiction binding on such Defaulting Lender;
provided, that, if (x) such payment is a payment of the principal amount of any
Loans or LC Obligations in respect of which that Defaulting Lender has not fully
funded its appropriate share and (y) such Loans or LC Obligations were made at a
time when the conditions set forth in Section 6.2 were satisfied or waived, such
payment shall be applied solely to the pay the Loans of, and LC Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LC Obligations owed to, such Defaulting Lender until
such time as all Loans and funded and unfunded participations in LC Obligations
and Swing Line Loans are held by the Lenders Pro Rata in accordance with their
Revolving Commitments without giving effect to Section 4.2(a)(iv). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 4.2(a)(ii) shall be deemed paid to (and the
underlying obligations satisfied to the extent of such payment) and redirected
by that Defaulting Lender, and each Lender irrevocably consents hereto.

 

65



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) Such Defaulting Lender shall not be entitled to receive any commitment fee,
any fees with respect to Letters of Credit (except as provided in clause
(B) below) or any other fees hereunder for any period during which that Lender
is a Defaulting Lender (and Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B) Each Defaulting Lender shall be entitled to receive fees with respect to
Letters of Credit for any period during which that Lender is a Defaulting Lender
only to the extent allocable to its Pro Rata Share of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 4.6.

(C) With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Obligations or Swing Line Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each LC Issuer or Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such LC Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LC Obligations and Swing Line Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 6.2 are satisfied at the time of such reallocation (and,
unless Borrowers shall have otherwise notified Administrative Agent at such
time, Borrowers shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
such Lender’s Revolving Credit Exposure at such time to exceed such
Non-Defaulting Lender’s Revolving Commitment (less such Lender’s Pro-Rata Share
of the Pre-Petition Revolving Obligations Reserve, the Non-Ordinary Course
Proceeds Reserve and the Carve-Out Reserve). No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected,
Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize
each LC Issuer’s Fronting Exposure in accordance with the procedures set forth
in Section 2.4.

 

66



--------------------------------------------------------------------------------

(b) Defaulting Lender Cure. If Borrower Representative, Administrative Agent,
Swing Line Lender and LC Issuers agree in writing that a Lender is no longer a
Defaulting Lender, Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as Administrative Agent may determine to be necessary to cause the Loans
and funded and unfunded participations in Letters of Credit and Swing Line Loans
to be held Pro Rata by the Lenders in accordance with the Revolving Commitments
(without giving effect to Section 4.2(a)(iv), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
Borrowers while that Lender was a Defaulting Lender; and provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund Swing
Line Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Line Loan, and (ii) no LC Issuer shall be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

4.3 Borrower Representative. Each Credit Party hereby designates Parent
(“Borrower Representative”) as its representative and agent for all purposes
under the Loan Documents, including requests for Loans and Letters of Credit,
designation of interest rates, delivery or receipt of communications (including
any Notice of Borrowing, any electronic mail notice or request for a Borrowing,
or any request for the issuance of any Letter of Credit), preparation and
delivery of Borrowing Base Certificates and all attachments thereto, financial
reports and Compliance Certificates, receipt and payment of Obligations,
requests for waivers, amendments, or other accommodations, actions under the
Loan Documents (including in respect of compliance with covenants), and all
other dealings with Administrative Agent, any LC Issuer, any Co-Collateral
Agent, or any Lender. Borrower Representative hereby accepts such appointment.
Administrative Agent, LC Issuers, the Co-Collateral Agents and the Lenders may
give any notice to, or communication with, a Credit Party hereunder or under any
other Loan Document to or with Borrower Representative on behalf of such Credit
Party. Each Credit Party agrees that any notice, election, communication,
representation, agreement, or undertaking made on its behalf by Borrower
Representative shall be binding upon and enforceable against it. Administrative
Agent, LC Issuers, and the Lenders shall be entitled to rely upon, and shall be
fully protected in relying upon, the terms of this Section 4.3, provided that
nothing contained herein shall limit the effectiveness of, or the right of
Administrative Agent, any LC Issuer, any Co-Collateral Agents or any Lender to
rely upon, any notice (including, without limitation, a borrowing notice),
instrument, document, certificate, acknowledgment, consent, direction,
certification or any other action delivered by any Credit Party pursuant to this
Agreement or any other Loan Document.

4.4 One Obligation. The Loans, LC Obligations, and other Obligations shall
constitute one general, joint and several obligation of Credit Parties and
(unless otherwise expressly provided in any Loan Document) shall be secured by
Administrative Agent’s Lien upon all Collateral; provided, however, that
Administrative Agent, the Co-Collateral Agents, and each Lender shall be deemed
to be a creditor of, and the holder of a separate claim against, each Credit
Party to the extent of any Obligations jointly or severally owed by such Credit
Party.

 

67



--------------------------------------------------------------------------------

4.5 Effect of Termination. On the Commitment Termination Date, all Obligations
shall be immediately due and payable, in full, and each Lender may terminate its
and its Affiliates’ Bank Products (including, but only with the consent of
Administrative Agent, any Treasury Services). All undertakings of all Obligors
contained in the Loan Documents shall survive any termination, and
Administrative Agent shall retain its Liens in the Collateral and all of its
rights and remedies under the Loan Documents, until Payment in Full of all
Obligations. Notwithstanding Payment in Full of all Obligations, Administrative
Agent shall not be required to terminate its Liens in any Collateral unless,
with respect to any damages Administrative Agent may incur as a result of the
dishonor or return of Payment Items applied to Obligations, Administrative Agent
receives (a) a written agreement in form and substance satisfactory to
Administrative Agent, executed by Obligors and any Person whose advances are
used in whole or in part to satisfy the Obligations (which Person must be
acceptable to Administrative Agent), indemnifying Administrative Agent, the
Co-Collateral Agents and Lenders from any such damages, or (b) such Cash
Collateral as Administrative Agent, in its discretion, deems necessary to
protect against any such damages. Section 2.4, Section 13.1, Section 14.1,
Section 14.2, Section 14.3, Section 14.4, Section 15.3, Section 15.4, and
Section 15.23, this Section 4.5, the obligation of each Credit Party and each
Lender with respect to each indemnity given by it in any Loan Document,
including under Section 8.9, Section 12.5 and Section 15.3, and each other term,
provision, or section of this Agreement or any other Loan Document which states
as much, shall survive Payment in Full of the Obligations and any release or
termination relating to this Agreement, the other Loan Documents, or any credit
facility established hereunder or thereunder.

4.6 Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of Administrative
Agent or any LC Issuer (with a copy to Administrative Agent) Borrowers shall
Cash Collateralize such LC Issuer’s Fronting Exposure with respect to such
Defaulting Lender in an amount sufficient to cover the applicable Fronting
Exposure (after giving effect to Section 4.2(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Administrative
Agent, for the benefit of such LC Issuer, and agrees to maintain, a perfected
first priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligation to fund participations in respect of LC
Obligations, to be applied in the manner set forth below. If at any time
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than Administrative Agent and such LC Issuer as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure, Borrowers will, ON DEMAND by Administrative Agent,
pay or provide to Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by the Defaulting Lender). Notwithstanding anything to the
contrary contained in this Agreement, Cash Collateral provided under this
Section 4.6 or Section 4.2 in respect of Letters of Credit shall be applied to
the satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of LC Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such Property as
may otherwise be provided for herein. Cash Collateral (or the appropriate
portion thereof) provided to reduce any LC Issuer’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 4.6
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(ii) the determination by Administrative Agent and such LC Issuer that there
exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of a Credit Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 4.6 may be otherwise applied in accordance with
Section 5.5) but shall be released upon the waiver of such Default or Event of
Default in accordance with the terms of this Agreement, and (y) the Person
providing Cash Collateral and such LC Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other Obligations.

 

68



--------------------------------------------------------------------------------

SECTION 5

PAYMENTS

5.1 General Payment Provisions. All payments of Obligations shall be made in
Dollars, without right of offset, recoupment, counterclaim, discount, charge
back or other defense of any kind, free of (and without deduction for) any Taxes
or other sums, and in immediately available funds, not later than 12:00 noon on
the due date to the Principal Office of Administrative Agent, the LC Issuers,
the Lenders or other obligee. Any payment after such time shall be deemed made
on the next Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, such payment shall be made
on the next succeeding Business Day and such extension of time shall be included
in the computation of the payment of interest hereunder or of any applicable fee
hereunder, but such payment shall be deemed to have been made on the date
therefor for all other purposes hereunder.

5.2 Repayment of Revolving Loans.

(a) Payment on Commitment Termination Date. Unless otherwise sooner becoming due
and payable in accordance with the terms of this Agreement or any other Loan
Document, Revolving Loans shall be due and payable in full on the Commitment
Termination Date.

(b) Voluntary Prepayments. After Payment in Full of the Pre-Petition Lender
Debt, Revolving Loans may be voluntarily prepaid from time to time, without
penalty or premium (subject to Section 14.1(c)), as follows: (i) Borrowers may
prepay Revolving Loans (other than Swing Line Loans) on any Business Day in
whole or in part, in an aggregate minimum amount of One Hundred Thousand Dollars
($100,000) and integral multiples of One Hundred Thousand Dollars ($100,000) in
excess of that amount; and (ii) with respect to Swing Line Loans, Borrowers may
prepay any such Loans on any Business Day in whole or in part in any amount. All
such prepayments shall be made upon written notice on the date thereof given to
Administrative Agent, or the Swing Line Lender, as the case may be, by 11:00
a.m. on the date required (and Administrative Agent will promptly transmit such
notice for a Borrowing written notice to each Lender). Upon the giving of any
such notice, the principal amount of the Loans specified in such notice shall
become due and payable on the prepayment date specified therein. Any such
voluntary prepayment shall be applied as specified in Section 5.5(a).

(c) Mandatory Prepayments. Except as expressly permitted or required under the
DIP Financing Orders to be applied to the Pre-Petition Lender Debt,
contemporaneously upon (but in any event within one (1) Business Day following):
(i) receipt by any Credit Party or Subsidiary of any Net Proceeds (Asset
Dispositions) Credit Parties shall prepay the Revolving Loans (or, if the
Revolving Loans are, or thereby have been reduced to, Zero Dollars ($0.00), Cash
Collateralize the LC Obligations and prepay any other Obligations) in an amount
equal to one hundred percent (100%) of such Net Proceeds (Asset Dispositions);
(ii) receipt by any Credit Party or Subsidiary or Administrative Agent of any
Net Proceeds (Loss), Credit Parties shall prepay the Revolving Loans (or, if the
Revolving Loans are or thereby have been reduced to Zero Dollars ($0.00), to
Cash Collateralize the LC Obligations and prepay any other Obligations) in an
amount equal to one hundred percent (100%) of such Net Proceeds (Loss); and
(iii) receipt by any Credit Party or Subsidiary of any Extraordinary Receipts,
prepay the Revolving Loans (or, if the Revolving Loans are, or thereby have been
reduced to, Zero Dollars ($0.00), to Cash Collateralize the LC Obligations and
prepay any other Obligations) in an amount equal to one hundred percent (100%)
of such Extraordinary Receipts.

 

69



--------------------------------------------------------------------------------

(d) Collection Account. Except as otherwise expressly permitted under the DIP
Financing Orders to be applied to the Pre-Petition Lender Debt, the collected
balance in the main Collection Account as of the end of each Business Day shall,
at the beginning of the next Business Day, be applied, first, to the principal
balance of the Revolving Loans (unless such funds are otherwise required to be
applied to some other portion of the Obligations in accordance with this
Agreement) and then, to other Obligations, as determined by Administrative
Agent. If, as a result of such application, a credit balance exists, the balance
shall not accrue interest in favor of Borrowers and shall be made available to
Borrowers as long as no Default or Event of Default exists. Except to the extent
otherwise expressly provided herein, each Borrower irrevocably waives the right
to direct the application of any payments or Collateral Proceeds, and agrees
that Administrative Agent shall have the continuing, exclusive right to apply,
reverse and reapply the same against the Obligations, in such order or manner as
Administrative Agent deems advisable. Any of the foregoing to the contrary
notwithstanding, Administrative Agent may charge back to any Collection Account
(or any other account of a Borrower maintained with Administrative Agent) a
Payment Item which is returned for inability to collect, plus accrued interest
during the period of Administrative Agent’s provisional credit for such item
before receiving notice of dishonor. Administrative Agent and Lenders assume no
responsibility to Borrowers for any lockbox arrangement or Collection Account,
including any claim of accord and satisfaction or release with respect to any
Payment Items accepted by any bank.

5.3 [Reserved].

5.4 Payment of Other Obligations. Obligations other than Loans, including LC
Obligations and Extraordinary Expenses, shall be paid by Borrowers as provided
in the Loan Documents or, if no payment date is specified, ON DEMAND.

5.5 Post-Default Allocation of Payments.

(a) Allocation. Notwithstanding anything herein or in any other Loan Document to
the contrary, during an Event of Default, if so directed by the Required Lenders
or at Administrative Agent’s discretion, all proceeds of Collateral and other
monies to be applied to the Obligations and the Pre-Petition Lender Debt,
whether arising from payments by Obligors, realization on Collateral, by
exercise of setoff, or otherwise, shall be allocated as follows:

(i) first, except to the extent restricted by an order of the Bankruptcy Court,
to the payment of the Pre-Petition Lender Debt until Paid in Full, which payment
to the Pre-Petition Lender Debt will be allocated in accordance with the
Pre-Petition Credit Agreement;

(ii) second, to (A) all fees, including fees payable pursuant to this Agreement,
the Fee Letter or any other Loan Document, then owing, (B) all costs and
expenses, including Extraordinary Expenses, reimbursable by Credit Parties, then
owing, (C) all Indemnitee Obligations, and (D) any Protective Advances made in
accordance with the terms hereof (including principal and interest), in each
case, to the extent owing to Administrative Agent in its capacity as
Administrative Agent or, with respect to clauses (B) and (C), to the extent
owing to Administrative Agent, in its capacity as Administrative Agent, or any
Co-Collateral Agent, in its capacity as Co-Collateral Agent;

(iii) third, to (A) all costs and expenses reimbursable by Credit Parties, and
(B) all Indemnitee Obligations, to the extent owing to LC Issuers and any
Lenders;

 

70



--------------------------------------------------------------------------------

(iv) fourth, to all amounts owing to Swing Line Lender on Swing Line Loans
(including principal and interest);

(v) fifth, to all amounts owing to LC Issuers with respect to that portion of
the LC Obligations which constitutes unreimbursed draws under Letters of Credit
(including principal and interest);

(vi) sixth, to all Obligations constituting fees owing to any LC Issuer or any
Lender, to the extent not already paid above (other than any then constituting
Bank Product Obligations);

(vii) seventh, to all Obligations constituting interest owing to any Lender to
the extent not already paid above (other than any then constituting Bank Product
Obligations);

(viii) eighth, to (A) all Loans, (B) LC Obligations (including the Cash
Collateralization of that portion of the LC Obligations constituting then
undrawn amounts under outstanding Letters of Credit), and (C) Bank Product
Obligations (including the Cash Collateralization of that portion of any Bank
Product Obligations that are then contingent or otherwise not yet due and
payable), if and to the extent required by Section 12.13, the applicable Bank
Product Provider thereof has delivered a Secured Party Designation Notice to
Administrative Agent, up to the amount of Reserves then being imposed by
Administrative Agent in regard thereto;

(ix) ninth, to all other Bank Product Obligations (including the Cash
Collateralization of that portion of any Bank Product Obligations that are then
contingent or otherwise not yet due and payable), described in sub-clause (C) of
clause (viii) above, to the extent not already paid;

(x) tenth, to all other Obligations, including any other Bank Product
Obligations (including the Cash Collateralization of that portion of any Bank
Product Obligations and other Obligations that are then contingent or otherwise
not yet due and payable), if and to the extent not already paid, other than any
then owing to the Defaulting Lenders;

(xi) eleventh, to all Obligations then owing to the Defaulting Lenders; and

(xii) lastly, the balance, if any, after all of the Obligations have been Paid
in Full, to Borrowers or as otherwise then required under Applicable Law.

(b) Manner of Application. In respect of the waterfall of payment application
set forth in subsection (a) above, amounts shall be applied to each of the
foregoing categories of Obligations in the order presented above within each
category before being applied to the following category. Where applicable, all
amounts to be applied to a given category will be applied on a pro rata basis
among those entitled to payment in such category.

(c) Bank Product Obligations. In determining the amount to be applied to Bank
Product Obligations within clauses seventh, eighth and ninth above, the pro rata
share of each Bank Product Provider (other than Regions Bank, Bank of America,
N.A. and their respective Affiliates) shall be based on the lesser of (x) the
estimated maximum amount thereof to be created or incurred as so designated in
the then most recent Secured Party Designation Notice from such Bank Product
Provider to

 

71



--------------------------------------------------------------------------------

Administrative Agent and (y) the actual amount of such Bank Product Obligations
then owing to such Bank Product Provider, which each Bank Product Provider
(other than Regions Bank, Bank of America, N.A. and their respective Affiliates)
shall be obliged to designate to Administrative Agent at the time of, and as a
condition to, its receipt of such amounts. Administrative Agent shall have no
duty to investigate whether such Bank Product Obligations are actually owing to
such Bank Product Provider in such designated amount, and, instead, shall be
entitled to rely in all respects on such Bank Product Provider’s designation
thereof. The pro rata share of Regions Bank, Bank of America, N.A. and their
respective Affiliates shall not be subject to the foregoing limitations, but
shall be determined and reported directly to Administrative Agent by Regions
Bank or Bank of America, N.A., as applicable.

(d) Secured Parties as Beneficiaries. The allocations set forth in this
Section 5.5 are solely to determine the rights and priorities of the Secured
Parties among themselves and may be changed by agreement among them at any time
and from time to time without notice to, or the consent of, any Credit Party. No
Credit Party is entitled to any benefit under this Section 5.5 or has any
standing to enforce this Section 5.5.

(e) Excluded Swaps. Excluded Swap Obligations with respect to any Credit Party
shall not be paid with amounts received from such Credit Party or such Credit
Party’s assets, but appropriate adjustments shall be made with respect to
payments from other Credit Parties to preserve the allocation to Obligations
otherwise set forth above in subsection (a) of this Section 5.5.

(f) Erroneous Application. Administrative Agent shall not be liable for any
application of amounts made by it pursuant to this Section 5.5 if made in Good
Faith and, if any such application is subsequently determined to have been made
in error, the sole recourse of any Lender or other Person to which such amount
ought to have been made shall be to recover the amount from the Person which
actually received it (and, if such amount was received by any Secured Party,
then such Secured Party, by accepting the benefits of this Agreement, agrees to
return it).

5.6 Sharing of Payments. If any Lender shall, by exercising any claim,
counterclaim, right of setoff (including any permitted under Section 15.6),
charge back, discount, defense, qualification, or exception or otherwise, obtain
payment in respect of any principal of or interest on any of its Loans or other
Obligations hereunder resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of its Loans and accrued interest thereon or
other such Obligations greater than its Pro Rata Share thereof as provided
herein, then, the Lender receiving such greater proportion shall (a) notify
Administrative Agent of such fact and (b) purchase (for cash at face value)
participations in the Loans and such other Obligations of the other Lenders, or
make such other adjustments as shall be equitable (as determined by
Administrative Agent), so that the benefit of all such payments shall be shared
by the Lenders in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them, based
on their respective Pro Rata Shares thereof; provided, however, that: (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest;
(ii) the provisions of this paragraph shall not be construed to apply to (A) any
payment made by a Credit Party pursuant to and in accordance with the express
terms of this Agreement or (B) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Commitments,
Loans, or participations in Swing Line Loans or LC Obligations to any
Transferee; and (iii) no Lender or Participant may exercise any right of setoff
except as provided in Section 15.6.

 

72



--------------------------------------------------------------------------------

5.7 Nature and Extent of Each Borrower’s Liability.

(a) Joint and Several Liability. Each Borrower agrees that it is jointly and
severally liable for, and absolutely and unconditionally Guarantees to
Administrative Agent, each LC Issuer, each Lender and each other Secured Party
the prompt payment and performance of, all Obligations and all agreements under
the Loan Documents. Each Borrower is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided under this Agreement and the other Loan Documents,
for the mutual benefit, directly and indirectly, of each Borrower and in
consideration of the undertakings of each of the other Borrowers to accept joint
and several liability for the payment and performance of the Obligations, not
merely as a surety but also as a co-debtor, it being the intention of the
parties hereto that all the Obligations shall be the joint and several
obligations of each Borrower and all Borrowers without preferences or
distinctions between or among them. Each Borrower agrees that its Guarantee
obligations hereunder with respect to the Obligations of each other Borrower
constitute a continuing Guarantee of payment and not of collection, that such
obligations shall not be discharged until Payment in Full of the Obligations,
and that such obligations are absolute and unconditional, irrespective of
(i) the genuineness, validity, regularity, enforceability, subordination, or any
future modification of, or change in, any Obligations or Loan Document, or any
other document, instrument, or agreement to which any Credit Party is or may
become a party or be bound; (ii) the absence of any action by Administrative
Agent, each LC Issuer, each Lender or any other Secured Party to enforce this
Agreement (including this Section 5.7) or any other Loan Document, or any
waiver, consent, or indulgence of any kind given by Administrative Agent, any LC
Issuer, any Lender or any Secured Party with respect thereto; (iii) the
existence, value, or condition of, or failure to perfect a Lien, or to preserve
rights against, any security or Guarantee for the Obligations or any action, or
the absence of any action, by Administrative Agent, any LC Issuer, or any Lender
in respect thereof (including the release of any security or Guarantee); (iv)
the insolvency of any Credit Party or Subsidiary; (v) any election by
Administrative Agent, any LC Issuer, any Lender or any other Secured Party in
the Chapter 11 Cases for the application of Section 1111(b)(2) of the Bankruptcy
Code; (vi) any borrowing of Debt or grant of a Lien by any other Credit Party,
whether as debtor-in-possession under Section 364 of the Bankruptcy Code or
otherwise; (vii) the disallowance of any claims of Administrative Agent, any LC
Issuer, any Lender or any other Secured Party as against any Credit Party for
the repayment of any Obligations whether under Section 502 of the Bankruptcy
Code or otherwise; (viii) any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding in respect of any Credit
Party; or (ix) any other action, event, circumstance or condition that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, except Payment in Full of all Obligations.

(b) Waivers.

(i) Each Borrower expressly waives all rights that it may have now or in the
future under any statute, at common law, in equity or otherwise, to compel
Administrative Agent, any Lender or any other Secured Party to marshal assets or
to proceed against any Credit Party, other Person or security for the payment or
performance of any Obligations before, or as a condition to, proceeding against
such Borrower. Each Borrower waives all defenses available to a surety,
guarantor, or accommodation co-obligor other than Payment in Full of all
Obligations. It is agreed among each Borrower, Administrative Agent, LC Issuers
and the Lenders that the provisions of this Section 5.7 are of the essence of
the transaction contemplated by the Loan Documents and that, but for such
provisions, Administrative Agent, LC Issuers and the Lenders would decline to
make Loans and issue Letters of Credit. Each Borrower acknowledges that its
Guarantee pursuant to this Section 5.7 is necessary to the conduct and promotion
of its business and can be expected to benefit such business.

 

73



--------------------------------------------------------------------------------

(ii) Administrative Agent, LC Issuers, Lenders and any other Secured Parties
may, in their discretion, pursue such rights and remedies as they deem
appropriate, including realization upon Collateral by judicial foreclosure or
non-judicial sale or enforcement, without affecting any rights and remedies
under this Section 5.7. If, in taking any action in connection with the exercise
of any rights or remedies, Administrative Agent, any LC Issuer or any Lender
shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Credit Party or other Person, whether because of
any Applicable Law pertaining to “election of remedies” or otherwise, each
Borrower consents to such action and waives any claim based upon it, even if the
action may result in loss of any rights of subrogation that any Credit Party
might otherwise have had. Each of the Borrowers waives, to the fullest extent
permitted by Applicable Law, the benefit of any statute of limitations affecting
its liability hereunder or the enforcement hereof. Any payment by any Borrower
or other circumstance which operates to toll any statute of limitations as to
any Borrower shall operate to toll the statute of limitations as to each of the
other Borrowers. Any election of remedies that results in denial or impairment
of the right of Administrative Agent, any LC Issuer, any Lender or any other
Secured Party to seek a deficiency judgment against any Credit Party shall not
impair any Borrower’s obligation to pay the full amount of the Obligations. Each
Borrower waives all rights and defenses arising out of an election of remedies,
such as non-judicial foreclosure with respect to any security for the
Obligations, even though that election of remedies destroys such Borrower’s
rights of subrogation against any other Borrower, any Credit Party or any other
Person. Administrative Agent may bid all or a portion of the Obligations at any
foreclosure or trustee’s sale or at any private sale, and the amount of such bid
need not be paid by Administrative Agent but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether
Administrative Agent or any other Person is the successful bidder, shall be
conclusively deemed to be the fair market value of the Collateral, and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations Guaranteed
under this Section 5.7, notwithstanding that any present or future law or court
decision may have the effect of reducing the amount of any deficiency claim to
which Administrative Agent, any LC Issuer, any Lender or any other Secured Party
might otherwise be entitled but for such bidding at any such sale.

(c) Contribution Among Borrowers.

(i) Without in any way affecting or modifying each Borrower’s joint and several
liability as set forth in Section 5.7(a), solely for purposes of determining
each Borrower’s potential claim for contribution, reimbursement or indemnity
against any other Borrower, each Borrower’s liability under this Section 5.7
shall be limited to the greater of (A) all amounts for which such Borrower is
primarily liable, as described below, and (B) such Borrower’s Allocable Amount
(as defined below).

(ii) If any Borrower makes a payment under this Section 5.7 of any Obligations,
other than amounts for which such Borrower is primarily liable (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then,
such Borrower shall be entitled to receive contribution and indemnification
payments from, and to be reimbursed by, each other Borrower for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately before such Guarantor

 

74



--------------------------------------------------------------------------------

Payment. The “Allocable Amount” for any Borrower shall be the maximum amount
that could then be recovered from such Borrower under this Section 5.7 without
rendering such payment voidable under Section 548 of the Bankruptcy Code (to the
extent applicable) or under any other applicable Debtor Relief Law.

(iii) Administrative Agent and Lenders shall have the right, at any time in
their discretion, to condition Loans and Letters of Credit upon a separate
calculation of Excess Availability for each Borrower and to restrict the
disbursement and use of such Loans and Letters of Credit to such Borrower.

(iv) Any rights and claims of contribution, indemnification, and reimbursement
under this Section 5.7(c) shall be subordinate in right of payment to the prior
Payment in Full of all Obligations.

(d) Joint Enterprise. Each Borrower has requested that Administrative Agent, LC
Issuers and the Lenders make this credit facility available to Borrowers on a
combined basis, to finance Borrowers’ business most efficiently and
economically. Borrowers’ business is a mutual and collective enterprise, and
Borrowers believe that consolidation of their credit facilities will enhance the
borrowing power of each Borrower and ease the administration of their
relationship with credit providers (including Administrative Agent, LC Issuers
and the Lenders), all to the mutual advantage of Borrowers. Borrowers
acknowledge and agree that Administrative Agent, LC Issuers and Lenders’
willingness to extend credit to Borrowers and to administer the Collateral on a
combined basis, as set forth herein, is done solely as an accommodation to
Borrowers and at Borrowers’ request.

(e) Subordination. Each Borrower hereby subordinates any claims, including any
rights at law or in equity, to payment, subrogation, reimbursement, exoneration,
contribution, indemnification, or set off, that it may have at any time against
any other Credit Party, howsoever arising, to Payment in Full of all Obligations
and the Pre-Petition Lender Debt.

(f) Keepwell. Borrowers hereby agree to cause each Qualified ECP Guarantor to
jointly and severally absolutely, unconditionally and irrevocably undertake to
provide such funds or other support as may be needed from time to time by each
Specified Credit Party to honor all of such Specified Credit Party’s obligations
under its Guarantee and the Security Documents in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
its undertaking pursuant to this Section 5.7 for the maximum amount of such
liability that can be hereby incurred without rendering such Qualified ECP
Guarantor’s obligations and undertakings under its Guarantee, voidable under the
Bankruptcy Code and other applicable Debtor Relief Laws, and not for any greater
amount). The obligations and undertakings of each Qualified ECP Guarantor under
this Section 5.7 shall remain in full force and effect until Payment in Full of
the Obligations. Each Borrower, for itself and on behalf of each Qualified ECP
Guarantor, intends that this Section 5.7 (and any corresponding provision of any
applicable Guaranty) constitute, and this Section 5.7 (and any corresponding
provision of any applicable Guaranty) shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each Specified Credit
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

(g) Inquiry. Each Borrower represents and warrants to the Administrative Agent,
Co-Collateral Agents, LC Issuers and Lenders that such Borrower is currently
informed of the financial condition of the other Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations. Each Borrower further represents and warrants
to the Administrative Agent, Co-Collateral Agents, LC Issuers and Lenders that
such Borrower has read and understands the terms and conditions of the Loan
Documents. Each Borrower hereby covenants to Administrative Agent, Co-Collateral
Agents, LC Issuers and Lenders that such Borrower will continue to keep informed
of the other Borrowers’ financial condition and of all other circumstances which
bear upon the risk of nonpayment or non-performance of the Obligations.

 

75



--------------------------------------------------------------------------------

(h) Subordination of Certain Rights. Notwithstanding any term of this Agreement
or of any Loan Document which may be to the contrary, each Borrower further
hereby agrees that it will not enforce (and hereby subordinated to the Full
Payment of the Obligations and the Pre-Petition Lender Debt) any of its rights
that arise from the existence, payment, performance or enforcement of the
provisions of this Section 5.7, including any rights of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent, any LC Issuer,
any Lender or any other Secured Party against any Borrower, whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including the right to take or receive from any Borrower, directly or
indirectly, in cash or other property or by setoff or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until such time as all of the Obligations and Pre-Petition Lender Debt have been
Paid in Full. Any claim which any Borrower may have against any other Borrower
or another Credit Party with respect to any payments to the Administrative
Agent, any LC Issuer or any Lender hereunder or under any of the Loan Documents
are hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior Payment in Full of the Obligations and Pre-Petition
Lender Debt and all such Obligations and Pre-Petition Lender Debt shall be Paid
in Full before any payment or distribution of any character, whether in cash,
securities or other property, shall be made to any other Borrower in regard
thereto. If any such amount shall be paid to any Borrower in violation of the
immediately preceding sentence, such amount shall be held in trust by such
Borrower for the benefit of the Administrative Agent, LC Issuers, Lenders and
the other Secured Parties, and shall promptly be paid to the Administrative
Agent to be credited and applied to the Pre-Petition Lender Debt and the
Obligations and all other amounts payable under this Agreement, whether matured
or unmatured, in accordance with the terms of this Agreement, or to be held as
Collateral for any Pre-Petition Lender Debt and Obligations or other amounts
payable under this Agreement thereafter arising. Notwithstanding anything to the
contrary contained in this Agreement, no Borrower may exercise any such rights
of subrogation, contribution, indemnity, reimbursement or other similar rights
against, and may not proceed or seek recourse against or with respect to any
property or asset of, any other Borrower (a “Foreclosed Borrower”), including
after Payment in Full of the Obligations and Pre-Petition Lender Debt, if all or
any portion of the Obligations or Pre-Petition Lender Debt have been satisfied
in connection with an exercise of remedies in respect of the Equity Interests of
such Foreclosed Borrower, whether pursuant to this Agreement or otherwise.

SECTION 6

CONDITIONS PRECEDENT

6.1 Conditions Precedent to Initial Loans. In addition to any other conditions
precedent set forth in this Agreement or any other Loan Document, none of
Administrative Agent, any LC Issuer, or any Lender shall be required to fund any
requested Loan, issue any Letter of Credit, or otherwise make any extension of
credit or financial accommodation to or for the benefit or account of any
Borrower hereunder until the date that each of the following conditions
precedent has been satisfied (as determined by Administrative Agent) or waived
in accordance with the terms of this Agreement:

(a) Loan Documents. Notes shall have been executed by Borrowers and delivered to
each Lender that, before the Closing Date, has requested the issuance of a Note.
This Agreement and each other Loan Document shall have been duly executed and
delivered to Administrative Agent by each of the signatories thereto, and each
Credit Party shall be in compliance with all terms hereof and thereof.

 

76



--------------------------------------------------------------------------------

(b) Evidence of Filings; Lien Searches. Administrative Agent shall have received
acknowledgments of all filings or recordations necessary to perfect its Liens in
the Collateral and UCC, Lien, and Intellectual Property searches and all other
searches and other evidence satisfactory to Administrative Agent that such Liens
are the only Liens upon the Collateral (other than Permitted Liens).

(c) [Reserved.]

(d) Collection Accounts. Administrative Agent shall have received duly executed
Article 9 Control Agreements and related agreements establishing each Collection
Account and, as applicable, each related lockbox, in form and substance and with
financial institutions, satisfactory to Administrative Agent.

(e) Closing Certificate. Administrative Agent shall have received a certificate,
in form and substance satisfactory to it, from a knowledgeable Responsible
Officer of each Credit Party certifying that, after giving effect to the initial
Loans, any initial Letters of Credit and the other transactions contemplated
herein, among other things, (A) all consents, approvals, authorizations,
registrations, or filings required to be made or obtained by Borrowers and the
other Credit Parties, if any, in connection with this Agreement and the other
Loan Documents and the transactions contemplated herein and therein have been
obtained and are in full force and effect, (B) no investigation or inquiry by
any Governmental Authority regarding this Agreement and the other Loan Documents
and the transactions contemplated herein and therein is ongoing, (C) since the
date of the most-recent annual audited financial statements for the Tested
Companies, as reflected in the Historical Financial Statements, there has been
no event or circumstance which could be reasonably expected to have a Material
Adverse Effect, other than the commencement of the Chapter 11 Cases, (D) the
most-recent annual audited financial statements of the Tested Companies, as
reflected in the Historical Financial Statements, were prepared in accordance
with GAAP, except as noted therein, and fairly present in all material respects
the financial condition and results from operations of the Tested Companies, and
(E) the conditions set forth in Section 6.2 have been met as of the Closing
Date.

(f) Officer’s Certificates. Administrative Agent shall have received a
certificate of the corporate (company) secretary (or another Responsible
Officer) of each Credit Party, certifying (i) that attached copies of such
Credit Party’s Organizational Documents are true and complete, and in full force
and effect, without amendment except as shown; (ii) that an attached copy of
resolutions authorizing execution and delivery of the Loan Documents is true and
complete, and that such resolutions are in full force and effect, were duly
adopted by the appropriate Governing Body, have not been amended, modified, or
revoked, and constitute all resolutions adopted with respect to the credit
facility contemplated in this Agreement and the other Loan Documents; and
(iii) to the title, name, and signature of each Person authorized to sign the
Loan Documents on behalf of such Credit Party. Administrative Agent may
conclusively rely on each such certificate until it is otherwise notified by the
applicable Credit Party in writing.

(g) Organizational Documents; Good Standing Certificates. Administrative Agent
shall have received copies of the Organizational Documents of each Credit Party,
certified currently (if requested by Administrative Agent) by the Secretary of
State or other appropriate official of such Credit Party’s jurisdiction of
organization. Administrative Agent shall have received good standing
certificates for each Credit Party (other than Reeves-Sain Drug Store, Inc.)
issued by the Secretary of State or other appropriate official of such Credit
Party’s jurisdiction of organization and, if requested by Administrative Agent,
each jurisdiction where such Credit Party’s business activities or ownership of
Property necessitates qualification. If requested by Administrative Agent and to
the extent available, Administrative Agent shall have received a certificate
indicating payment of all corporate or other franchise taxes certified by the
appropriate taxing Governmental Authority.

 

77



--------------------------------------------------------------------------------

(h) Reserved.

(i) Insurance. Administrative Agent shall have received copies of policies and
certificates of insurance for the insurance policies carried by Credit Parties,
all of which shall be in compliance with Section 8.3 and any other provisions of
the Loan Documents relevant thereto, together with such lender’s loss payable
and additional insured endorsements showing Administrative Agent as agent for
the Secured Parties, each of which shall be in form and substance satisfactory
to Administrative Agent.

(j) Due Diligence. Administrative Agent shall have completed its business,
financial and legal due diligence of Credit Parties, including, the Historical
Financial Statements, and the results, form, and substance of each of the
foregoing items shall be satisfactory to Administrative Agent.

(k) Material Adverse Effect. No event or circumstance (other than the
commencement of the Chapter 11 Cases) that, taken alone or in conjunction with
other events or circumstances has had, or could be expected to have, a Material
Adverse Effect shall have occurred since the date of the audited financial
statements of the Tested Companies described in the Historical Financial
Statements.

(l) DIP Budget. The Co-Collateral Agents have received and are satisfied with
the initial DIP Budget.

(m) Payment of Fees. Borrowers shall have paid all fees and expenses to be paid
to Administrative Agent and Lenders on the Closing Date (including pursuant to
the Fee Letters) or Administrative Agent shall be satisfied with all
arrangements made to pay such fees and expenses on the Closing Date with the
proceeds of Loans to be made on the Closing Date.

(n) Borrowing Base Certificate. Administrative Agent shall have received a
Borrowing Base Certificate (and all supporting reports as Administrative Agent
may require) prepared as of the Business Day immediately prior to the Closing
Date.

(o) Interim Financing Order. The Interim Financing Order shall have been entered
by the Bankruptcy Court after proper notice and a hearing and shall not be
subject to any stay pending appeal or otherwise.

(p) First Day Orders. All of the First Day Orders (other than the Interim
Financing Order) presented to the Bankruptcy Court on or about the Petition Date
(including the Cash Management Order) shall have been entered by the Bankruptcy
Court and shall be in form and substance satisfactory to Administrative Agent
and Co-Collateral Agents and shall not be subject to any stay pending appeal or
otherwise.

(q) Notice of Borrowing; Payment Authorization. Administrative Agent shall have
received a Notice of Borrowing for Loans requested to be made on the Closing
Date, together with complete payment authorizations (including the amount
thereof) with respect to the disposition of the proceeds of such Loans on the
Closing Date.

(r) PATRIOT Act. The Lenders shall have received, sufficiently in advance of the
Closing Date, all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, including, without
limitation, a Beneficial Ownership Certification in relation to each Credit
Party and any other Obligor that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation.

 

78



--------------------------------------------------------------------------------

6.2 Conditions Precedent to All Extensions of Credit. Administrative Agent, LC
Issuers and the Lenders shall not be required to fund any Loans, issue any
Letter of Credit or grant any other financial accommodation to or for the
benefit of Borrowers, unless each of the following conditions precedent are
satisfied or waived in accordance with the terms hereof:

(a) No Default. No Default or Event of Default shall exist at the time of, or
result from, such funding, issuance, or grant;

(b) Accuracy of Representations and Warranties. The representations and
warranties of each Credit Party in this Agreement and the other Loan Documents
shall be true and correct in all material respects on the date of, and after
giving effect to, such funding, issuance, or grant (provided that any
representation or warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to such qualification) in all respects on such effective date), except
for those representations and warranties that expressly relate to an earlier
date, in which case, they shall have been true and correct in all material
respects as of such date;

(c) Conditions Precedent. All applicable conditions precedent in any other Loan
Document shall be satisfied or waived in accordance with the terms of this
Agreement and each other Loan Document, as applicable;

(d) No Material Adverse Effect. No event shall have occurred or circumstance
shall have existed since the Closing Date which has had or could be expected to
have a Material Adverse Effect, other than the filing of the Chapter 11 Cases;

(e) LC Conditions. With respect to issuance of any Letter of Credit, each of the
LC Conditions shall be satisfied or waived in accordance with the terms of this
Agreement;

(f) Additional Information, Etc. Administrative Agent shall have received such
other information, documents, instruments, and agreements from or with the
Credit Parties as it deems appropriate in connection with such funding,
issuance, or grant;

(g) Defaulting Lender. With respect to the issuance of any Letter of Credit to
be issued by a LC Lender, there is no Defaulting Lender at the time such Letter
of Credit is to be issued, unless arrangements satisfactory to such LC Issuer
shall been made with respect to the undivided interest and participation of such
Defaulting Lender in and to such Letter of Credit and all other Letters of
Credit then outstanding, which arrangements may include Borrowers’ posting of
Cash Collateral in an amount equal to such Defaulting Lender’s interest and
participation therein on terms satisfactory to Administrative Agent and such LC
Issuer;

(h) DIP Financing Orders. (i) With respect to all credit extensions, the then
applicable DIP Financing Order shall not be subject to any stay pending appeal
or otherwise, and (ii) with respect to any credit extension requested on or
after the date that is thirty-five (35) days after entry of the Interim
Financing Order, the Final Financing Order shall have been entered.

(i) Proceeds. The proceeds of each credit extension hereunder are requested by a
Credit Party only for purposes and in amounts consistent with the DIP Budget
(subject to Permitted Variances), this Agreement and the DIP Financing Orders.

 

79



--------------------------------------------------------------------------------

Each request (or deemed request) by Borrowers for funding of a Loan, issuance of
a Letter of Credit, or grant of an accommodation shall constitute a
representation by Credit Parties that the foregoing conditions are satisfied on
the date of such request and on the date of such funding, issuance, or grant.

SECTION 7

REPRESENTATIONS AND WARRANTIES

To induce Administrative Agent, LC Issuers and the Lenders to, as applicable,
enter into this Agreement, provide their respective Commitments, make Loans and
permit them to remain outstanding, issue Letters of Credit, and make any other
extension of credit or financial accommodation provided for herein or in the
other Loan Documents, each Credit Party makes the following representations and
warranties, all of which shall survive the execution and delivery of this
Agreement and the other Loan Documents and each of which shall be deemed made as
of the Closing Date and as of the date of each request for the making of a Loan,
the issuance of a Letter of Credit, or the making of any other extension of
credit or financial accommodation hereunder or under the other Loan Documents:

7.1 Organization and Qualification. Each Credit Party and each of its
Subsidiaries (i) is a corporation, limited liability company, or limited
partnership, as applicable, duly organized, validly existing, and in good
standing under the laws of the jurisdiction of its incorporation, organization,
or formation, (ii) has all requisite power and authority to own and operate its
Properties, to carry on its business as now conducted and as proposed to be
conducted, to enter into the Loan Documents to which it is a party and to carry
out the transactions contemplated thereby, and (iii) is duly qualified,
authorized to do business, and is in good standing in each jurisdiction where
failure to be so qualified could reasonably be expected to have a Material
Adverse Effect.

7.2 Power and Authority. Each Credit Party and each Subsidiary is duly
authorized to execute, deliver, and perform its Obligations under each of the
Loan Documents to which it is a party. Each Credit Party’s and Subsidiary’s
execution, delivery, and performance of each of the Loan Documents to which it
is a party have been duly authorized by all necessary corporate, company or
partnership action. The execution, delivery and performance by the Credit
Parties of the Loan Documents to which they are parties and the consummation of
the transactions contemplated by the Loan Documents do not and will not
(a) violate in any material respect any provision of any Applicable Law relating
to any Credit Party, any of the Organizational Documents of any Credit Party, or
any order, judgment or decree of any Governmental Authority binding on any
Credit Party; (b) conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any other Material Contract of
any Credit Party; (c) result in or require the creation or imposition of any
Lien upon any of the Properties or assets of any Credit Party (other than any
Liens created under any of the Loan Documents in favor of Administrative Agent
for the benefit of the holders of the Obligations) whether now owned or
hereafter acquired; or (d) require any approval of stockholders, members or
partners of any Credit Party or any approval or consent of any Person under any
Material Contract of any Credit Party. The execution, delivery and performance
by the Credit Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not require, as a condition to the effectiveness thereof, any registration
with, consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Administrative Agent for filing
and/or recordation, as of the Closing Date and other filings, recordings or
consents which have been obtained or made, as applicable.

7.3 Enforceability. Each Loan Document has been duly executed and delivered by
each Credit Party that is a party thereto and constitutes a legal, valid, and
binding obligation of each Credit Party that is a party thereto, enforceable in
accordance with its terms, except as enforceability may be limited by the DIP
Financing Orders.

 

80



--------------------------------------------------------------------------------

7.4 Capital Structure. Schedule 7.4 sets forth, for each Credit Party and each
of its Subsidiaries, (a) such Person’s true and correct legal name; (b) such
Person’s jurisdiction of incorporation, organization, or formation, as
applicable; (c) such Person’s authorized, issued, and outstanding Equity
Interests; (d) the number, type, or class, and holders of such Person’s issued
and outstanding Equity Interests (or, with respect to the Parent, the holders of
more than ten percent (10%) of such Person’s issued and outstanding Voting
Equity Interests), together with the number and percentage of Equity Interests
held by each such holder and whether such Equity Interests constitute Voting
Equity Interests or otherwise; and (e) all agreements binding on any such
holders with respect to their interests or rights in and to such Equity
Interests. In the five (5) years preceding the Closing Date, no Credit Party nor
any Subsidiary of a Credit Party has consummated any Acquisition or otherwise
acquired any substantial part of the assets of any Person or been the surviving
Entity in a merger or combination, except as set forth on Schedule 7.4. Each
Credit Party and each Subsidiary has good title to its Equity Interests in its
Subsidiaries, free and clear of all Liens other than Administrative Agent’s
Lien, and all such Equity Interests are duly issued, fully paid, and
non-assessable. Except as set forth on Schedule 7.4, there are no outstanding
purchase options, warrants, subscription rights, agreements to issue or sell,
convertible interests, phantom rights, or powers of attorney relating to Equity
Interests of any Credit Party or Subsidiary. None of the Equity Interests issued
by any Credit Party or Subsidiary has been issued in violation of the Exchange
Act or the securities, “Blue Sky,” or any other Applicable Law of any applicable
jurisdiction. Except as set forth on Schedule 7.4, no Credit Party nor any of
its Subsidiaries is subject to any obligation (contingent or otherwise) to make
any Restricted Payment with respect to any Equity Interests issued by such
Person or to register any such Equity Interests, and none of such Equity
Interests is subject to any Restrictive Agreement other than as set forth in
Schedule 7.4 or otherwise permitted hereunder.

7.5 Title to Properties; Priority of Liens. Each Credit Party and each of its
Subsidiaries has good and marketable title to (or valid leasehold interests in)
all of its Property, free and clear of all Liens other than Permitted Liens.
Each Credit Party and each of its Subsidiaries has paid and discharged all
claims which, if unpaid, could become a Lien (other than a Permitted Lien) on
its Properties. Administrative Agent’s Liens in the Collateral are duly
perfected and constitute first-priority Liens, subject only to Permitted Liens
which are expressly permitted by the terms of this Agreement or the other Loan
Documents to have priority over Administrative Agent’s Liens.

7.6 Licenses and Permits. Each Credit Party and each of its Subsidiaries has
obtained and holds in full force and effect, all franchises, licenses, leases,
permits, certificates, authorizations, qualifications, easements, rights of way,
and other rights and approvals which are necessary for the operation of its
business as presently conducted and as proposed to be conducted and whose
absence or failure to obtain could reasonably be expected to have a Material
Adverse Effect. Neither any Credit Party nor any of its Subsidiaries is in
violation of the terms of any such franchises, licenses, leases, permits,
certificates, authorizations, qualifications, easements, rights of way, or right
or approval in any such case which could reasonably be expected to have a
Material Adverse Effect.

7.7 Real Estate; Pharmacies. All Real Estate leased (or subleased) by a Credit
Party or any of its Subsidiaries as of the Closing Date, and the name of the
lessor (and, as applicable, sub-lessor) of such Real Estate, is set forth in
Schedule 7.7. The leases (and subleases) of each Credit Party and each of its
Subsidiaries are valid, enforceable, and in full force and effect, and have not
been modified or amended, except as otherwise set forth in Schedule 7.7. Each
Credit Party and each of its Subsidiaries are the sole holders of the lessee’s
(or sub-lessee’s) interests under such leases (and subleases), and have the
right to pledge, mortgage, assign, and sublet the same except as set forth in
Schedule 7.7. No Credit

 

81



--------------------------------------------------------------------------------

Party nor any of its Subsidiaries has made any pledge, mortgage, assignment, or
sublease of any of its rights under such leases (or subleases) except pursuant
to the Loan Documents and as set forth in Schedule 7.7 and, except for leases
rejected in the Chapter 11 Cases in accordance with the Bankruptcy Code and with
the approval of the Bankruptcy Court, each Credit Party and Subsidiary timely
performs all of its obligations under such leases (or subleases) as, and to the
extent, required under Section 365 of the Bankruptcy Code. All Real Estate owned
by each Credit Party or a Subsidiary of a Credit Party as of the Closing Date,
the book value of such Real Estate as of the Closing Date and the targeted sale
date for such Real Estate, if any, is set forth in Schedule 7.7. As of the
Closing Date, no Credit Party nor any of its Subsidiaries owns, leases, or uses
any Real Estate other than as set forth on Schedule 7.7. Each Credit Party and
each of its Subsidiaries owns good and marketable fee simple title to all of its
owned Real Estate, and none of its respective owned Real Estate is subject to
any Liens, except Permitted Liens. No Credit Party nor any of its Subsidiaries
owns or holds, or is obligated under or a party to, any option, right of first
refusal, or any other contractual right to purchase, acquire, sell, assign, or
dispose of any Real Estate owned or leased (or subleased) by it. As of the
Closing Date, each pharmacy location, the number of Pharmacy Scripts at such
location, whether the Pharmacy Inventory and Pharmacy Scripts at such pharmacy
are being marketed for sale and, if so, the targeted date for the sale thereof
are listed on Schedule 7.7.

7.8 Casualties; Taking of Properties; etc. Other than damage to the roof of the
Dublin, Georgia distribution center prior to the Closing Date caused by
Hurricane Michael, since the date of the most recent audited financial
statements of the Tested Companies described in the Historical Financial
Statements, neither the business nor the Properties of any Credit Party or any
of its Subsidiaries has been materially and adversely affected as a result of
any fire, explosion, earthquake, flood, drought, windstorm, accident, strike or
other labor disturbance, embargo, requisition or taking of Property or
cancellation of contracts, permits or concessions by any Governmental Authority,
riot, activities of armed forces, or acts of God, or of any public enemy.

7.9 Deposit Accounts; Securities Accounts; Commodity Accounts. As of the Closing
Date, no Credit Party has any Deposit Accounts, Securities Accounts or Commodity
Accounts except for those listed in Schedule 7.9.

7.10 Intellectual Property. Each Credit Party and each of its Subsidiaries
possesses adequate assets, Licenses, patents, patent applications, copyrights,
service marks, trademarks, and trade names adequate to continue to conduct its
business as heretofore conducted by it without conflict with any rights of
others. Schedule 7.10 sets forth with respect to each Credit Party and each of
its Subsidiaries (a) all of such Person’s federal, state, and foreign
registrations of trademarks, service marks, and other marks, trade names or
other trade rights and all pending applications for any such registrations;
(b) all of such Person’s patents and copyrights and pending applications
therefor; (c) all of such Person’s other trademarks, service marks, and other
marks, trade names, and other trade rights used by such Person in connection
with its business, in each case necessary for the conduct of such Person’s
business, and (d) all of such Person’s Licenses material to the conduct of such
Person’s business (other than any software Licenses to the extent such software
is fungible and reasonably available for purchase by Administrative Agent for a
nominal sum per licensed user) (collectively, the “Proprietary Rights”). Credit
Parties and their Subsidiaries are, among them, the owners of each of the
trademarks set forth on Schedule 7.10 as indicated on said Schedule 7.10, and no
other Person has the right to use any of such marks in commerce either in the
identical form or in such near resemblance thereto as may be likely to cause
confusion or to cause mistake or to deceive. Each of the trademarks set forth on
Schedule 7.10 is a federally registered trademark of a Credit Party or its
Subsidiary and has the registration number and issue date set forth on Schedule
7.10. The Proprietary Rights set forth on Schedule 7.10 are all those material
to the conduct of the business of Credit Parties and their Subsidiaries. Except
as set forth on Schedule 7.10, no Person has a right to receive any Royalty or
similar payment in respect of any Proprietary Rights pursuant to any

 

82



--------------------------------------------------------------------------------

contractual arrangements entered into by any Credit Party or any of its
Subsidiaries and no Person otherwise has a right to receive any royalty or
similar payment in respect of any such Proprietary Rights except as set forth on
Schedule 7.10. No Credit Party nor any of its Subsidiaries has granted any
license or sold or otherwise transferred any interest in any of the Proprietary
Rights to any other Person. No Credit Party nor any of its Subsidiaries’ use of
any the Proprietary Rights infringes upon or otherwise violates the rights of
any Third Party Claimant in or to such Proprietary Rights, and no proceeding has
been instituted against or notice received by any Credit Party or any of its
Subsidiaries that is presently outstanding alleging that the use of any of the
Proprietary Rights infringes upon or otherwise violates the rights of any Third
Party Claimant in or to any of the Proprietary Rights. No Credit Party nor any
of its Subsidiaries has given notice to any Person that such Person is
infringing on any of the Proprietary Rights. To the best of each Credit Party
and Subsidiary’s knowledge, no Person is infringing on any of the Proprietary
Rights. Each Credit Party and its Subsidiary’s Proprietary Rights are valid and
enforceable rights of such Person and will not cease to be valid and in full
force and effect by reason of the execution and delivery of this Agreement or
the Loan Documents or the consummation of the transactions contemplated hereby
or thereby. Credit Parties have delivered to Administrative Agent complete and
correct copies of each License material to the conduct of the business of Credit
Parties and their Subsidiaries (other than any software Licenses to the extent
such software is fungible and reasonably available for purchase by
Administrative Agent for a nominal sum per licensed user) in favor of any Credit
Party, including all schedules and exhibits thereto. Each such License sets
forth the entire agreement, arrangements, or understandings, written or oral,
relating to the matters covered thereby or the rights of any Credit Party is the
legal, valid, and binding obligation of the parties thereto, enforceable against
such parties in accordance with its terms. No default under any such License by
any such party has occurred, nor does any defense, discount, right of offset,
deduction or counterclaim exist thereunder in favor of any such party. No party
to any License has given any Credit Party notice of its intention to cancel,
terminate, or fail to renew any such License the loss of which would reasonably
be expected to have a Material Adverse Effect.

7.11 Financial Statements; DIP Budget.

(a) Annual Audit. The audited consolidated balance sheet of the Tested Companies
for the most recent Fiscal Year ended, and the related consolidated statement of
income or operations, and cash flows for such Fiscal Year, including the notes
thereto, as described more particularly in the Historical Financial Statements,
copies of which have been furnished to Administrative Agent and each Lender
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein; (ii) fairly
present the financial condition of the Tested Companies as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material Debts and other
liabilities, direct or contingent, of the Tested Companies as of the date
thereof, including liabilities for taxes, material commitments and Debt.

(b) Interim Quarterly Reports. The unaudited consolidated balance sheet of the
Tested Companies for the most recent Fiscal Quarter ended, and the related
consolidated statement of income or operations, and cash flows for such Fiscal
Quarter, as described more particularly in the Historical Financial Statements,
copies of which have been furnished to Administrative Agent and each Lender
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, (ii) fairly
present the financial condition of the Tested Companies as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments, and (iii) show all material Debts and other liabilities,
direct or contingent, of the Tested Companies as of the date of such financial
statements, including liabilities for taxes, material commitments and Debt.

 

83



--------------------------------------------------------------------------------

(c) DIP Budgets. Each existing DIP Budget was prepared, and each future DIP
Budget will be prepared, in Good Faith on the basis of the assumptions stated
therein, which assumptions were fair in light of the conditions existing at the
time of delivery of such forecasts, and represented, at the time of delivery,
Borrowers’ best estimate of their future financial condition and performance.

7.12 Credit Card Receivables and Pharmacy Receivables. In determining which
Accounts or General Intangibles are Eligible Credit Card Receivables or Eligible
Pharmacy Receivables, Administrative Agent may rely on all statements and
representations made by Borrowers with respect thereto. Borrowers represent and
warrant that, with respect to each Account or General Intangible, as applicable
(and, to the extent applicable, the Account Debtor related thereto), at the time
it is included as an Eligible Credit Card Receivable or Eligible Pharmacy
Receivable in a Borrowing Base Certificate, that:

(a) such Account or General Intangible, as applicable, satisfies, in all
material respects, all of the requirements of an Eligible Credit Card Receivable
or Eligible Pharmacy Receivable set forth in the definitions of such terms;

(b) such Account or General Intangible, as applicable, is, in all respects,
genuine, and enforceable in accordance with its terms except for such limits
thereon arising from any applicable Debtor Relief Laws;

(c) such Account or General Intangible, as applicable, arises out of a
completed, bona fide sale and delivery of Goods or rendering of services in the
Ordinary Course of Business, substantially in accordance with any purchase
order, contract, or other document relating thereto;

(d) such Account or General Intangible, as applicable, is for a sum certain
shown on the invoice covering such sale or rendering of services (or a schedule
thereto) and will mature as stated in such invoice;

(e) a true and complete copy of the invoice relating to such Account or General
Intangible, as applicable, has been furnished to Administrative Agent (but only
to the extent Administrative Agent has requested a copy of such invoice);

(f) such Account or General Intangible, as applicable, is absolutely owing by
such Account Debtor, without contingency in any respect;

(g) no extension, compromise, settlement, modification, credit, deduction,
discount, allowance, or return has been authorized with respect to such Account
or General Intangible, as applicable, except discounts or allowances granted in
the Ordinary Course of Business for prompt payment that are reflected on the
face of the invoice related thereto and in the reports submitted to
Administrative Agent hereunder;

(h) such Account or General Intangible is not subject to any right of offset,
Lien (other than Administrative Agent’s Lien), discount, charge back, deduction,
defense, dispute, counterclaim, or other adverse condition except as arising in
the Ordinary Course of Business;

(i) no purchase order, agreement, document, or Applicable Law restricts
assignment of such Account or General Intangible, as applicable, to
Administrative Agent (regardless of whether, under the UCC, the restriction is
ineffective), and the applicable Borrower is the sole payee or remittance party
shown on the invoice;

 

84



--------------------------------------------------------------------------------

(j) to Borrowers’ knowledge, (i) there are no facts, events, or circumstances
that are reasonably likely to impair the validity, enforceability, or
collectibility of such Account or General Intangible, as applicable, or reduce
the amount payable, or delay payment, thereunder; (ii) the related Account
Debtor had the capacity to contract when such Account or General Intangible, as
applicable, arose, continues to meet the applicable Borrower’s customary credit
standards, is Solvent, is not contemplating or subject to an Insolvency
Proceeding, and has not failed or suspended or ceased doing business; and
(iii) there are no proceedings or actions threatened or pending against such
Account Debtor that could reasonably be expected to have a Material Adverse
Effect on such Account Debtor’s financial condition;

(k) there are no written or oral agreements or understandings between any
Borrower and the related Account Debtor for the Account Debtor to make any
payment on such Account or General Intangible, as applicable, in any manner
inconsistent with the terms of this Agreement or the other Loan Documents; and

(l) none of the transactions giving rise to such Account or General Intangible,
as applicable, violate any Applicable Law, all documentation relating thereto is
legally sufficient under such Applicable Law, and all such documentation is
legally enforceable in accordance with its terms.

7.13 Taxes. For the periods after the Petition Date, each Credit Party and
Subsidiary has (a) filed all federal, state, and local tax returns and other
reports which it is required by Applicable Law to file, and all such tax returns
which have been filed with the applicable taxing authority or provided to
Administrative Agent, any LC Issuer or any Lender in connection with this
Agreement are true, complete, and correct in all material respects and (b) has
paid, or made provision for the payment of (or, with respect to immaterial Taxes
that become immediately due and payable prior to the regularly scheduled payment
date therefor as a result of a Store closure in Texas, will make payment thereof
promptly after the applicable Credit Party or Subsidiary receiving notice
thereof), all Taxes imposed, levied, or assessed upon it, its income, and its
Properties which are due and payable (except to the extent such Taxes are being
Properly Contested). Each Credit Party and each of its Subsidiaries has
adequately provided in its books and records for all Taxes for all years not
closed by applicable statutes and for its current Fiscal Year. No Credit Party
nor any of its Subsidiaries is subject to any federal, state, or local tax
Liens, and no Credit Party nor any of its Subsidiaries has received any notice
of deficiency or other official notice to pay any Taxes. There is no proposed
material tax assessment against any Credit Party or any of its Subsidiaries.

7.14 Insurance. The Properties of the Credit Parties and their Subsidiaries are
insured with financially sound and licensed insurance companies not Affiliates
of such Persons, in such amounts, with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar Properties in localities where the applicable Credit Party or the
applicable Subsidiary operates, and otherwise in compliance in all respects with
Section 8.3. The insurance coverage of the Credit Parties and their Subsidiaries
as in effect on the Closing Date is outlined as to carrier, policy number,
expiration date, type, amount and deductibles on Schedule 7.14.

7.15 Reserved.

7.16 Litigation. Except for the Chapter 11 Cases and as otherwise stayed by the
Chapter 11 Cases or, in the case of Commercial Tort Claims, as specified on
Schedule 7.16, (i) there are no Commercial Tort Claims existing in favor of any
Credit Party, and (ii) there are no Adverse Proceedings pending or, to any
Credit Party’s knowledge, threatened against any Credit Party or any of its
Subsidiaries, or any of their respective businesses, operations, or Properties
that (a) relate to this Agreement or any other Loan Document or transactions
contemplated herein or therein or (b) are not

 

85



--------------------------------------------------------------------------------

stayed by the Chapter 11 Cases. No Credit Party nor any of its Subsidiaries is
in default with respect to any order, injunction, or judgment of any
Governmental Authority. There does not exist any unusual or unduly burdensome
restriction, restraint, or hazard relative to the business or Property of any
Credit Party or any of its Subsidiaries that is not customary for, or generally
applicable to, similarly situated businesses in the same industry as such Credit
Party and such Subsidiary.

7.17 Material Contracts and Restrictive Agreements. As of the Closing Date,
(i) all Material Contracts are listed on Schedule 7.17; (ii) no Credit Party is
a party or subject to any Restrictive Agreement, except as may be set forth in
Schedule 7.17; and (iii) all amendments, supplements and other modifications to
the Cardinal Supply Agreement are listed on Schedule 7.17 and copies of all of
such amendments, supplements and other modifications have been provided to
Administrative Agent and Co-Collateral Agents.

7.18 Surety Obligations. No Credit Party nor any of its Subsidiaries has any
actual or contingent liability in its capacity as a surety or indemnitor under
any bond or other contract which assures any other Person’s payment or
performance of any obligation.

7.19 Governmental Approvals. Each Credit Party and Subsidiary has, is in
compliance with, and is in good standing with respect to, all Governmental
Approvals necessary to conduct its business and to own, lease, and operate its
businesses and Properties. Credit Parties and Subsidiaries have obtained all
import, export, or other licenses, permits, or certificates necessary to the
import or handling of their Goods and other Collateral, and such licenses,
permits, and certificates are in full force and effect. Credit Parties and
Subsidiaries have complied in all material respects with all foreign and
domestic laws with respect to the shipment and importation of their Goods and
other Collateral.

7.20 Brokers. Except as disclosed on Schedule 7.20, no brokerage commissions,
finder’s fees, investment banking fees, or similar fees, commissions, or charges
are payable or will become payable under any circumstances in connection with
any transactions contemplated by this Agreement or the other Loan Documents.

7.21 Compliance with Laws. Each Credit Party and its Subsidiaries is in
compliance with (a) all Anti-Terrorism Laws and all Anti-Corruption Laws; and
(b) except such non-compliance with such other Applicable Law that, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, all other Applicable Law not described in clause (a) above. Each
Credit Party and each of its Subsidiaries has complied in all material respects,
and its Properties and business operations are in all material respects in
compliance, with all Applicable Law. No Governmental Authority has issued or, to
the best of Credit Parties’ knowledge, threatened to issue to any Credit Party
or any of its Subsidiaries any citation, notice, or order asserting or alleging
any material non-compliance with, or material violation of, any Applicable Law.

7.22 ERISA. No Credit Party nor any Subsidiary is party to any Plan as of the
Closing Date, except as may be set forth on Schedule 7.22, and as to each such
Plan (if any) in existence on the Closing Date and set forth on Schedule 7.22,
except as set forth on Schedule 7.22:

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal and state laws. Each Plan that
is intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of Credit Parties, nothing has occurred which would prevent, or cause the loss
of, such qualification. Each Borrower and ERISA Affiliate has made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

86



--------------------------------------------------------------------------------

(b) There are no pending or, to the knowledge of Credit Parties, threatened
claims, actions, or lawsuits, or actions by any Governmental Authority, with
respect to any Plan. There has been no prohibited transaction or violation of
the fiduciary responsibility rules with respect to any Plan.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii) no
Pension Plan has any Unfunded Pension Liability; (iii) no Credit Party or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA); (iv) no Credit Party or ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan; and (v) no Credit Party or ERISA Affiliate has engaged
in a transaction that could be subject to Section 4069 or 4212(c) of ERISA.

(d) No Credit Party or, to each Credit Party’s knowledge, any of its ERISA
Affiliates has made any promises of pension or welfare benefits to employees,
except as set forth in any Plan.

(e) No ERISA Event or event described in Section 4062(e) of ERISA has occurred
and is continuing with respect to any Plan.

(f) No Plan or trust created thereunder, or party in interest (as defined in
Section 3(14) of ERISA, or any fiduciary (as defined in Section 3(21) of ERISA),
has engaged in a “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) which would subject such Plan
or any other Plan of any Borrower or any of its ERISA Affiliates, any trust
created thereunder, or any such party in interest or fiduciary, or any party
dealing with any such Plan or any such trust to any material penalty or tax on
“prohibited transactions” imposed by Section 502 of ERISA or Section 4975 of the
Code.

(g) With respect to any Foreign Plan (i) all employer and employee contributions
required by law or by the terms of the Foreign Plan have been made, or, if
applicable, accrued, in accordance with normal accounting practices; (ii) the
fair market value of the assets of each funded Foreign Plan, the liability of
each insurer for any Foreign Plan funded through insurance, or the book reserve
established for any Foreign Plan, together with any accrued contributions, is
sufficient to procure or provide for the accrued benefit obligations with
respect to all current and former participants in such Foreign Plan according to
the actuarial assumptions and valuations most recently used to account for such
obligations in accordance with applicable generally accepted accounting
principles; and (iii) it has been registered as required and has been maintained
in good standing with applicable regulatory authorities.

(h) No Credit Party, nor any of its Subsidiaries, is (and will not be) a Benefit
Plan.

7.23 Environmental Matters. Except as otherwise may be set forth on Schedule
7.23:

(a) Each Credit Party and Subsidiary is, and has been for the last four
(4) years, in full compliance with all applicable Environmental Laws, including
compliance with all permits or other authorizations issued to them by
Governmental Authorities under Environmental Laws (“Permits”). Each Credit Party
and Subsidiary has filed timely and complete renewal or new applications for all
Permits as needed to ensure the continued applicability of such permits or to
obtain necessary future permits and there is no proceeding pending which might
directly and adversely affect the validity of any current or proposed Permit.

 

87



--------------------------------------------------------------------------------

(b) No Environmental Release has occurred as a result of any Credit Party or
Subsidiary’s past or present operations, and no Credit Party or Subsidiary’s
past or present operations, Real Estate, or other Properties are the subject of
any investigation by or at the behest of any Governmental Authority to determine
whether any remedial action is needed to address any Hazardous Materials. No
Credit Party or Subsidiary has any liability, contingent or otherwise, with
respect to any Environmental Release or any Hazardous Materials with respect to
any Real Estate now or previously owned or operated by it or with respect to any
other Real Estate at which any Credit Party or Subsidiary may otherwise be
liable for Environmental Releases of Hazardous Materials. No Credit Party or
Subsidiary has generated, managed, stored, or disposed of any Hazardous
Materials in or on any portion of its Real Estate or transferred any Hazardous
Materials to or from any such Property to or from any other location, in any
event, in violation of Environmental Laws.

(c) No Credit Party or Subsidiary has given or received any Environmental
Notice.

(d) No Real Estate subject to a Mortgage is subject to any Lien imposed by or
arising under Environmental Law, and there is no proceeding pending or, to any
Credit Party’s or Subsidiary’s knowledge, threatened for imposition of such
Lien.

(e) No Credit Party or Subsidiary, and no Real Estate, is the subject of any
outstanding order, consent decree or settlement agreement relating to any
Environmental Law, Permit or Environmental Release.

7.24 Regulated Entity.

(a) Investment Company Act. No Credit Party or any of its Subsidiaries is
subject to regulation under the Investment Company Act of 1940. No Credit Party
or any of its Subsidiaries is an “investment company” or a company “controlled”
by a “registered investment company” or a “principal underwriter” of a
“registered investment company, “ as such terms are defined in the Investment
Company Act of 1940.

(b) Enemy Act. No Credit Party nor any of its Subsidiaries is an “enemy” or an
“ally of the enemy” within the meaning of Section 2 of the Trading with the
Enemy Act of the United States of America (50 U.S.C. App. §§ 1 et seq.), as
amended. To its knowledge, no Credit Party or any of its Subsidiaries is in
violation of (a) the Trading with the Enemy Act, as amended, (b) any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto or (c) the PATRIOT Act. No Credit Party or any of its
Subsidiaries (i) is a Sanctioned Person (ii) to its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any Sanctioned
Person.

(c) OFAC. Each Credit Party and its Subsidiaries has implemented and maintains
in effect policies and procedures designed to ensure compliance by such Credit
Party, its Subsidiaries and their respective directors, officers, employees and
agents with applicable Sanctions, and such Credit Party, its Subsidiaries and
their respective officers and employees and, to the knowledge of such Credit
Party, its directors and agents, are in compliance with applicable Sanctions and
are not engaged in any activity that would reasonably be expected to result in
any Credit Party being designated as a Sanctioned Person. None of the Credit
Parties, their Subsidiaries and their respective Affiliates is in violation of
any of the country or list based economic and trade sanctions administered and
enforced by OFAC that are described or referenced at
http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise published from
time to time.

 

88



--------------------------------------------------------------------------------

(d) Sanctions. None of the Credit Parties and their Subsidiaries or, to the
knowledge of each Credit Party or its Subsidiaries, any of their respective
directors, officers, employees or Affiliates (i) is a Sanctioned Person,
(ii) has any of its assets located in a Sanctioned Country, or (iii) derives any
of its operating income from investments in, or transactions with Sanctioned
Persons. The proceeds of any Loan, Letter of Credit, credit extension or other
transaction contemplated by this Agreement or any other Loan Document have not
been used (x) in violation of any Sanctions, (y) to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Country or (z) in any other manner that would result in a
violation of Sanctions by any Person (including Administrative Agent, the LC
Issuers, the Lenders or any other Person making, issuing or participating in
such Loans, Letters of Credit, other credit extensions or other transactions
whether as an underwriter, advisor, investor or otherwise).

(e) Anti-Corruption Laws. Each of the Credit Parties and their Subsidiaries and,
to the knowledge of each Credit Party and its Subsidiaries, each of their
respective directors, officers, employees and Affiliates, is in compliance with
Anti-Corruption Laws. Each Credit Party and its Subsidiaries has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Credit Party, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws. None of the Credit Parties or
their respective Subsidiaries has made a payment, offering, or promise to pay,
or authorized the payment of, money or anything of value (a) in order to assist
in obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Credit Party or any of its Subsidiaries or to any
other Person, in violation of any Anti-Corruption Law. No part of the proceeds
of any Loans, Letters of Credit, other credit extension or other transaction
contemplated by this Agreement or any other Loan Document will violate
Anti-Corruption Laws.

(f) PATRIOT Act. To the extent applicable, each Credit Party and its
Subsidiaries are in compliance with the PATRIOT Act. Without limitation of the
foregoing, all information set forth in each Beneficial Ownership Certification
is true and correct in all respects as of the date hereof and will be true and
correct as of the date of each Loan made and each Letter of Credit issued
pursuant hereto, except only as to which Administrative Agent has received
notice pursuant to Section 8.6(n)(ii)(H).

(g) Margin Stock. No Credit Party or any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock; no part of
the proceeds of any credit extension made to such Credit Party will be used
(i) to purchase or carry any such Margin Stock or to extend credit to others for
the purpose of purchasing or carrying any such Margin Stock or for any purpose
that violates, or is inconsistent with, the provisions of Regulation T, U or X
of the Board of Governors of the Federal Reserve System as in effect from time
to time or (ii) to finance or refinance any (A) commercial paper issued by such
Credit Party or (B) any other Debt, except for Debt that such Credit Party
incurred for general corporate or working capital purposes, if and to the extent
that the financing (and refinancing) thereof are expressly permitted herein.

(h) EEA. No Credit Party is an EEA Financial Institution.

 

89



--------------------------------------------------------------------------------

7.25 Labor Relations and Related Matters. Except as set forth on Schedule 7.25:

(a) Collective Bargaining Agreement. No Credit Party or Subsidiary is party to
or bound by any collective bargaining agreement, management agreement, or
consulting agreement. No Credit Party or any of its Subsidiaries is engaged in
any unfair labor practice that could reasonably be expected to have a Material
Adverse Effect. Other than the Worker’s United Action, which is subject to the
automatic stay, there is (a) no unfair labor practice complaint pending against
any Credit Party or any of its Subsidiaries, or to the best knowledge of each
Credit Party, threatened against any of them before the National Labor Relations
Board and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement that is so pending against any Credit Party or
any of its Subsidiaries or to the best knowledge of each Credit Party,
threatened against any of them, (b) no strike or work stoppage in existence or
to the knowledge of each Credit Party, threatened that involves any Credit Party
or any of its Subsidiaries, and (c) to the best knowledge of each Credit Party,
no union representation question existing with respect to the employees of any
Credit Party or any of its Subsidiaries and, to the best knowledge of each
Credit Party, no union organization activity that is taking place, except (with
respect to any matter specified in clause (a), (b) or (c) above, either
individually or in the aggregate) such as could not reasonably be expected to
have a Material Adverse Effect.

(b) Fair Labor. No Goods have been or will be produced, and no services have
been or will be rendered, by any Credit Party or Subsidiary in violation of any
applicable labor laws or regulations (including any minimum wage or
wage-and-hour laws and regulations), any collective bargaining or other labor
agreement, or any other similar laws, regulations, or agreements.

(c) WARN Act. No Credit Party or Subsidiary has, within the two (2) year period
preceding the date of this Agreement, taken any action that would have
constituted or resulted in any liability under the Federal Worker Adjustment and
Retraining Notification Act of 1988 or any similar applicable federal, state, or
local law or regulation.

7.26 [Reserved].

7.27 Use of Proceeds. The Credit Parties will use the proceeds of any initial
Loan or Letter of Credit only in accordance with Section 8.1; in each case not
in contravention of Applicable Law, this Agreement (including particularly, but
without limitation, Section 8.1), any other Loan Document or the DIP Financing
Orders.

7.28 Accuracy and Completeness of Information. No covenant, representation or
warranty of any Credit Party contained in any Loan Document or in any other
documents, certificates or written statements furnished to the Lenders by or on
behalf of any Credit Party or any of its Subsidiaries for use in connection with
the transactions contemplated hereby (other than projections and pro forma
financial information contained in such materials) contains any untrue statement
of a material fact or omits to state a material fact (known to any Credit Party,
in the case of any document not furnished by any of them) necessary in order to
make the statements contained herein or therein not misleading in any material
manner in light of the circumstances in which the same were made. Any
projections and pro forma financial information contained in such materials are
based upon Good Faith estimates and assumptions believed by the Credit Parties
to be reasonable at the time made, it being recognized by Administrative Agent
and the Lenders that such projections as to future events are not to be viewed
as facts and that actual results during the period or periods covered by any
such projections may differ from the projected results and that such differences
may be material. Except for the filing of the Chapter 11 Cases, there are no
facts known to any Credit Party (other than matters of a general economic
nature) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

 

90



--------------------------------------------------------------------------------

7.29 No Defaults. No Default or Event of Default exists. No Credit Party nor any
of its Subsidiaries is in default, and no event or circumstance has occurred or
exists that with the passage of time or giving of notice would constitute a
default, under any Material Contract. Other than the commencement of the Chapter
11 Cases, no event or circumstance that, taken alone or in conjunction with
other events or circumstances has had, or could reasonably be expected to have,
a Material Adverse Effect has occurred since the date of the audited financial
statements of the Tested Companies described in the Historical Financial
Statements.

7.30 Senior Debt. Effective upon entry of the Interim Financing Order, the
obligations of each Credit Party under this Agreement and any other Loan
Documents to which it is party do rank and will rank at least pari passu in
priority of payment with all other Debt of such Credit Party except Debt, if
any, of such Credit Party to the extent secured by Permitted Liens entitled to
priority over Administrative Agent’s Liens under the DIP Financing Orders.
Without limitation of the foregoing, the Obligations do and will constitute
“Senior Debt” (or the equivalent thereof) under the documentation governing any
Subordinated Debt permitted to be incurred hereunder.

7.31 Chapter 11 Cases. The Chapter 11 Cases were commenced on the Petition Date
in accordance with the Bankruptcy Code and other Applicable Law, and proper
notice thereof and of the hearing for the approval of the motion for entry of
the First Day Orders, including the Interim Financing Order, have been given as
identified in the certificate of service filed with the Bankruptcy Court.

7.32 DIP Financing Orders. Each of the Interim Financing Order and, after it has
been entered, the Final Financing Order, is in full force and effect and has
not, in whole or in part, been reversed, modified, amended, stayed, vacated,
appealed or subjected to a stay pending appeal or otherwise successfully
challenged on grounds that are not acceptable to Administrative Agent,
Co-Collateral Agents and Lenders in their discretion, and is not subject to any
pending or threatened challenge or proceeding in any jurisdiction, and each
Credit Party is in compliance with each DIP Financing Order.

SECTION 8

AFFIRMATIVE COVENANTS AND CONTINUING AGREEMENTS

Until Payment in Full of the Obligations and termination of the Commitments,
each Credit Party shall, and shall cause each Subsidiary, as applicable, to:

8.1 Use of Proceeds. Use proceeds of the Loans and Letters of Credit during the
pendency of the Chapter 11 Cases exclusively for one or more of the following
purposes: (i) to pay the Pre-Petition Lender Debt to the extent authorized by
the Bankruptcy Court; (ii) to pay expenses described (and not to exceed the
Permitted Variances provided for herein with regard to such expenses) in the DIP
Budget to fund the costs of an orderly liquidation of the Collateral; (iii) to
pay Adequate Protection Payments, but only to the extent authorized by the
Bankruptcy Court; (iv) to pay fees required to be paid to the office of the U.S.
Trustee; (v) to pay Professional Expenses of Professional Persons subject to any
limitations in the DIP Financing Orders, allowance by the Bankruptcy Court and
Credit Parties’ receipt of an itemized billing and expense statement from such
Professional Person; (vi) to pay any of the Obligations; (vii) to pay property
taxes with respect to any Collateral to the extent nonpayment thereof is secured
by a Lien senior to Administrative Agent’s Liens thereon and (viii) to pay other
expenses authorized by the Bankruptcy Court in orders entered in the Chapter 11
Cases that are acceptable to Administrative Agent and Co-Collateral Agents;
provided, however, that:

(i) no portion of the proceeds of any Loan or Letter of Credit shall be used,
directly or indirectly, (i) to purchase or carry any Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any Margin Stock or
for the purpose of reducing or retiring any Debt which was originally incurred
to purchase or carry any Margin Stock or for any other purpose which might
constitute a “purpose credit” under

 

91



--------------------------------------------------------------------------------

Regulation U, or in any manner or for any other purpose that causes or might
cause a violation of, or is inconsistent with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as in effect from
time to time or any other regulation thereof, or violation of the Exchange Act,
(ii) to finance (or refinance) any commercial paper, including, without
limitation, any issued by a Credit Party, or any other Debt, except for Debt
that such Credit Party incurred for working capital or general corporate (or
company) purposes, if and to the extent that the financing (and refinancing)
thereof are expressly permitted herein, (iii) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
or (iv) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or, in any event, in violation of any applicable Sanctions; and

(ii) notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, in no event shall proceeds of Revolving Loans be used to
pay Professional Expenses incurred for a Prohibited Purpose (as defined in the
DIP Financing Orders) or (without duplication) in connection with the assertion
of or joinder in any claim, counterclaim, action, contested matter, objection,
defense or other proceeding, the purpose of which is to seek or the result of
which would be to obtain any order, judgment, declaration, or similar relief
(a) seeking damages from Administrative Agent, any LC Issuer, any Lender or any
other Secured Party on account of any alleged cause of action arising on, before
or after the Petition Date; (b) invalidating, setting aside, avoiding or
subordinating, in whole or in part, (i) any of the Pre-Petition Lender Debt or
Obligations, or (ii) any of the Liens in any of the Collateral granted to
Administrative Agent under this Agreement or the DIP Financing Orders or under
any of the Pre-Petition Loan Documents; (c) declaring any of the Loan Documents
or Pre-Petition Loan Documents to be invalid, not binding or unenforceable in
any respect; (d) preventing, enjoining, hindering or otherwise delaying
Administrative Agent’s enforcement of any of the Loan Documents or Pre-Petition
Loan Documents, or any realization upon any Collateral (unless such enforcement
or realization is in direct violation of an explicit provision in any of the DIP
Financing Orders); (e) declaring any Liens granted or purported to be granted
under any of the Loan Documents or Pre-Petition Loan Documents to have a
priority other than the priority set forth therein; (f) objecting to the amount
or method of calculation by Administrative Agent of the Pre-Petition Lender
Debt, or any accounting rendered by Administrative Agent with respect to any of
those obligations; or (g) seeking to use the cash proceeds of any of the
Collateral without the prior written consent of Administrative Agent and
Co-Collateral Agents. Nothing in this Section 8.1 shall be construed to waive
Administrative Agent’s right to object to any requests, motions or applications
made in or filed with the Bankruptcy Court.

8.2 Maintenance of Existence and Rights; Conduct of Business.

(a) Legal Existence. Except as expressly permitted by Section 9.7, preserve and
maintain its legal existence, authorities to transact business, rights,
franchises, governmental licenses, and privileges in its jurisdiction of
incorporation or organization; and

(b) Qualification. Qualify and remain qualified and authorized to do business in
each jurisdiction in which the character of its Properties or the nature of its
business requires such qualification or authorization.

 

92



--------------------------------------------------------------------------------

8.3 Insurance.

(a) Maintenance. Maintain insurance with financially sound and reputable
insurance companies with an A.M. Best rating of at least “A+,” (unless otherwise
approved by Administrative Agent) and otherwise satisfactory to Administrative
Agent (a) with respect to the Properties and business of Credit Parties and
their Subsidiaries, of such types (including public liability, Property
insurance, comprehensive general liability, product liability, workers’
compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in such amounts, and with such coverages and deductibles as may be
required by Applicable Law and as may be customary for companies similarly
situated; (b) with respect to Collateral (wherever located, in storage or in
transit in vehicles, vessels, or aircraft, including Goods evidenced by
Documents, and without limiting the requirements of clause (a) above), covering
casualty, hazard, theft, malicious mischief, flood, and other risks, from such
insurers, in such amounts, with such coverages and deductibles, and with such
endorsements (including for casualty insurance, evidence that Administrative
Agent is named as “lender loss payee” thereon, and, in the case of liability
insurance, evidence that Administrative Agent is named as an “additional
insured” thereon) , in each case, in a form and manner satisfactory to
Administrative Agent; and (c) business interruption insurance in an amount
satisfactory to Administrative Agent, with deductibles and with endorsements, in
each case, satisfactory to Administrative Agent. Without limitation of the
foregoing, if and to the extent that at any time any Real Estate constitutes
Collateral, Administrative Agent first shall have requested and received
executed flood hazard determinations and a flood zone certification (together
with notice to Borrower Representative regarding such flood zone certification),
and to the extent that any such Real Estate is determined to be located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards and that participates in the National Flood Insurance
Program, Borrowers shall have provided Administrative Agent with evidence of
flood insurance thereon, with such insurer, in such amount, with such coverages
and deductibles, and with such endorsements (including evidence that
Administrative Agent is named as “lender loss payee” or, if applicable,
“mortgagee” thereon), together with such other documentation and coverages, each
in compliance with the FDPA, all of which shall be satisfactory in form and
substance to Administrative Agent and each Lender (and for avoidance of any
doubt, no Mortgage shall be executed, delivered or recorded in regard to such
Real Estate unless and until the foregoing has been completed).

(b) Summaries. Upon request by Administrative Agent from time to time, furnish
to Administrative Agent summaries of all insurance policies (and, if requested
by Administrative Agent from time to time, true and complete copies thereof) and
evidence of insurance in the form of (i) the endorsements required under clause
(c) below and (ii) an Acord Form 27 with respect to casualty and Property
insurance and an Acord Form 25 with respect to liability insurance and
(iii) such other forms as Administrative Agent may request.

(c) Receipts. All proceeds (other than proceeds from workers’ compensation and
D&O insurance) under each insurance policy shall be payable to Administrative
Agent. Unless Administrative Agent shall agree otherwise, to the extent
applicable, each policy shall include endorsements satisfactory to
Administrative Agent (i) showing Administrative Agent as the sole “lender loss
payee” with respect to Property and casualty insurance and “additional insured”
with respect to liability insurance; (ii) requiring (30) days prior written
notice to Administrative Agent in the event of cancellation of the policy for
any reason whatsoever; and (iii) specifying that the interest of Administrative
Agent shall not be impaired or invalidated by any act or neglect of any Person,
nor by the occupation of the premises for purposes more hazardous than are
permitted by the insurance policy. If Credit Parties fail to provide and pay for
any insurance, Administrative Agent may, at its option, but shall not be
obligated to do so, procure the insurance and charge Credit Parties therefor.
Each Credit Party agrees to deliver to Administrative Agent, promptly as
received (but, in any event, within five (5) Business Days after receipt
thereof), copies of all reports made to insurance companies. While no Default

 

93



--------------------------------------------------------------------------------

or Event of Default exists, Credit Parties may settle, adjust, or compromise any
insurance claim so long as the Net Proceeds (Loss) are delivered to
Administrative Agent for application to the Obligations, as and to the extent
provided herein. If a Default or Event of Default exists, only Administrative
Agent shall be authorized to settle, adjust, and compromise such claims unless
and except to the extent otherwise approved by Administrative Agent in its
discretion from time to time.

8.4 Inspections; Appraisals.

(a) Inspections. Permit Administrative Agent or any Co-Collateral Agent, or any
of their respective employees or agents, from time to time, subject to advance
notice and during normal business hours (except when a Default or Event of
Default exists), to visit, inspect, and appraise the Properties of any Credit
Party or Subsidiary, inspect, audit, and make extracts from any Credit Party’s
or Subsidiary’s books and records and discuss with such Person’s officers,
employees, agents, advisors, and independent accountants such Person’s business,
financial condition, assets, prospects, and results of operations. None of
Administrative Agent, any Co-Collateral Agent, or any Lender shall have any duty
to any Credit Party or Subsidiary to make any inspection, appraisal or report
nor to share any results of any inspection, appraisal, or report with any Credit
Party or Subsidiary. Credit Parties acknowledge that all inspections, appraisals
and reports are prepared by Administrative Agent, Co-Collateral Agents and
Lenders for their own purposes, and no Credit Party or Subsidiary shall be
entitled to receive them or rely upon them.

(b) Reimbursements. Reimburse Administrative Agent for all documented and
actually incurred charges, costs, and expenses of Administrative Agent and its
agents in connection with (i) field examinations of any Credit Party’s or
Subsidiary’s books and records or any other financial or Collateral matters as
Administrative Agent deems appropriate and (ii) appraisals of Inventory and
Pharmacy Scripts. Without limiting the foregoing, Borrowers specifically agree
to pay the standard charges of Administrative Agent’s internal field examination
group (including Administrative Agent’s then standard per-person charges for
each day that an employee or agent of Administrative Agent or its Affiliates is
engaged in any field examination activities). This Section 8.4 shall not be
construed to limit Administrative Agent’s right to conduct field examinations or
obtain appraisals at any time and from time to time in its discretion, or use
third parties for such purposes.

8.5 Adequate Books and Records. Keep adequate records and books of account with
respect to its business activities, in which proper entries are made in
accordance with GAAP reflecting all financial transactions.

8.6 Borrowing Base Reporting; Financial and Other Information. Comply with the
following:

(a) Borrowing Base Certificate; Collateral Reports. Borrower Representative
shall deliver a fully completed and executed Borrowing Base Certificate to
Administrative Agent no later than the 25th day of each Fiscal Month, prepared
as of the end of the immediately preceding Fiscal Month (or at greater or lesser
frequency and as of the end of such periods as Administrative Agent may require
from time to time). Borrower Representative shall attach the following to each
Borrowing Base Certificate (if Borrowing Base Certificates are then required to
be delivered on a monthly basis) or each Borrowing Base Certificate specified
from time to time by Administrative Agent (if Borrowing Base Certificates are
then required to be delivered on a basis more frequently than monthly), each of
which shall be in form and substance satisfactory to Administrative Agent and
certified by Borrower Representative’s Responsible Officer to be complete and
accurate and in compliance with the terms of this Agreement and the other Loan
Documents:

 

94



--------------------------------------------------------------------------------

(i) Accounts Receivable Reports. A report (in form and substance satisfactory to
Administrative Agent) listing (A) all of Borrowing Base Borrowers’ Accounts,
Payment Intangibles, Eligible Credit Card Receivables and Eligible Pharmacy
Receivables as of the last Business Day of the applicable reporting period;
(B) the amount, age, invoice date and due date of each Account (or, as
applicable, Payment Intangible) on an original invoice and due date aging basis
and showing all discounts, allowances, credits, authorized returns, and
disputes; (C) the name and mailing address of each Account Debtor; (D) if
requested by Administrative Agent from time to time, copies of all or a portion
of the documents underlying or relating to Borrowing Base Borrowers’ Accounts
and Payment Intangibles; and (E) such other information regarding Borrowing Base
Borrowers’ Accounts and Payment Intangibles which Administrative Agent may
request from time to time (each, an “Accounts Receivable Report”);

(ii) Inventory Reports. A report (in form and substance satisfactory to
Administrative Agent) listing (A) all of Borrowing Base Borrowers’ Inventory and
all Eligible Inventory as of the last Business Day of the applicable reporting
period; (B) the type, cost, and location of all such Inventory; (C) all of such
Inventory which constitutes returned or repossessed Goods; (D) all Inventory
which has not been timely sold in the Ordinary Course of Business; (E) all
Inventory which is not located at Property owned or leased by a Borrowing Base
Borrower or that is in possession of any Person other than a Borrowing Base
Borrower and a description of the reason why such Inventory is so located or in
the possession of such other Person; and (F) such other information regarding
Borrowing Base Borrowers’ Inventory as Administrative Agent may request from
time to time (each, an “Inventory Report”);

(iii) Accounts Payable Reports. A report (in form and substance satisfactory to
Administrative Agent) listing (A) each Credit Party’s accounts payable; (B) the
number of days which have elapsed since the original due date of each such
account payable; (C) the name and, if requested by Administrative Agent, address
of each Person to whom such account payable is owed; and (D) if requested by
Administrative Agent, such other information concerning Credit Parties’ accounts
payable as Administrative Agent may request from time to time (each, an
“Accounts Payable Report”);

(iv) Other Reports. Such other reports and information in connection with any
Collateral (including, without limitation, with respect to Eligible Pharmacy
Scripts) or any Credit Party’s or any of its Subsidiaries’ respective
businesses, operations, Properties, prospects, or condition (financial or
otherwise), each to be prepared with respect to such periods and with respect to
such information and reporting as Administrative Agent or any Co-Collateral
Agent may request from time to time, and each of which to be in form and
substance satisfactory to Administrative Agent or, in the case of any such
reports or information provided at the request of a Co-Collateral Agent, such
Co-Collateral Agent.

In addition to the foregoing, no later than 2:00 p.m. on each Business Day,
Borrowing Base Borrowers shall deliver to Administrative Agent an update to the
most recent monthly Borrowing Base Certificate with respect to Borrowing Base
Borrowers’ Inventory prepared as of the close of business on the immediately
preceding calendar day substantially in the form of a Borrowing Base Certificate
or in such other form as may be acceptable to Administrative Agent from time to
time in its discretion (such Borrowing Base Certificate, as so updated, shall as
of the date of delivery constitute the most recently delivered Borrowing Base
Certificate hereunder).

 

95



--------------------------------------------------------------------------------

(b) Interim Statements. (i) Promptly upon becoming available but in no event
later than 45 days after the end of each Fiscal Quarter, Borrower Representative
shall deliver to Administrative Agent, LC Issuers and the Lenders (A) an
unaudited consolidated balance sheet of the Tested Companies at the end of such
period and a consolidated income statement and statement of cash flows of the
Tested Companies for such period (and for the portion of the Fiscal Year ending
with such period), together with all supporting schedules, fairly presenting in
all material respects the consolidated financial position and the results of the
operations of the Tested Companies as of the end of and through such period (and
for the portion of the Fiscal Year ending with such period), in each case
setting forth in comparative form the figures for the corresponding period or
periods of the preceding Fiscal Year and (B) a report reconciling (1) Borrowers’
Accounts and Payment Intangibles (including Credit Card Receivables and Pharmacy
Receivables), Pharmacy Scripts, and Inventory as set forth in the Accounts
Receivable Report and the Inventory Report attached to the Borrowing Base
Certificate delivered to Administrative Agent which is as of the same date to
(2) Borrowers’ aggregate Accounts and Payment Intangibles (including Credit Card
Receivables and Pharmacy Receivables), Pharmacy Scripts and Inventory set forth
in the financial statements delivered pursuant to this subsection (b) and (ii)
promptly upon becoming available but in no event later than 30 days after the
end of each Fiscal Month (other than the end of each of the first three Fiscal
Quarters of any Fiscal Year), Borrower Representative shall deliver to
Administrative Agent, LC Issuers and the Lenders (A) an unaudited consolidated
balance sheet of the Tested Companies at the end of such period and a
consolidated income statement and statement of cash flows of the Tested
Companies for such period (and for the portion of the Fiscal Year ending with
such period), together with all supporting schedules, fairly presenting in all
material respects the consolidated financial position and the results of the
operations of the Tested Companies as of the end of and through such period (and
for the portion of the Fiscal Year ending with such period), in each case
setting forth in comparative form the figures for the corresponding period or
periods of the preceding Fiscal Year and (B) a report reconciling (I) Borrowers’
Accounts and Payment Intangibles (including Credit Card Receivables and Pharmacy
Receivables), Pharmacy Scripts and Inventory as set forth in the Accounts
Receivable Report and the Inventory Report attached to the Borrowing Base
Certificate delivered to Administrative Agent which is as of the same date to
(II) Borrowers’ aggregate Accounts and Payment Intangibles (include Credit Card
Receivables and Pharmacy Receivables), Pharmacy Scripts and Inventory set forth
in the financial statements delivered pursuant to this subsection (b).

(c) Annual Statements. Promptly upon becoming available and in any event within
one Business Day after the same is required to be filed with the Securities and
Exchange Commission but in no event later than 120 days after the end of each
Fiscal Year, Borrower Representative shall deliver to Administrative Agent, LC
Issuers, and the Lenders a detailed audited financial report of the Tested
Companies containing a consolidated balance sheet at the end of such period and
a consolidated income statement, and statement of cash flows for such period,
together with all supporting schedules and footnotes, and a report containing
management’s discussion and analysis of such financial statements for the Fiscal
Year then ended, including the accompanying notes thereto, fairly presenting in
all material respects the consolidated financial position and the results of the
operations of the Tested Companies as of the end of and for such Fiscal Year, in
each case, setting forth in comparative form the figures for the corresponding
period or periods of the preceding Fiscal Year, together with an audit opinion
(qualified only as to “going concern” consistent with such qualification to the
audit opinion issued for the 2018 Fiscal Year and as a result of filing of the
Chapter 11 Cases and without any exception as to the scope of such audit) of
independent certified public accountants of nationally recognized standing
selected by Borrower Representative and acceptable to Administrative Agent that
the financial statements were prepared in accordance with GAAP and present
fairly, in accordance with GAAP, in all material respects the results of
operations and financial condition of the Tested Companies as of the end of and
for the Fiscal Year then ended.

 

96



--------------------------------------------------------------------------------

(d) Compliance and No Default Certificate. Together with the reports and
statements required by subsections (b) and (c) of this Section 8.6, Borrower
Representative shall deliver a Compliance Certificate signed by a Responsible
Officer of Borrower Representative (a) stating that such statements and reports
are true and correct and fairly present, in all material respects, the
consolidated financial condition and results of operations of the Tested
Companies for the period presented and that such statements were prepared in
accordance with GAAP (except, with respect to statements delivered for any
Fiscal Month or Fiscal Quarter, the absence of footnotes and subject to normal
year-end adjustments); (b) stating that no Default or Event of Default then
exists or, if a Default or Event of Default exists, the nature and duration
thereof and Credit Parties’ intention with respect thereto; (c) to which will be
attached or accompanied by a spreadsheet showing calculations of all Financial
Covenants, which must be of such detail as requested by Administrative Agent
from time to time; and (d) setting forth a list of all Asset Dispositions from
the Closing Date through the date of such certificate, together with the total
amount for each of the foregoing categories, which must be of such detail as
requested by Administrative Agent from time to time. Credit Parties also shall
cause their independent auditor to submit to Administrative Agent, LC Issuers,
and the Lenders, together with its audit report (if applicable) a statement
that, in the course of conducting such audit, it discovered no circumstances
which it believes would result in a Default or Event of Default or, if it
discovered any such circumstances, the nature and duration thereof.

(e) Access to Accountants. Simultaneously with retaining accountants for their
annual audit or at any time thereafter, if requested to do so by Administrative
Agent, or any Co-Collateral Agent, Borrower Representative shall send a letter
to the aforementioned accountants, with a copy to Administrative Agent,
Co-Collateral Agents, LC Issuers and Lenders, notifying such accountants that
one of the primary purposes for retaining their services and obtaining audited
financial statements is for use by Administrative Agent, Co-Collateral Agents,
LC Issuers, and the Lenders. Administrative Agent is authorized to send such
notice if Borrower Representative fails to do so for any reason. Each Credit
Party hereby authorizes Administrative Agent and Co-Collateral Agents to
communicate directly with such Credit Party’s and its Subsidiaries’ independent
public accountants and authorizes those accountants to disclose to
Administrative Agent and Co-Collateral Agents any and all financial statements
and other supporting financial data, including matters relating to the annual
audit and copies of any management letter with respect to its business,
financial condition, and other affairs. On or before the Closing Date, Borrower
Representative shall deliver to their independent public accountants a letter
authorizing them to comply with the provisions of this Section 8.6(e).

(f) [Reserved].

(g) Pleadings. Borrower Representative shall deliver to Lenders (i) as soon as
practicable in advance of filing with the Bankruptcy Court or delivery to a
Committee or to the U.S. Trustee, (A) the proposed Final Financing Order,
(B) all other proposed orders and pleadings related to the Chapter 11 Cases, the
DIP Facility or any sale contemplated in accordance with this Agreement (all of
which must be in form and substance satisfactory to Administrative Agent and
Co-Collateral Agents), and (C) any Chapter 11 Plan and any disclosure statement
related thereto and (ii) on or before the filing with the Bankruptcy Court or
delivery to a Committee or to the U.S. Trustee, all other notices, filings,
motions, pleadings or other information concerning the financial condition of
Credit Parties or the Chapter 11 Cases as well as copies of all billing and
expense statements received from any Professional Person.

(h) DIP Budget. Borrower Representative shall deliver to Lenders an updated DIP
Budget every four weeks commencing on October 10, 2019, and continuing every
fourth Thursday thereafter, each in form and substance satisfactory to
Administrative Agent and Co-Collateral Agents.

 

97



--------------------------------------------------------------------------------

(i) DIP Budget Variance Report. Borrower Representative shall deliver to Lenders
on Thursday of each week commencing on September 26, 2019, a DIP Budget Variance
Report with respect to the applicable period ending on the immediately preceding
Saturday.

(j) Daily Forecast. On Thursday of each week commencing on September 12, 2019,
Borrower Representative shall deliver to Lenders a “daily projections-rolling”
report for the immediately succeeding week, substantially in the form provided
to Lenders prior to the Petition Date or such other form as shall be requested
by Co-Collateral Agents in their Permitted Discretion.

(k) Supplements to Schedules. Within two (2) Business Days after its receipt of
knowledge or notice thereof, Borrower Representative shall supplement the
Schedules annexed hereto with respect to any matter hereafter arising that, if
existing or occurring at the Closing Date, would have been required to be set
forth or described in such Schedule or as an exception to such representation or
that is necessary to correct any information in such Schedule or representation
which has been rendered inaccurate thereby, and, in each case such Schedule
shall be appropriately marked to show the changes made therein; provided that
(A) such supplement to any Schedule or representation or warranty shall not be
deemed to amend, supplement or otherwise modify such Schedule or representation
or warranty, or be deemed a waiver of any Default or Event of Default resulting
from the matters disclosed therein, except as consented to by Administrative
Agent and the Required Lenders or all Lenders, as applicable in accordance with
Section 15.2 and (B) no supplement to any Schedule shall be required or
permitted with respect to representations and warranties that relate solely to
the Closing Date.

(l) Plans. If requested by Administrative Agent from time to time, Credit
Parties shall promptly (but, in any event, within two (2) Business Days after
the filing thereof), deliver to Administrative Agent copies of any annual report
to be filed in connection with each Plan.

(m) Public Filings. Promptly after the sending or filing thereof, (but, in any
event, within two (2) Business Days thereafter) Credit Parties shall deliver to
Administrative Agent (i) copies of any proxy statements, financial statements,
or reports that any Credit Party or any of its Subsidiaries has made generally
available to the holders of its Equity Interests; (ii) copies of any regular,
periodic, and special reports or registration statements or prospectuses that
any Borrower or Subsidiary files with the Securities and Exchange Commission
(including any Form 10-Q Quarterly Reports, any Form 10-K Annual Reports, and
Form 8-K Current Reports) or with any other Governmental Authority or any
national or foreign securities exchange or the National Association of
Securities Dealers, Inc.; (iii) copies of any press releases or other statements
made available by any Credit Party or any of its Subsidiaries to the public
concerning material changes to or developments in the business of such Credit
Party or such Subsidiary; and (iv) copies of Credit Parties’ federal income tax
returns, as applicable, including all schedules thereto, and any amendments
thereto.

(n) Certain Notices. Borrower Representative shall notify Administrative Agent
in writing:

(i) of the occurrence or existence of any Default or Event of Default
immediately after any Responsible Officer of any Credit Party obtains knowledge
thereof and promptly, but in any event within two (2) Business Days, what action
(if any) Credit Parties are taking to correct the same; and

 

98



--------------------------------------------------------------------------------

(ii) promptly (but in any event within two (2) Business Days) after any
Responsible Officer of any Credit Party obtains knowledge thereof, of any of the
following which affects any Credit Party or Subsidiary or their respective
Properties: (A) the threat or commencement of any Adverse Proceeding whether or
not covered by insurance; (B) any material change in any existing Adverse
Proceeding; (C) any pending or threatened labor dispute, strike, or walkout, or
the expiration of any material labor contract; (D) any default under or
termination, cancellation, or suspension of a Material Contract or if any
Material Contract is amended or any new Material Contract is entered into (in
which event Borrowers shall cause the applicable Person to provide
Administrative Agent with a copy of such Material Contract, if requested by
Administrative Agent); (E) the entry of any order, judgment, or decree in an
amount exceeding One Hundred Thousand and No/100 Dollars ($100,000.00); (F) the
assertion of any material claim against any such Person regarding such Person’s
use, licensing, or ownership of any Intellectual Property; (G) any material
violation or asserted material violation of any Applicable Law (including ERISA,
OSHA, FLSA, Anti-Terrorism Laws, Anti-Corruption Laws or any Environmental Laws
or securities laws but not any Anti-Terrorism Laws or Anti-Corruption Laws), (H)
any change to any information set forth in any Beneficial Ownership
Certification or in any document made or delivered in connection therewith;
(I) any such Person’s delivery or receipt of any material Environmental Notice;
(J) the occurrence of any material Environmental Release by any such Person or
on any Property owned, leased, or Controlled by such Person; (K) the termination
of any engagement of, or withdrawal or resignation from such engagement by, any
such Person’s independent accountants; (L) any notice from any taxing
authorities as to claimed deficiencies or any tax Lien; (M) any acceleration of
the maturity of any Post-Petition Debt or Cardinal Obligations (regardless of
whether such obligations constitute Debt) of any such Person or the occurrence
or existence of any event or circumstances which gives the holder of such
Post-Petition Debt or securities laws the right to accelerate or terminate any
commitment with respect to such Debt or Cardinal Obligations; (N) any loss or
threatened loss of any material licenses, franchises, or permits of such Person;
(O) the pendency of any proceeding for the condemnation or other taking of any
of any such Person’s Property; (P) any material amendment or change approved by
the board of directors or other Governing Body of any Borrower or Subsidiary to
the DIP Budget submitted pursuant to Section 8.6(h); (Q) any material default by
any such Person under any Consignment or vendor agreement pursuant to which such
Person, as Consignor or Consignee, has Goods on Consignment with, or is buying
or selling Goods on Consignment or otherwise to or from another Person, as
Consignor or Consignee; and (R) any material default by any Person providing
Treasury Services to any such Person under any agreement relating to the
provision of such services.

8.7 Compliance with Laws. Comply with all Applicable Law, including ERISA,
Environmental Laws, FLSA, OSHA, Anti-Terrorism Laws, Anti-Corruption Laws, the
WARN Act, the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, securities
laws and laws regarding collection and payment of Taxes, and maintain all
Governmental Approvals necessary for the lawful ownership of its Properties and
conduct of its business, unless failure to so comply (other than failure to
comply with Anti-Terrorism Laws and Anti-Corruption Laws) or maintain is not
material.

8.8 ERISA. (a) Make, or cause to be made, prompt payment of contributions
required to meet the minimum funding standards set forth in ERISA with respect
to each Credit Party’s and ERISA Affiliates’ Plans; (b) furnish to
Administrative Agent, promptly upon Administrative Agent’s request therefor
(but, in any event, within five (5) Business Days after receipt of such
request), copies of any annual report required to be filed pursuant to ERISA in
connection with each such Plan of each Credit Party and ERISA Affiliate;
(c) notify Administrative Agent as soon as practicable (but in any event with
five (5) Business Days) of any ERISA Event; and (d) furnish to Administrative
Agent, promptly upon Administrative Agent’s request therefor (but, in any event,
within two (2) Business Days after receipt of such request), such additional
information concerning any such Plan as may be requested by Administrative Agent
from time to time.

 

99



--------------------------------------------------------------------------------

8.9 Environmental.

(a) Assessments. Promptly upon the written request of Administrative Agent (but,
in any event, within two (2) Business Days after receipt of such request), and
at Credit Parties’ expense, provide Administrative Agent with an environmental
site assessment or environmental audit report prepared by an environmental
engineering firm acceptable to Administrative Agent to assess (i) the presence
or absence of any Hazardous Materials and the potential costs in connection with
abatement, remediation, cleanup, or removal of any Hazardous Materials found on,
under, at, or within any Credit Party’s or Subsidiaries’ Properties and (ii) the
compliance of any Credit Party or Subsidiary with Environmental Laws.

(b) Release. If any Environmental Release occurs or is discovered at or on any
Credit Party’s or Subsidiary’s Property, act promptly and diligently to report
to all appropriate Governmental Authorities as required under Environmental Law
and to Administrative Agent the extent of, and to investigate and take remedial
action to contain, mitigate, and remediate such Environmental Release, whether
or not directed to do so by any Governmental Authority or required to do so by
Environmental Law; provided, that, (i) if Credit Parties fail to initiate, and
to the extent possible, complete such action promptly under the circumstances
(and, in any event, within thirty (30) days following notice thereof to
Administrative Agent), Administrative Agent may, at its election (but shall have
no obligation to do so) and at Credit Parties’ sole cost, give such notices,
undertake such remediation, and take any and all other actions as it shall deem
necessary or advisable to investigate, contain, mitigate, abate, and remediate
the Environmental Release and remove such Hazardous Materials and (ii) any
investigation covered by this clause (b) shall identify all potential
contaminants and the vertical and horizontal extent of the contaminants and the
remediation shall eliminate the contamination unless Administrative Agent agrees
to an alternative cleanup standard in its discretion.

(c) Compliance. Maintain compliance with all Environmental Laws.

(d) Hazardous Materials. (i) Generate, use, possess, store, release, treat, and
dispose of Hazardous Materials only in the Ordinary Course of Business and in
compliance with all Environmental Laws, provided that in no instance may
Hazardous Materials be disposed of, abandoned or otherwise deposited (whether by
way of an Environmental Release or otherwise) in, at, on or under the Property
of any Credit Party or Subsidiary by any Credit Party or Subsidiary or any other
Person and (ii) shall not, except in the Ordinary Course of Business of such
Person and in compliance with all Environmental Laws, (A) store, or permit any
Person to store, any Hazardous Material on any Credit Party’s or Subsidiary’s
Property or (B) transport or permit the transportation of Hazardous Materials to
or from any such Real Estate.

(e) Indemnity. In addition to, and not in limitation of, Section 12.5 and
Section 15.3, at all times indemnify, defend and hold harmless each Indemnitee
against and from any and all Claims arising under or on account of Environmental
Laws or otherwise relating to environmental and health and safety matters,
including with respect to (i) the assertion of any Lien thereunder; (ii) any
Environmental Release, the threat of any Environmental Release, or the presence
of any Hazardous Materials affecting any Credit Party’s or Subsidiary’s
Property, whether or not the same originates or emanates from such Properties or
any contiguous real estate, including any loss of value of the Properties as a
result of any of the foregoing; (iii) any and all costs of removal or remedial
action incurred by Administrative Agent or any Governmental Authority and any
costs incurred by any other Person or damages from injury to, destruction of, or
loss of natural resources, including all costs of assessing such removal,
remediation,

 

100



--------------------------------------------------------------------------------

injury, destruction, or loss incurred, pursuant to any Environmental Law;
(iv) liability for personal injury or Property damage arising under any
statutory or common law tort theory (including damages assessed), including for
the maintenance of a public or private nuisance or for the carrying on of an
abnormally dangerous activity at or caused by any Credit Party or Subsidiary
near the Properties; and (v) any other environmental matter affecting the
Properties or any of them.

8.10 Margin Stock. If so requested by Administrative Agent, promptly (but, in
any event, within two (2) Business Days) after request, furnish Administrative
Agent with (a) a statement or statements in conformity with the requirements of
Federal Reserve Form U-1 referred to in Regulation U of said Board of Governors
and (b) other documents evidencing its compliance with the margin regulations
included in said Regulation U, including, if requested by Administrative Agent,
an opinion of counsel in regard thereto from legal counsel to the Credit Parties
in form and substance satisfactory to Administrative Agent.

8.11 Taxes; Claims. Will, and will cause each of its Subsidiaries to, pay
(a) all Post-Petition federal, state and other material taxes imposed upon it or
any of its Properties or assets or in respect of any of its income, businesses
or franchises before any penalty or fine accrues thereon and (b) all claims
(including claims for Post-Petition labor, services, materials and supplies) for
sums that have become due and payable and that by law have or may become a Lien
upon any of its Properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such tax or claim need be
paid if it is Properly Contested. The Credit Parties will not, nor will it
permit any of its Subsidiaries to, file or consent to the filing of any
consolidated income tax return with any Person (other than any other Credit
Party).

8.12 Cash Management; Deposit Accounts.

(a) Collection Accounts. On or before the Closing Date, (i) establish one or
more Collection Accounts and related lockboxes and, thereafter, maintain each
such Collection Account and lockbox and (ii) direct all of Credit Parties’
Account Debtors to make all payments on Accounts and Payment Intangibles
(including Credit Card Receivables and Pharmacy Receivables) and Proceeds of any
Inventory and other Collateral to a Collection Account (if made electronically)
or lockbox (if in the form of a tangible Payment Item);

(b) Making Deposits. Hold in trust for Administrative Agent (on behalf of the
Secured Parties) and (i) promptly (but, in any event, on the Business Day
immediately following its receipt thereof) forward to a lockbox or deposit into
a Collection Account all tangible Payment Items and cash such Credit Party
receives on account of the payment of any of such Credit Party’s Accounts and
Payment Intangibles (including Credit Card Receivables or Pharmacy Receivables)
or as Proceeds of any Inventory, Pharmacy Scripts or other Collateral or
(ii) with respect to any Deposit Account for an individual retail store
location, promptly cause such tangible Payment Item and cash to be remitted at
least once per Business Day to a Collection Account, to the extent the balance
in such Deposit Account for an individual store location exceeds Three Thousand
and No/100 Dollars ($3,000.00) on such Business Day.

(c) Maintenance of Accounts. Not establish or maintain any Deposit Accounts or
Securities Accounts other than Deposit Accounts and Securities Accounts:
(i) listed in Schedule 7.9; (ii) maintained at Administrative Agent;
(iii) maintained in the ordinary Course of Business for an individual retail
store location of such Credit Party operated after the Closing Date in
accordance with the historical practices of such Credit Party; (iv) with the
consent of Administrative Agent and Co-Collateral Agents, maintained at any
Permitted Third Party Bank subject to Administrative Agent’s Article 9 Control
pursuant to an Article 9 Control Agreement having terms acceptable to

 

101



--------------------------------------------------------------------------------

Administrative Agent and Co-Collateral Agents; and (v) which Credit Parties deem
necessary and use only for payroll, payroll taxes, and employee benefits, petty
cash, and local trade payables but which are not subject to Administrative
Agent’s Article 9 Control on terms acceptable to Administrative Agent; provided
that the aggregate balance of funds on deposit in all such Deposit Accounts and
Securities Accounts opened and maintained pursuant to this clause (v) shall not
at any time exceed Fifty Thousand and No/100 Dollars ($50,000.00), unless
otherwise approved by Administrative Agent;

(d) Control. Without limitation of the generality of the foregoing subsection
(c) of this Section 8.12, but in furtherance thereof, to the extent requested by
Administrative Agent from time to time, take all actions requested by
Administrative Agent to establish or continue Administrative Agent’s Article 9
Control over any of Credit Parties’ Deposit Accounts and Securities Accounts,
other than with respect to the accounts described in Section 8.12(c)(iii) and
Section 8.12(c)(v) above; and

(e) Notices. (i) Promptly (but, in any event, within two (2) Business Days)
after any Credit Party’s entering into any agreement with any Person pursuant to
which such Person will provide merchant card services or credit card processing
services to such Credit Party, provide notice of such agreement to
Administrative Agent and Co-Collateral Agents, together with a true and complete
copy of such agreement, the name and address of such Person, and such other
information regarding the same as Administrative Agent or any Co-Collateral
Agent may request from time to time and (ii) exercise its commercially
reasonable efforts to cause such Person to enter into a Third Party Claimant
Agreement (and such Credit Party’s compliance with the terms of this clause
(e)(ii) shall not diminish Administrative Agent’s rights to establish a Reserve
therefor).

8.13 Covenants Regarding Collateral and Property. At all times (i) use all its
Property in the Ordinary Course of Business and not permit such Property to be
used in violation of any Applicable Law or policy of insurance; (ii) other than
with respect to damage to the roof of the Dublin, Georgia distribution center
prior to the Closing Date caused by Hurricane Michael, maintain, preserve, and
protect all Property used or useful in the conduct of its business; (iii) other
than with respect to damage to the roof of the Dublin, Georgia distribution
center prior to the Closing Date caused by Hurricane Michael, keep the same in
good repair, working order and condition, normal wear and tear excepted; and
(iv) other than with respect to damage to the roof of the Dublin, Georgia
distribution center prior to the Closing Date caused by Hurricane Michael, make,
or cause to be made, all necessary and useful repairs, renewals, replacements,
betterments, and improvements to its Property so that the business carried on in
connection therewith may be conducted properly and in accordance with standards
generally accepted in business of a similar type and size.

8.14 [Reserved].

8.15 Further Assurances. At its expense, promptly, (i) execute and deliver to
Administrative Agent, LC Issuers and the Lenders, or cause to be executed and
delivered to Administrative Agent, LC Issuers and the Lenders, all documents,
agreements, and instruments which are, in Administrative Agent’s determination,
necessary to (A) correct any omissions in the Loan Documents or any agreement
relating to Bank Products; (B) more fully state the Obligations set out in this
Agreement or in any other Loan Document or agreement relating to Bank Products;
(ii) obtain any consents, as may be necessary or appropriate in connection
therewith as may be requested by Administrative Agent; and (iii) deliver such
instruments, assignments, title certificates, or other documents or agreements,
and take such actions, as Administrative Agent deems appropriate under
Applicable Law to evidence or perfect Administrative Agent’s Lien in and to any
Collateral.

 

102



--------------------------------------------------------------------------------

8.16 DIP Milestones, Rx Sale Milestones and Real Estate Sale Milestones.

(a) Satisfy to the satisfaction of Administrative Agent and Co-Collateral Agents
each of the DIP Milestones, Rx Sale Milestones and Real Estate Sale Milestones
set forth on Schedule 8.16 on or before the applicable deadline for such DIP
Milestones, Rx Sale Milestones and Real Estate Sale Milestones, as applicable.

(b) Ensure that no Stalking Horse Bidder party to a Sale Agreement, if any,
terminates or repudiates such Sale Agreement or declares any other party thereto
to be in material breach of such Sale Agreement, and ensure no such Sale
Agreement of a Stalking Horse Bidder expires in accordance with its terms
(except for any termination resulting from entry of a Sale Approval Order
approving a Sale pursuant to a Sale Agreement that is not the Sale Agreement of
the Stalking Horse Bidder).

(c) Provide to Administrative Agent and Co-Collateral Agents at the time or
times requested by Administrative Agent or any Co-Collateral Agent, but in no
event less frequently than every other Thursday of each week after the Closing
Date, a report on the status of all pending Sales and such other information
regarding the pending Sales or other items described on Schedule 8.16 as
Administrative Agent or any Co-Collateral Agent may request.

8.17 Compliance with Bankruptcy Code, Rules and Orders. To the extent applicable
to any Borrower, comply with the Bankruptcy Code, the Bankruptcy Rules, the
Local Rules, the DIP Financing Orders, the Cash Management Order, the other
First Day Orders and all other orders entered by the Bankruptcy Court in the
Chapter 11 Cases.

8.18 Bankruptcy Case Notices. Include counsel for Administrative Agent on any
“Special Notice List” or other similar list of parties to be served with papers
in the Chapter 11 Cases.

8.19 Retention of Consultants.

(a) No later than seven (7) days after the Petition Date, Credit Parties shall
file motions seeking to retain the Consultants. The terms and scope of the
engagement of and responsibilities of the Consultants shall be acceptable to
Administrative Agent and Co-Collateral Agents, and, without limiting the
foregoing, Administrative Agent and Co-Collateral Agents shall have the right to
communicate directly with the Consultants and authorize and direct the
Consultants to communicate directly with Co-Collateral Agents and Administrative
Agent and to furnish Co-Collateral Agents and Administrative Agent with such
information as Administrative Agent or any Co-Collateral Agent may request,
together with copies of all material final written materials provided to the
board of directors of Credit Parties by such Consultant. Subject to Bankruptcy
Court approval, to be obtained promptly (and in any event no later than
forty-five (45) days after the Petition Date), Credit Parties shall continue to
retain the Consultants, the scope and terms of each such engagement to be
satisfactory to Administrative Agent and Co-Collateral Agents. There shall be no
material modifications to the terms (excluding any decreases in compensation but
including any other modification in compensation) of the engagement of the
Consultants without the consent of Administrative Agent and Co-Collateral
Agents. Until such time as all Pre-Petition Obligations and all Obligations have
been Paid in Full, Credit Parties shall continue to retain the Consultants to
assist Credit Parties with the preparation of the DIP Budget and the other
financial and Collateral reporting required to be delivered to the
Administrative Agent and Co-Collateral Agents pursuant to this Agreement, and
approval of all requests for Borrowing and all disbursements by Borrowers.

(b) Credit Parties authorize Administrative Agent and Co-Collateral Agents to
communicate directly with Credit Parties’ independent certified public
accountants, appraisers, financial advisors, investment bankers and consultants
(including the Consultants), which have been engaged from time to time by Credit
Parties, and authorize and shall instruct those accountants,

 

103



--------------------------------------------------------------------------------

appraisers, financial advisors, investment bankers and consultants to
communicate to Administrative Agent and Co-Collateral Agents information
relating to each Credit Party with respect to the business, results of
operations, prospects and financial condition of such Credit Party. Credit
Parties acknowledge and agree that (i) Credit Parties and their representatives
will cooperate with the Consultants and any Lender Group Consultant (as defined
below), if any, (ii) the Consultants and any Lender Group Consultant shall be
granted reasonable access to Credit Parties’ books and records during normal
business hours, (iii) Administrative Agent, Co-Collateral Agents and Lenders are
authorized to communicate directly with the Consultants and the Consultants are
authorized to communicate directly with Administrative Agent, Co-Collateral
Agents and Lenders, regarding the DIP Milestones, Rx Sale Milestones and Real
Estate Sale Milestones, all financial reports, the DIP Budget and any variances
from same, other financial information, operational issues, matters related to
the Collateral, and such other matters as Administrative Agent or any
Co-Collateral Agent may request, and (v) the Consultants are authorized to
provide Administrative Agent, Co-Collateral Agents and Lenders with all reports
and other information (including all marketing materials and indications of
interest) prepared or reviewed by the Consultants; provided that no Consultant
shall be required to provide copies of any reports (financial or otherwise) that
are in “draft” form, but, if so requested by Administrative Agent or any
Co-Collateral Agent, any such Consultant may elect to do so. The Consultants
shall, together with senior management of Credit Parties, participate in weekly
telephonic calls with Administrative Agent, Co-Collateral Agents and Lenders
(and/or their advisors and counsel) to discuss the matters described above.

(c) Each Credit Party acknowledges that Administrative Agent and Co-Collateral
Agents shall be permitted to engage such outside consultants and advisors (each,
a “Lender Group Consultant”), for the sole benefit of Administrative Agent,
Co-Collateral Agents, LC Issuers, and Lenders, as Administrative Agent or any
Co-Collateral Agent may determine to be necessary or appropriate, in its
discretion. Each Credit Party covenants and agrees that (i) such Credit Party
shall provide its complete cooperation during normal business hours with any
Lender Group Consultant (including, without limitation, providing reasonable
access to such Credit Party’s business, books and records and senior
management); (ii) all documented and actually incurred costs and expenses of any
such Lender Group Consultant shall be expenses required to be paid by Credit
Parties as required under Section 15.3 and 15.4 hereof; and (iii) all reports,
determinations and other written and verbal information provided by any Lender
Group Consultant shall be confidential and no Credit Party shall be entitled to
have access to same.

8.20 Compliance with Terms of Leaseholds. Except as otherwise expressly
permitted hereunder or to the extent non-performance thereof is required by the
Bankruptcy Code and other than the filing of the Chapter 11 Case and the effect
thereof, (a) make all payments of obligations (and otherwise perform all
obligations) under all leases to which any Credit Party or any of its
Subsidiaries is a party and with respect to Real Estate on which Collateral is
located, and keep such leases in full force and effect unless any such lease is
rejected in accordance with the Bankruptcy Code with the prior written consent
of Administrative Agent and Co-Collateral Agents, (b) not allow such leases to
be terminated due to a default thereunder by a Credit Party or any of their
Subsidiaries, (c) notify Administrative Agent and Co-Collateral Agents of any
default by any party with respect to such leases and cooperate with
Administrative Agent and Co-Collateral Agents in all respects to cure any such
default, and (d) cause each of its Subsidiaries to comply with the foregoing;
provided, however, that this Section 8.20 shall not apply to any lease
terminated prior to the Petition Date and related to a Store closed in a Store
closure completed prior to the Commencement Date and permitted by the
Pre-Petition Credit Agreement (as modified by any forbearance agreement among
the parties to the Pre-Petition Credit Agreement related thereto).

 

104



--------------------------------------------------------------------------------

SECTION 9

NEGATIVE COVENANTS

Until Payment in Full of the Obligations and termination of the Commitments, no
Credit Party shall, nor shall it permit any Subsidiary to:

9.1 Debt. Create, incur, Guarantee, or suffer to exist any Debt, except:

(a) the Obligations;

(b) (i) the Pre-Petition Lender Debt, and (ii) all other Debt (including the
Subordinated Debt) outstanding on the Petition Date; and

(c) Post-Petition Debt arising from endorsements of Payment Items for collection
or deposit in the Ordinary Course of Business;

provided, however, that notwithstanding any provision of the foregoing which may
be to the contrary, no Borrower shall Guarantee any Debt of any Credit Party
except for Pre-Petition Guarantees of Pre-Petition Debt of another Borrower, and
Guarantees of Debt consisting of any Obligations.

9.2 Liens. Create or suffer to exist any Lien upon any of its Property, except
the following (collectively, “Permitted Liens”):

(a) Liens in favor of Administrative Agent, any LC Issuer or Swing Line Lender
arising pursuant hereto or under any other Loan Document;

(b) Liens existing on the Petition Date but only to the extent that such Liens
are Pre-Petition Permitted Liens, including Liens in favor of Pre-Petition
Agent;

(c) Liens arising as a matter of law in the Ordinary Course of Business after
the Petition Date which are subject to Third Party Claimant Agreements;

(d) Post-Petition Liens arising as a matter of law for Taxes not yet due or
payable or being Properly Contested (or, with respect to immaterial Taxes that
become immediately due and payable prior to the regularly scheduled payment date
therefor as a result of a Store closure in Texas, and which will be paid
promptly after the applicable Credit Party or Subsidiary receiving notice
thereof);

(e) Post-Petition Liens (other than Liens for Taxes or imposed under ERISA or
pursuant to any Environmental Law) arising as a matter of law and in the
Ordinary Course of Business, but only if (i) payment of the obligations secured
thereby is not yet due or payable or is being Properly Contested; (ii) such
Liens do not materially impair the value or use of the Property or materially
impair operation of the business of any Borrower or Subsidiary; and (iii) such
Liens do not secure Debt;

(f) Post-Petition Liens consisting of deposits or pledges made in the Ordinary
Course of Business in connection with, or to secure payment of, obligations
under workers’ compensation, unemployment insurance and other types of social
security or similar legislation, or to secure the performance of statutory
obligations, and other obligations of a like nature incurred in the Ordinary
Course of Business, in each case, so long as no foreclosure sale or similar
proceeding has been commenced with respect to any portion of the Collateral on
account thereof and such Liens are at all times subordinate to Administrative
Agent’s Liens pursuant to the terms of a Subordination Agreement satisfactory to
Administrative Agent by and among or between, as applicable, Administrative
Agent, the third party providing such surety, appeal or performance bond or
similar obligation, and Borrowers;

 

105



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions, covenants or other agreements of
record, and other similar charges or encumbrances on Real Estate, which do not
secure any monetary obligation and do not interfere with the Ordinary Course of
Business;

(h) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Post-Petition Liens of a collecting bank on Payment Items in
the course of collection; and

(i) Post-Petition Liens granted as adequate protection to the holder of a
Pre-Petition Lien, provided, that such Liens are subject and subordinate to the
Liens in favor of Administrative Agent and the Pre-Petition Agent and adequate
protection Liens in favor of the Pre-Petition Agent (and, in the case of
Cardinal, are and remain expressly subject to the Cardinal Intercreditor
Agreement), except to the extent that the Pre-Petition Lien of such holder is
valid, perfected, and senior in priority to the Liens in favor of the
Pre-Petition Agent and are not primed pursuant to the DIP Financing Orders.

9.3 Restricted Payments. Declare or make any Restricted Payment, except any
Subsidiary (other than a Borrower) may pay dividends or make other distributions
to a Credit Party.

9.4 Investments. Make any Investment, except the following:

(a) Investments in Subsidiaries to the extent existing on the Petition Date;

(b) Investments in cash or Cash Equivalents, to the extent permitted under
Section 8.12, that are subject to Administrative Agent’s Lien and Article 9
Control, pursuant to documentation in form and substance satisfactory to
Administrative Agent;

(c) Guarantees of the Credit Parties permitted pursuant to Section 9.1;

(d) Pre-Petition Swap Agreements permitted pursuant to Section 9.1; and

(e) Intercompany Debt, subject to Section 9.1(b).

Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment that results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 9.3.

9.5 Disposition of Assets. Make or consummate any Asset Disposition, except a
Permitted Asset Disposition.

9.6 Restrictions on Payment of Certain Debt. Make any payments (whether
voluntary or mandatory, or a prepayment, redemption, retirement, defeasance,
acquisition, or deposit), or set aside funds for any such payment, with respect
to any Pre-Petition Funded Debt (other than the Pre-Petition Lender Debt);
provided, however, that Credit Parties and Subsidiaries may make:

(a) Adequate Protection Payments on Pre-Petition Debt secured by a Lien on
Property of a Borrower to the extent not violative of an Intercreditor Agreement
and approved by order of the Bankruptcy Court after notice and a hearing
(provided that nothing herein shall impair Administrative Agent’s right to
object to any request for Adequate Protection Payments); and

 

106



--------------------------------------------------------------------------------

(b) payment of employee claims entitled to priority under Section 507 of the
Bankruptcy Code, payments in respect of indebtedness owed in respect of Bank
Products, and other payments consented to in writing by Administrative Agent, in
each case to the extent approved by the Bankruptcy Court after notice and a
hearing.

9.7 Fundamental Changes.

(a) Merge, Divide, combine, or consolidate with or into any Person, or liquidate
(or suffer any liquidation)(other than as contemplated by Schedule 8.16), wind
up its affairs, or dissolve itself (or suffer any dissolution), in each case
whether in a single transaction or in a series of related transactions.

(b) Without the prior written consent of Administrative Agent thereof and
complying with all requirements of Administrative Agent in regard thereto,
including with respect to execution and delivery of all documents, certificates,
and information requested by Administrative Agent to maintain the validity,
perfection, and priority of the security interests of Administrative Agent in
the Collateral, (i) change its legal name or the jurisdiction in which it is
organized; (ii) conduct business under any trade name, assumed name, or
fictitious name that was not listed in Schedule 7.4; (iii) change its tax,
charter, or other organizational identification number; (iv) change its
organizational form (i.e., corporation, limited liability company, partnership,
etc.); or (v) without ten (10) days’ prior written notice thereof, change the
location of its chief executive office or other office where books or records
are kept.

(c) Locate its chief executive office or keep its books and records in any
jurisdiction other than in a State within the United States of America or the
District of Columbia;

(d) Amend, restate, or modify its Organizational Documents in any manner;

(e) Form any Subsidiary or consummate any Acquisition;

(f) Permit any Subsidiary to issue any additional Equity Interests;

(g) Become a partner or joint venturer with any third party after the Closing
Date;

(h) Make any material change in accounting treatment or reporting practices,
except as required by GAAP and in accordance with Section 1.2 or change its
year-end for accounting purposes from the Fiscal Year ending the Saturday
closest to January 31;

(i) File or consent to the filing of any consolidated income tax return with any
Person other than Credit Parties and Subsidiaries;

(j) (i) Engage in any business other than a business in substantially the same
field as the business conducted by Credit Parties and the Subsidiaries on the
Petition Date; (ii) engage in any business or other activity which is not
insured by such policies of insurance required by Section 8.3; or (iii) permit
or undergo any changes in its business and related activities that could result
in the termination, revocation, ineffectiveness, or unenforceability of any of
such policies of insurance; or

(k) (i) Authorize, issue or sell any Equity Interests, or (ii) grant any
options, warrants or other rights to purchase any such Equity Interests, or
(iii) in any way change the capitalization of any Credit Party from that set
forth on Schedule 7.4 , unless and except to the extent provided for in an
Acceptable Plan.

 

107



--------------------------------------------------------------------------------

9.8 Restrictive Agreements; Certain Restrictions; Inconsistent Agreements.

(a) Become a party to any Restrictive Agreement, except a Restrictive Agreement
in effect on the Petition Date and listed on Schedule 7.17.

(b) Create or suffer to exist any encumbrance or restriction on the ability of a
Subsidiary to make any Restricted Payment to a Credit Party or of any Credit
Party to make any Restricted Payment to another Credit Party, other than
restrictions under this Agreement and the other Loan Documents or in effect on
the Petition Date as shown on Schedule 7.17.

(c) Become party to any contract or agreement that would violate the terms
hereof, any other Loan Document, or any agreements relating to Bank Products.

9.9 Affiliate Transactions. Enter into or be party to any transaction with an
Affiliate, except the following:

(a) transactions that are expressly permitted under this Agreement or any other
Loan Documents;

(b) payment of reasonable compensation to officers and employees for services
actually rendered;

(c) payment of usual and customary directors’ fees and indemnities in the
Ordinary Course of Business;

(d) transactions with Affiliates consummated on or before the Petition Date and
permitted under the Pre-Petition Credit Agreement; and

(e) other transactions with Affiliates not otherwise specifically covered in
this Section 9.9 occurring subsequent to the Petition Date in the Ordinary
Course of Business upon fair and reasonable terms (which terms shall be fully
disclosed to Administrative Agent) which are no less favorable to the affected
Credit Party(ies) than would be obtained in a comparable arm’s-length
transaction with a non-Affiliate and which otherwise are on terms consistent
with the business relationship of such Person and such Affiliate before the
Petition Date, if any, and otherwise do not contravene any term of this
Agreement or any other Loan Document; provided, that, in no event shall the
transactions contemplated by this clause (e) exceed Five Million and No/100
Dollars ($5,000,000.00) in the aggregate in any Fiscal Year; provided further,
that such transaction shall be permitted by the Bankruptcy Court.

9.10 Plans. Become a Plan, or become party to any Plan other than any in
existence on the Petition Date and disclosed on Schedule 7.22. Fail to meet all
of the applicable minimum funding requirements of ERISA and the Code with
respect to any Plan, without regard to any waivers thereof, and, to the extent
that the assets of any of such Plan would be less (by One Hundred Thousand and
No/100 Dollars ($100,000.00) or more) than an amount sufficient to provide all
accrued benefits payable under such Plan, Credit Parties shall make the maximum
deductible contributions allowable under the Code (based on Credit Parties’
current actuarial assumptions) and not prohibited by the Bankruptcy Code. No
Credit Party shall, or shall cause or permit any ERISA Affiliate to (a) cause or
permit to occur any event that could result in the imposition of a Lien under
Section 412 of the Code or Section 302 or 4068 of ERISA; or (b) cause or permit
to occur an ERISA Event.

 

108



--------------------------------------------------------------------------------

9.11 Sales and Leasebacks. Enter into any arrangement, whereby one Person shall,
directly or indirectly, sell or transfer any Property to another Person who
shall then or thereafter rent or lease as lessee such Property or any part
thereof or other Property which such Person intends to use for substantially the
same purpose or purposes as the Property sold or transferred.

9.12 Certain Agreements. (a) Permit any Material Contract to be cancelled or
terminated before its stated maturity or expiration date; (b) amend, restate,
supplement, or otherwise modify any Material Contract; (c) default in the
performance under any Material Contract (other than solely as a result of the
Chapter 11 Cases); (d) assume or reject any Material Contract under the
Bankruptcy Code without the prior written consent of Administrative Agent and
Required Lenders or (e) agree to or accept any waiver thereunder which would
adversely affect the rights of any Secured Party; in each case in a manner
adverse to any Credit Party or any Secured Party.

9.13 Disqualified Equity Interests. Issue or suffer to exist with respect to
such Person any Disqualified Equity Interests or be subject to any other
obligation that requires such Person to purchase, redeem, retire, or otherwise
acquire for value any Equity Interests of such Person, including any “put” or
similar rights.

9.14 Finance Insurance Premiums. Enter into any premium finance arrangements to
finance all or a portion of any insurance premiums.

9.15 Modifications to DIP Financing Orders. Seek or consent to any amendment,
supplement or any other modification of any of the terms of the DIP Financing
Orders after such orders are entered by the Bankruptcy Court without the prior
written consent of Administrative Agent and Co-Collateral Agents.

9.16 Filing of Motions and Applications. Without the prior written consent of
Administrative Agent, Co-Collateral Agents and Required Lenders, apply to the
Bankruptcy Court for, or join in or support any motion or application seeking,
authority to (a) take any action that is prohibited by the terms of any of the
Loan Documents or the DIP Financing Orders, (b) refrain from taking any action
that is required to be taken by the terms of any of the Loan Documents or the
DIP Financing Orders, or (c) permit any Debt or Claim to be pari passu with or
senior to any of the Obligations, except as expressly stated in the DIP
Financing Orders.

9.17 Certain Bankruptcy Covenants. Seek, consent to, or permit to exist any of
the following:

(a) Any order which authorizes the rejection or assumption of any Leases of any
Credit Party with respect to Real Estate on which Collateral is located without
Collateral Agents’ and Administrative Agent’s prior written consent; or

(b) Any order seeking authority to take any action that is prohibited by the
terms of this Agreement or the other Loan Documents or refrain from taking any
action that is required to be taken by the terms of this Agreement or any of the
other Loan Documents.

9.18 DIP Budget. Amend or modify the DIP Budget without the prior written
consent of Administrative Agent and Co-Collateral Agents.

 

109



--------------------------------------------------------------------------------

SECTION 10

FINANCIAL COVENANTS

10.1 Financial Covenants. Until Payment in Full of the Obligations and
termination of the Commitments, Credit Parties shall comply, or cause compliance
with, each of the following covenants:

(a) DIP Budget. Strictly comply with the terms of the DIP Budget, including
timely making all payments to the Lenders and the Pre-Petition Lenders required
thereby, subject to any Permitted Variances.

SECTION 11

EVENTS OF DEFAULT; REMEDIES UPON DEFAULT

11.1 Events of Default. Each of the following shall be an “Event of Default”
hereunder and under the other Loan Documents (an “Event of Default”), if the
same shall occur for any reason whatsoever, whether voluntary or involuntary,
pursuant to any judgment or order of any court or any order, rule, or regulation
of any Governmental Authority, or otherwise:

(a) Payment. Any Obligor shall fail to pay any Obligations when the same become
due and payable (whether at stated maturity, on demand, upon acceleration, or
otherwise); or

(b) Certain Covenants. Any Credit Party shall default in the performance of any
agreement, covenant, or obligation contained in either: (a) Sections 8.1, 8.2,
8.3, 8.4, 8.6, 8.10, 8.12, 8.15, 8.16, 8.17, 8.18, 8.19, or 8.20, or Section 9,
or Section 10; or (b) Sections 5, 7, 11, 12, 13 or 14 of the Security Agreement;
or, subject to any express right to cure set forth therein, any Obligor shall
default in the performance of any agreement, covenant, or obligation contained
in any Loan Document; or

(c) Other Covenants. Any Obligor shall default in the performance of any other
agreement, covenant, or obligation contained in this Agreement or any other Loan
Document and not provided for elsewhere in this Section 11.1 and such default
shall not have been cured to Required Lenders’ satisfaction within thirty
(30) days after the sooner to occur of (i) receipt by such Obligor of notice of
such default from Administrative Agent or any Lender and (ii) the date on which
such default first became known to such Obligor; provided, however, that such
notice and opportunity to cure shall not apply in the case of any such default
which is not capable of being cured or cured within such thirty (30) day period
or was the result of any action taken or omitted by any Obligor while knowing
that such action or omission would result in such default; or

(d) Representations. Any representation or warranty made by or on behalf of any
Obligor in this Agreement (including, particularly, but without limitation,
Section 7), or in any other Loan Document, that (i) if subject to a materiality,
“Material Adverse Effect” or similar qualification, shall be untrue, incorrect,
or misleading when made or deemed made or (ii) if not subject to a materiality,
“Material Adverse Effect” or similar qualification, shall be untrue, incorrect,
or misleading in any material respect when made or deemed made; or

(e) Revocation. Either: (i) any Obligor shall repudiate, revoke, or attempt to
repudiate or revoke, in whole or in part, any of its Obligations hereunder or
under any other Loan Document; or (ii) any Obligor shall deny or contest the
validity or enforceability of this Agreement or any other Loan Document or all
or any part of the Obligations or the existence perfection or priority of any
Lien granted to Administrative Agent or any Lender as security for payment or
performance of any Obligations; or

 

110



--------------------------------------------------------------------------------

(f) Cessation of Lien. (i) This Agreement or any other Loan Document, or any
material provision hereof or thereof, shall cease to be in full force or effect
at any time after its execution and delivery for any reason (other than as
expressly permitted hereunder or by waiver or release thereof by Administrative
Agent, a LC Issuer, a Lender, the Lenders or a Bank Product Provider, as
applicable, made in accordance herewith), it being understood that the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority (or the public announcement of the impending application of such
powers) with respect to any liabilities of a Credit Party hereunder or under any
Loan Document shall be deemed an Event of Default under this subsection (f); or
(ii) after the entry of the Interim Financing Order, any Security Document
(including this Agreement) shall for any reason fail or cease to create a valid,
perfected, and, except to the extent permitted by the terms hereof or thereof,
first-priority Lien in favor of Administrative Agent, for the benefit of the
Secured Parties, on any Collateral purported to be covered thereby; or (iii) any
Swap Agreement entered into between any Obligor or a Subsidiary, on the one
hand, and Administrative Agent or any Lender (or any of their respective
Affiliates), on the other hand, shall be terminated as a result of a default or
event of default by such Obligor or Subsidiary, or otherwise is revoked; or

(g) Cross Default. Obligors or Subsidiaries, or any one or more of them, shall
fail to make any payment in respect of outstanding Post-Petition Debt (other
than the Obligations, to the extent described in subsection (a) above) and
Post-Petition Cardinal Obligations (regardless of whether such obligations
constitute Debt) having an aggregate outstanding principal amount in excess of
One Hundred Thousand and No/100 Dollars ($100,000.00) (determined singly or in
the aggregate with other Debt of such Obligors or Subsidiaries similarly
affected) when due after the expiration of any applicable grace period, or any
event or condition shall occur which results in the acceleration of the maturity
of such Debt or Cardinal Obligations (including any required mandatory
prepayment or “put” of such Debt to any such Person) or enables (or, with the
giving of notice or passing of time or both, would enable) the holder(s) of such
Debt or Cardinal Obligations or a commitment related to such Debt (or any Person
acting on such holders’ behalf) to accelerate the maturity thereof or terminate
any such commitment before its normal expiration (including any required
mandatory prepayment or “put” of such Debt to such Person), or there shall occur
any default under any Bank Product Agreement (including any Swap Agreement)
after the expiration of any applicable cure period set forth therein; or

(h) Judgment. (i) A judgment, order, or award for the payment of money shall be
entered against any Obligor or Subsidiary in an amount which exceeds,
individually or cumulatively with all unsatisfied judgments, orders, or awards
against all the Obligors and Subsidiaries, an amount in excess of insurance
coverage therefor (as provided by an underwriter acceptable to Administrative
Agent, where such underwriter has admitted coverage in writing, and such
insurance coverage otherwise fully complies in all respects with Section 8.3))
and the same shall remain undischarged, undismissed, and unstayed for more than
thirty (30) days, to the extent payment thereof is not stayed in the Chapter 11
Cases; or (ii) any non-monetary judgment or order shall be rendered against any
Obligor or Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and shall remain undischarged, unvacated, unbonded or unstayed
for a period of thirty (30) days; or (iii) any order, judgment or decree shall
be entered against any Obligor or Subsidiary decreeing the dissolution or split
up of such Person and such order shall remain undischarged, unvacated, unbonded
or unstayed for a period in excess of thirty (30) days; or (iv) any Person shall
issue, order, or institute any levy upon, or attachment, garnishment, or other
seizure of (A) any portion of the Collateral or (B) any other assets of any such
Person having a value (at greater of cost or market) in excess of One Hundred
Thousand and No/100 Dollars ($100,000.00); or

(i) Loss. Any Loss shall occur with respect to any Collateral having a value
(determined, for purposes of this clause (i), as the greater of cost or market)
in excess of insurance coverage therefor (as provided by an underwriter
acceptable to Administrative Agent in its Permitted Discretion, where such
underwriter has admitted coverage of such Loss in writing and such insurance
coverage otherwise fully complies in all respects with Section 8.3); or

 

111



--------------------------------------------------------------------------------

(j) Conduct. Other than as a result of the commencement of the Chapter 11 Cases,
(i) any Obligor or Subsidiary shall be enjoined, restrained, or in any way
prevented by any Governmental Authority from conducting all or any material part
of its business; (ii) any Obligor or Subsidiary shall suffer the loss,
revocation, or termination of any material license, permit, lease, or agreement
necessary to its business; (iii) any cessation of any material part of the
business of any Obligor or Subsidiary shall occur; (iv) any material default
shall occur under any Material Contract (other than the payment default under
the Cardinal Supply Agreement prior to the Petition Date) or any Material
Contract is terminated before its stated maturity or not renewed; or (v) any
strike, lockout, labor dispute, embargo, act of terrorism, or act of God, or
other casualty shall occur which causes, for more than thirty (30) consecutive
days, the cessation or substantial curtailment of revenue producing activities
at any facility of any Obligor or any Subsidiary shall occur, if any such event
or circumstance could reasonably be expected to have a Material Adverse Effect;
or

(k) ERISA. (i) An ERISA Event shall occur with respect to any Plan that has
resulted or could reasonably be expected to result in liability of an Obligor or
an ERISA Affiliate to such Plan or to the PBGC, or that constitutes grounds for
appointment of a trustee for or termination by the PBGC of any such Plan; or
(ii) an Obligor or ERISA Affiliate shall fail to pay when due any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan; or (iii) any event similar to the foregoing shall
occur or exist with respect to a Foreign Plan; or (iv) any Plan or trust created
under any Plan of any Obligor or any ERISA Affiliate shall engage in a
non-exempt “prohibited transaction” (as such term is defined in Section 406 of
ERISA or Section 4975 of the Code) which would subject any such Plan, any trust
created thereunder, any trustee or administrator thereof, or any party dealing
with any such Plan or trust to any material tax or penalty on “prohibited
transactions” imposed by Section 502 of ERISA or Section 4975 of the Code; or
(v) there shall be at any time a Lien imposed against the assets of any Obligor
or ERISA Affiliate under Code Section 412 or ERISA Sections 302 or 4068;

(l) Indictment. An Obligor or, if applicable, any of its Responsible Officers is
criminally indicted or convicted for either: (i) a felony committed in the
conduct of an Obligor’s business, or (ii) violating any state or federal law
(including the Controlled Substances Act, Money Laundering Control Act of 1986
and illegal Exportation of War Materials Act) that results in, or could lead to,
forfeiture of any Collateral or any other material Properties of any Obligor or;
or

(m) Control. A Change of Control shall occur; or

(n) Bankruptcy Matters. The occurrence of any of the following in any of the
Chapter 11 Cases:

(i) Any Credit Party shall fail to comply with any of the provisions of the DIP
Financing Orders or any other order entered by the Bankruptcy Court;

(ii) Credit Parties shall fail to timely achieve any of the DIP Milestones, Real
Estate Sale Milestones or Rx Sale Milestones or fail to comply in any material
respect with any Sale Procedures Order or any Sale Approval Order;

(iii) any Credit Party shall breach any material provision of any Sale Agreement
for assets with a purchase price of at least $100,000;

 

112



--------------------------------------------------------------------------------

(iv) unless otherwise approved by Administrative Agent and Co-Collateral Agents,
an order of the Bankruptcy Court shall be entered providing for a change in
venue with respect to any Chapter 11 Case;

(v) any Credit Party shall make an expenditure not authorized by the DIP Budget,
subject to the Permitted Variances;

(vi) a trustee shall be appointed in any of the Chapter 11 Cases;

(vii) a responsible officer or an examiner shall be appointed in any of the
Chapter 11 Cases with enlarged powers (powers beyond those set forth in
Section 1106(a)(3) and (4) of the Bankruptcy Code) under Section 1106(b) of the
Bankruptcy Code;

(viii) any of the Chapter 11 Cases shall be dismissed or converted to a case
under Chapter 7, or the filing by any Credit Party of, or the failure of the
Credit Parties to contest, a motion seeking such relief;

(ix) any Credit Party shall make a payment on account of a Pre-Petition Debt
other than in accordance with an order of the Bankruptcy Court and permitted by
the DIP Budget (subject to any Permitted Variances), including in connection
with Adequate Protection Payments, in connection with the assumption of
executory contracts and unexpired leases, or in respect of payroll and related
expenses and employee benefits accrued as of the Petition Date;

(x) the Bankruptcy Court shall enter an order terminating the exclusive right of
any Credit Party to file a Chapter 11 Plan;

(xi) any Credit Party shall obtain Bankruptcy Court approval of a disclosure
statement for a Chapter 11 Plan other than an Acceptable Plan or a Confirmation
Order shall be entered with respect to a Chapter 11 Plan (regardless of the
proponent of such Chapter 11 Plan) if such Chapter 11 Plan is not an Acceptable
Plan;

(xii) any Credit Party shall enter into an agreement for, or shall file (or
support or fail to oppose) a motion seeking, or the Bankruptcy Court shall
enter, an order authorizing, a sale of all or substantially all of any Credit
Party’s assets for a cash price or other terms that will not result in Payment
in Full of all Obligations and all Pre-Petition Lender Debt at the closing of
such sale unless the terms are otherwise consented to in writing by
Administrative Agent, Co-Collateral Agents and Required Lenders in their
respective discretion;

(xiii) any Credit Party shall file a motion seeking authority to consummate a
sale of assets of such Credit Party or any of its Subsidiaries (other than any
such sale of assets that is permitted by the Loan Documents) outside the
Ordinary Course of Business, or any sale of any part of the Collateral pursuant
to Section 363 of the Bankruptcy Code, in each case without Administrative
Agent’s, Co-Collateral Agents and Required Lenders’ prior written consent;

(xiv) any substantial part of any Credit Party’s assets, other than the
Collateral, shall be sold by such Credit Party and, as a consequence of such
sale, such Credit Party is not able to continue its liquidation of the
Collateral as contemplated by the Milestones;

 

113



--------------------------------------------------------------------------------

(xv) without the prior written consent of Administrative Agent, Co-Collateral
Agents and Required Lenders, any Person shall file a motion to alter, amend,
vacate, supplement, modify, or reconsider, in any respect, either of the DIP
Financing Orders after entry by the Bankruptcy Court, or either of the DIP
Financing Orders is amended, vacated, stayed, reversed or otherwise modified,
whether on appeal or otherwise;

(xvi) the Bankruptcy Court shall enter an order granting Cardinal relief from
the automatic stay to permit foreclosure on or repossession of any Collateral or
other assets of any Credit Party;

(xvii) the Bankruptcy Court shall enter an order granting any Person, other than
Administrative Agent, relief from the automatic stay to permit foreclosure on or
repossession of any Collateral or other assets of any Credit Party, or to permit
the commencement or continuation of Pre-Petition litigation against any Credit
Party for any purpose other than to liquidate the amount of a disputed claim
involving potential liability covered by insurance;

(xviii) an order shall be entered for the substantive consolidation of the
Estate of any Credit Party with any other Person, unless such Person is another
Credit Party, and such order granting substantive consolidation provides that
the assets of such Credit Party shall remain subject to the Liens of
Administrative Agent and Pre-Petition Agent securing the Obligations and the
Pre-Petition Lender Debt, respectively;

(xix) any order is entered prohibiting or otherwise unduly restricting, or the
Bankruptcy Court shall prohibit or otherwise unduly restrict, the ability of
Pre-Petition Agent to credit bid the Pre-Petition Lender Debt;

(xx) the DIP Facility shall cease to be in full force and effect, the Bankruptcy
Court shall declare the DIP Facility to be null and void, any Credit Party or a
Committee shall contest the validity or enforceability of the DIP Facility, any
Credit Party shall deny in writing that such Credit Party has any further
liability or obligation under the DIP Facility, or Lenders shall cease to have
the benefit of the Liens granted by either of the DIP Financing Orders;

(xxi) an order shall be entered by the Bankruptcy Court (A) avoiding or
requiring disgorgement by Administrative Agent or any Lender of any amounts
received in respect of the Obligations or the Pre-Petition Lender Debt, or
(B) surcharging under Section 506(c) of the Bankruptcy Code any Collateral
securing the Obligations or the Pre-Petition Obligations, or any Credit Party
shall file a motion seeking such a surcharge;

(xxii) any Credit Party shall file any motion or other request with the
Bankruptcy Court seeking authority to use any cash proceeds of the Collateral or
the Pre-Petition Collateral or to obtain any financing under Section 364(d) of
the Bankruptcy Code secured by a priming Lien, or Lien of equal priority with
Administrative Agent’s Liens, upon any Collateral, in each case without
Administrative Agent’s, Co-Collateral Agents’ and Required Lenders’ prior
written consent;

(xxiii) the Bankruptcy Court enters any order in any of the Chapter 11 Cases
granting to any Person (A) a Superpriority Claim (other than the Obligations)
prior to Full Payment of the Obligations or (B) any Lien that has a priority
pari passu with or senior to the Liens granted to Administrative Agent under the
Loan Documents and the DIP Financing Orders;

 

114



--------------------------------------------------------------------------------

(xxiv) any Credit Party or another party in interest on behalf of any Credit
Party shall file any action, suit or other proceeding or contested matter
challenging the validity, perfection or priority of any Liens of Pre-Petition
Agent securing the Pre-Petition Lender Debt, or the validity or enforceability
of any of the Pre-Petition Loan Documents, or asserting any Avoidance Claim
against Pre-Petition Agent or any Pre-Petition Lender, or seeking to recover any
monetary damages from Pre-Petition Agent or any Pre-Petition Lender;

(xxv) any Credit Party, the Committee or another party in interest on behalf of
any Credit Party shall file any action, suit or other proceeding or contested
matter challenging the validity, perfection or priority of any Liens of
Administrative Agent securing the Obligations, or the validity or enforceability
of any of the Loan Documents, or asserting any Avoidance Claim against
Administrative Agent or any Lender, or seeking to recover any monetary damages
from Administrative Agent, any Co-Collateral Agent or any Lender;

(xxvi) the Bankruptcy Court enters an order (x) upholding any challenge by the
Committee to the validity, perfection or priority of any Liens of Pre-Petition
Agent securing the Pre-Petition Lender Debt, or the validity or enforceability
of any of the Pre-Petition Loan Documents, or asserting any Avoidance Claim
against Pre-Petition Agent or any Pre-Petition Lender or (y) awarding monetary
damages to the Committee from Pre-Petition Agent or any Pre-Petition Lender; or

(xxvii) or any Credit Party shall file a motion or other pleading seeking relief
that, if granted, could reasonably be expected to result in the occurrence of an
Event of Default (unless such relief, if granted (or the relevant transaction)
would result in Payment in Full of the Obligations and the Pre-Petition Lender
Debt immediately upon consummation of the matter addressed by such motion or
pleading, whether pursuant to a Chapter 11 Plan or otherwise).

11.2 Remedies upon Default.

(a) Events of Default Generally. Immediately upon the occurrence of any Event of
Default, subject to any limitations in the then applicable DIP Financing Order,
Administrative Agent may (and, at the written direction of the Required Lenders,
Administrative Agent shall) do one or more of the following at any time and from
time to time:

(i) declare any Obligations immediately due and payable (other than Obligations
under any Swap Agreements between an Obligor and Administrative Agent or any
Lender (or any of their respective Affiliates), all of which shall be due in
accordance with and governed by the provisions of such Swap Agreements),
whereupon they shall be due and payable without diligence, presentment, demand,
protest, or notice of any kind, all of which are hereby waived by Credit Parties
to the fullest extent permitted by Applicable Law;

(ii) (A) refuse to make Loans, cease the issuance of any Letters of Credit, and
refuse to make any other extensions of credit or grant any other financial
accommodations to or for the benefit of any Credit Parties; (B) terminate,
reduce, or

 

115



--------------------------------------------------------------------------------

further condition access to any Commitment; (C) without limiting the exercise of
any such right existing hereunder prior to any Event of Default occurring, make
any adjustment to the Borrowing Base (including by instituting additional
Reserves); and (D) without limiting the exercise of any such right existing
hereunder prior to any Event of Default occurring, ON DEMAND, require Credit
Parties to Cash Collateralize LC Obligations, Bank Product Obligations, and
other Obligations that are contingent or not yet due and payable (and, if Credit
Parties do not, for whatever reason, provide such Cash Collateral ON DEMAND,
Administrative Agent may provide such Cash Collateral with the proceeds of a
Revolving Loan funded by itself and each Lender shall fund its Pro Rata Share
thereof in accordance with Section 4.1, regardless of whether an Over Advance
exists or would result therefrom or any condition precedent to the making of any
such Loan has not been satisfied); and

(iii) exercise such other rights and remedies which may be available to it under
this Agreement, the other Loan Documents, the DIP Financing Orders, any
agreements relating to Bank Products, or under Applicable Law (including the
rights of a secured party under the UCC).

(b) Safekeeping. In respect of its exercise of any rights and remedies regarding
any Collateral, whether before or after an Event of Default exists,
Administrative Agent shall not be liable or responsible in any way for the
safekeeping of any Collateral, for any loss or damage thereto, for any
diminution in the value thereof, or for any act or default of any warehouseman,
carrier, forwarding agency, or other Person whatsoever, and the same shall be at
all times at Credit Parties’ sole risk.

11.3 License. Each Credit Party hereby grants to Administrative Agent during the
existence of any Event of Default an irrevocable, non-exclusive license or other
right to use, license, or sublicense (without payment of any royalty or other
compensation to such Credit Party or any other Person) any or all of such Credit
Party’s Intellectual Property, computing hardware, brochures, promotional and
advertising materials, labels, packaging materials, and other Property in
connection with the advertising for sale or lease, marketing, selling, leasing,
liquidating, collecting, completing manufacture of, or otherwise exercising any
rights or remedies with respect to, any Collateral, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof. Each Credit Party’s rights and interests in and to any
Intellectual Property shall inure to Administrative Agent’s benefit. Nothing
contained herein is intended, or shall be construed, to limit the exercise of
Administrative Agent’s rights and remedies respecting such Intellectual Property
and other Properties, to the extent constituting Collateral.

11.4 Receiver. In addition to any other right and remedy available to it,
subject to obtaining any required relief from the automatic stay in the Chapter
11 Cases, Administrative Agent, either on its own motion or upon the request of
the Required Lenders, shall have the absolute right, during the existence of an
Event of Default, to seek and obtain the appointment of a receiver to take
possession of and operate and/or dispose of the business and assets of any
Credit Party and Subsidiaries, and Credit Parties hereby consent (for themselves
and on behalf of the Subsidiaries) to such rights and such appointment and
hereby waive any objection Credit Parties may have thereto or the right to have
a bond or other security posted by Administrative Agent or any Lender in
connection therewith.

11.5 Deposits; Insurance. Without limiting the exercise of any such right
existing hereunder prior to any Event of Default occurring, Credit Parties
(a) authorize Administrative Agent, during the existence of an Event of Default,
to settle, collect, and apply against the Obligations any refund of insurance
premiums or any insurance proceeds payable to any Credit Party on account of any
Loss or otherwise and (b) irrevocably appoint Administrative Agent during the
existence of an Event of Default as their attorney-in-fact to endorse any check
or draft or take other action necessary to obtain such funds.

 

116



--------------------------------------------------------------------------------

11.6 Remedies Cumulative. All rights and remedies of Administrative Agent or any
other Secured Party contained herein, in the other Loan Documents, in the DIP
Financing Orders, under the UCC, and under Applicable Law upon the occurrence of
any Event of Default are cumulative and not in derogation or substitution of
each other. In particular, the foregoing rights and remedies of Administrative
Agent and the other Secured Parties may be exercised at any time and from time
to time, concurrently or in any order, and shall not be exclusive of any other
rights or remedies that Administrative Agent or the other Secured Parties may
have, whether under any Loan Document, the DIP Financing Orders, the UCC,
Applicable Law and shall include the right to apply to a court of equity for an
injunction to restrain a breach or threatened breach by any Obligor of this
Agreement or any of the other Loan Documents. Administrative Agent and the other
Secured Parties may at any time or times, proceed directly against any Obligor
to collect the Obligations without prior recourse to any other Obligor the
Collateral. All rights and remedies of Administrative Agent and the other
Secured Parties shall continue in full force and effect until Payment in Full of
all Obligations.

SECTION 12

ADMINISTRATIVE AGENT

12.1 Appointment, Authority, and Duties of Administrative Agent and
Co-Collateral Agents; Professionals.

(a) Appointment and Authority. Each Lender, LC Issuer and other Secured Party
hereby irrevocably appoints Regions Bank to act on its behalf as Administrative
Agent hereunder and under the other Loan Documents and authorizes Administrative
Agent to (i) take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are incidental thereto and (ii) enter into all Loan
Documents to which Administrative Agent is intended to be a party and accept all
Security Documents for Administrative Agent’s benefit and the Pro Rata benefit
of the Lenders, all of which shall be binding upon the Secured Parties. Without
limiting the generality of the foregoing, Administrative Agent shall have the
sole and exclusive authority to (i) act as the disbursing and collecting agent
for the Lenders with respect to all payments and collections arising in
connection with the Loan Documents; (ii) execute and deliver as Administrative
Agent each Loan Document, including any Intercreditor Agreement or Subordination
Agreement, and accept delivery of each Loan Document from any Borrower or other
Person; (iii) act as collateral agent for the Secured Parties for purposes of
perfecting and administering Liens under the Loan Documents, and for all other
purposes stated therein; (iv) except for duties expressly delegated to any
Co-Collateral Agent, manage, supervise, or otherwise deal with Collateral; and
(v) take any Enforcement Action or otherwise exercise any rights or remedies
with respect to any Collateral under the Loan Documents, Applicable Law, or
otherwise. Subject to Section 15.2(a)(iv)(C) and the Co-Collateral Agent Rights
Agreement, Administrative Agent shall be authorized to determine whether any
Accounts, General Intangibles or Inventory constitute Eligible Credit Card
Receivables, Eligible Pharmacy Receivables, Eligible Pharmacy Scripts or
Eligible Inventory or whether to impose or release any Reserve, which
determinations and judgments, if exercised in Good Faith, shall exonerate
Administrative Agent and Co-Collateral Agents from liability to any other
Secured Party or other Person for any error in judgment. Each Lender and LC
Issuer irrevocably appoints each of Regions Bank and Bank of America, N.A. as a
Co-Collateral Agent and authorizes each such Person to take such actions on such
Lender’s or LC Issuer’s, as applicable, behalf and to exercise such powers as
are delegated to a Co-Collateral Agent under this Agreement and the other Loan
Documents, together with all such actions and powers that are reasonably
incidental thereto. It is understood and agreed that the use of the term “agent”
(or any other similar nomenclature) herein or in any other Loan Documents with
reference to

 

117



--------------------------------------------------------------------------------

Administrative Agent or any Co-Collateral Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead such term is used as a matter of market
custom and is intended to create or reflect only an administrative relationship
between contracting parties.

(b) Duties; Delegation. The duties of Administrative Agent and Co-Collateral
Agents shall be ministerial and administrative in nature, and neither
Administrative Agent nor any Co-Collateral Agent shall have any duties or
obligations except those expressly set forth in this Agreement or the other Loan
Documents. Neither Administrative Agent nor any Co-Collateral Agent shall have a
fiduciary relationship with any Lender, LC Issuer, Secured Party, Participant or
other Person, whether by reason of this Agreement or any other Loan Document or
any transaction relating hereto or thereto or otherwise, and regardless of
whether a Default or Event of Default exists. The conferral upon Administrative
Agent or any Co-Collateral Agent of any right shall not imply a duty on
Administrative Agent’s or such Co-Collateral Agent’s part to exercise such
right, unless instructed to do so by Required Lenders (or such other number or
percentage of Lenders as shall be necessary under the circumstances as provided
in Section 15.2) in accordance with this Agreement. Administrative Agent and
Co-Collateral Agents each may perform its duties through agents, employees and
other Related Parties and Administrative Agent may consult with and employ
Administrative Agent Professionals and shall be entitled to act upon (or refrain
from acting), and shall be fully protected in any action taken (or omitted to be
taken) in Good Faith reliance upon, any advice given by any Administrative Agent
Professional. Neither Administrative Agent nor any Co-Collateral Agent shall be
responsible for the negligence or misconduct of any agents, employees, other
Related Parties or, in the case of Administrative Agent, Administrative Agent
Professionals selected by it. Except as otherwise may be expressly set forth
herein or in any of the other Loan Documents, neither Administrative Agent nor
any Co-Collateral Agent shall have any duty to disclose, and shall not be liable
for any failure to disclose, any information relating to any Credit Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
Administrative Agent or as Co-Collateral Agent or any of its agents, employees,
other Related Parties or, in the case of Administrative Agent, Administrative
Agent Professionals in any capacity.

(c) Instructions of Required Lenders. The rights and remedies conferred upon
Administrative Agent or any Co-Collateral Agent under the Loan Documents may be
exercised without the necessity of joinder of any other party, unless required
by Applicable Law. Administrative Agent and Co-Collateral Agents each may
request instructions from Required Lenders with respect to any act (including
the failure to act) in connection with this Agreement or any other Loan Document
and may seek assurances to its satisfaction from Lenders of their
indemnification obligations under Section 12.5 against all Claims which could be
incurred by Administrative Agent or such Co-Collateral Agent in connection with
any act (or failure to act). Administrative Agent and each Co-Collateral Agent
shall be entitled to refrain from any act until it has received such
instructions or assurances, and neither Administrative Agent nor any
Co-Collateral Agent shall incur liability to any Person by reason of so
refraining. Instructions of the Required Lenders shall be binding upon all
Lenders, and no Lender or any other Person shall have any right of action
whatsoever against Administrative Agent or any Co-Collateral Agent as a result
of Administrative Agent’s or such Co-Collateral Agent’s acting or refraining
from acting in accordance with the instructions of the Required Lenders.
Notwithstanding the foregoing, instructions by and consent of all Lenders
(except any Defaulting Lender) shall be required in the circumstances described
in Section 15.2(a)(iv). The Required Lenders, without the prior written consent
of each Lender, may not direct Administrative Agent to accelerate and demand
payment of Loans held by one Lender without accelerating and demanding payment
of all other Loans or terminate the Commitments of one Lender without
terminating the Commitments of all Lenders. Neither Administrative Agent nor any
Co-Collateral Agent shall be required to take any action which, in its opinion,
or in the opinion of its legal counsel, is contrary to Applicable Law or any
Loan Document or could subject any Administrative Agent Indemnitee or any
Co-Collateral Agent to liability, including for the avoidance of doubt any
action that may be in violation of the automatic stay under any Debtor Relief
Law or that may affect a forfeiture, modification or termination of Property of
a Defaulting Lender in violation of any Debtor Relief Law.

 

118



--------------------------------------------------------------------------------

(d) Legal Representation of Administrative Agent. In connection with the
negotiation, drafting and execution of this Agreement and the other Loan
Documents, or in connection with future legal representation relating to any
amendments, waivers, consents or other modifications to this Agreement or any
other Loan Documents, or the administration or enforcement hereof or thereof,
Parker, Hudson, Rainer & Dobbs LLP has represented, and such law firm (or its
successors serving in such capacity) shall represent, only Regions Bank, in its
capacity as Administrative Agent, a Co-Collateral Agent, a LC Issuer and a
Lender or other Secured Party, and not any other Lender, Co-Collateral Agent, LC
Issuer or other Secured Party.

12.2 Guarantors and Collateral; Intercreditor Agreements; and Field Examination
Reports.

(a) Lien Releases; Release of Guarantors; Care of Collateral. Each Secured Party
authorizes Administrative Agent to (i) release any Lien with respect to any
Collateral (A) upon Payment in Full of the Obligations or (B) that is the
subject of an Asset Disposition which Borrower Representative certifies in
writing to Administrative Agent and Co-Collateral Agents is a Permitted Asset
Disposition (and Administrative Agent may rely conclusively on any such
certificate without further inquiry), (ii) subordinate its Liens in any
Collateral in favor of any other Lien if Borrower Representative certifies that
such other Lien is a Permitted Lien entitled to priority over Administrative
Agent’s Liens (and Administrative Agent may rely conclusively on any such
certificate without further inquiry) and (iii) release any Guarantor from its
obligations under this Agreement and the other Loan Documents if such Person
ceases to be a Guarantor as a result of a transaction permitted hereunder or
thereunder. Administrative Agent shall have no obligation whatsoever to any
Lenders to assure that any Collateral exists or is owned by an Obligor or any
other Person, or is cared for, protected, insured or encumbered, nor to assure
that Administrative Agent’s Liens have been properly created, perfected or
enforced, or are entitled to any particular priority, nor to exercise any duty
of care with respect to any Collateral. Upon request by Administrative Agent at
any time, the Required Lenders will confirm in writing Administrative Agent’s
authority to release or subordinate its interest in particular types or items of
Property, or to release any Guarantor from its obligations under this Agreement
or any other Loan Document pursuant to this Section 12.2(a).

(b) Possession of Collateral. Administrative Agent and the Lenders appoint each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or under Article 9 Control of such
Lender, to the extent such Liens are perfected by possession or Article 9
Control. If any Lender obtains possession or Article 9 Control of any
Collateral, it shall notify Administrative Agent thereof and, promptly upon
Administrative Agent’s request (but, in any case, within five (5) Business Days)
deliver such Collateral to Administrative Agent or otherwise deal with such
Collateral in accordance with Administrative Agent’s instructions.

(c) Reports. Upon any such Person’s request therefor, Administrative Agent shall
promptly forward to the Co-Collateral Agents, each LC Issuer and each Lender,
when complete, copies of any field audit, field examination, or appraisal report
prepared by or for Administrative Agent with respect to any Credit Party or
Subsidiary or any Collateral (each, a “Report”). Each Co-Collateral Agent, each
LC Issuer and each Lender agrees (i) that neither Regions Bank nor
Administrative Agent makes any representation or warranty as to the accuracy or
completeness of any Report and shall not be liable for any information contained
in or omitted from any Report; (ii) that the Reports are not intended to be
comprehensive audits or examinations of any Person, thing, or matter and that
Administrative Agent or any other Person performing any such audit, examination,
or appraisal will inspect only specific

 

119



--------------------------------------------------------------------------------

information regarding the subject matter thereof and will rely significantly
upon the books and records, as well as upon representations of, the Persons (and
their officers and employees) subject to such audit, examination, or appraisal;
and (iii) to keep all Reports confidential in accordance with Section 15.14 and,
without limitation thereof, not to distribute any Report (or the contents
thereof) to any Person (except to such Person’s Participants, attorneys, and
accountants) or use any Report in any manner other than administration of the
Loans and other Obligations. Each of the Co-Collateral Agents, LC Issuers and
the Lenders agrees to indemnify, defend and hold harmless Administrative Agent
and any other Person preparing a Report (excepting therefrom any Obligor) from
any action such LC Issuer or such Lender may take as a result of or any
conclusion it may draw from any Report, as well as from any Claims arising in
connection with any third parties that obtain any information contained in a
Report through such LC Issuer or such Lender.

(d) Rights of Individual Secured Parties. Anything contained in any of the Loan
Documents to the contrary notwithstanding, each of the Credit Parties,
Administrative Agent and each other Secured Party hereby acknowledge and agree
that (i) no Secured Party except Administrative Agent shall have any power,
right or remedy hereunder individually to realize upon any of the Collateral or
to enforce this Agreement or any other Loan Document, it being understood and
agreed that all such powers, rights and remedies hereunder may be exercised
solely by Administrative Agent, on behalf of the Secured Parties in accordance
with the terms hereof and thereof, and (ii) in the event of a foreclosure by
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, Administrative Agent or any other Secured Party may
be the purchaser of any or all of such Collateral at any such sale or other
disposition and Administrative Agent, as agent for and representative of the
Secured Parties (but not any of the other Secured Parties in their respective
individual capacities) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by
Administrative Agent at such sale or other disposition.

(e) Intercreditor Agreements. Lenders, LC Issuers and the other Secured Parties
each acknowledges and agrees that the Cardinal Intercreditor Agreement and any
consent, filing or other action with respect thereto is or, as applicable, will
be binding upon it. Each of the Lenders, LC Issuers and each of the Secured
Parties hereby (i) acknowledges that it has received a copy of the Cardinal
Intercreditor Agreement, (ii) agrees that it will be bound by and will take no
actions contrary to the provisions of the Cardinal Intercreditor Agreement and
(iii) reaffirms its prior authorizations and instructions to the Administrative
Agent to enter into the Cardinal Intercreditor Agreement.

12.3 Reliance By Administrative Agent and Co-Collateral Agents. Administrative
Agent and Co-Collateral Agents each shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document, or other writing (including any
electronic message, facsimile, Internet or intranet website posting, or other
distribution), or any statement made to it (orally or otherwise) which is
believed by it to be genuine and to have been made, signed, sent, or otherwise
authenticated, as applicable, by the proper Person. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or LC Issuer, Administrative Agent may presume that such condition is
satisfactory to such Lender or LC Issuer unless Administrative Agent shall have
received notice to the contrary from such Lender or LC Issuer in accordance with
Section 15.1 before the making of such Loan or the issuance of such Letter of
Credit. Administrative Agent and Co-Collateral Agents each may consult with
legal counsel (who may be counsel for Borrowers), independent accountants and,
in the case of Administrative Agent, other Administrative Agent Professionals
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

120



--------------------------------------------------------------------------------

12.4 Action Upon Default. Administrative Agent shall be entitled to assume that
no Default or Event of Default has occurred and is continuing and shall not be
deemed to have knowledge of any Default or Event of Default unless, in its
capacity as a Lender it has actual knowledge thereof, or it has received written
notice from any other Lender or any Credit Party specifying the occurrence and
nature thereof. If any Lender acquires knowledge of a Default or Event of
Default, it shall promptly notify Administrative Agent and the other Lenders
thereof in writing specifying in detail the nature thereof. Each Lender agrees
that, except as otherwise provided in any Loan Documents or with the written
consent of Administrative Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations under any Loan Documents, or exercise
any right that it might otherwise have under Applicable Law to credit bid at
foreclosure sales, UCC sales, or other similar dispositions of Collateral.
Notwithstanding the foregoing, however, a Lender may take action to preserve or
enforce its rights against a Borrower where a deadline or limitation period is
applicable that would, absent such action, bar enforcement of Obligations held
by such Lender, including the filing of proofs of claim in an Insolvency
Proceeding.

12.5 Indemnification of Administrative Agent Indemnitees. EACH SECURED PARTY
SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS ADMINISTRATIVE AGENT INDEMNITEES, TO
THE EXTENT NOT REIMBURSED BY OBLIGORS (BUT WITHOUT LIMITING THE INDEMNIFICATION
OBLIGATIONS OF OBLIGORS UNDER ANY LOAN DOCUMENTS), ON A PRO RATA BASIS, AGAINST
ALL CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY ADMINISTRATIVE AGENT
INDEMNITEE, PROVIDED SUCH CLAIM RELATES TO OR ARISES FROM AN ADMINISTRATIVE
AGENT INDEMNITEE’S ACTING AS OR FOR ADMINISTRATIVE AGENT (IN ITS CAPACITY AS
ADMINISTRATIVE AGENT). In Administrative Agent’s discretion, it may reserve for
any such Claims made against an Administrative Agent Indemnitee and may satisfy
any judgment, order, or settlement relating thereto, from proceeds of Collateral
before making any distribution of Collateral proceeds to any other Secured
Parties. If Administrative Agent is sued by any receiver, bankruptcy trustee,
debtor-in-possession, or other Person for any alleged preference or fraudulent
transfer, then any monies paid by Administrative Agent in settlement or
satisfaction of such proceeding, together with all interest, costs, and expenses
(including attorneys’ fees) incurred in the defense of same, shall be reimbursed
to Administrative Agent by each Lender to the extent of its Pro Rata Share. All
payment obligations under this Section 12.5 shall be due and payable ON DEMAND,
together with interest thereon, computed on the basis of a year of three hundred
sixty (360) days for the actual number of days elapsed in the period during
which it accrues, for three (3) Business Days at the Federal Funds Rate and
thereafter at the interest rate then applicable to Revolving Loans until such
defaulted sum is Paid in Full.

12.6 Limitation on Responsibilities of Administrative Agent. Administrative
Agent shall not be liable for any action taken or not taken by it under any Loan
Document (a) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as
Administrative Agent shall believe in Good Faith shall be necessary, under the
circumstances as provided in Section 15.2) or (b) in the absence of its own
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction by final and non-appealable judgment binding on Administrative
Agent. Administrative Agent does not assume any responsibility for any failure
or delay in performance or any breach by any Obligor or any Secured Party of any
obligations under the Loan Documents. Administrative Agent does not make to
Lenders any express or implied warranty, representation, or Guarantee with
respect to any Obligations, Collateral, Loan Documents, or Borrower. No
Administrative Agent Indemnitee shall be responsible to any Secured Party for
(a) any recitals, statements, information, representations, or warranties
contained in any Loan Documents; (b) the execution, validity, genuineness,
effectiveness, or enforceability of any Loan Documents; (c) the genuineness,
enforceability, collectibility, value, sufficiency, location, or existence of
any Collateral, or the validity, extent, perfection or priority of any Lien
therein; (d) the validity, enforceability or

 

121



--------------------------------------------------------------------------------

collectibility of any Obligations; or (e) the assets, liabilities, financial
condition, results of operations, business, creditworthiness, or legal status of
any Credit Party or Account Debtor. No Administrative Agent Indemnitee shall
have any obligation to any Secured Party to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or under any other Loan Document or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or in
any other Loan Document, or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 6 or
elsewhere herein or in any other Loan Document. Administrative Agent shall have
no liability with respect to the administration, submission or any other matter
related to the rates in the definition of LIBOR Index Rate or with respect to
any comparable or successor rate thereto.

12.7 Resignation; Successor Administrative Agent. Subject to the appointment and
acceptance of a successor Administrative Agent as provided below, Administrative
Agent may resign at any time by giving at least thirty (30) days prior written
notice thereof to Lenders and Borrowers. Upon receipt of such notice, the
Required Lenders shall have the right to appoint a successor Administrative
Agent which shall be (i) a Lender or an Affiliate of a Lender (in each case
excluding Defaulting Lenders) or (ii) a commercial bank that is organized under
the laws of the United States or any state or district thereof, or an Affiliate
of such bank. If no successor agent is appointed before the effective date of
the resignation of Administrative Agent, then Administrative Agent may appoint a
successor agent meeting the qualifications set forth above, provided that if
Administrative Agent shall notify Borrowers and Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
Collateral security held by Administrative Agent on behalf of the Lenders or LC
Issuers under any of the Loan Documents the retiring Administrative Agent shall
continue to hold such Collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications, and
determinations provided to be made by, to or through Administrative Agent shall
instead be made by or to each Lender and each LC Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon acceptance by a successor
Administrative Agent of an appointment to serve as Administrative Agent
hereunder, such successor Administrative Agent shall thereupon succeed to and
become vested with all the powers and duties of the retiring Administrative
Agent without further act, and the retiring Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents (if not
already discharged therefrom as provided above in this Section 12.7) but shall
continue to have the benefits of the indemnification set forth in Section 12.5,
15.3, and 15.4. Notwithstanding any Administrative Agent’s resignation, the
provisions of this Section 12 shall continue in effect for its benefit with
respect to any actions taken or omitted to be taken by it while Administrative
Agent. Any successor to Regions Bank by merger or acquisition of Equity
Interests or its Loans hereunder shall continue to be Administrative Agent
hereunder without further act on the part of the parties hereto, unless such
successor resigns as provided above. Any Co-Collateral Agent may resign at any
time by giving prior written notice thereof to Administrative Agent, Lenders and
Borrowers.

12.8 Separate Collateral Agent. It is the intent of the parties that there shall
be no violation of any Applicable Law denying or restricting the right of
financial institutions to transact business in any jurisdiction. If
Administrative Agent believes that it may be limited in the exercise of any
rights or remedies under the Loan Documents due to any Applicable Law,
Administrative Agent may, with prior written consent of the Co-Collateral Agents
(not to be unreasonably withheld, conditioned or delayed) appoint an additional
Person who is not so limited, as a separate collateral agent or co-collateral
agent. If

 

122



--------------------------------------------------------------------------------

Administrative Agent appoints a collateral agent or co-collateral agent, then,
subject to the terms of any such appointment, each right and remedy intended to
be available to Administrative Agent under the Loan Documents shall also be
vested in such separate agent. Every covenant and obligation necessary to the
exercise thereof by such agent shall run to and be enforceable by it as well as
Administrative Agent. Lenders shall execute and deliver such documents as
Administrative Agent deems appropriate to vest any rights or remedies in such
agent. If any collateral agent or co-collateral agent shall die or dissolve,
become incapable of acting, resign, or be removed, then all the rights and
remedies of such agent, to the extent permitted by Applicable Law, shall vest in
and be exercised by Administrative Agent until appointment of a new agent.

12.9 Due Diligence and Non-Reliance. Each Secured Party acknowledges and agrees
that it has, independently and without reliance upon Administrative Agent or any
other Secured Party, or any of their respective Related Parties, and based upon
such documents, information, and analyses as it has deemed appropriate, made its
own credit analysis of each Obligor and its own decision to enter into this
Agreement and to fund Loans, issue Letters of Credit, participate in LC
Obligations hereunder, make or participate in other credit extensions to
Obligors hereunder and grant other financial accommodations to or on behalf of
any Obligor pursuant hereto. Each Secured Party has made such inquiries
concerning the Loan Documents, the Collateral and each Obligor as such Lender
believes necessary. Each Secured Party further acknowledges and agrees that the
other Secured Parties, including Administrative Agent, or any of their
respective Related Parties, have made no representations or warranties
concerning any Obligor or Subsidiary, any Collateral, or the legality, validity,
sufficiency, or enforceability of any Loan Documents or Obligations. Each
Secured Party will, independently and without reliance upon the other Secured
Parties, including Administrative Agent and or any of their respective Related
Parties, and based upon such financial statements, documents, and information as
it deems appropriate at the time, continue to make and rely upon its own credit
decisions in making Loans, issuing Letters of Credit, participating in LC
Obligations, making or participating in other credit extensions to Obligors and
granting other financial accommodations to or on behalf of any Obligor and in
taking or refraining from any action under any Loan Documents. Except as
expressly required hereby and except for notices, reports, and other information
expressly requested by a LC Issuer or any Lender, neither Administrative Agent
nor any Co-Collateral Agent shall have any duty or responsibility to provide any
LC Issuer, any Lender or any other Secured Party with any notices, reports, or
certificates furnished to Administrative Agent or any Co-Collateral Agent by any
Obligor or Subsidiary or any credit or other information concerning the affairs,
financial condition, business, or Properties of any Obligor or Subsidiary which
may come into possession of Administrative Agent, such Co-Collateral Agent or
any of their Affiliates.

12.10 Remittance of Payments.

(a) Remittances Generally. All payments by any Lender to Administrative Agent
shall be made by the time and on the day set forth in this Agreement, in
immediately available funds. If no time for payment is specified or if payment
is due on demand by Administrative Agent and request for payment is made by
Administrative Agent by 11:00 a.m. on a Business Day, payment shall be made by
such Lender not later than 2:00 p.m. on such day, and if request is made after
11:00 a.m., then payment shall be made by 11:00 a.m. on the next Business Day.
Payment by Administrative Agent to any Lender shall be made by wire transfer, in
the type of funds received by Administrative Agent. Any such payment shall be
subject to Administrative Agent’s right of offset for any amounts due from such
Lender under the Loan Documents. From and after the due date for payment by
Lenders, such payment shall bear interest computed on the basis of a year of
three hundred sixty (360) days for the actual number of days elapsed in the
period during which it accrues, for three (3) Business Days at the Federal Funds
Rate and thereafter at the interest rate then applicable to Revolving Loans
until such defaulted sum is Paid in Full.

 

123



--------------------------------------------------------------------------------

(b) Failure to Pay. If any Lender fails to pay any amount when due by it to
Administrative Agent pursuant to the terms hereof, such amount shall bear
interest from the due date until paid at the rate determined by Administrative
Agent as customary in the banking industry for interbank compensation. In no
event shall Borrowers be entitled to receive credit for any interest paid by a
Lender to Administrative Agent.

(c) Recovery of Payments. If Administrative Agent pays any amount to a Secured
Party in the expectation that a related payment will be received by
Administrative Agent from an Obligor and such related payment is not received,
then Administrative Agent may recover such amount from each Secured Party that
received it. If Administrative Agent determines at any time that an amount
received under any Loan Document must be returned to an Obligor or paid to any
other Person pursuant to Applicable Law or otherwise, then, notwithstanding any
other term of any Loan Document, Administrative Agent shall not be required to
distribute such amount to any Secured Party. If any amounts received and applied
by Administrative Agent to any Obligations are later required to be returned by
Administrative Agent pursuant to Applicable Law, each Lender shall pay to
Administrative Agent, ON DEMAND, such Lender’s Pro Rata Share of the amounts
required to be returned in accordance with Section 4.1. together with interest
thereon, computed on the basis of a year of three hundred sixty (360) days for
the actual number of days elapsed in the period during which it accrues, for
three (3) Business Days at the Federal Funds Rate and thereafter at the interest
rate then applicable to Revolving Loans until such defaulted sum is Paid in
Full.

12.11 Administrative Agent in its Individual Capacity; Each Co-Collateral Agent
in its Individual Capacity. As a Lender, Administrative Agent and each
Co-Collateral Agent shall have the same rights and remedies under the other Loan
Documents as any other Lender, and the terms “Lenders,” “Required Lenders,” or
any similar term, as and when used herein or in any other Loan Document, unless
otherwise expressly provided, shall include Administrative Agent and
Co-Collateral Agents each in its capacity as a Lender. Each of Administrative
Agent and its Affiliates and each Co-Collateral Agent and its Affiliates may
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, be a Bank Product Provider to, act as trustee under indentures of,
serve as financial or other advisor to, and generally engage in any kind of
business with, Borrowers and their Affiliates, as if Administrative Agent or
such Collateral Agent were any other bank, without any duty to account therefor
(including any fees or other consideration received in connection therewith) to
the other Lenders. In their individual capacity, Administrative Agent and its
Affiliates and each Co-Collateral Agent and its Affiliates may receive
information regarding Borrowers, their Affiliates and their Account Debtors
(including information subject to confidentiality obligations), and each Lender
agrees that Administrative Agent and its Affiliates and each Co-Collateral Agent
and its Affiliates shall be under no obligation to provide such information to
Lenders if acquired in such individual capacity and not as Administrative Agent
or Co-Collateral Agent hereunder.

12.12 Administrative Agent Titles. Each Lender, other than Administrative Agent
or a Co-Collateral Agent, that is designated (on the cover page of this
Agreement or otherwise) by Administrative Agent as an “Arranger,” “Documentation
Agent,” or “Syndication Agent” or words of similar type or effect shall not have
any right, power, responsibility, or duty under any Loan Documents other than
those applicable to all Lenders and shall in no event be deemed to have any
fiduciary relationship with any other Lender or Secured Party.

12.13 Bank Product Providers. Notwithstanding any term of this Agreement or any
other Loan Document to the contrary, Bank Product Obligations owed to any Lender
(other than any owed to Regions Bank and its Affiliates or any Co-Collateral
Agent and its Affiliates) shall be excluded from the benefits of clauses eighth
and ninth of Section 5.5(a) unless such Lender, in its capacity as a Bank
Product Provider, has delivered to Administrative Agent a Secured Party
Designation Notice in respect

 

124



--------------------------------------------------------------------------------

thereof; provided, that each holder of Bank Product Obligations not party to
this Agreement as a Lender (other than any Affiliate of Regions Bank or a
Co-Collateral Agent) shall be excluded from all benefits of this Agreement and
the other Loan Documents, including Section 5.5(a), unless such Bank Product
Provider has delivered to Administrative Agent a Secured Party Designation
Notice in regard thereto; provided, further, that, unless otherwise approved by
Administrative Agent, no Secured Party Designation Notice may be delivered by
any Lender or other Person (other than an Affiliate of Regions Bank or a
Co-Collateral Agent) to Administrative Agent if an Event of Default then exists.
Each Bank Product Provider not a party to this Agreement as a Lender (other than
any Affiliate of Regions Bank or a Co-Collateral Agent), by its delivery of any
such Secured Party Designation Notice, shall be deemed to have agreed to be
bound by this Agreement and the other Loan Documents in relation to its Bank
Products identified in such notice, to have agreed to perform in accordance with
its terms all the obligations which by the terms of this Agreement and the other
Loan Documents are required to be performed by it as a Bank Product Provider,
and to have appointed and authorized Administrative Agent to act as its agent in
connection therewith to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement, the other Loan Documents or any
other instrument or document furnished pursuant thereto as are delegated to
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto. Each holder of Bank Product Obligations (including any not
otherwise a party hereto) shall indemnify, defend and hold harmless
Administrative Agent Indemnitees, to the extent not reimbursed by Credit
Parties, against all Claims that may be incurred by or asserted against any
Administrative Agent Indemnitee in connection with the Bank Product Obligations
of such Bank Product Provider. Anything contained in this Agreement or any of
the other Loan Documents to the contrary notwithstanding, no Bank Product
Provider, in its capacity as such, will create (or be deemed to have created) in
its favor any rights in connection with the management or release of any
Collateral or of the Obligations of any Borrower or any other Credit Party under
the Loan Documents except as otherwise may be expressly provided herein or in
the other Loan Documents. Furthermore, it is understood and agreed that each
Bank Product Provider, in its capacity as such, shall not have any right to
notice of any action or to consent to, direct or object to any action hereunder
or under any of the other Loan Documents or otherwise in respect of the
Collateral (including the release or impairment of any Collateral, or to any
notice of or consent to any amendment, waiver or modification of the provisions
hereof or of the other Loan Documents), other than in its capacity (if any) as a
Lender and, in any event, only as expressly provided herein or therein.

12.14 No Third Party Beneficiaries. This Section 12 is an agreement solely among
Administrative Agent, LC Issuers, Lenders and the other Secured Parties and
shall survive Payment in Full of the Obligations. This Section 12 does not
confer any rights or benefits upon Credit Parties, any Obligor or any other
Person, and no Credit Party, Obligor or other Person shall have any standing to
enforce this Section 12. As between Credit Parties and Administrative Agent, any
action that Administrative Agent may take under any Loan Documents or with
respect to any Obligations shall be conclusively presumed to have been
authorized and directed by LC Issuers, the Lenders and the other Secured
Parties, as applicable.

12.15 Certifications From Lenders and Participants; PATRIOT Act; No Reliance.

(a) PATRIOT Act Certifications. Each Lender or assignee or Participant of a
Lender that is not incorporated under the laws of the United States of America
or a state thereof (and is not excepted from the certification requirement
contained in Section 313 of the PATRIOT Act and the applicable regulations
because it is both (i) an affiliate of a depository institution or foreign bank
that maintains a physical presence in the United States or foreign country, and
(ii) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to Administrative Agent
the certification, or, if applicable, recertification, certifying that such
Lender, assignee or Participant is not a “shell” and certifying to other matters
as required by Section 313 of the PATRIOT Act and the applicable regulations:
(1) within ten (10) days before the Closing Date, and (2) as such other times as
are required under the PATRIOT Act.

 

125



--------------------------------------------------------------------------------

(b) No Reliance. Each Lender acknowledges and agrees that neither such Lender,
nor any of its Affiliates, Participants or assignees, may rely on Administrative
Agent to carry out such Lender’s, Affiliate’s, Participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR Section 1020.220 (as hereafter amended or
replaced, the “CIP Regulations”), or any other Anti-Terrorism Law, including any
programs involving any of the following items relating to or in connection with
any of the Credit Parties, their Affiliates or their agents, the Loan Documents
or the transactions hereunder or contemplated hereby: (i) any identity
verification procedures, (ii) any recordkeeping, (iii) comparisons with
government lists, (iv) customer notices or (v) other procedures required under
the CIP Regulations or such other Anti-Terrorism Laws.

12.16 Credit Bidding.

The holders of the Obligations hereby irrevocably authorize Administrative
Agent, acting at the direction of the Required Lenders, to credit bid all or any
portion of the Obligations or Pre-Petition Lender Debt (including accepting some
or all of the Collateral in satisfaction of all or some of the Obligations or
Pre-Petition Lender Debt pursuant to a deed in lieu of foreclosure, strict
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(a) at any sale thereof conducted under the provisions of the Bankruptcy Code,
including Sections 363, 1123 or 1129 thereof, or any similar Applicable Law in
any other jurisdictions to which a Credit Party is subject, or (b) at any sale
or foreclosure or acceptance of collateral in lieu of Debt conducted by (or with
the consent of, or at the direction of) Administrative Agent (whether by
judicial action or otherwise) in accordance with any Applicable Law. In
connection with any such credit bid and purchase, the Obligations and
Pre-Petition Lender Debt owed to the holders thereof may be credit bid on a
ratable basis (with Obligations and Pre-Petition Lender Debt with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon liquidation of such claims in an
amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or Debt instruments of the acquisition vehicle(s)
used to consummate such purchase). In connection with any such credit bid
(i) Administrative Agent shall be authorized to form one or more acquisition
vehicles to make a bid, (ii) to adopt documents providing for the governance of
the acquisition vehicle(s) (provided that any actions by Administrative Agent
with respect to such acquisition vehicle(s), including any disposition of the
assets or Equity Interests thereof shall be governed, directly or indirectly, by
the vote of the Required Lenders, irrespective of the termination of the
Commitments and (iii) to the extent that any Obligations or Pre-Petition Lender
Debt that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (whether as a result of another bid being higher or
better, because the amount of Obligations or Pre-Petition Lender Debt assigned
to the acquisition vehicle exceeds the amount of Debt which is credit bid by the
acquisition vehicle or otherwise), such Obligations or Pre-Petition Lender Debt
shall automatically be reassigned to the holders of the Obligations or, as
applicable, Pre-Petition Lender Debt pro rata and the Equity Interests or Debt
instruments issued by any acquisition vehicle on account of the Obligations or
Pre-Petition Lender Debt that had been assigned to the acquisition vehicle shall
automatically be cancelled without the need for any Lender or any acquisition
vehicle to take any further action.

 

126



--------------------------------------------------------------------------------

SECTION 13

ASSIGNMENTS AND PARTICIPATIONS

13.1 Successors and Assigns.

(a) Binding Effect. Subject to Section 6.1, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto as of
the Closing Date. Thereupon, the provisions of this Agreement and the other Loan
Documents shall be binding upon and inure to the benefit of the parties hereto
and thereto and their respective successors and assigns permitted hereby, except
that neither any Borrower nor any other Credit Party may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Documents except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section 13.1, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section 13.1 or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section 13.1; and any other attempted assignment or
transfer by any party hereto shall be null and void ab initio. Nothing in this
Agreement or any other Loan Document, whether expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section 13.1 and, to the extent expressly
contemplated hereby, the Indemnitees and any other express third party
beneficiaries) any legal or equitable right, remedy or claim under or by reason
of this Agreement or any other Loan Document.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, Loans and obligations hereunder
at the time owing to it) and the other Loan Documents; provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitments and the Loans at the time owing to it (in each case with
respect to any credit facility) or contemporaneous assignments to Approved Funds
that equal at least to the amounts specified in subsection (b)(i)(B) of this
Section 13.1 in the aggregate) or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

(B) in any event not described in subsection (b)(i)(A) of this Section 13.1, the
aggregate amount of the Commitments (which for this purpose includes Loans and
Obligations in respect thereof outstanding thereunder) or, if any of the
Commitments are not then in effect, the principal outstanding balance of the
Loans and other Obligations of the assigning Lender subject to each such
assignment (determined as of the date the Assignment Agreement with respect to
such assignment is delivered to Administrative Agent or, if a “Trade Date” is
specified in the Assignment Agreement, as of the Trade Date) shall not be less
than Five Million and No/100 Dollars ($5,000,000.00), in the case of any
assignment in respect of any Revolving Commitments and/or Revolving Loans,
unless Administrative Agent otherwise consents.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and, unless otherwise agreed to by
Administrative Agent and Lenders when an Event of Default exists, the
Pre-Petition Credit Agreement with respect to the Commitments and Loans and
Pre-Petition Lender Debt assigned.

 

127



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 13.1 and, in
addition thereto:

(A) the consent of Administrative Agent shall be required for assignments
hereunder if such assignment is to a Person that is not a Lender with a
Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;

(B) the consent of the LC Issuers shall be required for any assignment in
respect of any Revolving Commitment; and

(C) the consent of the Swing Line Lender shall be required for any assignment in
respect of any Revolving Commitment.

(iv) Assignment Agreement. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment Agreement, together with a
processing and recordation fee in an amount determined by Administrative Agent,
unless waived, in whole or in part by Administrative Agent in its discretion.
The assignee, if it is not a Lender, shall deliver to Administrative Agent an
Administrative Questionnaire and any applicable tax forms as required under
Section 14.3(g).

(v) No Assignment to Certain Persons. Unless otherwise agreed to by
Administrative Agent and Lenders at any time that an Event of Default exists, no
such assignment shall be made by any Lender to (A) any Borrower or other Credit
Party or any of a Borrower’s or a Credit Party’s Affiliates or Subsidiaries or
(B) any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this sub-clause (v).

(vi) No Assignment to Natural Persons. Unless otherwise agreed to by
Administrative Agent and Lenders at any time that an Event of Default exists, no
such assignment shall be made by any Lender to a natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or sub-participations, or other compensating actions,
including funding, with the consent of Borrower Representative and
Administrative Agent, the applicable Pro Rata Share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
Administrative Agent, each LC Issuer, each Swing Line Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full Pro Rata Share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Revolving Commitment.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this Section 13.1,
then, the assignee of such interest shall be deemed to be a Defaulting Lender
for all purposes of this Agreement until such compliance occurs.

 

128



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section 13.1, from and after the effective date specified
in each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of
Section 14.2, Section 14.3 and Section 15.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Borrowers will execute and deliver on request, at their own expense,
Notes to the assignee evidencing the interests taken by way of assignment
hereunder. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection (b) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with subsection (d) of this Section.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrowers, shall maintain at one of its offices in the United States, a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and Borrowers,
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement and the other Loan Documents. The Register shall
be available for inspection by Borrower Representative and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or Administrative Agent, sell participations to any
Person (other than a natural Person or a Borrower or other Credit Party or any
of a Borrower’s or other Credit Party’s Affiliates or Subsidiaries) (subject to
the foregoing prohibitions, each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitments and/or the Loans owing to it); provided that,
notwithstanding the sale of such participation, (i) such Lender’s obligations
under this Agreement and the other Loan Documents shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) Borrowers, Administrative Agent,
the LC Issuers and Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Loan Documents. For the avoidance of doubt, each Lender
shall be responsible for the indemnity under Section 15.3 with respect to any
payments made by such Lender to its Participant(s). Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in clauses (iii) and (iv) of Section 15.2(a) that affects such
Participant. Borrowers agree that each Participant shall be entitled to the
benefits of Sections 14.1, 14.2 and 14.3 (subject to the requirements and
limitations therein, including the requirements under Section 14.3 (it being
understood that the documentation required under Section 14.3 shall be delivered
to the participating Lender)) to the

 

129



--------------------------------------------------------------------------------

same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 14.4 as if it were an
assignee under subsection (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 14.2 or 14.3, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation pursuant hereto
agrees, at Borrowers’ request and expense, to use reasonable efforts to
cooperate with Borrowers to effectuate the provisions of Section 14.4 with
respect to any Participant. To the extent permitted by Applicable Law, each
Participant also shall be entitled to the benefits of Section 15.6 as though it
were a Lender; provided that such Participant agrees to be subject to
Section 5.6 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement, or any
promissory notes evidencing its interests hereunder, to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

SECTION 14

YIELD PROTECTION

14.1 LIBOR Index Rate Unavailability.

(a) Inability to Determine Applicable Interest Rate. In the event that
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any date after the
Closing Date that (i) reasonable and adequate means do not exist for
ascertaining the LIBOR Index Rate on the basis provided for in the definition of
LIBOR Index Rate, or (ii) the LIBOR Scheduled Unavailability Date has occurred,
Administrative Agent shall on such date give notice to Borrower Representative
and each Lender of such determination, whereupon the Base Rate shall be
calculated without reference to the LIBOR Index Rate component of the Base Rate
until such time as Administrative Agent notifies Borrower Representative and
Lenders that the circumstances giving rise to such notice no longer exist.

(b) Illegality or Impracticability of LIBOR Index Rate. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation by such Lender with Administrative Agent) that the determination of
the LIBOR Index Rate (i) has become unlawful as a result of compliance by such

 

130



--------------------------------------------------------------------------------

Lender in Good Faith with any law, treaty, governmental rule, regulation,
guideline or order (or would conflict with any such treaty, governmental rule,
regulation, guideline or order not having the force of law even though the
failure to comply therewith would not be unlawful), or (ii) has become
impracticable, as a result of contingencies occurring after the Closing Date
which materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” for purposes hereof and it shall on that day give
notice to Borrower Representative and Administrative Agent of such determination
(which notice Administrative Agent shall promptly transmit to each other
Lender). Thereafter, the Base Rate shall be determined without reference to the
LIBOR Index Rate component of the Base Rate.

(c) [Reserved].

(d) [Reserved].

(e) [Reserved].

(f) [Reserved].

(g) [Reserved].

(h) LIBOR Replacement Rate. Notwithstanding anything to the contrary contained
in this Agreement or any other Loan Document, but without limiting subsections
(a) or (b) of this Section 14.1, if Administrative Agent shall have determined
(which determination shall be final and conclusive and binding upon all parties
hereto), or Borrower Representative or Required Lenders shall notify
Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrower Representative) that Borrowers or Required Lenders (as applicable)
shall have determined (which determination likewise shall be final and
conclusive and binding upon all parties hereto), that (i) the circumstances
described in Section 14.1(a)(i) have arisen and that such circumstances are
unlikely to be temporary, (ii) the relevant administrator of LIBOR or a
Governmental Authority having or purporting to have jurisdiction over
Administrative Agent has made a public statement identifying a specific date
after which LIBOR shall no longer be made available, or used for determining
interest rates for loans in the applicable currency (such specific date, the
“LIBOR Scheduled Unavailability Date”), or (iii) syndicated credit facilities
among national and/or regional banks active in leading and participating in such
facilities currently being executed, or that include language similar to that
contained in this Section 14.1(h), are being executed or amended (as applicable)
to incorporate or adopt a new interest rate to replace LIBOR for purposes of
determining interest rates for loans in the applicable currency, then,
reasonably promptly after such determination by Administrative Agent or receipt
by Administrative Agent of such notice from Borrower Representative or the
Required Lenders, as applicable, Administrative Agent and Borrowers may amend
this Agreement to replace LIBOR with an alternate interest rate, giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative interest
rates (any such proposed rate, a “LIBOR Replacement Rate”), and make such other
related changes to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of Administrative Agent, to give effect
to the provisions of this Section 14.1(h) (provided, that any definition of the
LIBOR Replacement Rate shall specify that in no event shall such LIBOR
Replacement Rate be less than zero for purposes of this Agreement) and any such
amendment shall become effective at 5:00 p.m. on the fifth Business Day after
Administrative Agent shall have posted such proposed amendment to all Lenders
and Borrowers unless, prior to such time, Lenders comprising the Required
Lenders have delivered to Administrative Agent written notice that such Required
Lenders do not accept such amendment. The LIBOR Replacement Rate shall be
applied in a manner consistent with market practice at such time; provided that,
in each case, to the extent that market practice at such time is not
administratively feasible for Administrative Agent, such LIBOR Replacement Rate
shall be applied as

 

131



--------------------------------------------------------------------------------

otherwise determined by Administrative Agent in Good Faith (it being understood
that any such modification to application by Administrative Agent made as so
determined shall not require the consent of, or consultation with, any of the
Lenders). For the avoidance of doubt, the parties hereto agree that unless and
until a LIBOR Replacement Rate is determined and an amendment to this Agreement
is entered into to effect the provisions of this Section 14.1(h), if the
circumstances under clauses (i) and (ii) of this Section 14.1(h) exist, the
provisions of subsections (a) and (b) above to this Section 14.1 shall apply.

14.2 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBOR Index Rate) or LC Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or LC Issuer or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender, such LC Issuer or such other Recipient of making or maintaining any Loan
or of maintaining its obligation to make any such Loan, or to increase the cost
to such Lender, such LC Issuer or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender, LC Issuer or other Recipient
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender, LC Issuer or other Recipient, Credit Parties will pay to
such Lender, LC Issuer or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender, LC Issuer or other Recipient,
as the case may be, for such additional costs incurred or reduction suffered.

(b) Capital and Liquidity Requirements. If any Lender (including Swing Line
Lender) or LC Issuer determines that any Change in Law affecting such Lender or
LC Issuer or any lending office of such Lender or LC Issuer or such Lender’s or
LC Issuer’s holding company, if any, regarding capital or liquidity ratios or
requirements has or would have the effect of reducing the rate of return on such
Lender’s or LC Issuer’s capital or on the capital of such Lender’s or LC
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender hereunder or the Loans made by, or participations in
Letters of Credit and Swing Line Loans held by, such Lender, or the Letters of
Credit issued by such LC Issuer, to a level below that which such Lender or LC
Issuer or such Lender’s or LC Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or LC Issuer’s
policies and the policies of such Lender’s or LC Issuer’s holding company with
respect to capital adequacy and liquidity), then from time to time Credit
Parties will pay to such Lender or LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or LC Issuer or such
Lender’s or LC Issuer’s holding company for any such reduction suffered.

 

132



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or LC Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or LC Issuer or its holding company, as the case may be, as
specified in subsections (a) or (b) of this Section 14.2 and the circumstances
giving rise thereto shall be delivered to Borrower Representative and shall be
conclusive absent manifest error. In the absence of any such manifest error,
Credit Parties shall pay such Lender or LC Issuer, as the case may be, the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or LC Issuer
to demand compensation pursuant to this Section 14.2 shall not constitute a
waiver of such Lender’s or LC Issuer’s right to demand such compensation,
provided that Credit Parties shall not be required to compensate a Lender or LC
Issuer pursuant to this Section 14.2 for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
or LC Issuer, as the case may be, delivers to Borrowers the certificate
referenced in Section 14.2(c) and notifies Borrower Representative of such
Lender’s or LC Issuer’s intention to claim compensation therefor (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

14.3 Taxes.

(a) Certain Terms. For purposes of this Section 14.3, and without limitation,
the term “Lender” shall include LC Issuer and the term “Applicable Law” shall
include FATCA.

(b) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Credit
Party hereunder or under any other Loan Document shall be made without deduction
or withholding for any Taxes, except as otherwise may be required by Applicable
Law. If any Applicable Law (as determined in the Good Faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then, the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with Applicable Law and, if such Tax is an Indemnified Tax, then,
the sum payable by the applicable Credit Party shall be increased as necessary
so that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 14.3) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

(c) Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Tax Indemnification. (i) The Credit Parties shall jointly and severally
indemnify each Recipient and shall make payment in respect thereof within ten
(10) Business Days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 14.3) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient, and any
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability delivered to Borrower Representative by a Recipient (with a copy to
Administrative Agent), or by Administrative Agent on its own behalf or on behalf
of a Recipient, shall be conclusive absent manifest error.

 

133



--------------------------------------------------------------------------------

(e) Lender Indemnity. Each Lender shall severally indemnify Administrative Agent
and make payment to Administrative Agent within ten (10) Business Days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Credit Party has not already indemnified
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 14.4 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by Administrative Agent
in connection with any Loan Document, and any expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by Administrative
Agent to the Lender from any other source against any amount due to
Administrative Agent under this subsection (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 14.3, such
Credit Party shall deliver to Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of a return reporting such payment or other evidence of such payment
satisfactory to Administrative Agent.

(g) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower Representative and Administrative Agent, at the time or times
reasonably requested by Borrower Representative or Administrative Agent, such
properly completed and executed documentation reasonably requested by Borrower
Representative or Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by Borrower Representative or Administrative
Agent, shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by Borrower Representative or Administrative Agent as will
enable Borrower Representative or Administrative Agent to determine whether such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (ii)(A), (ii)(B) and (ii)(D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to Borrower Representative
and Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower Representative or Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

134



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower Representative or
Administrative Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
W-8BEN-E, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or W-8BEN-E, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii) executed originals of IRS Form W-8ECI;

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in form and content satisfactory to Administrative Agent to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of Borrower within
the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN (or
W-8BEN-E, as applicable) ; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower Representative and Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of Borrower Representative or
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit Borrower
Representative or Administrative Agent to determine the withholding or deduction
required to be made; and

 

135



--------------------------------------------------------------------------------

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to Borrower Representative and Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by
Borrower Representative or Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower Representative and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Borrower Representative and
Administrative Agent in writing of its legal inability to do so.

(h) Treatment of Certain Refunds. Unless required by Applicable Law, at no time
shall Administrative Agent have any obligation to file for or otherwise pursue
on behalf of a Lender, or have any obligation to pay to any Lender, any refund
of Taxes withheld or deducted from funds paid for the account of such Lender. If
any indemnified party determines, in its discretion exercised in Good Faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 14.3 (including by the payment of additional amounts
pursuant to this Section 14.3), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section 14.3 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of the indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this clause (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this subsection (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this subsection (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection (h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(i) Survival. Each party’s obligations under this Section 14.3 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all Obligations under any Loan Document.

 

136



--------------------------------------------------------------------------------

14.4 Mitigation Obligations; Designation of a Different Lending Office.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 14.2, or requires Borrowers to pay any Indemnified
Taxes or additional amounts to such Lender or any Governmental Authority for the
account of such Lender pursuant to Section 14.3, then such Lender shall (at the
request of Borrowers) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 14.2 or Section 14.3, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Borrowers hereby agree to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment ON DEMAND.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 14.2, or if a Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 14.3 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 14.4(a), or if any Lender is a Defaulting Lender, then, Administrative
Agent may, at Borrowers’ expense, upon notice to such Lender and Borrower Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by,
Section 15.2), all of its interests, rights (other than its existing rights to
payments pursuant to Section 14.2 or Section 14.3) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if such other
Lender accepts such assignment); provided that: (i) Borrowers shall pay to
Administrative Agent the assignment fee specified in Section 13.1(b)(iv); (ii)
such Lender shall receive payment of an amount equal to the outstanding
principal of its Loans and participations in LC Obligations, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Loan Documents (including any amounts under Section 14.1) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or Borrowers (in the case of all other amounts); (iii) in the case of any
such assignment resulting from a claim for compensation under Section 14.2 or
payments required to be made pursuant to Section 14.3, such assignment will
result in a reduction in such compensation or payments thereafter; and (iv) such
assignment does not conflict with Applicable Law. Except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender.

SECTION 15

MISCELLANEOUS

15.1 Notices.

(a) Notices Generally. Except as provided in subsection (b) of this Section 15,
all notices and other communications provided for herein or in any other Loan
Document shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier or
electronic mail as follows, as follows:

(i) if to Administrative Agent, Borrowers, Borrower Representative or any other
Credit Party, to the address, telecopier number or electronic mail address
specified in Appendix B:

 

137



--------------------------------------------------------------------------------

(ii) if to any Co-Collateral Agent, any Lender, any LC Issuer or Swing Line
Lender, to the address, telecopier number or electronic mail address in its
Administrative Questionnaire on file with Administrative Agent.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received. Notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) of this Section 15, shall be effective as provided in
such subsection (b).

(b) Electronic Communications. Notices and other communications to the
Co-Collateral Agents, the Lenders and LC Issuers hereunder or under any other
Loan Document may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
adopted or approved by Administrative Agent from time to time, provided that the
foregoing shall not apply to notices to any Co-Collateral Agent, Lender or LC
Issuer if such Co-Collateral Agent, Lender or LC Issuer, as applicable, has
notified Administrative Agent and Borrower Representative that it is incapable
of receiving such notices and other communications by electronic communication.
Administrative Agent or any Credit Party may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures adopted or approved by it, provided that adoption or
approval of such procedures may be limited to particular notices or
communications. Unless Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided that, with respect to clauses
(i) and (ii) above, if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient

(c) Change of Address, Etc. Any party hereto may change its address, telecopier
number or e-mail address for notices and other communications hereunder and
under any other Loan Documents by written notice to the other parties hereto in
the manner prescribed in subsection (a) above.

(d) Platform.

(i) Each Credit Party agrees that Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the LC
Issuers and the Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”), at Borrowers’ expense. “Communications” (as used in this
subsection (d)) means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Loan Document or the transactions contemplated therein
which is distributed to Administrative Agent or any of its Related Parties,
including Administrative Agent Professionals (individually, an “Agent Party,”
and, collectively, the “Agent Parties”), any Lender or any LC Issuer by means of
electronic communications pursuant to this Section 15.1, including through the
Platform.

 

138



--------------------------------------------------------------------------------

(ii) The Platform is provided “as is” and “as available.” The Agent Parties do
not warrant the adequacy of the Platform and expressly disclaim any liability
for errors or omissions in the Communications. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall any Agent Party have any liability to Borrowers or the other Credit
Parties, any Lender or any other Person for damages of any kind, including,
without limitation, direct or indirect, special, punitive, incidental, exemplary
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Borrower’s, any other Credit Party’s or
Administrative Agent’s transmission of Communications through the Platform.

(iii) Each Credit Party further agrees that certain of the Lenders may not wish
to receive material non-public information with respect to the Credit Parties or
their securities (each, to such extent, a “Public Lender”). The Credit Parties
shall be deemed to have authorized the Agent Parties and the Lenders to treat
any Communications marked “PUBLIC” as not containing any material non- public
information with respect to the Credit Parties or their securities for purposes
of United States federal and state securities laws. All Communications marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor” (or another similar term). The Agent Parties,
the Credit Parties and the Lenders shall treat any Communications that are not
marked “PUBLIC” as being suitable only for posting on a portion of the Platform
not marked as “Public Investor” (or such other similar term).

(iv) Each Public Lender agrees to cause at least one delegate at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable Law, including United
States federal and state securities laws, to make reference to Communications
that are not made available through the “Public Side” portion of the Platform
and that may contain material non-public information with respect to any Credit
Party or its securities for purposes of United States federal or state
securities laws.

15.2 Amendments.

(a) Consent; Amendment; Waiver. None of this Agreement, any other Loan Document
or any term hereof or thereof may be amended orally, but only by an instrument
in writing signed by the Required Lenders, or in the case of Loan Documents
executed by Administrative Agent (and not the other Lenders), signed by
Administrative Agent and approved by the Required Lenders and, in the case of an
amendment, also by Credit Parties (or Borrower Representative acting on their
behalf); provided, however, that:

(i) without the prior written consent of Administrative Agent, no modification
shall be effective with respect to any provision in a Loan Document that relates
to any rights, duties, or discretion of Administrative Agent; and without the
prior written consent of Swing Line Lender and Administrative Agent, no
amendment or waiver with respect to the provisions of Section 2.3 shall be
effective;

 

139



--------------------------------------------------------------------------------

(ii) without the prior written consent of each LC Issuer and Administrative
Agent, no modification shall be effective with respect to any LC Obligations,
the definitions of “LC Conditions” or “Defaulting Lender” (except to be more
inclusive of the facts and circumstances which cause a Lender to become a
Defaulting Lender) or the terms of Sections 2.4 and 6.2(e) or which constitutes
a waiver of any LC Condition or the condition precedent set forth in
Section 6.2(e) (to the extent it relates to the issuance of or any amendment or
other modification of or to a Letter of Credit);

(iii) without the prior written consent of each Lender directly affected thereby
including a Defaulting Lender but subject to Section 14.1(h), no modification
shall be effective that would (A) increase the Commitment of such Lender (or
reinstate any Commitment terminated pursuant to Section 2.1(c)); (B) reduce the
amount of, or waive, delay or extend the payment of, or forgive the payment of,
any principal, interest or fees payable to such Lender (except as provided in
Section 4.2); provided that only the consent of the Required Lenders shall be
necessary to waive any obligation of Borrowers to pay interest at the Default
Rate during the existence of an Event of Default; (C) extend the Stated
Revolving Commitment Termination Date; (D) make (or permit the payment of) any
Loan, interest, fee or other amount payable hereunder or under any other Loan
Document in any currency other than a currency expressly provided herein or in
any other Loan Document for such payment; or (E) amend or otherwise modify this
clause (iii);

(iv) without the prior written consent of all Lenders (except, subject to clause
(iii) above, a Defaulting Lender), no modification shall be effective that would
(A) amend, waive, or alter the application of payments or obligations of
Administrative Agent, any LC Issuer or any Lender under Section 5.5 or
Section 5.6 (except to the extent provided in Section 4.2); (B) amend or waive
the provisions of this Section 15.2(a); (C) amend the definitions of “Pro Rata,”
“Pro Rata Share,” or “Required Lenders” (and any defined terms used in each such
definition) or any other provision of this Agreement or any other Loan Documents
specifying the number or percentage of Lenders required to waive, amend or
modify any rights thereunder or make any determination or grant any consent
thereunder; (D) release all or substantially all of the Collateral, except to
the extent expressly permitted by the terms hereof or of any Security Document
relative thereto; (E) release any Obligor from liability for any Obligations,
except to the extent expressly permitted by the terms hereof or of any Loan
Document evidencing such liability; (F) contractually subordinate any of
Administrative Agent’s Liens in and to the Collateral, except to the extent
expressly permitted by the terms hereof; or (G) contractually subordinate the
payment of any Obligations to any other Debt;

(v) without the prior written consent of all Lenders (except a Defaulting
Lender), increase the advance rates or amend the definition of “Borrowing Base”
(or any defined term used in such definition) if the effect of such amendment is
to increase borrowing availability; provided that the foregoing shall not impair
the ability of Administrative Agent to add, remove, reduce or increase any
Reserves;

(vi) without the prior written consent of each Lender, no amendment, waiver or
consent with respect to any provision of Section 13 of the Security Agreement
shall be effective or, without the prior written consent of each Co-Collateral
Agent, no amendment, waiver or consent with respect to any provision of
Section 16 of the Security Agreement shall be effective; and

 

140



--------------------------------------------------------------------------------

(vii) without the prior written consent of each Co-Collateral Agent, no
amendment, waiver or consent that affects the rights and duties of the
Co-Collateral Agent shall be effective.

The foregoing notwithstanding (1) this Agreement or any other Loan Document may
be amended to increase the interest rate or any fees hereunder with the consent
of Administrative Agent and Credit Parties (or Borrower Representative, acting
on their behalf) only; (2) modifications to the Loan Documents may be made to
the extent necessary to grant a security interest in additional Collateral to
Administrative Agent for the benefit of the Secured Parties with the prior
written consent of Administrative Agent and affected Credit Parties (or Borrower
Representative, acting on their behalf) only pursuant to documentation
satisfactory to Administrative Agent and such Credit Parties (or Borrower
Representative, acting on their behalf) without the consent of any Lender or LC
Issuer; (3) only the consent of Administrative Agent shall be required to amend
Appendix A to reflect assignments of the Revolving Commitment and Loans in
accordance with this Agreement; (4) modifications of a Loan Document which deal
solely with the rights and duties of Lenders, Administrative Agent,
Co-Collateral Agents and/or LC Issuers as among themselves shall not require the
consent of any Credit Party; (5) modifications of a Loan Document to cure or
correct administrative errors or omissions, or any ambiguity, omission, defect
or inconsistency, or to effect or reflect administrative changes may be made by
Administrative Agent (with the consent of Co-Collateral Agents) and Credit
Parties (or Borrower Representative, acting on their behalf) without the consent
of any other party to the Loan Documents, so long as (A) such modification does
not adversely affect the rights of any Lender in any material respect and
(B) all Lenders shall have received at least five (5) Business Days’ prior
written notice thereof and Administrative Agent shall not have received within
five (5) Business Days after the date of receipt of such notice to the Lenders a
written notice from the Required Lenders stating that the Required Lenders
object to such modification, (6) if this Agreement or any Loan Document contains
any blank spaces, such as for dates or amounts, Credit Parties and Lenders
hereby authorize and direct Administrative Agent (subject to the consent of
Co-Collateral Agents) to complete such blank spaces according to the terms upon
which the transactions contemplated hereby or thereby were contemplated, and
(7) only the consent of the parties to any Fee Letter or any agreement relating
to a Bank Product shall be required for any modification of such agreement, and
any non-Lender which is party to any agreement relating to a Bank Product shall
have no right to participate in any manner in modification of any other Loan
Document.

(b) Amendment and Restatement. Notwithstanding anything contained herein to the
contrary, this Agreement may be amended and restated without the consent of any
Lender (but with the consent of Credit Parties (or Borrower Representative,
acting on their behalf) and Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated (but such Lender shall be entitled to the benefit of Sections
14, 15.3, and 15.4), such Lender shall have no other Commitment or other
obligation hereunder and shall have been Paid in Full all Obligations owing to
it or accrued for its account under this Agreement. Any waiver or consent
granted by Administrative Agent, a LC Issuer or a Lender shall not constitute a
modification of this Agreement, except to the extent expressly provided in such
waiver or consent, or constitute a course of dealing by such Persons at variance
with the terms of the Agreement such as to require further notice by such
Persons of such their intent to require strict adherence to the terms of the
Agreement in the future.

(c) Strict Compliance. Administrative Agent, LC Issuers and the Lenders
expressly reserve the right to require strict compliance with the terms of this
Agreement and each other Loan Document. No waiver or course of dealing shall be
established by (i) the failure or delay of Administrative Agent, any LC Issuer
or any Lender to require strict performance of any Credit Party to this
Agreement or any other Loan Document or to exercise any rights or remedies with
respect to Collateral or otherwise; (ii) the making of any Loan or issuance of
any Letter of Credit during a Default, Event of Default or other failure to
satisfy any conditions precedent; or (iii) acceptance by Administrative Agent,
any LC Issuer or any Lender of performance by any Credit Party under this
Agreement or any other Loan Document in a manner other than that specified
herein or therein.

 

141



--------------------------------------------------------------------------------

(d) Payment for Consents. No Credit Party will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest,
fee, or otherwise, to any Lender in its capacity as a Lender hereunder as
consideration for any consent by such Lender with respect to any amendment,
waiver of other modification of or to any Loan Document, unless such
remuneration or thing of value is concurrently paid, on substantially the same
terms, on a Pro Rata basis, to all Lenders providing their consent. For
avoidance of doubt, the foregoing limitation shall not apply to any fees paid to
Administrative Agent in its capacity as Administrative Agent in such regard.

15.3 Indemnity; Expenses. EACH CREDIT PARTY SHALL INDEMNIFY, DEFEND, PROTECT,
AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY “CLAIMS” AND “EXTRAORDINARY
EXPENSES” (AS SUCH TERMS ARE DEFINED IN SECTION 1.1) OR OTHER LOSSES, COSTS,
FEES OR EXPENSES THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE;
provided, however, that in no event shall any party to this Agreement or any
other Loan Document have any obligation thereunder to indemnify, defend or hold
harmless an Indemnitee with respect to any Claim, Extraordinary Expense or other
loss, cost, fee or expense that is determined in a final, non-appealable
judgment by a court of competent jurisdiction by final and non-appealable
judgment binding on such Indemnitee to have resulted from the gross negligence
or willful misconduct of such Indemnitee. In addition to all other Obligations,
the obligations and liabilities described in this Section 15.3 shall
(a) constitute Obligations; (b) be in addition to, and cumulative with, any
other indemnification provisions set forth elsewhere in this Agreement or any
other Loan Document; (c) be secured by the Collateral; (d) be due and payable by
Credit Parties ON DEMAND; (e) be chargeable against Borrowers’ in the manner set
forth in Section 4.1(b) (provided, however, that Administrative Agent shall have
no obligation to charge such amounts in such manner); and (f) survive
termination of this Agreement and the other Loan Documents. In addition to the
foregoing, Administrative Agent shall have the right at any time or from time to
time, to require that the obligations and liabilities described in this
Section 15.3 be Cash Collateralized.

15.4 Reimbursement Obligations. Without limiting the terms of Section 15.3,
Credit Parties shall reimburse Administrative Agent and each Co-Collateral Agent
for all Extraordinary Expenses and for all documented and actually incurred
legal, accounting, appraisal, consulting, and other documented and actually
incurred fees, costs, and expenses incurred by it in connection with
(a) negotiation and preparation of this Agreement and the other Loan Documents,
including any amendment, forbearance, waiver, restatement, supplement, or other
modification thereof; (b) administration of and actions relating to any
Collateral, this Agreement, any Loan Document, and the transactions contemplated
hereby and thereby (including any actions taken to establish, perfect or
maintain priority of Administrative Agent’s Liens in and to any Collateral, to
maintain any insurance required hereunder, or to verify (or preserve) the
existence or value of Collateral); (c) use of any Platform or Register,
(d) credit investigations and background checks; and (e) each inspection, field
audit, field examination, or appraisal with respect to any Obligor, Subsidiary,
or Collateral, whether prepared by Administrative Agent’s personnel or a third
party. Credit Parties also shall pay all documented and actually incurred
Extraordinary Expenses of Administrative Agent and each Co-Collateral Agent and
all legal (including all costs of internal counsel or, in lieu thereof, a
documentation fee comparable in amount thereto), accounting, appraisal,
consulting, and other documented and actually incurred fees, costs, and expenses
incurred by Administrative Agent, each Co-Collateral Agent and each Lender in
connection with the enforcement of, or any “workout,” “restructuring,” or an
Insolvency Proceeding concerning any Credit Party or any of its Subsidiaries
(including in connection with (i) the preservation, perfection, protection,
pursuit or enforcement of any of Administrative Agent’s or any Co-Collateral
Agent’s rights or remedies under this Agreement, any Loan

 

142



--------------------------------------------------------------------------------

Document, or applicable law, (ii) the collection of any obligations under this
Agreement or any Loan Document, (iii) the monitoring of or participation in the
Chapter 11 Cases, and (iv) the review, negotiation of, preparation of documents
in connection with, support for or objection to any Chapter 11 Plan, in each
case including all filing and recording fees and reasonable fees and expenses of
Administrative Agent Professionals and Co-Collateral Agent Professionals in
connection with any of the foregoing, which shall form a part of the Obligations
and shall be paid by Borrowers (without regard to any limitations in the Budget
or the necessity of filing any application with or obtaining an order from the
Bankruptcy Court) or in exercising rights or remedies under the Loan Documents),
or defending any of the Loan Documents, irrespective of whether a lawsuit or
other Adverse Proceeding is brought, or in taking any enforcement action or any
remedial action with respect to any Collateral (provided that, the fees and
expenses of counsel that are reimbursable pursuant hereto shall in any event be
limited to one primary counsel to Administrative Agent, one primary counsel to
each Co-Collateral Agent and one primary counsel to the Lenders, one local
counsel to Administrative Agent in each jurisdiction, which it determines to be
necessary, one specialty counsel to Administrative Agent in each specialty area
which it determines to be necessary (including insolvency law), and one or more
additional counsel to Lenders in the case of an actual or potential conflict of
interest).

15.5 Performance of Credit Parties’ Obligations. Administrative Agent may, in
its discretion at any time and from time to time, at Credit Parties’ expense,
pay any amount or do any act required of a Credit Party under any Loan Document
or otherwise requested by Administrative Agent to (a) enforce any Loan Documents
or collect any Obligations; (b) protect, insure, maintain or realize upon any
Collateral; or (c) defend or maintain the validity or priority of Administrative
Agent’s Liens in any Collateral, including any payment of any claim by any Third
Party Claimant (including any judgment, insurance premium, warehouse charge,
finishing or processing charge, or landlord claim), or any discharge of a Lien.
All payments, costs, and expenses (including Extraordinary Expenses) of
Administrative Agent under this Section 15.5 shall be reimbursed to
Administrative Agent by Credit Parties, ON DEMAND, with interest from the date
incurred to the date of payment thereof at the Default Rate. Any payment made or
action taken by Administrative Agent under this Section shall be without
prejudice to any right to assert an Event of Default or to exercise any other
rights or remedies under the Loan Documents.

15.6 Setoff. Subject to compliance with the DIP Financing Orders, from and after
the occurrence of any Event of Default and during the continuance thereof, in
addition to (and not in limitation of) any rights now or hereafter granted under
Applicable Law to Administrative Agent, any LC Issuer, any Lender, or, subject
to the provisions of Section 13.1(d), any Participant, each subsequent holder of
any of the Obligations, and each of their respective Affiliates (collectively,
for purposes of this Section 15.6, the “Setoff Parties”) is hereby authorized by
each Credit Party to set off and to appropriate and apply any and all deposits
(general or special, time or demand, including Debt evidenced by certificates of
deposit, in each case, whether matured or un-matured, but excluding (x) any
amounts held by any Setoff Party in any escrow payroll, trust, tax or fiduciary
account and (y) without the prior consent of Administrative Agent, any
Collection Account, and any other Debt at any time held or owing by any Setoff
Party to or for the credit or the account of any Credit Party, against the
Obligations, irrespective of whether (a) any demand for payment of such
Obligations has been made; or (b) the Obligations have been accelerated as
contemplated in Section 11.2; or (c) such Obligations are contingent or
un-matured. Any sums obtained by any Setoff Party shall be subject to the
requirements for application of payments to the Obligations as set forth in this
Agreement. The rights granted to each Setoff Party under this Section 15.6 may
be exercised at any time or from time to time subject to compliance with the DIP
Financing Orders, without notice to any Credit Party or any other Person, except
that each Setoff Party shall notify Administrative Agent promptly (but in any
event within one (1) Business Day) after exercising such right of setoff,
specifying the amount thereof. Each Credit Party hereby waives any right that it
may have as a matter of Applicable Law to any such notice. In addition to the
foregoing, and notwithstanding any

 

143



--------------------------------------------------------------------------------

provision hereof to the contrary, in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to Administrative Agent for further application in accordance with
the provisions of Section 4.2 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of Administrative Agent, LC Issuers, Swing Line Lender and the other
Lenders, and (y) the Defaulting Lender shall provide promptly to Administrative
Agent a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

15.7 Independence of Covenants; Severability. All covenants hereunder and under
any other Loan Document shall be given independent effect so that if any
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or otherwise would be within
the limitations of, another covenant shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or condition exists. Wherever
possible, each provision of this Agreement and the other Loan Documents shall be
interpreted in such manner as to be valid under Applicable Law. To the extent
any such provision is found to be invalid or unenforceable under Applicable Law
in a given jurisdiction, then (a) such provision shall be ineffective only to
such extent; (b) the remainder of such provision and the other provisions of
this Agreement and the other Loan Documents shall remain in full force and
effect in such jurisdiction; and (c) such provision shall remain in full force
and effect in any other jurisdiction. The foregoing shall be subject to
Section 3.2(g).

15.8 Cumulative Effect; Conflict of Terms. The parties to this Agreement and
each other Loan Document acknowledge that different provisions of this Agreement
and the other Loan Documents may contain requirements, limitations,
restrictions, or permissions relating to the same subject matter and, in such
case, all of such provisions shall be deemed to be cumulative (rather than
instead of one another) and must be satisfied or performed, as applicable.
Except as otherwise provided herein or in another Loan Document (by specific
reference to the applicable provision of this Agreement), to the extent any
provision contained in this Agreement conflicts directly with any provision in
another Loan Document, then, the provision in this Agreement shall control.

15.9 Counterparts. This Agreement, the other Loan Documents and any amendments,
waivers, or consents relating hereto or thereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, and all
of which when taken together, shall constitute but one and the same instrument.

15.10 Fax or Other Transmission. Delivery by one or more parties hereto of an
executed counterpart of this Agreement and any other Loan Document via
facsimile, telecopy or other electronic method of transmission pursuant to which
the signature of such party can be seen or presumed sent (including Adobe
Corporation’s Portable Document Format or PDF) shall have the same force and
effect as the delivery of an original manually executed counterpart of this
Agreement and such other Loan Document or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any Applicable
Law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act. Any party
delivering an executed counterpart of this Agreement or any other Loan Document
to any other party pursuant hereto to any other Loan Document by facsimile or
other electronic method of transmission shall also deliver an original executed
counterpart thereof to such party, but the failure to do so shall not affect the
validity, enforceability, or binding effect of this Agreement or such other Loan
Document. The words “execution,” “signed,” “signature,” and words of like import
in this Agreement or in any other Loan Document shall be deemed to include
electronic signatures or the keeping of records in electronic form.

 

144



--------------------------------------------------------------------------------

15.11 Entire Agreement. This Agreement and the other Loan Documents, together
with all other instruments, agreements, supplements, and certificates executed
by the parties in connection therewith or with reference thereto, embody the
entire understanding and agreement between the parties hereto and thereto with
respect to the subject matter hereof and thereof and supersede all prior
agreements, understandings negotiations, discussions, representations,
warranties, commitments, proposals, offers, contracts and inducements, whether
express or implied, oral or written, shall be deemed merged hereunto. There are
no unwritten oral agreements between the parties.

15.12 Relationship with Lenders. The Debts, obligations and Commitments of each
Lender hereunder and under each other Loan Document are several, and not joint,
and no Lender shall be responsible for any Debts, obligations or Commitments of
any other Lender hereunder. Nothing contained herein or in any other Loan
Document, and no action taken by the Lenders pursuant hereto or thereto, shall
be deemed to constitute the Lenders as a partnership, an association, a joint
venture or any other kind of Entity. Amounts payable hereunder by Administrative
Agent, any LC Issuer or any Lender, on the one hand, to any other of such
Persons, on the other hand, shall be separate and independent Debts and
obligations, and claims by one of such Persons against any other of such Persons
may proceed between such Persons without requiring the joinder of Administrative
Agent, any LC Issuer or any Lender as an additional party. Nothing in this
Agreement and no action of Administrative Agent, LC Issuers or Lenders pursuant
to the Loan Documents shall cause Administrative Agent, LC Issuers and the
Lenders, or any of them, to be deemed a partnership, association, joint venture,
or any other kind of Entity with each other or with any Credit Party, or to have
any Control of each other or any Credit Party.

15.13 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated by any Loan Document, Credit Parties acknowledge
and agree that: (a) (i) the credit facility(ies) evidenced by this Agreement and
each other Loan Document and any related arranging or other services by
Administrative Agent, any Lender, any of their Affiliates or any Arranger are
arm’s-length commercial transactions between Credit Parties and such Persons;
(ii) Credit Parties have consulted their own legal, accounting, regulatory, and
tax advisors to the extent they have deemed appropriate, in regard thereto; and
(iii) Credit Parties are capable of evaluating and understanding, and do
understand and accept, the terms, risks, and conditions of the transactions
contemplated by this Agreement and the other Loan Documents; (b) each of
Administrative Agent, LC Issuers, Lenders, their Affiliates and any Arranger is
and has been acting solely as a principal in connection with the credit
facility(ies) evidenced by this Agreement and each other Loan Document, is not
the financial advisor, agent, or fiduciary of, to, or for any Credit Party or
any of their Affiliates or any other Person, and has no obligation with respect
to the transactions contemplated by this Agreement and the other Loan Documents,
except as may be expressly set forth herein or therein; and (c) Administrative
Agent, LC Issuers, Lenders, their Affiliates and any Arranger now or hereafter
may be engaged in a broad range of transactions that involve interests that
differ from the Credit Parties and their Affiliates and have no obligation to
disclose any of such interests to any Credit Party or any such Affiliate at any
time. To the fullest extent permitted by Applicable Law, each Credit Party
hereby waives and releases any claims that it may have against Administrative
Agent, LC Issuers, Lenders, their Affiliates and any Arranger with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated by this Agreement or any other Loan
Document.

15.14 Confidentiality; Credit Inquiries. Administrative Agent, LC Issuers,
Lenders and Co-Collateral Agents each agrees to maintain the confidentiality of
all Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective Related Parties
(provided such Persons are informed of the confidential nature of the
Information and instructed to keep the Information confidential); (b) to the
extent requested by any Governmental Authority purporting to have jurisdiction
over it; (c) to the extent required by Applicable Law or by any subpoena or
similar legal process; (d) to the extent requested or required by any state,
federal, or foreign authority or examiner

 

145



--------------------------------------------------------------------------------

regulating banks or banking or the making of loans and financial accommodations
to others; (e) to any other party hereto or, as contemplated by Section 13.1, to
any actual or prospective Transferee, and then only on a confidential basis
consistent herewith; (f) in connection with the exercise of any remedies, the
enforcement of any rights, or any action or proceeding relating to any Loan
Documents; (g) subject to an agreement containing provisions substantially the
same as this Section 15.14, to any actual or prospective Bank Product Provider
(or its advisors); (h) with the consent of Borrower Representative (which
consent shall not be unreasonably withheld, conditioned or delayed); (i) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Section 15.14, or (B) is available to Administrative Agent, any
LC Issuer or any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than Obligors; (j) to any rating
agency when required by it, provided, that before any such disclosure, such
rating agency shall be advised of the confidential nature of such Information;
(k) for purposes of establishing a “due diligence” defense; (l) in response to
credit inquiries from third Persons concerning any Credit Party or any of its
Subsidiaries (although none of Administrative Agent, any Lender or LC Issuer
shall be required to respond thereto); and (m) to Gold Sheets and other similar
bank trade publications (such information to consist of deal terms and other
information customarily found in such publications). Notwithstanding the
foregoing, Administrative Agent, LC Issuers and the Lenders may publish or
disseminate general information describing the credit facility evidenced hereby,
including the names and addresses of Credit Parties and the Subsidiaries and a
general description of Credit Parties’’ and the Subsidiaries’ businesses, and
may use Credit Parties’ logos, trademarks, insignia, or product photographs in
any “tombstone” or comparable advertising materials on its website or in other
of Administrative Agent, such LC Issuer, or such Lender’s marketing materials.
As used in this Section 15.14, “Information” means all information received
(whether before or after the Closing Date) from an Obligor relating to it or its
business that is identified as confidential when delivered. Any Person required
to maintain the confidentiality of Information pursuant to this Section 15.14
shall be deemed to have complied if it exercises the same degree of care in
regard thereto that it accords its own confidential information. Each of
Administrative Agent, LC Issuers, and the Lenders acknowledges that
(A) Information may include material non-public information concerning a Credit
Party or Subsidiary; (B) it has developed compliance procedures regarding the
use of material non-public information; and (C) it will handle such material
non-public information in accordance with Applicable Law, including federal and
state securities laws. Any of the foregoing to the contrary notwithstanding,
(i) each Credit Party hereby authorizes each of Administrative Agent,
Co-Collateral Agents, LC Issuers and Lenders (each, at its discretion and
without any obligation to do so) to respond to usual and customary credit
inquiries from third parties concerning any Credit Party, and
(ii) Administrative Agent, Co-Collateral Agents, LC Issuers and Lenders shall
not be obliged to return to any Obligor any Information received from it, but
may do so, subject to compliance with any regulatory and internal recordkeeping
requirements then applicable thereto.

15.15 Governing Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED BY THE TERMS HEREOF OR THEREOF OR UNLESS THE LAWS OF ANOTHER
JURISDICTION MAY, BY REASON OF MANDATORY PROVISIONS OF SUCH LAW, GOVERN THE
PERFECTION, PRIORITY, OR ENFORCEMENT OF SECURITY INTERESTS IN ANY COLLATERAL,
SHALL BE GOVERNED BY THE LAWS OF THE JURISDICTION STATE, WITHOUT GIVING EFFECT
TO ANY CONFLICT OF LAW PRINCIPLES OR OTHER RULE OF LAW WHICH WOULD CAUSE THE
APPLICATION OF THE LAW OF ANY JURISDICTION OTHER THAN THE LAW OF THE
JURISDICTION STATE (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO NATIONAL BANKS
AND, TO THE EXTENT APPLICABLE, THE BANKRUPTCY CODE).

 

146



--------------------------------------------------------------------------------

15.16 Submission to Jurisdiction. EACH CREDIT PARTY HEREBY CONSENTS TO THE
JURISDICTION OF THE BANKRUPTCY COURT AND, AFTER DISMISSAL OF THE CHAPTER 11
CASES OR STAY RELIEF GRANTED TO ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY
IN THE CHAPTER 11 CASES, THE COURTS OF THE JURISDICTION STATE AND THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF THE JURISDICTION STATE, IN
RESPECT OF ANY PROCEEDING, DISPUTE, OR ADVERSE PROCEEDING BASED ON, OR ARISING
OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, OR ANY OF THE OTHER LOAN
DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL
OR WRITTEN), OR ACTIONS OF ANY PARTY WITH RESPECT HERETO OR THERETO, AND EACH
CREDIT PARTY AGREES THAT ANY SUCH PROCEEDING, DISPUTE, OR ADVERSE PROCEEDING
SHALL BE BROUGHT BY IT SOLELY IN SUCH COURTS. WITH RESPECT TO SUCH COURTS, EACH
CREDIT PARTY IRREVOCABLY WAIVES ALL CLAIMS, OBJECTIONS, AND DEFENSES THAT IT MAY
HAVE REGARDING PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE, OR INCONVENIENT
FORUM. EACH PARTY HERETO WAIVES PERSONAL SERVICE OF PROCESS OF ANY AND ALL
PROCESS SERVED UPON IT AND IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR THE GIVING OF NOTICES GENERALLY IN SECTION 15.1, SUCH
SERVICE TO BE EFFECTIVE AT THE TIME SUCH NOTICE WOULD BE DEEMED DELIVERED UNDER
SECTION 15.1. NOTHING HEREIN SHALL LIMIT THE RIGHT OF ADMINISTRATIVE AGENT, OR
ANY LENDER TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN ANY OTHER COURT OR
JURISDICTION, NOR LIMIT THE RIGHT OF ADMINISTRATIVE AGENT OR ANY LENDER TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW. NOTHING IN THIS
AGREEMENT SHALL BE DEEMED TO PRECLUDE ENFORCEMENT BY ADMINISTRATIVE AGENT OF ANY
JUDGMENT OR ORDER OBTAINED IN ANY FORUM OR JURISDICTION. NOTHING CONTAINED
HEREIN SHALL LIMIT THE RIGHT OF ADMINISTRATIVE AGENT OR ANY LENDER TO BRING
PROCEEDINGS (INCLUDING ENFORCEMENT OF ANY JUDGMENT OR ORDER) AGAINST ANY CREDIT
PARTY IN ANY OTHER JURISDICTION NOR LIMIT THE RIGHT OF ANY SUCH PERSON TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

15.17 Waivers; Limitation on Damages; Limitation on Liability.

(a) WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EACH CREDIT PARTY, BY EXECUTION HEREOF, KNOWINGLY, VOLUNTARILY, AND
INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ADVERSE PROCEEDING BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH
THIS AGREEMENT, THE LOAN DOCUMENTS, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF ANY PARTY WITH RESPECT
HERETO OR THERETO. THIS PROVISION IS A MATERIAL INDUCEMENT TO ADMINISTRATIVE
AGENT, LC ISSUERS, AND THE LENDERS TO ENTER INTO AND ACCEPT THIS AGREEMENT AND
EACH OTHER LOAN DOCUMENT. EACH CREDIT PARTY CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. EACH OF THE PARTIES
HERETO AGREES THAT THE TERMS HEREOF SHALL SUPERSEDE AND REPLACE ANY PRIOR
AGREEMENT RELATED TO ARBITRATION OF DISPUTES BETWEEN THE PARTIES CONTAINED IN
ANY LOAN DOCUMENT OR ANY OTHER DOCUMENT OR AGREEMENT HERETOFORE EXECUTED IN
CONNECTION WITH, RELATED TO OR BEING REPLACED, SUPPLEMENTED, EXTENDED OR
MODIFIED BY, THIS AGREEMENT.

 

147



--------------------------------------------------------------------------------

(b) WAIVER OF CERTAIN DAMAGES. NO PARTY TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR ANY SUCCESSOR OR ASSIGNEE OF SUCH PERSON, OR ANY
THIRD PARTY BENEFICIARY, OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH ANY SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY, SPECIAL, INCIDENTAL
OR CONSEQUENTIAL DAMAGES AS A RESULT OF ANY TRANSACTION CONTEMPLATED HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT, INCLUDING SPECIFICALLY, BUT WITHOUT
LIMITATION, IN THE CASE OF ADMINISTRATIVE AGENT, THE TAKING OF ANY ENFORCEMENT
ACTION, PROVIDED THAT THE FOREGOING SHALL NOT OPERATE TO LIMIT THE CREDIT
PARTIES’ INDEMNITY OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
IN RESPECT OF ANY DAMAGES PAID BY ANY INDEMNITEE TO ANY THIRD PARTY.    

(c) OTHER WAIVERS. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH
CREDIT PARTY WAIVES (I) PRESENTMENT, DEMAND, PROTEST, NOTICE OF PRESENTMENT,
NOTICE OF DISHONOR, DEFAULT, NON-PAYMENT, MATURITY, RELEASE, COMPROMISE,
SETTLEMENT, EXTENSION, OR RENEWAL OF ANY COMMERCIAL PAPER, ACCOUNTS, DOCUMENTS,
INSTRUMENTS, CHATTEL PAPER, AND GUARANTIES AT ANY TIME HELD BY ADMINISTRATIVE
AGENT, ANY LC ISSUER OR ANY LENDER ON WHICH A CREDIT PARTY MAY IN ANY WAY BE
LIABLE; (II) NOTICE BEFORE TAKING POSSESSION OR ARTICLE 9 CONTROL OF ANY
COLLATERAL; (III) ANY BOND OR SECURITY THAT MIGHT BE REQUIRED BY A COURT BEFORE
ALLOWING ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO EXERCISE ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS; (IV) NOTICE
OF ACCEPTANCE HEREOF OR OF ANY OTHER LOAN DOCUMENT; (V) ALL RIGHTS TO INTERPOSE
ANY CLAIMS, DEDUCTIONS, RIGHTS OF SETOFF, DISCOUNTS, CHARGE BACKS OR
COUNTERCLAIMS OF ANY NATURE (OTHER THAN COMPULSORY COUNTERCLAIMS) IN ANY ACTION
OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS, THE COLLATERAL, OR ANY MATTER ARISING THEREFROM OR RELATING HERETO
OR THERETO; AND (VI) ANY CLAIM UNDER ANY APPLICABLE LAW OR EQUITABLE PRINCIPLE
REQUIRING ADMINISTRATIVE AGENT, ANY LC ISSUER OR ANY LENDER TO MARSHAL ANY
ASSETS IN FAVOR OF ANY CREDIT PARTY OR AGAINST ANY OBLIGATIONS OR OTHERWISE
ATTEMPT TO REALIZE UPON ANY COLLATERAL OR ANY CLAIM AGAINST, OR COLLATERAL, OF
ANY OBLIGOR, OR ANY APPRAISEMENT, EVALUATION, STAY, EXTENSION, HOMESTEAD,
REDEMPTION, OR EXEMPTION LAWS NOW OR HEREAFTER IN FORCE TO PREVENT OR HINDER THE
ENFORCEMENT OF THIS AGREEMENT. EACH CREDIT PARTY ACKNOWLEDGES THAT THE FOREGOING
WAIVERS ARE A MATERIAL INDUCEMENT TO ADMINISTRATIVE AGENT, LC ISSUERS AND THE
LENDERS’ ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THAT
ADMINISTRATIVE AGENT, LC ISSUERS AND THE LENDERS ARE RELYING UPON THE FOREGOING
IN THEIR DEALINGS WITH CREDIT PARTIES.

(d) ACKNOWLEDGEMENT OF WAIVERS. EACH CREDIT PARTY HAS REVIEWED THE FOREGOING
WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY
TRIAL AND OTHER RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT
OF ANY ADVERSE PROCEEDING, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

15.18 Limitation on Liability; Presumptions. None of Administrative Agent, any
LC Issuer or any Lender shall have any liability to any Obligor (whether in
tort, contract, equity, or otherwise) for losses suffered by such Person in
connection with, arising out of, or in any way related to the transactions or
relationships contemplated by this Agreement or any other Loan Document, or any
act, omission, or

 

148



--------------------------------------------------------------------------------

event occurring in connection herewith or therewith, unless as determined by a
court of competent jurisdiction by a final and non-appealable judgment binding
on Administrative Agent, any LC Issuer or any Lender that the losses were the
result of acts or omissions constituting gross negligence or willful misconduct
on the part of Administrative Agent, any LC Issuer or any Lender. In any such
litigation, each of Administrative Agent, each LC Issuer and each Lender shall
be entitled to the benefit of the rebuttable presumption that each acted in Good
Faith and with the exercise of ordinary and reasonable care in the performance
by it of the terms of this Agreement and the other Loan Documents.

15.19 PATRIOT Act Notice. Administrative Agent, LC Issuers and the Lenders
hereby notify Credit Parties that pursuant to the requirements of the PATRIOT
Act and other Applicable Law, including the Beneficial Ownership Regulation,
Administrative Agent, LC Issuers and the Lenders are required to obtain, verify,
and record information that identifies each Obligor, including its legal name,
address, tax ID number, and other information that will allow Administrative
Agent, LC Issuers and the Lenders to identify it properly in accordance with the
PATRIOT Act, the Beneficial Ownership Regulation and such other Applicable Law.
Administrative Agent, LC Issuers and the Lenders may also require information,
documents and certifications regarding each Obligor, if any, and may require
information, documents and certifications regarding each Obligor’s management
and owners, such as legal names, addresses, social security numbers, and dates
of birth. in accordance with the PATRIOT Act, the Beneficial Ownership
Regulation and such other Applicable Law.

15.20 Powers. All powers of attorney granted to Administrative Agent, any LC
Issuer or any Lender herein or in any other Loan Document shall be deemed to be
coupled with an interest and are irrevocable.

15.21 No Tax Advice. Each Credit Party acknowledges and agrees that, with
respect to all tax and accounting matters relating to this Agreement, the other
Loan Documents, or the transactions contemplated herein and therein, it has not
relied on any representations made, consultation provided by, or advice given or
rendered by Administrative Agent, any LC Issuer, or any Lender, or any of their
representatives, agents, or employees; and, instead, such Credit Party has
sought, and relied upon, the advice of its own tax and accounting professionals
with respect to all such matters.

15.22 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used to do so shall
be that at which, in accordance with normal banking procedures Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding the date on which final judgment is given, as determined by
Administrative Agent in its discretion. The obligation of each Obligor in
respect of any such sum due from it to Administrative Agent, any LC Issuer or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than the currency in
which such sum is denominated in accordance with the applicable provisions of
this Agreement or any other Loan Document (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by
Administrative Agent (for itself or on behalf of a LC Issuer or a Lender) of any
sum adjudged to be so due in the Judgment Currency, Administrative Agent may, in
accordance with normal banking procedures, purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to Administrative Agent, a LC Issuer, or a
Lender from any Obligor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify
Administrative Agent, each LC Issuer, and each Lender, as the case may be,
against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to Administrative Agent, a LC Issuer, or a
Lender in such currency, Administrative Agent, such LC Issuer, or such Lender,
as the case may be, agrees to return the amount of any excess to such Borrower
(or to any other Person who may be entitled thereto under Applicable Law).

 

149



--------------------------------------------------------------------------------

15.23 Survival of Representations and Warranties, etc. (a) All representations
and warranties made by any Credit Party under this Agreement and the other Loan
Documents shall survive, and not be waived by, the execution of this Agreement
or any other Loan Document by Administrative Agent, any Co-Collateral Agent, any
LC Issuer or any Lender, any investigation or inquiry by Administrative Agent,
any LC Issuer or any Lender or the making of any Loan or the issuance of any
Letter of Credit. (b) Without limiting the generality of the foregoing clause
(a), all of the representations, warranties, covenants, and indemnities of
Section 7.23 and Section 8.9 shall survive the termination of this Agreement,
Payment in Full of the Obligations, and the release of Administrative Agent’s
Lien on any Borrowers or Subsidiaries’ Properties, if any, and shall survive the
transfer of any or all right, title, and interest in and to such Properties by
such Persons, whether or not the transferee thereof is an Affiliate of such
Persons.

15.24 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by or on behalf of any Obligor or the transfer to Administrative
Agent, any Co-Collateral Agent, any LC Issuer, or any Lender of any Property
(including through setoff) should for any reason subsequently be declared to be
void or voidable under any Debtor Relief Law, including provisions of the
Bankruptcy Code relating to fraudulent conveyances, preferences, or other
voidable or recoverable payments of money or transfers of Property
(collectively, a “Voidable Transfer”), and if Administrative Agent, any
Co-Collateral Agent, any LC Issuer or any Lender, or any of them, is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the advice of its counsel, then, as to any such Voidable Transfer, or
the amount thereof that such Persons, or any of them, is required or elects to
repay or restore, and as to all costs, expenses, and attorneys’ fees of such
Persons related thereto, the liability of all affected Obligors automatically
shall be revived, reinstated, and restored and shall exist as though such
Voidable Transfer had never been made.

15.25 Acknowledgement of and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority.

 

150



--------------------------------------------------------------------------------

15.26 Certain ERISA Matters.

(a) Status. Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, Administrative Agent and Arranger, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any Borrower or any other Credit Party, that at least one of the
following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with such Lender’s entrance into, participation in, administration
of and performance in respect of any Loans, Letters of Credit or Commitments; or

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance in respect of any Loans, Letters of Credit or Commitments and this
Agreement; or

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform in respect of any Loans,
Letters of Creditor Commitments and this Agreement, (C) the entrance into,
participation in, administration of and performance in respect of any Loans,
Letters of Credit or Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14, and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of any Loans, Letters of Credit,
Commitments or this Agreement.

(b) No Fiduciary. In addition, unless clause (i) in the immediately preceding
subsection (a) is true with respect to a Lender, such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, Administrative Agent, any Arranger and their respective Affiliates,
and not, for the avoidance of doubt, to or for the benefit of any Borrower or
any other Credit Party, that none of Administrative Agent, any Arranger or any
of their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by Administrative Agent under this Agreement, any other Loan Document or any
documents related to hereto or thereto).

15.27 Time of Essence. Time is of the essence in this Agreement and the other
Loan Documents.

 

151



--------------------------------------------------------------------------------

15.28 Section Headings. Section headings used herein and in the other Loan
Documents are included herein for convenience of reference only and shall not
constitute a part hereof or thereof for any other purpose or be given any
substantive effect.

15.29 Qualified Financial Contracts. As used in this Section, the following
terms have the following meanings: (i) “BHC Act Affiliate” of a party means an
“affiliate” (as such term is defined under, and interpreted in accordance with,
12 U.S.C. 1841(k)) of such party; (ii) “Covered Entity” means any of the
following: (A) a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b); (B) a “covered bank” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (C) a
“covered FSI” as that term is defined in, and interpreted in accordance with, 12
C.F.R. § 382.2(b); (iii) “Default Right” has the meaning assigned to that term
in, and shall be interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or
382.1, as applicable; and (iv) “QFC” has the meaning assigned to the term
“qualified financial contract” in, and shall be interpreted in accordance with,
12 U.S.C. 5390(c)(8)(D). To the extent that the Loan Documents provide support,
through a guarantee or otherwise, for Swap Agreements or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support,” and each such QFC
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such Supported
QFC and QFC Credit Support (with the provisions below applicable notwithstanding
that the Loan Documents and any Supported QFC may in fact be stated to be
governed by the laws of the State of Georgia and/or of the United States or any
other state of the United States): In the event that a Covered Entity that is
party to a Supported QFC (each, a “Covered Party”) becomes subject to a
proceeding under a U.S. Special Resolution Regime, the transfer of such
Supported QFC and the benefit of such QFC Credit Support (and any interest and
obligation in or under such Supported QFC and such QFC Credit Support, and any
rights in property securing such Supported QFC or such QFC Credit Support) from
such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such
QFC Credit Support (and any such interest, obligation and rights in property)
were governed by the laws of the United States or a state of the United States.
In the event a Covered Party or a BHC Act Affiliate of a Covered Party becomes
subject to a proceeding under a U.S. Special Resolution Regime, Default Rights
under the Loan Documents that might otherwise apply to such Supported QFC or any
QFC Credit Support that may be exercised against such Covered Party are
permitted to be exercised to no greater extent than such Default Rights could be
exercised under the U.S. Special Resolution Regime if the Supported QFC and the
Loan Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

[SIGNATURES ON FOLLOWING PAGES.]

 

 

152



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered under seal as
of the date set forth above.

 

BORROWERS: FRED’S, INC., a Tennessee corporation, as “Borrower Representative”
and a “Borrower”

By:  

/s/ Joseph Anto

Name: Joseph Anto Title: Chief Executive Officer

[CORPORATE SEAL]

FRED’S STORES OF TENNESSEE, INC.,

a Delaware corporation, as a “Borrower”

By:  

/s/ Joseph Anto

Name: Joseph Anto Title: Chief Executive Officer

[CORPORATE SEAL] NATIONAL PHARMACEUTICAL NETWORK, INC., a Florida corporation,
as a “Borrower”

By:  

/s/ Joseph Anto

Name: Joseph Anto Title: Chief Executive Officer

[CORPORATE SEAL]

REEVES-SAIN DRUG STORE, INC.,

a Tennessee corporation, as a “Borrower”

By:  

/s/ Joseph Anto

Name: Joseph Anto Title: Chief Executive Officer

[Signatures continue on following pages.]

 

 

Post-Petition Credit Agreement (Fred’s)



--------------------------------------------------------------------------------

[CORPORATE SEAL]

505 N. MAIN OPP, LLC,

a Delaware limited liability company, as a “Borrower”

By:  

/s/ Joseph Anto

Name: Joseph Anto Title: Chief Executive Officer

[SEAL]

SUMMIT PROPERTIES-JACKSBORO, LLC,

an Arkansas limited liability company, as a “Borrower”

By:  

/s/ Joseph Anto

Name: Joseph Anto Title: Chief Executive Officer

[SEAL]

SUMMIT PROPERTIES-BRIDGEPORT, LLC,

an Arkansas limited liability company, as a “Borrower”

By:  

/s/ Joseph Anto

Name: Joseph Anto Title: Chief Executive Officer

[SEAL] NATIONAL EQUIPMENT MANAGEMENT AND LEASING, INC., a Tennessee corporation,
as a “Borrower”

By:  

/s/ Joseph Anto

Name: Joseph Anto Title: Chief Executive Officer

[Signatures continue on following pages.]

 

 

Post-Petition Credit Agreement (Fred’s)



--------------------------------------------------------------------------------

[CORPORATE SEAL] ADMINISTRATIVE AGENT, CO-COLLATERAL AGENT, LC ISSUER AND
LENDERS: REGIONS BANK, as “Administrative Agent,” “LC Issuer,” “Lender” and
“Co-Collateral Agent”

By:  

/s/ Gene Wilson

Name: Gene Wilson Title: Managing Director

Address for Notices: 1180 West Peachtree St. , N.W. Suite 1000 Atlanta, GA 30309
Tel: (404) 221-4588 Fax: (404) 221-4361 Attention: Fred’s Loan Administration
With a copy to:

250 Park Avenue

6th Floor

New York, NY 10177 Tel: (212) 935-4585 Fax: (212) 935-7458 Attention: Fred’s
Loan Administration

[Signatures continue on following pages.]

 

 

Post-Petition Credit Agreement (Fred’s)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a “Lender,” “LC Issuer” and “Co-Collateral Agent” By:
 

/s/ Roger Malouf

Name: Roger Malouf Title: Director Address for Notices:

Bank of America, N.A.

100 Federal Street, 9th Floor

Boston, Massachusetts 02110 Tel: (617) 434-1446 Fax: (617) 310-3459

 

 

Post-Petition Credit Agreement (Fred’s)



--------------------------------------------------------------------------------

APPENDIX A

Lenders, Commitments and Commitment Percentages

 

     Revolving Commitments  

Regions Bank

   $ 17,500,000.00  

Bank of America, N.A.

   $ 17,500,000.00     

 

 

 

Total Revolving Commitments:

   $ 35,000,000.00     

 

 

 



--------------------------------------------------------------------------------

APPENDIX B

Notice Information

 

To any Credit Party:   

Fred’s, Inc.

2001 Bryan Street, Suite 1550

Dallas, Texas 75201

Attn: Chief Executive Officer

To Regions Bank:    the address set forth on the signature page of Regions Bank
hereto To any other Lender:    the address set forth on the signature page of
such Lender hereto or in the Administrative Questionnaire or the Assignment and
Acceptance executed by such Lender



--------------------------------------------------------------------------------

Schedule 8.16

Each of the following DIP Milestones, RX Sale Milestones and Real Estate Sale
Milestones (collectively, the “Milestones”), and the applicable deadline
therefor:

(a) Debtors shall achieve each of the following milestones (the “DIP
Milestones”), in each case on terms and conditions, and subject to documentation
(including, in all cases, forms of all applicable orders and agreements) in form
and substance, acceptable in all respects to Administrative Agent and
Co-Collateral Agents in all respects:

(i) On the Petition Date (i.e., September 9, 2019), Debtors shall file motions
with the Bankruptcy Court seeking approval of (x) the Post-Petition Credit
Agreement and the other Loan Documents (collectively, the “DIP Senior Credit
Facility”); and (y) the assumption of a consulting agreement with SB360 Capital
Partners (“SB360”) and the procedures for, and conduct of, going out of business
sales (“GOB Sales”) for all of the Debtors’ remaining stores (the “GOB Sale
Motion”).

(ii) On or before September 12, 2019, the Bankruptcy Court shall have entered
the Interim Financing Order authorizing the Debtors’ entry into and the parties’
performance under the DIP Senior Credit Facility on an interim basis.

(iii) On or before September 12, 2019, the Bankruptcy Court shall have entered
an order approving the GOB Sale Motion and authorizing the GOB Sales to commence
promptly upon entry thereof in accordance therewith.

(iv) So as to be heard by no later than the “second day hearing” in the Chapter
11 Cases, Debtors shall have filed a motion with the Bankruptcy Court seeking
approval of the retention of Berkeley Research Group or another financial
consultant acceptable to Administrative Agent and each of the Co-Collateral
Agents in their Permitted Discretion.

(v) On or before October 15, 2019, the Bankruptcy Court shall have entered the
Final Financing Order authorizing the Debtors’ entry into and the parties
performance under the DIP Senior Credit Facility on a final basis.

(vi) On or before October 30, 2019, the GOB Sales shall have been completed with
respect to all of the remaining stores of the Debtors.

(b) Debtors shall achieve each of the following milestones (the “Rx Sale
Milestones”), in each case on terms and conditions, and subject to documentation
(including, in all cases, forms of all applicable orders and agreements) in form
and substance, acceptable in all respects to Administrative Agent and
Co-Collateral Agents in all respects:

(i) On the Petition Date (i.e., September 9, 2019), Debtors shall file a motion
(the “Rx Sale Procedures Motion”), in form and substance satisfactory to
Administrative Agent and Co-Collateral Agents, requesting an order of the
Bankruptcy Court approving procedures for a sale, in one or a series of related
transactions, of all or substantially all of (or, if approved in writing by
Administrative Agent and each of the Co-Collateral Agents in their Permitted
Discretion, certain of) the Pharmacy Scripts and Pharmacy Inventory of Debtors
(the “Rx Sales”) under Section 363 of the Bankruptcy Code. The Rx Sale
Procedures Motion shall, among other things, seek approval of procedures for Rx
Sales based upon the sale price of Pharmacy Inventory and Pharmacy Scripts for
each Rx Sale.



--------------------------------------------------------------------------------

(ii) On or before September 23, 2019, Debtors shall have obtained a Sale
Procedures Order approving the Sale Procedure Motion (the “Rx Sale Procedures
Order”) to govern the conduct of the Rx Sales. The Rx Sale Procedures Order
shall, with respect to the Rx Sales, require that the proceeds of the Rx Sales
shall be in a minimum amount satisfactory to Administrative Agent and
Co-Collateral Agents in their sole and absolute discretion and that such
proceeds be applied to the Obligations and the Pre-Petition Lender Debt in
accordance with the Post-Petition Credit Agreement.

(iii) On or before October 18, 2019 (or such later date as shall be approved by
Administrative Agent and Co-Collateral Agents in writing in their sole and
absolute discretion), Debtors shall consummate and close Rx Sales with respect
to all or substantially all of the Pharmacy Inventory and Pharmacy Scripts that
are “Contracted Assets” (as defined in the Rx Sale Procedures Motion) as of the
Petition Date, with all net proceeds paid to Administrative Agent for
application to the Obligations and the Pre-Petition Lender Debt in accordance
with the Post-Petition Credit Agreement.

(c) Debtors shall achieve each of the following milestones (the “Real Estate
Sale Milestones”), in each case on terms and conditions, and subject to
documentation (including, in all cases, forms of all applicable orders) in form
and substance, acceptable in all respects to Administrative Agent and
Co-Collateral Agents in all respects:

(i) On or before September 16, 2019 (or such later date as shall be approved by
Administrative Agent and Co-Collateral Agents in writing in their sole and
absolute discretion), Debtors shall file a motion (the “Real Estate Sale
Procedures Motion”), in form and substance satisfactory to Administrative Agent
and Co-Collateral Agents, requesting an order of the Bankruptcy Court approving
procedures for (A) a sale, in one or a series of related transactions, of all or
substantially all of (or, if approved in writing by Administrative Agent and
each of the Co-Collateral Agents in their Permitted Discretion, certain of) the
real estate assets of Debtors (the “Real Estate Sales”) under Section 363 of the
Bankruptcy Code. The Real Estate Sale Procedures Motion shall, among other
things, (x) seek approval of bidding procedures for the Real Estate Sales,
(y) establish the date of the Real Estate Auction (as defined below), and
(z) establish a date for a hearing to approve Real Estate Sales to be
effectuated pursuant to the Real Estate Auction.

(ii) On or before October 7, 2019 (or such later date as shall be approved by
Administrative Agent and Co-Collateral Agents in writing in their sole and
absolute discretion), Debtors shall have obtained a Sale Procedures Order
approving (A) a stalking horse bidder and (B) the Real Estate Sale Procedure
Motion (the “Real Estate Sale Procedures Order”) to govern the conduct of the
Real Estate Sales. The Real Estate Sale Procedures Order shall, with respect to
the Real Estate Sales, require that the proceeds of the Real Estate Sales be in
a minimum amount satisfactory to Administrative Agent and Co-Collateral Agents
in their sole and absolute discretion and that such proceeds be applied to the
Obligations and the Pre-Petition Lender Debt in accordance with the
Post-Petition Credit Agreement.

(iii) On or before October 17, 2019 (or such later date as shall be approved by
Administrative Agent and Co-Collateral Agents in writing in their sole and
absolute discretion), Debtors shall complete an auction for the Real Estate
Sales (the “Real Estate Auction”). At the conclusion of the Real Estate Auction,
Debtors shall declare a “winning bidder(s)” and a “back-up bidder(s)” for the
each of the Real Estate Sales in consultation with Administrative Agent and
Co-Collateral Agents. The terms of each “winning bid” and “back-up bid” shall be
acceptable to Administrative Agent and Co-Collateral Agents and shall, among
other things, provide for proceeds of the Real Estate Sales in a minimum amount
satisfactory to Administrative Agent and Co-Collateral Agents in their sole and
absolute discretion.



--------------------------------------------------------------------------------

(iv) On or before November 15, 2019 (or such later date as shall be approved by
Administrative Agent and Co-Collateral Agents in writing in their sole and
absolute discretion), Debtors shall consummate and close all of the Real Estate
Sales, with all net proceeds paid to Administrative Agent for application to the
Obligations and the Pre-Petition Lender Debt in accordance with the
Post-Petition Credit Agreement.